     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 1 of 209 160


 1                          UNITED STATES DISTRICT COURT

 2                        NORTHERN DISTRICT OF CALIFORNIA

 3                                SAN JOSE DIVISION

 4

 5
        FEDERAL TRADE COMMISSION,             )   C-17-00220 LHK
 6                                            )
                            PLAINTIFF,        )   SAN JOSE, CALIFORNIA
 7                                            )
                    VS.                       )   JANUARY 7, 2019
 8                                            )
        QUALCOMM INCORPORATED, A              )   VOLUME 2
 9      DELAWARE CORPORATION,                 )
                                              )   PAGES 160-407
10                          DEFENDANT.        )
                                              )   SEALED PAGES 368 - 407
11

12

13                            TRANSCRIPT OF PROCEEDINGS
                          BEFORE THE HONORABLE LUCY H. KOH
14                          UNITED STATES DISTRICT JUDGE

15      A P P E A R A N C E S:

16      FOR THE PLAINTIFF:        FEDERAL TRADE COMMISSION
                                  BY: JENNIFER MILICI
17                                     DANIEL J. MATHESON
                                       WESLEY G. CARSON
18                                     KENT COX
                                       NATHANIEL M. HOPKIN
19                                     PHILIP J. KEHL
                                  600 PENNSYLVANIA AVENUE, NW
20                                WASHINGTON, D.C. 20580

21                     APPEARANCES CONTINUED ON NEXT PAGE

22      OFFICIAL COURT REPORTERS:        LEE-ANNE SHORTRIDGE, CSR, CRR
                                         CERTIFICATE NUMBER 9595
23                                       IRENE RODRIGUEZ, CSR, CRR, RMR
                                         CERTIFICATE NUMBER 8074
24
                 PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
25                      TRANSCRIPT PRODUCED WITH COMPUTER



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 2 of 209 161


 1

 2      APPEARANCES (CONTINUED)

 3

 4      FOR THE DEFENDANT:        KEKER, VAN NEST & PETERS
                                  BY: ROBERT A. VAN NEST
 5                                     JUSTINA K. SESSIONS
                                       EUGENE M. PAIGE
 6                                     CHRISTINA BLAIS
                                       MATAN SHACHAM
 7                                     CODY HARRIS
                                       KRISTIN HUCEK
 8                                633 BATTERY STREET
                                  SAN FRANCISCO, CALIFORNIA   94111
 9

10                                CRAVATH, SWAINE & MOORE
                                  BY: GARY A. BORNSTEIN
11                                     MICHAEL BRENT BYARS
                                       YONATAN EVEN
12                                     JORDAN D. PETERSON
                                       MING-TOY TAYLOR
13                                     DEREK SUTTON
                                       ANDREW HUYNH
14                                825 EIGHTH AVENUE
                                  NEW YORK, NEW YORK 10019
15

16      ALSO PRESENT:             MARK SNYDER
                                  JEFF DAHM
17                                KEN KOTARSKI

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 3 of 209 162


 1

 2                             INDEX OF WITNESSES

 3      PLAINTIFF'S

 4      NANFEN YU
             VIDEOTAPED DEPOSITION                        P. 175
 5

 6      STEVEN ALTMAN
             DIRECT EXAM BY MR. MATHESON                  P. 177
 7           CROSS-EXAM BY MR. BORNSTEIN                  P. 210
             REDIRECT EXAM BY MR. MATHESON                P. 242
 8
        DEREK ABERLE
 9           DIRECT EXAM BY MS. MILICI                    P. 248
             CROSS-EXAM BY MR. BORNSTEIN                  P. 283
10           REDIRECT EXAM BY MS. MILICI                  P. 309

11      JOHN MOYNIHAN
             DIRECT EXAM BY MR. KEHL                      P.   321
12           CROSS-EXAM BY MR. SHACHAM                    P.   343
             REDIRECT EXAM BY MR. KEHL                    P.   364
13           RECROSS-EXAM BY MR. SHACHAM                  P.   381
             FURTHER REDIRECT EXAM BY MR. KEHL            P.   387
14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 4 of 209 163


 1

 2                               INDEX OF EXHIBITS

 3                                       MARKED       ADMITTED

 4      PLAINTIFF'S

 5      8206                                          182
        6983                                          184
 6      6729                                          186
        8281                                          189
 7      7141                                          193
        6987                                          194
 8      6979                                          195
        7799                                          196
 9      8177                                          197
        7580                                          198
10      6663                                          199
        6992                                          199
11      7886                                          207
        6469                                          249
12      7650                                          251
        6974                                          257
13      6998                                          258
        5231                                          263
14      6658                                          273
        7105                                          276
15      7556                                          279
        3542                                          372
16      3551                                          375
        3264, 3283 & 3255                             391
17
        DEFENDANT'S
18
        9278                                          225
19      9262                                          226
        9210                                          292
20      9212                                          294
        9214                                          301
21      219                                           357

22

23

24

25



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 5 of 209 164


 1                              INDEX OF EXHIBITS

 2                                     MARKED       ADMITTED

 3      JOINT

 4      0003                                        180
        0030                                        191
 5      0001                                        215
        0003                                        219
 6      0004                                        220
        0005                                        223
 7      0006                                        228
        0063                                        254
 8      0072                                        256
        0093                                        266
 9      0050                                        332
        0051                                        338
10      0094 & 0062                                 391

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 6 of 209 165


 1      SAN JOSE, CALIFORNIA                             JANUARY 7, 2019

 2                               P R O C E E D I N G S

 3              (COURT CONVENED AT 9:04 A.M.)

 4                  THE COURT:   GOOD MORNING, WELCOME.

 5                  MR. VAN NEST:   GOOD MORNING, YOUR HONOR.

 6                  THE CLERK:   PLEASE BE SEATED.

 7                  THE COURT:   ALL RIGHT.   LET'S RESUME THE PLAYING OF

 8      THE DEPOSITION OF MS. YU, PLEASE.

 9                  MR. VAN NEST:   YOUR HONOR?

10                  THE COURT:   YES.

11                  MR. VAN NEST:   COULD I ADDRESS THE COURT BRIEFLY ON

12      THE SEALING MOTION?      IT'S NOT RELEVANT TO MS. YU, BUT IT WOULD

13      BE RELEVANT TO --

14                  THE COURT:   IT'S COUNTING TOWARDS YOUR TIME.     IT'S

15      9:04.

16           GO AHEAD, PLEASE.

17                  MR. VAN NEST:   I JUST WANTED TO EXPLAIN THE FILING

18      LAST EVENING AND SUGGEST TO THE COURT A SIMPLER WAY TO DO THIS.

19           WHAT HAPPENED IS ON THURSDAY NIGHT -- WE FILED WITH THE

20      COURT A JOINT STATEMENT THAT INDICATED WHAT THE SEALING

21      PARAMETERS WERE.    IF IT'S OLDER THAN THREE YEARS, IT'S

22      PRESUMPTIVELY NOT SEALABLE UNLESS IT'S A SPECIFIC LICENSING

23      TERM FOR SOMETHING VERY CONFIDENTIAL.        SO THAT'S BEEN THE

24      PARTIES' PARAMETERS.

25           AND THEN YOU AND I HAD A DISCUSSION FRIDAY WHERE WE GOT A



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 7 of 209 166


 1      LITTLE MORE GUIDANCE ABOUT WHAT YOU FELT WAS SEALABLE AND WHAT

 2      WASN'T.

 3           ON THURSDAY NIGHT, THE FTC DISCLOSED 103 EXHIBITS FOR

 4     TODAY AND WE ASKED THEM TO NARROW THAT, ASSUMING THAT THEY

 5     WOULDN'T ACTUALLY USE ALL 103.    THEY DID THAT SATURDAY

 6     AFTERNOON, AND I SAID AT THAT TIME TO MY TEAM, I THINK WE

 7     SHOULD LET JUDGE JUDGE KOH KNOW WHAT THE BODY IS THAT MIGHT BE

 8     INTRODUCED, AND OUT OF AN ABUNDANCE OF CAUTION, FILE A SEALING

 9     MOTION ON THE EXHIBITS THAT WE CONSIDER CONFIDENTIAL, AND THERE

10     WERE 35 OF THEM.

11           UNFORTUNATELY, THERE'S A LARGE VOLUME.

12                 THE COURT:   IT'S 943 PAGES THAT YOU FILED ON SUNDAY

13      NIGHT --

14                 MR. VAN NEST:   THAT'S RIGHT.

15                 THE COURT:   -- TO BE USED MONDAY AT TRIAL.

16                 MR. VAN NEST:   WE DIDN'T KNOW UNTIL SATURDAY WHAT THE

17      REAL BODY WAS.

18           I DIDN'T WANT TO FILE EARLIER BECAUSE THERE WOULD THEN

19      HAVE BEEN A LOT MORE VOLUME.

20           WHAT I'M SUGGESTING, AND WHAT I'VE SUGGESTED TO THE FTC,

21     CONSISTENT WITH THE GUIDANCE YOU GAVE US FRIDAY, WAS PROCEED

22     WITH THE EXAM, THE EXAMS TODAY.    THEY KNOW WHAT WE CONSIDER

23     CONFIDENTIAL FROM THE JOINT FILING THAT WE MADE.

24           THIS EVENING, AFTER WE KNOW HOW MANY OF THE 88 REMAINING

25     EXHIBITS HAVE BEEN ADMITTED, WE'LL PARE DOWN THE MOTION, FILE



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 8 of 209 167


 1     IT BASED ONLY ON WHAT WAS ACTUALLY ADMITTED.       I THINK YOU'LL

 2     FIND THAT WE USED THE FILTER THAT YOUR HONOR DISCUSSED WITH ME

 3     FRIDAY TO FILTER THESE OUT.   WE'RE DOWN TO SPECIFIC LICENSING

 4     TERMS AND SALES DATA AS YOU AND I DISCUSSED FRIDAY.

 5           BUT I DO OBJECT, AS I HAVE IN THE PAST, TO THEIR SEEKING

 6     LICENSING TERMS INCONSISTENT WITH OUR JOINT FILING IN OPEN

 7     COURT.

 8           WE DON'T HAVE TO CLOSE THE COURTROOM.    WE HAVE OUR -- WE

 9     HAVE OUR PUBLIC MONITOR WE CAN TURN OFF AND THE WITNESS AND THE

10     COURT WILL HAVE ALL THE RELEVANT INFO.

11           BUT I DIDN'T WANT TO SIMPLY LET THESE DOCUMENTS COME IN

12     AND HAVE TO DO IT ON THE FLY IN THE COURTROOM.      THAT'S WHY I

13     FILED --AND I APOLOGIZE THAT IT WAS SO LENGTHY.

14           WHAT I THINK MAKES A LOT MORE SENSE IS WE'LL LET THEM KNOW

15     WHAT DOCUMENTS WE CONSIDER CONFIDENTIAL AHEAD OF TIME, I THINK

16     THEY KNOW BASED ON WHAT WE'VE SAID.   WE WILL WAIT TO FILE

17     ANYTHING UNTIL WE KNOW WHAT WAS ACTUALLY IN EVIDENCE; NO

18     EXHIBITS WILL BE FILED ON THE PUBLIC RECORD UNTIL YOU'VE HAVE A

19     CHANCE TO LOOK AT THE MOTION, GRANT IT OR DENY IT; AND WE'LL

20     FILE A REDACTED VERSION AS APPROPRIATE.

21           I THINK THAT WILL MAKE THINGS GO A LOT MORE SMOOTHLY.

22                THE COURT:   I DON'T UNDERSTAND WHY THIRD PARTIES ARE

23      ABLE TO FILE THEIR MOTIONS TIMELY.   THEY'RE MAKING FILINGS ON

24      SATURDAY, THEY'RE MAKING THEIR FILINGS ON FRIDAY, AND QUALCOMM,

25      WITH -- HOW MANY LAW FIRMS DO YOU HAVE IN THIS CASE?      FIVE?



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 9 of 209 168


 1      YOU HAVE NORTON, ROSE, FULBRIGHT, RIGHT?      YOU'VE GOT QUINN,

 2      EMANUEL; YOU'VE GOT MORGAN, LEWIS & BOCKIUS; YOU'VE GOT KEKER

 3      VAN NEST; YOU'VE GOT CRAVATH, SWAINE MOORE.         HOW MANY FIRMS ARE

 4      REPRESENTING QUALCOMM?

 5           I DON'T UNDERSTAND WHY YOUR FILINGS ARE LATE, HALF AN HOUR

 6      LATE ON FRIDAY.    YOU'RE FILING THE WRONG DEPOSITION.      YOU'RE

 7      GIVING ME THE TRANSCRIPTS FOR GEORGE DAVIS WHEN THE WITNESS IS

 8      MARK DAVIS.

 9           I DON'T UNDERSTAND WHAT'S GOING ON, WHY THE THIRD PARTIES

10      CAN GET THEIR FILINGS ON TIME, EVEN THOUGH THEY'RE TRYING TO DO

11      THE BEST WE CAN ON SHORT NOTICE, AND QUALCOMM IS ASKING US TO

12      REVIEW A THOUSAND PAGES ON SUNDAY MIGHT BEFORE MONDAY TRIAL.

13                  MR. VAN NEST:   WHAT I --

14                  THE COURT:   HOW MANY LAWYERS DO YOU HAVE WORKING ON

15      THIS TRIAL?    HOW MANY?    I WANT THE FULL NUMBER, NOT JUST WHO'S

16      HERE IN COURT.    ARE YOU GUYS AT THE FAIRMONT OR ARE YOU AT THE

17      MARRIOTT?    HOW MANY LAWYERS DO YOU HAVE CHURNING ON THIS CASE?

18           I DON'T UNDERSTAND WHY THIRD PARTIES CAN DO IT AND

19      QUALCOMM CANNOT.

20                  MR. VAN NEST:   IT'S A QUESTION OF VOLUME.     THE THIRD

21      PARTIES --

22                  THE COURT:   WHAT I DIDN'T APPRECIATE IS YOU FILED

23      THIS ON SUNDAY NIGHT SAYING WE DON'T KNOW REALLY WHICH ONE

24      WE'RE GOING TO USE.      JUST GO AHEAD AND GIVE US A RULING ON

25      ABOUT A THOUSAND PAGES AND THEN WE'LL FIGURE OUT TOMORROW WHICH



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 10 of 209 169


 1      ONES WE THINK WILL BE INTRODUCED.

 2                  MR. VAN NEST:    NOT US.   EXCUSE ME, YOUR HONOR.

 3            WE DON'T KNOW WHICH ONES THEY'RE GOING TO INTRODUCE.

 4      THEY'RE THE ONES THAT FILED, AND WE DIDN'T KNOW UNTIL LATE

 5      SATURDAY.

 6                  THE COURT:    YOU SAID YOU KNEW SATURDAY AFTERNOON.

 7            WHAT TIME DID YOU LET THEM KNOW?

 8                  MS. MILICI:    YOUR HONOR, WE HAD MOVED UP THE H.P.O.

 9      BRIEFING PROCESS, SO WE GAVE A THEM BROADER LIST ON THURSDAY

10      NIGHT THAT HAD ABOUT 100 DOCUMENTS.

11            AND I WOULD SAY THESE ARE QUALCOMM'S OWN DOCUMENTS.       THEY

12      HAVE HAD OUR EXHIBIT LIST OF 400 DOCUMENTS NOW FOR QUITE A

13      WHILE.   WE'VE BEEN ASKING THEM SINCE MID-DECEMBER TO PLEASE

14      TELL US WHICH DOCUMENTS THEY WERE GOING TO SEEK TO SEAL FROM

15      THAT UNIVERSE OF 400, THINKING THAT AT LEAST THE SEVERAL WEEKS

16      BEFORE TRIAL WOULD BE ENOUGH TIME TO DO THAT.

17            AND THEN WE IDENTIFIED THE 100, AND THEN AS A MATTER OF

18      COURTESY, WE ARE NARROWED THE LIST FURTHER ON SATURDAY.

19            BUT THEY HAVE KNOWN THAT THERE IS A UNIVERSE OF 400 SINCE

20      MID-DECEMBER, AND THEN A UNIVERSE OF 100 FOR TODAY SINCE

21      THURSDAY, AND THEN IT WAS DROPPED TO LOWER THAN THAT ON

22      SATURDAY AFTERNOON.

23                  MR. VAN NEST:   BUT I THINK WE DISCUSSED THIS AT THE

24      PRETRIAL, YOUR HONOR, AND WE ALL AGREED IT DIDN'T MAKE SENSE TO

25      HAVE PEOPLE FILE ON EXHIBITS THAT WERE NEVER GOING TO SEE THE



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 11 of 209 170


 1      LIGHT OF DAY ANYWAY.

 2            THE BIG DIFFERENCE BETWEEN US AND THE THIRD PARTIES IS THE

 3      THIRD PARTIES ARE GETTING NOTICE OF A VERY LIMITED NUMBER OF

 4      DOCUMENTS, AND THE NUMBER OF DOCUMENTS FOR QUALCOMM IS MUCH

 5      BIGGER.

 6            I APOLOGIZE FOR THE VOLUME, BUT I HONESTLY THINK --

 7                THE COURT:    I AM THE ONE WHO'S BEEN WANTING TO LIMIT

 8      THE NUMBER OF EXHIBITS FROM THE BEGINNING BECAUSE I KNEW THIS

 9      WOULD HAPPEN, THERE WERE GOING TO BE A LOT OF FIGHTS ON THINGS

10      THAT YOU ULTIMATELY WEREN'T GOING TO USE, AND YOU FOUGHT ME

11      TOOTH AND NAIL ABOUT ALL OF THESE LIMITS, TOOTH AND NAIL, AND

12      WE'VE HAD FLEA MARKET NEGOTIATIONS OF THE NUMBERS UP AND DOWN,

13      20 EXHIBITS, 30 EXHIBITS, 50 EXHIBITS.

14            I KNEW THIS WAS GOING TO HAPPEN.     THAT'S WHY I ALWAYS LIKE

15      A MORE NARROWED CASE BECAUSE YOU HAVE A LOT OF FIGHTS ON WHAT I

16      KNOW ULTIMATELY WILL NEVER COME INTO THIS TRIAL.

17            SO I WOULD LOVE IT IF YOU WANT TO LIMIT THE NUMBER OF

18      EXHIBITS FURTHER.    I WOULD SAY LET'S DO IT TODAY.   THEN I DON'T

19      HAVE TO GET FILINGS ON SUNDAY NIGHT ASKING ME TO REVIEW

20      1,000 -- I JUST FILED THE BROADCOM ORDER.

21            I'M JUST REVIEWING THE SAMSUNG ORDER, AND THEN QUALCOMM

22      FILES ITS SAMSUNG OBJECTIONS, OR REQUESTS FOR SEALING, SUNDAY

23      NIGHT AS WELL.   SO I'M ALMOST THROUGH ALL OF THAT.    I'M ON THE

24      LAST DOCUMENT, EXHIBIT 122.     I'M HOPING TO GET THAT DONE DURING

25      THE BREAK OR DURING LUNCH.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 12 of 209 171


 1                 MR. VAN NEST:    WONDERFUL.

 2                 THE COURT:    BUT, LIKE, IT'S NOT REASONABLE WHAT

 3      YOU'RE EXPECTING US TO DO.

 4            AND SAMSUNG WAS ABLE TO FILE FRIDAY AND SATURDAY.

 5      BROADCOM FILED SOMETHING RESPONDING TO AN ORDER FILED AT 5:00

 6      O'CLOCK YESTERDAY.      THEY RESPONDED, LIKE, WITHIN AN HOUR.

 7      OKAY?

 8            SO THIRD PARTIES ARE HUSTLING TO GET US THINGS TIMELY, AND

 9      QUALCOMM IS WAITING -- LIKE, WHY COULDN'T YOU -- YOU KNOW,

10      SAMSUNG FILED ON FRIDAY SAYING HERE IS OUR LICENSE WITH

11      QUALCOMM, THIS IS WHAT WE WANT SEALED, THIS IS WHAT WE THINK

12      QUALCOMM MAY WANT TO SEAL.

13            QUALCOMM DOESN'T EVEN FILE ITS REQUEST TO SEAL ITS LICENSE

14      WITH SAMSUNG UNTIL SUNDAY AT LIKE 5:00 OR 6:00 O'CLOCK.        WHY IS

15      THAT HAPPENING?   SAMSUNG FILED ON FRIDAY AND THEY DID YOU THE

16      COURTESY OF SAYING THIS IS NOT WHAT WE WANT TO REDACT, BUT WE

17      THINK QUALCOMM MIGHT WANT TO REDACT THIS, AND THEY WENT AHEAD

18      AND REDACTED.

19            WHY DON'T I GET QUALCOMM'S ORDER BEFORE SUNDAY AT 5:00

20      O'CLOCK.   WHY?

21                 MR. VAN NEST:    THE REASON FOR THE SAMSUNG SITUATION,

22      YOUR HONOR, IS THEY DIDN'T UNDERSTAND WHAT WAS ACTUALLY IN THE

23      EXHIBIT.   ALL THEY DID WAS IDENTIFY THE SULA ITSELF.    IF TURNS

24      OUT THERE WERE HUNDREDS OF PAGES OF DOCUMENTS, EXHIBITS,

25      ATTACHED TO THAT THAT THEY DIDN'T REALIZE WERE GOING TO BE MADE



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 13 of 209 172


 1      PUBLIC AS PART OF THE EXHIBIT.

 2            SO AS SOON AS WE REALIZED THAT --

 3                  THE COURT:    NO, WAIT A MINUTE.    YOU ALL DIDN'T EVEN

 4      GIVE ME QUALCOMM'S VIEW ON THE SULA TERMS UNTIL 5:00 O'CLOCK ON

 5      SUNDAY.    WHY IS THAT?     SAMSUNG FILED ON FRIDAY MORNING, OKAY?

 6      THIS IS YOUR SULA.       I ASSUME IT'S FAIRLY STANDARD IN MANY

 7      RESPECTS.

 8            THE EXHIBITS ARE, LIKE, HERE ARE THE PATENT POOLS OF

 9      WHAT'S IN ALL THESE STANDARDS FOR PATENTS THAT HAVE ALREADY

10      BEEN ISSUED.    THAT'S EXHIBITS 1 AND 2.       THEN EXHIBITS 3 AND 4,

11      THESE ARE THE POOLS OF PATENTS THAT ARE PENDING.

12            I MEAN, THIS IS PRETTY STANDARD, I WOULD THINK, FOR

13      QUALCOMM WHOM, FOR WHOM LICENSING IS THE BREAD AND BUTTER OF

14      ITS BUSINESS.

15            SO WHY DID I NOT GET QUALCOMM'S SEALING REQUEST UNTIL

16      SUNDAY AT 5:00 O'CLOCK FOR SOMETHING SAMSUNG FILED ON FRIDAY

17      MORNING?

18                  MR. VAN NEST:    I BELIEVE THAT IT WASN'T UNTIL LATER

19      IN THE PROCESS ON SATURDAY THAT WE REALIZED THAT THEY HADN'T

20      SOUGHT TO SEAL ANYTHING OTHER THAN THE SULA, AND THERE WERE

21      MANY OTHER ATTACHMENTS.

22            THAT'S WHY WE SAID TO THEM, WE'LL GO AHEAD AND FILE

23      SOMETHING AS SOON AS WE CAN ON EVERYTHING ELSE AND HOPEFULLY

24      YOU CAN JUST JOIN, YOU WON'T HAVE TO DO ANYTHING.

25            SO WE DID THAT TO COVER THE OTHER DOCUMENTS THAT THEY WERE



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 14 of 209 173


 1      NOT AWARE WERE PART OF THE EXHIBIT.    THAT'S WHAT HAPPENED WITH

 2      SAMSUNG.

 3            THAT'S A SNAFU THAT I DIDN'T REALIZE WAS HAPPENING UNTIL

 4      LATE IN THE DAY SATURDAY WHEN WE, WHEN WE UNDERSTOOD FROM

 5      SAMSUNG.

 6            THEN THEY SAID, WELL, WAIT A MINUTE, WE'VE GOT TO TALK TO

 7      KOREA.   THERE WAS SOME BACK AND FORTH FRIDAY NIGHT ABOUT TIME

 8      AND SO ON AND SO FORTH.    YOU GAVE MORE TIME, UNTIL SATURDAY AT

 9      NOON.

10            WHEN THEY FILED SATURDAY, THEY DIDN'T COVER ALL THE

11      DOCUMENTS IN THE EXHIBIT, AND THAT'S WHEN WE REALIZED WE NEEDED

12      TO FILE SOMETHING BECAUSE IT WAS TOO LATE IN KOREA.

13                 THE COURT:   NO, THAT'S NOT TRUE.

14            WHAT THEY FILED ON FRIDAY SAID, HERE IS EVERYTHING THAT WE

15      WANT SEALED.   WE'RE GOING AHEAD AND REDACTING EVERYTHING ELSE

16      THAT WE THINK QUALCOMM MIGHT WANT TO SEAL, BUT THEY NEED TO

17      FILE SOMETHING.

18            SO WHEN WE WERE RULING ON THIS ON SUNDAY AFTERNOON, THERE

19      WAS NO DECLARATION FROM QUALCOMM.    THERE WAS NO MOTION TO SEAL

20      FROM QUALCOMM.

21            SO THAT'S WHY THE ORDER ON SUNDAY AFTERNOON JUST ADDRESSED

22      WHAT SAMSUNG WANTED TO SEAL BECAUSE WE DIDN'T HAVE ANY WORD

23      FROM QUALCOMM AT ALL AS TO ALL OF THE PORTIONS THAT SAMSUNG

24      DESIGNATED AS POTENTIALLY SEALABLE BY QUALCOMM.

25            ANYWAY --



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 15 of 209 174


 1                MR. VAN NEST:   I APOLOGIZE FOR THAT.

 2                THE COURT:   I AM GOING TO SUBTRACT TIME FROM

 3      QUALCOMM'S TRIAL EVIDENCE, AND I'M GOING TO REVIEW PAGE-BY-PAGE

 4      AND LINE-BY-LINE ANY DOCUMENT THAT HAS NOT YET BEEN SEALED THAT

 5      YOU WANT TO SEAL, AND WE'RE JUST GOING TO DO IT THIS WAY.

 6            OKAY?

 7                MR. VAN NEST:   THANK YOU, YOUR HONOR.    WE'LL FILE A,

 8      A NARROWED FILING THIS EVENING FOLLOWING WHAT GETS ADMITTED IN

 9      COURT TODAY.

10            I WILL ALSO LET THE COURT KNOW --

11                THE COURT:   NO, NO, NO.    WE'RE GOING TO DO THE

12      SEALING IN COURT BECAUSE I NEED TO KNOW WHETHER I NEED TO

13      EXCUSE EVERYBODY AND ASK THEM TO STEP OUTSIDE.

14                MR. VAN NEST:   OKAY.

15                THE COURT:   WE'RE GOING TO DO IT IN COURT AND WE'RE

16      GOING TO DO IT ON TRIAL TIME.      THAT'S THE WAY IT'S GOING TO BE

17      DONE.

18                MR. VAN NEST:   WE'LL BE FILING ALSO TODAY THE

19      STATEMENT YOU ASKED FOR ON FRIDAY ON WHAT LICENSING PROGRAMS

20      ARE PUBLIC AND WHAT ARE NOT.      SO WE'LL TRY TO GET THAT IN

21      SOMETIME DURING THE TRIAL DAY.

22                THE COURT:   ALL RIGHT.    YOU'RE NOT GOING TO HAVE US

23      BE DOING SEALING TONIGHT.    WE'RE GOING TO BE DOING SEALING

24      WHILE YOUR WITNESS IS ON THE WITNESS STAND AND I'LL BE

25      REVIEWING THE DOCUMENTS AND YOU CAN LET ME KNOW WHAT YOU WANT



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 16 of 209 175


 1      SEALED AND I'LL MAKE A RULING BECAUSE I NEED TO KNOW WHETHER I

 2      NEED TO EXCUSE EVERYBODY AND ASK THEM TO STEP OUTSIDE.

 3                 MR. VAN NEST:     THANK YOU, YOUR HONOR.

 4                 THE COURT:     ALL RIGHT.   TIME IS 9:15.

 5                 MR. COX:    GOOD MORNING, YOUR HONOR.       KENT COX AGAIN

 6      FOR THE FTC.

 7             WHEN WE ENDED ON FRIDAY, MS. YU WAS TESTIFYING ABOUT

 8     CX 1006.

 9             MR. KOTARSKI, WOULD YOU PLEASE PLAY THE VIDEO?

10                 THE COURT:     TIME IS 9:15.

11             (THE VIDEOTAPED DEPOSITION OF NANFEN YU WAS PLAYED IN OPEN

12      COURT OFF THE RECORD.)

13                 THE COURT:     WHAT'S THE TIME, PLEASE, MS. SHORTRIDGE?

14                 THE REPORTER:     9:42.

15                 THE COURT:     9:42?   OKAY.   THANK YOU.

16             OKAY.   WHO'S YOUR NEXT WITNESS?

17                 MR. MATHESON:     YOUR HONOR, THE FTC CALLS

18      STEVEN ALTMAN.

19             DAN MATHESON FOR THE FTC, YOUR HONOR.

20                 THE COURT:     I DIDN'T SEE THIS MORNING THAT YOU ALL

21      FILED THE JOINT EXHIBIT LIST OR THE LIST OF ATTORNEYS.          IT

22      WASN'T FILED BEFORE I CAME OUT ON THE BENCH.

23                 MS. GILLEN:     YOUR HONOR, ELIZABETH GILLEN FOR THE

24      FTC.

25             WE FILED THOSE MATERIALS LAST NIGHT.



                              UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 17 of 209 176


 1                  THE COURT:    HMM.

 2                  MS. GILLEN:    I CAN REFER YOU TO THE DOCKET ENTRIES IN

 3      A MINUTE.

 4                  THE COURT:    LET ME ASK, MAYBE MS. GARCIA CAN PULL

 5      THEM UP FOR ME.

 6            THANK YOU.

 7            NOW, IS MS. YU, IS SHE SUBJECT TO RECALL OR NOT?

 8                  MR. MATHESON:   NOT FROM THE FTC, YOUR HONOR.

 9                  MR. VAN NEST:    MS. YU?

10                  THE COURT:    YES.

11                  MR. VAN NEST:    NO, YOUR HONOR.

12                  THE COURT:    OKAY.    SO SHE'S THEN EXCUSED.   OKAY.

13      THANK YOU.

14            OKAY.   PLEASE COME FORWARD.

15                  THE CLERK:    PLEASE TAKE A SEAT.

16            PLEASE RAISE YOUR RIGHT HAND.

17            (PLAINTIFF'S WITNESS, STEVEN ALTMAN, WAS SWORN.)

18                  THE WITNESS:    YES.

19                  THE CLERK:    THANK YOU.   PLEASE BE SEATED.

20            PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST NAME FOR

21     THE RECORD.

22                  THE WITNESS:    STEVEN RUSSELL ALTMAN.   A-L-T-M-A-N.

23                  MR. MATHESON:   MAY I APPROACH THE WITNESS AND HAND

24      HIM A BINDER, YOUR HONOR.

25                  THE COURT:    YES.



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 18 of 209 177


 1            AND IS STEVEN SPELLED WITH A V OR WITH A P-H?

 2                 THE WITNESS:    WITH A V, YOUR HONOR.

 3                 THE COURT:   OKAY.    THANK YOU.

 4                 MR. MATHESON:    HERE ARE SOME TRANSCRIPTS AND

 5      DOCUMENTS.

 6            DEPOSITION TRANSCRIPTS FOR THE COURT (HANDING).

 7            THANK YOU VERY MUCH.

 8            (PAUSE IN PROCEEDINGS.)

 9                 MR. MATHESON:    YOUR HONOR, MAY I PROCEED?

10                 THE COURT:   YES.    IS THERE A BINDER OF EXHIBITS?   I

11      ONLY HAVE THE TWO DEPOSITION TRANSCRIPTS.

12                 MR. MATHESON:    MAY I APPROACH, YOUR HONOR?

13                 THE COURT:   YES, PLEASE.

14                 MR. MATHESON:    (HANDING.)

15                 THE COURT:   THANK YOU.

16            OKAY.   TIME IS 9:45.     GO AHEAD, PLEASE.

17                                DIRECT EXAMINATION

18      BY MR. MATHESON:

19      Q.    GOOD MORNING, SIR.

20      A.    GOOD MORNING.

21      Q.    IT'S FAIR TO SAY THAT YOU HAVE BEEN DESCRIBED AS THE

22      ARCHITECT OF QUALCOMM'S LICENSING PROGRAM.

23            IS THAT A FAIR STATEMENT?

24      A.    YEAH, PEOPLE HAVE SAID THAT.       BUT IT WAS A WHOLE TEAM OF

25      PEOPLE THAT I WORKED WITH.



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 19 of 209 178


 1      Q.    TO THE BEST OF YOUR KNOWLEDGE, IT'S FAIR TO DESCRIBE

 2      QUALCOMM'S BUSINESS MODEL AS UNIQUE AMONGST MODEM CHIP

 3      SUPPLIERS; IS THAT FAIR?

 4      A.    I THINK IT'S REASONABLY UNIQUE, YES.

 5      Q.    YOU'RE NOT AWARE OF ANY OTHER CHIP SUPPLIERS THAT HAVE A

 6      LICENSING PROGRAM LIKE QUALCOMM'S; IS THAT FAIR?

 7      A.    OVER -- YOU MEAN PRESENTLY, OR OVER THE COURSE OF MY

 8      CAREER?   I MEAN, BECAUSE THERE WERE COMPANIES.

 9      Q.    WELL, SIR, DIRECTING YOUR ATTENTION TO THE DEPOSITION

10      TRANSCRIPT, PAGE 336, COULD YOU REFER TO LINES -- DON'T PUT IT

11      UP YET --

12      A.    PAGE WHAT?

13      Q.    PAGE 336, LINES 20 TO 21.    DOES THAT REFRESH YOUR

14      RECOLLECTION THAT AT LEAST AS OF THE TIME OF YOUR DEPOSITION,

15      YOU DID NOT KNOW OF ANY OTHER CHIP SUPPLIERS THAT ALSO HAVE A

16      LICENSING PROGRAM LIKE QUALCOMM'S?

17      A.    I WAS THINKING OF MOTOROLA WHEN YOU ASKED THAT QUESTION,

18      AND IT LOOKS LIKE I WAS THINKING ABOUT MOTOROLA ON THIS PAGE AS

19      WELL.

20      Q.    ALL RIGHT.   I'LL MOVE ON.

21            IT'S CORRECT YOU JOINED QUALCOMM IN 1989; RIGHT?

22      A.    YES.

23      Q.    YOU WERE EMPLOYED BY QUALCOMM UNTIL 2014?

24      A.    YES.

25      Q.    YOU WERE AT ONE POINT PRESIDENT OF THE LICENSING BUSINESS?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 20 of 209 179


 1      A.    THAT'S CORRECT.

 2      Q.    AND THEN YOU BECAME PRESIDENT OF THE COMPANY IN

 3      APPROXIMATELY 2004; IS THAT RIGHT?

 4      A.    I'LL -- I'M BAD WITH DATES, BUT I BECAME PRESIDENT AT SOME

 5      POINT.    2004 IS PROBABLY ABOUT RIGHT.

 6      Q.    AND IN 2011, YOU BECAME VICE CHAIRMAN?

 7      A.    THAT SOUNDS RIGHT AS WELL, YES.

 8      Q.    AND WHEN YOU BECAME VICE CHAIRMAN, THE LICENSING DIVISION

 9      BEGAN TO REPORT TO MR. DEREK ABERLE; IS THAT RIGHT?

10      A.    IT SEEMS LIKE IT REPORTED TO DEREK BEFORE THAT.      WHEN I

11      WAS PRESIDENT, I THINK THE LICENSING BUSINESS REPORTED TO

12      DEREK, AND THEN DEREK REPORTED TO ME.

13      Q.    WHEN YOU WERE PRESIDENT OF THE COMPANY, SIR, AT YOUR

14      DEPOSITION YOU TESTIFIED THAT THE LICENSING DIVISION REPORTED

15      TO YOU.

16            WAS MR. ABERLE THE PRESIDENT OF THE LICENSING DIVISION AT

17     THAT POINT?

18      A.    I THINK SO.   I THINK SO.   OR IT MIGHT HAVE BEEN

19      MARK BLECKER.

20      Q.    SO AT THE TIME YOU JOINED QUALCOMM, QUALCOMM HAD NOT YET

21      LICENSED ITS CDMA TECHNOLOGY TO OTHERS FOR USE IN CELLULAR

22      COMMUNICATIONS; IS THAT RIGHT?

23      A.    THAT'S CORRECT.

24      Q.    IT'S FAIR TO SAY YOU NEGOTIATED QUALCOMM'S FIRST CDMA

25      RELATED PATENT LICENSES WITH AT&T AND WITH MOTOROLA?



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 21 of 209 180


 1      A.    YES.

 2      Q.    CAN YOU TURN YOUR ATTENTION, SIR, TO THE THIRD TAB OF YOUR

 3      BINDER, TAB 3.

 4            YOUR HONOR, I MOVE TO ADMIT JX 0003.

 5                   THE COURT:   ANY OBJECTION?

 6                   MR. BORNSTEIN:   NO, YOUR HONOR.

 7                   THE COURT:   IT'S ADMITTED.

 8            (JOINT EXHIBIT JX 0003 WAS ADMITTED IN EVIDENCE.)

 9                   THE COURT:   GO AHEAD, PLEASE.

10      BY MR. MATHESON:

11      Q.    SIR, CAN YOU IDENTIFY THIS AS A PATENT LICENSE AGREEMENT

12      BETWEEN QUALCOMM AND MOTOROLA?

13      A.    YES.

14      Q.    DIRECTING YOUR ATTENTION TO THE FIFTH PAGE OF THE

15      DOCUMENT, SIR, JX 0003-005, THE LETTER B STATES, "THE ROYALTY

16      PAYABLE BY MOTOROLA TO QUALCOMM"; IS THAT FAIR?

17      A.    YES.

18      Q.    AND THE ROYALTY ON SUBSCRIBER UNITS, CHANNEL UNITS, AND

19      DS-CDMA ENABLED INFRASTRUCTURE IS EITHER 0 OR 4 PERCENT,

20      DEPENDING ON OUR TERMS IN THE CONTRACT; IS THAT RIGHT?

21      A.    YES, UNDER THIS AGREEMENT, YES.

22      Q.    AND UNDER THAT IS COMPONENTS, AND THE RATE FOR COMPONENTS

23      IS 0; IS THAT RIGHT?

24      A.    YES.

25      Q.    LET'S MOVE UP THE PAGE A LITTLE BIT.      AT THE TOP OF THE



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 22 of 209 181


 1      PAGE, THIS STATES THE ROYALTY PAYABLE BY QUALCOMM TO MOTOROLA

 2      UNDER THIS AGREEMENT; RIGHT?

 3      A.    I'M SORRY.   ARE YOU ON THE NEXT PAGE?

 4      Q.    NO, TOP OF THE SAME PAGE, SIR.    JX 0003-0005.    DOES THAT

 5      STATE THE ROYALTY PAYABLE BY QUALCOMM TO MOTOROLA UNDER THIS

 6      AGREEMENT?

 7      A.    OH, YES.

 8      Q.    AND QUALCOMM PAYS MOTOROLA, ON SUBSCRIBER UNITS AND

 9      CHANNEL UNITS, A ROYALTY OF EITHER 0 OR 2 PERCENT, DEPENDING ON

10      OTHER TERMS IN THE CONTRACT; RIGHT?

11      A.    YES.

12      Q.    AND IT'S A TRUE STATEMENT THAT IN THE 1990S, QUALCOMM SOLD

13      SUBSCRIBER UNITS; RIGHT?

14      A.    IN THE 1990S?

15      Q.    YES.

16      A.    YEAH, I THINK SO, DURING THAT TIME.

17      Q.    AND QUALCOMM ALSO HAD AN INFRASTRUCTURE BUSINESS IN THE

18      1990S; RIGHT?

19      A.    YES.

20      Q.    CAN YOU TURN, SIR, TO -- AND THERE'S ALSO COMPONENTS UNDER

21      QUALCOMM, DO YOU SEE THAT, AND THE ROYALTY THAT QUALCOMM PAYS

22      MOTOROLA ON COMPONENTS IS 0; CORRECT?

23      A.    YES.

24      Q.    JUST LIKE THE ROYALTY MOTOROLA PAYS QUALCOMM ON

25      COMPONENTS?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 23 of 209 182


 1      A.    YES.

 2      Q.    WOULD YOU TURN, SIR, TO PAGE JX 0003-014?

 3            THIS IS THE TECHNICAL DEFINITION SECTION AS IT SAYS ON THE

 4     PREVIOUS PAGE.

 5            THE FIRST THREE WORDS ON THIS PAGE ARE "COMPONENTS MEANS

 6     ASICS"; RIGHT?

 7      A.    YES.

 8      Q.    IT'S A TRUE STATEMENT THAT IN 1990, QUALCOMM GAVE MOTOROLA

 9      A LICENSE TO MAKE CDMA COMPLIANT ASICS; ISN'T THAT RIGHT?

10      ISN'T THAT RIGHT?

11      A.    YES.

12      Q.    IF YOU TURN, SIR, TO TAB 5 IN YOUR BINDER.      CAN YOU

13      IDENTIFY THIS, SIR, AS AN E-MAIL THAT YOU SENT IRWIN JACOBS AND

14      ANOTHER QUALCOMM EXECUTIVE IN 1998?

15      A.    YES.

16                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 8206.

17                   MR. BORNSTEIN:   THERE'S NO OBJECTION, YOUR HONOR.

18                   THE COURT:   IT'S ADMITTED.

19            (PLAINTIFF'S EXHIBIT CX 8206 WAS ADMITTED IN EVIDENCE.)

20                   THE COURT:   GO AHEAD, PLEASE.

21      BY MR. MATHESON:

22      Q.    YOU FORWARDED TO MR. JACOBS AN E-MAIL SENT TO YOU BY

23      MR. BLECKER; IS THAT RIGHT?

24      A.    YEP.

25      Q.    MR. BLECKER'S E-MAIL TO YOU ADDRESSES THE POSSIBILITY OF



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 24 of 209 183


 1      REDUCING ROYALTIES ON CERTAIN QUALCOMM ASIC SALES; RIGHT?

 2      A.    CAN I READ IT REAL QUICK?

 3      Q.    PLEASE, SIR.

 4            (PAUSE IN PROCEEDINGS.)

 5                   THE WITNESS:   OKAY.

 6      BY MR. MATHESON:

 7      Q.    AND IT STATES IN THE SECOND PARAGRAPH, "BASICALLY BY

 8      REDUCING ROYALTY, WE ARE DOING NOTHING MORE THAN COMPETING ON

 9      PRICE WITH OUR ASIC COMPETITORS, THAT IS, IF THE REDUCED OR

10      ZERO ROYALTY IS THE INCENTIVE TO BUY Q ASICS, THEN THE SAME

11      EFFECT CAN BE ACHIEVED BY SIMPLY REDUCING PRICE ON OUR ASICS BY

12      THAT SAME AMOUNT."

13            DO YOU SEE THAT, SIR?

14      A.    YES.

15      Q.    NOW, DID YOU NOT AGREE, AND YOU WROTE TO MR. JACOBS, "HIS

16      ARGUMENT IS NOT ENTIRELY TRUE GIVEN THAT WE SHARE ROYALTIES,

17      BUT DO NOT SHARE ASIC PROFIT."

18            NOW, WHAT YOU MEANT THERE IS YOU SHARE ROYALTIES WITH

19     MOTOROLA UNDER THE TERMS OF THE 1990 AGREEMENT; IS THAT RIGHT?

20      A.    I BELIEVE THAT'S WHAT I MEANT.

21            ALSO WITH AT&T.

22      Q.    I WAS GOING TO ASK THAT QUESTION NEXT.         IT'S ALSO TRUE

23      THAT THE INITIAL CDMA AGREEMENT WITH AT&T PROVIDED THAT

24      QUALCOMM SHARED THE ROYALTIES IT COLLECTED FROM OTHER LICENSEES

25      WITH AT&T; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 25 of 209 184


 1      A.    THAT'S TRUE.

 2      Q.    TURN TO THE NEXT TAB IN YOUR BINDER, SIR, CX 6983.         IT'S

 3      TAB 6 IN YOUR BINDER.

 4      A.    CAN I -- ONE CAVEAT TO THAT LAST ONE.

 5            I DON'T KNOW FROM A TIMING STANDPOINT BECAUSE WE, WE

 6     NEGOTIATED WITH AT&T AND GOT A LIMITED ROYALTY SHARE.        I DON'T

 7     KNOW IF IT WAS AFTER THIS OR BEFORE THIS.       SO --

 8      Q.    THANK YOU, SIR.

 9            NEXT TAB IN YOUR BINDER IS TAB 6, CX 6983.       CAN YOU

10     IDENTIFY THIS AS AN E-MAIL THAT YOU FORWARDED TO

11     MR. DEREK ABERLE IN 2004?

12      A.    YES.

13                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 6983.

14                   MR. BORNSTEIN:   NO OBJECTION, YOUR HONOR.

15                   THE COURT:   IT'S ADMITTED.

16            (PLAINTIFF'S EXHIBIT CX 6983 WAS ADMITTED IN EVIDENCE.)

17                   THE COURT:   GO AHEAD, PLEASE.

18      BY MR. MATHESON:

19      Q.    TURNING TO THE SECOND PAGE OF THE DOCUMENT, ARABIC NUMERAL

20      3 -- STRIKE THAT.

21            YOU FORWARDED TO MR. ABERLE AN E-MAIL THAT YOU HAD WRITTEN

22     TO MR. KEITH BAIN OF MOTOROLA; IS THAT RIGHT?

23      A.    YES.

24      Q.    OKAY.    TURNING TO THE SECOND PAGE OF THE DOCUMENT, ARABIC

25      NUMERAL 3 BEGINS "ROYALTY SHARING IN ANY CASE ENDS IN SEPTEMBER



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 26 of 209 185


 1      2005."

 2            DO YOU SEE THAT, SIR?

 3      A.    YES.

 4      Q.    SO YOU TOLD MOTOROLA -- OR IT'S A TRUE STATEMENT THAT THE

 5      ROYALTY SHARING AGREED TO BETWEEN QUALCOMM AND MOTOROLA LASTED

 6      FROM 1990 UNTIL 2005 UNDER THE TERMS OF THE ORIGINAL CDMA

 7      LICENSE THAT YOU NEGOTIATED WITH MOTOROLA; IS THAT RIGHT?

 8      A.    MY RECOLLECTION IS THAT IT, IT -- THAT IS WHEN IT ENDED.

 9      I'M JUST -- I DON'T REMEMBER --

10      Q.    THANK YOU, SIR.

11      A.    -- TERMINATED IT EARLIER OR NOT, BUT I DON'T THINK SO.

12      Q.    NOW, STEPPING BACK FOR A MINUTE, DURING YOUR TIME AT

13      QUALCOMM, IT'S FAIR TO SAY THAT QUALCOMM'S POLICY WAS TO NOT

14      PROVIDE CHIPSETS TO NON-LICENSEES; RIGHT?

15      A.    YES.

16      Q.    AND IT'S FAIR TO SAY ON SOME OCCASIONS QUALCOMM REMINDED

17      ITS LICENSEES THAT IF THEY DIDN'T ABIDE BY THEIR LICENSING

18      AGREEMENTS, THERE WAS A RISK THAT THEIR CHIPSET SUPPLY WOULD BE

19      IMPACTED; RIGHT?

20      A.    YES.

21      Q.    WOULD YOU PLEASE TURN TO THE NEXT TAB IN YOUR BINDER, SIR,

22      TAB 7.    THIS IS CX 6729.

23            CAN YOU IDENTIFY THIS, SIR, AS AN E-MAIL THAT YOU WERE

24     COPIED ON, SENT BY MR. IRWIN MARK JACOBS TO A SAMSUNG EXECUTIVE

25     IN 2001?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 27 of 209 186


 1                   THE WITNESS:    YES.

 2                   MR. MATHESON:    MOVE TO ADMIT, YOUR HONOR, CX 6729.

 3                   MR. BORNSTEIN:    NO OBJECTION.

 4                   THE COURT:   IT'S ADMITTED.

 5            (PLAINTIFF'S EXHIBIT CX 6729 WAS ADMITTED.)

 6                   THE COURT:   GO AHEAD, PLEASE.

 7      BY MR. MATHESON:

 8      Q.    NOW, MR. JACOBS WROTE THIS LETTER, OR E-MAIL, TO SAMSUNG

 9      IN THE CONTEXT OF A LICENSING DISPUTE BETWEEN QUALCOMM AND

10      SAMSUNG; RIGHT?

11      A.    YES.

12      Q.    COULD YOU TAKE A LOOK AT THE THIRD PARAGRAPH THAT BEGINS,

13      "HOWEVER, IT HAS BEEN BROUGHT TO MY ATTENTION THAT OUR AUDITORS

14      DISCOVERED THAT SAMSUNG HAS PURPOSEFULLY NOT REPORTED ROYALTIES

15      PAYABLE UNDER OUR AGREEMENT FOR SAMSUNG'S SALES OF CDMA 2000 1X

16      INFRASTRUCTURE AND SUBSCRIBER EQUIPMENT DURING THE FIRST

17      CALENDAR QUARTER OF 2001.       APPARENTLY SAMSUNG IS TAKING THE

18      POSITION THAT 1X IS NOT PART OF SAMSUNG'S EXISTING LICENSE

19      AGREEMENT."

20            DO YOU SEE THAT, SIR?

21      A.    YES.

22      Q.    NOW, CDMA 1X -- CDMA 2000 1X IS A 3G STANDARD; IS THAT

23      RIGHT, SIR?

24      A.    YES, I BELIEVE IT WAS CONSIDERED 3G.

25      Q.    NOW, SAMSUNG TOOK THE POSITION THAT ITS EXISTING CDMA



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 28 of 209 187


 1      LICENSE AGREEMENT DID NOT APPLY TO ITS SALES OF 3G

 2      INFRASTRUCTURE AND SUBSCRIBER EQUIPMENT; RIGHT?

 3      A.    THAT'S WHAT I THINK THIS IS SAYING, YES.

 4      Q.    CAN YOU TURN TO THE NEXT PAGE OF THE DOCUMENT, SIR.      THE

 5      FIRST PARAGRAPH ON THIS PAGE, THE LAST TWO SENTENCES READ,

 6      "THUS, IF SAMSUNG PERSISTS IN TAKING THE POSITION THAT ITS

 7      LICENSE AGREEMENT DOES NOT COVER 1X AND DOES PAY QUALCOMM THE

 8      1X ROYALTIES DUE UNDER THE AGREEMENT, WE WILL HAVE NO CHOICE

 9      BUT TO TAKE ALL ACTION NECESSARY TO ENFORCE THE TERMS OF OUR

10      LICENSE AGREEMENT, INCLUDING POSSIBLE TERMINATION.       UNDER OUR

11      AGREEMENTS, WE DO NOT SHIP ASICS TO NON-LICENSEES OR TO

12      LICENSEES WHO ARE NOT PERFORMING THEIR OBLIGATIONS."

13            NOW, IN THAT CONTEXT, 1X MEANS CDMA 2000 3G; CORRECT?

14      A.    YEAH.   I MEAN, CDMA 2000 1X, YEAH.

15      Q.    SO, MR. JACOBS, IN EFFECT, TOLD SAMSUNG, YOU HAVE TO AGREE

16      THAT THE EXISTING LICENSE COVERS BOTH 2G AND 3G OR ELSE

17      QUALCOMM WOULD TAKE ALL ACTION NECESSARY, INCLUDING POSSIBLE

18      TERMINATION OF THE LICENSE; RIGHT?

19      A.    THE AGREEMENT COVERS CDMA, AND THEY WERE TAKING THE

20      POSITION THAT THEY WEREN'T GOING TO PAY ROYALTIES FOR A NEW

21      REVISION OF CDMA.

22      Q.    WHEN YOU SAY "NEW REVISION OF," MY QUESTION, SIR, IS

23      SAMSUNG TOOK THE POSITION THEIR EXISTING LICENSE DID NOT COVER

24      3G CDMA; IS THAT CORRECT?

25      A.    WELL, THEY STOPPED -- YEAH, THEY STOPPED REPORTING



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 29 of 209 188


 1      ROYALTIES AND REFUSED TO PAY.

 2      Q.    AND MR. JACOBS INFORMED THEM THAT THEIR LICENSE AGREEMENT

 3      WOULD BE TERMINATED IF THEY MAINTAINED THAT POSITION; RIGHT?

 4      A.    YEAH.

 5      Q.    OR COULD BE TERMINATED?

 6      A.    TAKE ALL ACTION NECESSARY TO ENFORCE THE TERMS, INCLUDING

 7      POSSIBLE TERMINATION.

 8      Q.    NOW, THAT WOULD HAVE TERMINATED THEIR LICENSE TO BOTH 2G

 9      CDMA TECHNOLOGY AND TO 3G CDMA TECHNOLOGY; RIGHT?

10      A.    AND TO WCDMA.   I MEAN, THEY WERE LICENSED FOR OUR

11      TECHNOLOGIES FOR ALL CDMA APPLICATIONS.      SO WHEN THEY STOPPED

12      REPORTING AND WERE IN BREACH, WE, WE TOLD THEM WE WOULD HAVE TO

13      ENFORCE THE TERMS OF OUR AGREEMENT.

14      Q.    AND IF QUALCOMM HAD TERMINATED THE EXISTING LICENSE

15      AGREEMENT, QUALCOMM WOULD HAVE STOPPED SHIPPING ASICS FOR ALL

16      TECHNOLOGIES COVERED BY THAT LICENSING AGREEMENT; CORRECT?

17      A.    WELL, NONE OF THAT HAPPENED.    BUT IF -- OUR POLICY IS WE

18      WOULD ONLY SHIP TO LICENSEES, SO, YOU KNOW, I BELIEVE THAT IF

19      SOMEBODY BLATANTLY VIOLATED THE AGREEMENT AND STOPPED PAYING US

20      ROYALTIES AND WE HAD TO ENFORCE AND WE ENDED UP EVENTUALLY

21      TERMINATING BECAUSE OF THEIR MATERIAL BREACH, THEN THAT WOULD

22      TERMINATE THE WHOLE -- THE ENTIRE RELATIONSHIP.

23      Q.    AND WHEN YOU SAY TERMINATE THE ENTIRE RELATIONSHIP, THAT

24      MEANS IF A LICENSE AGREEMENT COVERS BOTH 2G CDMA AND WCDMA AND

25      THAT LICENSE AGREEMENT IS TERMINATED, QUALCOMM WILL NOT SHIP



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 30 of 209 189


 1      THAT FORMER LICENSEE CHIPS RELATED TO EITHER 2G CDMA OR WCDMA;

 2      RIGHT?

 3      A.    AGAIN, NONE OF THIS HAS EVER HAPPENED.

 4            BUT IF, IF A COMPANY WOULD HAVE MATERIALLY BREACHED THEIR

 5     AGREEMENT REQUIRING US TO ENFORCE AND TERMINATE, SO THEY

 6     WEREN'T HONORING OUR I.P., THEN WE WOULD NOT SHIP OUR CHIPS TO

 7     THEM AND THAT WOULD BE THE CASE IF THEY JUST DECIDED THEY WERE

 8     GOING TO BREACH WITH RESPECT TO CDMA 2000 OR CDMA 1X OR IS 95.

 9      Q.    RIGHT.    IF THEY BREACHED WITH RESPECT TO --

10      A.    CDMA 1, I GUESS.

11      Q.    -- CDMA 2000, QUALCOMM WOULD NOT SHIP THEM CDMA 1 CHIPS?

12      A.    AGAIN, THIS IS ALL SPECULATION BECAUSE I DON'T THINK THIS

13      EVER HAPPENED, BUT --

14      Q.    FAIR STATEMENT, SIR.      I'M JUST TRYING TO UNDERSTAND THE

15      POLICY.

16            OKAY.    TURN TO TAB 10 OF YOUR BINDER, SIR.    SORRY.   TAB 9

17     IN YOUR BINDER.     THIS IS CX 8281.

18            CAN YOU IDENTIFY THIS, SIR, AS AN E-MAIL EXCHANGE IN WHICH

19     YOU WERE INVOLVED IN 2004?

20      A.    YES.

21                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 8281.

22                   MR. BORNSTEIN:   NO OBJECTION, YOUR HONOR.

23                   THE COURT:   IT'S ADMITTED.

24            (PLAINTIFF'S EXHIBIT CX 8281 WAS ADMITTED IN EVIDENCE.)

25                   THE COURT:   GO AHEAD, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 31 of 209 190


 1      BY MR. MATHESON:

 2      Q.    TURN TO THE BOTTOM OF PAGE 2.    THERE'S AN E-MAIL FROM

 3      MR. HUANG OF BENQ.    DO YOU SEE THAT E-MAIL, SIR?

 4      A.    YES.

 5      Q.    AND THAT E-MAIL IS ADDRESSED TO AN EXECUTIVE AT QUALCOMM,

 6      MR. KANG?

 7      A.    I WOULDN'T CALL HIM AN EXECUTIVE.     HE WAS SOMEBODY THAT

 8      WAS MID-LEVEL, I GUESS.

 9      Q.    AND BENQ INFORMED THE QUALCOMM EMPLOYEE THAT -- TURNING

10      YOUR ATTENTION TO THE DISCOUNT TABLE AT THE TOP OF PAGE 3,

11      CX 8281-003, FAIR TO SAY THAT BENQ WAS REQUESTING A ROYALTY

12      DISCOUNT BASED ON THE SELLING PRICE OF ITS HANDSETS AT THIS

13      TIME?    IS THAT FAIR?

14      A.    I DON'T REMEMBER BENQ, BUT THAT'S WHAT THIS LOOKS TO BE

15      DOING.

16      Q.    OKAY.   TURNING YOUR ATTENTION TO THE FIRST PAGE OF THIS

17      DOCUMENT, SIR, THIS E-MAIL IS FORWARDED TO YOURSELF, YOU

18      FORWARD IT ON.    CX 8281-001.

19            YOU FORWARD IT ON TO OTHERS, THAT PORTION HAS BEEN

20     REDACTED.

21            MR. JACOBS WRITES -- MR. JEFF JACOBS WRITES, "CERTAINLY

22     SEND WAVES AROUND THE INDUSTRY IF THEY LOSE THEIR LICENSE AS

23     THEY HAVE MADE A VISIBLE COMMITMENT TO CDMA AND WCDMA."

24            HE'S REFERRING TO BENQ WHEN HE SAYS "THEY;" IS THAT

25     CORRECT?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 32 of 209 191


 1      A.     I DON'T KNOW.       PROBABLY.

 2      Q.     AND THEN MR. THORNLEY WRITES NEXT, "A SITUATION WE SHOULD

 3      WORK HARD TO FIX RATHER THAN TERMINATE.         HOWEVER, THE THREAT

 4      MAY BE WHAT IS NEEDED."

 5             NOW, MR. THORNLEY STARTED AS THE CFO OF QUALCOMM AND THEN

 6     BECAME ITS PRESIDENT; IS THAT RIGHT?

 7      A.     YES.

 8      Q.     AND THEN YOU RESPOND IN YOUR SECOND SENTENCE OF YOUR

 9      E-MAIL, YOU WROTE, "WE HAVE MADE THE THREAT.          HOPEFULLY THEY

10      WILL RESPOND POSITIVELY.        IF THEY DON'T RESPOND, I WILL TRY TO

11      HOLD OFF ANY TERMINATION UNTIL AFTER WE RECEIVE THE TERMINALS."

12             WHEN YOU SAID "WE HAVE MADE THE THREAT," YOU MEANT

13     QUALCOMM HAD THREATENED TO TERMINATE BENQ'S LICENSE; RIGHT?

14      A.     IS THAT IN THE BODY OF THIS?        I DON'T KNOW WHAT THE -- IT

15      MIGHT HAVE BEEN TO TERMINATE THE LICENSE.         IT MIGHT HAVE BEEN

16      DEALING WITH CHIPS.        I DON'T KNOW.

17      Q.     YOU WROTE THAT E-MAIL ON OCTOBER 6TH OF 2004; CORRECT,

18      SIR?

19      A.     YES.

20      Q.     CAN YOU TURN TO THE NEXT TAB.

21             YOUR HONOR, I MOVE TO ADMIT JX 0030.

22                    MR. BORNSTEIN:    THERE'S NO OBJECTION, YOUR HONOR.

23                    THE COURT:    IT'S ADMITTED.

24             (JOINT EXHIBIT JX 0030 WAS ADMITTED IN EVIDENCE.)

25                    THE COURT:    GO AHEAD, PLEASE.



                              UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 33 of 209 192


 1      BY MR. MATHESON:

 2      Q.    THIS IS SUBSCRIBER UNIT LICENSE AGREEMENT ENTERED INTO ON

 3      JANUARY 6TH, 2005, BETWEEN QUALCOMM AND BENQ; RIGHT?

 4      A.    YES.

 5      Q.    THAT'S THREE MONTHS AFTER THE E-MAIL WE JUST DISCUSSED;

 6      RIGHT?

 7      A.    YES.

 8      Q.    TURN TO THE NEXT TAB IN YOUR BINDER, SIR, WHICH IS TAB 11,

 9      CX 7141.

10            CAN YOU IDENTIFY THIS AS AN E-MAIL EXCHANGE BETWEEN

11     YOURSELF AND MR. DEREK ABERLE?

12      A.    CAN I -- I'M SORRY.   ONE QUICK THING.    WHEN YOU WERE

13      ASKING ME ABOUT WHETHER IT WAS A THREAT TO TERMINATE THEIR

14      LICENSE, AND THEN YOU SHOW ME A LICENSE THAT IS MONTHS LATER,

15      SO I DON'T KNOW, MAYBE IT WASN'T A THREAT TO TERMINATE A

16      LICENSE.

17      Q.    OR MAYBE YOU THREATENED TO TERMINATE THEIR LICENSE AND

18      THEY SIGNED A NEW LICENSE THREE MONTHS LATER.      THAT'S ENTIRELY

19      PLAUSIBLE; ISN'T THAT RIGHT?

20      A.    I DON'T KNOW.   I DON'T REMEMBER.

21      Q.    OKAY.   CAN YOU TURN TO THE NEXT TAB IN YOUR BINDER, SIR,

22      TAB 11, WHICH IS CX 7141.     CAN YOU IDENTIFY THIS AS AN E-MAIL

23      EXCHANGE BETWEEN YOURSELF AND MR. DEREK ABERLE IN DECEMBER OF

24      2004?

25      A.    YES.



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 34 of 209 193


 1      Q.    NOW, AT THIS TIME THERE WAS A LICENSE IN PLACE BETWEEN

 2      QUALCOMM AND NOKIA THAT WOULD EXPIRE IN 2007 UNLESS NOKIA

 3      ENTERED -- EXERCISED AN OPTION TO EXTEND.

 4            IS THAT CORRECT, SIR?

 5      A.    YEAH, THAT'S THE WAY I RECALL IT.        THEY HAD AN OPTION TO

 6      KEEP THE AGREEMENT GOING IF THEY WANTED TO.

 7                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 7141 INTO

 8      EVIDENCE.

 9                   MR. BORNSTEIN:    NO OBJECTION.

10                   THE COURT:   IT'S ADMITTED.

11            (PLAINTIFF'S EXHIBIT CX 7141 WAS ADMITTED IN EVIDENCE.)

12                   THE COURT:   GO AHEAD, PLEASE.

13      BY MR. MATHESON:

14      Q.    NOW, MR. ABERLE WRITES TO YOU IN THE THIRD SENTENCE OF HIS

15      E-MAIL THAT "I THINK WE SHOULD DO ALL WE CAN TO GET NOKIA TO

16      DESIGN OUR DO CHIPS INTO THEIR PRODUCTS (AS OPPOSED TO NOKIA

17      JUST BUYING DO DEVICES FROM OUR OEM LICENSEES).        IF NOKIA

18      REFUSES TO EXERCISE THE OPTION IN 2007, WE WOULD HAVE THE RIGHT

19      TO CUT OFF THEIR DO CHIPS.       THIS MAY BE ENOUGH TO KEEP THEM

20      FROM STRINGING US OUT UNTIL 2008 WHEN THE OPTION EXPIRES."

21            NOW, WHEN MR. ABERLE REFERS TO THE OPTION, HE'S REFERRING

22     TO NOKIA'S 2007 OPTION TO EXTEND ITS LICENSE WITH QUALCOMM;

23     RIGHT?

24      A.    YES.

25      Q.    AND YOU WRITE TO HIM, IT IS THE EXACT THOUGHT THAT I HAVE



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 35 of 209 194


 1      HAD; RIGHT?

 2      A.    YES.

 3      Q.    AND WHEN YOU SAID IT IS THE EXACT THOUGHT HE HAS HAD, YOU

 4      MEANT IT WOULD BE BENEFICIAL TO QUALCOMM IF NOKIA DESIGNED

 5      QUALCOMM'S CHIPS INTO THEIR PRODUCTS; RIGHT?

 6      A.    I THINK IT WOULD HAVE BEEN -- IT WOULD HAVE BEEN

 7      BENEFICIAL FOR QUALCOMM AND NOKIA IF THEY HAD DONE THAT.       THEY

 8      MIGHT HAVE SUCCEEDED IN SELLING DO HANDSETS.

 9      Q.    TURN TO THE NEXT TAB IN YOUR BINDER, SIR, WHICH IS TAB 12,

10      CX 6987.

11            CAN YOU IDENTIFY THIS, SIR, AS AN E-MAIL EXCHANGE IN WHICH

12     YOU WERE INVOLVED IN MAY OF 2005?

13      A.    YES.

14                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 6987.

15                   MR. BORNSTEIN:    NO OBJECTION.

16                   THE COURT:   IT'S ADMITTED.

17            (PLAINTIFF'S EXHIBIT CX 6987 WAS ADMITTED.)

18                   THE COURT:   GO AHEAD, PLEASE.

19      BY MR. MATHESON:

20      Q.    IN THE LAST E-MAIL AT THE BOTTOM OF THIS PAGE,

21      MR. IRWIN JACOBS WRITES, "NOT SURE IF STEVE TOLD YOU, BUT I

22      HAVE COME AROUND TO YOUR POSITION ON NOKIA."

23            DO YOU SEE THAT, SIR?

24      A.    YES.

25      Q.    AND THEN YOU RESPOND, "AS FAR AS A GAP FILLER FOR THEM,



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 36 of 209 195


 1      SALE OF DO CHIPS EITHER DIRECTLY OR THROUGH AN ODM, I WOULD

 2      STAY FIRM ON A POSITION THAT WE WILL SELL THEM OR AN ODM THE

 3      CHIPS AND THE LATEST VERSIONS WE HAVE, BUT ONLY AS LONG AS THEY

 4      PAY US THE CURRENT ROYALTIES WITH NO RECOURSE, AND AS SOON AS

 5      THEY STOP PAYING ROYALTIES, WE STOP SHIPPING."

 6            NOW, "THEY" REFERRED TO NOKIA IN THAT SENTENCE, DOESN'T

 7     IT?

 8      A.    YES, I BELIEVE SO.

 9      Q.    TURN TO THE NEXT TAB IN YOUR BINDER, SIR, WHICH IS TAB 13,

10      CX 6979.

11            CAN YOU IDENTIFY THIS, SIR, AS E-MAIL CORRESPONDENCE FROM

12     2005 IN WHICH YOU WERE INVOLVED?

13      A.    DEFINITELY I WAS, YEAH, AN E-MAIL THAT I WAS INVOLVED.

14                 MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 6979.

15                 MR. BORNSTEIN:    NO OBJECTION.

16                 THE COURT:   IT'S ADMITTED.

17            (PLAINTIFF'S EXHIBIT CX 6979 WAS ADMITTED IN EVIDENCE.)

18                 THE COURT:   GO AHEAD, PLEASE.

19      BY MR. MATHESON:

20      Q.    COULD YOU TURN TO CX 6979-006.     ON THE FIRST FULL

21      PARAGRAPH AFTER A BUNCH OF CARETS, THE FIRST SENTENCE READS,

22      "AS WE EXPLAINED DURING OUR MEETING, QUALCOMM'S LONGSTANDING

23      POLICY IS THAT WE DO NOT SELL COMMERCIAL QUANTITIES OF CHIPS TO

24      SOMEONE THAT IS NOT LICENSED TO USE THOSE CHIPS."

25            SIR, DO YOU RECALL IDENTIFYING THOSE WORDS AS WRITTEN BY



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 37 of 209 196


 1     YOURSELF TO NOKIA DURING YOUR DEPOSITION?

 2             I CAN REFRESH YOUR RECOLLECTION, SIR.      PAGE 115 OF YOUR

 3     DEPOSITION TRANSCRIPT, LINES 22, THROUGH 116, LINE 4.

 4             DOES THAT REFRESH YOUR RECOLLECTION THAT AT YOUR

 5     DEPOSITION YOU TESTIFIED THAT YOU WROTE, "AS WE EXPLAINED

 6     DURING OUR MEETING, QUALCOMM'S LONGSTANDING POLICY IS THAT WE

 7     DO NOT SELL COMMERCIAL QUANTITIES OF CHIPS TO SOMEONE THAT IS

 8     NOT LICENSED TO USE" THAT -- "THOSE CHIPS."

 9      A.     YEAH.    I DON'T KNOW -- IT DOESN'T REFRESH MY RECOLLECTION,

10      BUT I PROBABLY HAD MORE TIME AT THE DEPO TO KIND OF READ AND

11      SEE THAT IT CAME FROM ME.

12      Q.     SITTING HERE TODAY, SIR, DO YOU BELIEVE THAT YOU WROTE

13      THOSE WORDS?

14      A.     I THINK SO.

15      Q.     THANK YOU.

16             MOVE TO THE NEXT TAB IN YOUR BINDER, SIR, WHICH IS

17     CX 7799.       CAN YOU IDENTIFY THIS, SIR, AS AN E-MAIL YOU WROTE IN

18     2000?

19      A.     YES.

20                    MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 7799.

21                    MR. BORNSTEIN:    NO OBJECTION.

22                    THE COURT:   IT'S ADMITTED.

23             (PLAINTIFF'S EXHIBIT CX 7799 WAS ADMITTED IN EVIDENCE.)

24                    THE COURT:   GO AHEAD, PLEASE.

25      BY MR. MATHESON:



                              UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 38 of 209 197


 1      Q.    YOU WROTE THIS E-MAIL TO AN EXECUTIVE AT MOTOROLA; IS THAT

 2      CORRECT?

 3      A.    YES.

 4      Q.    THE THIRD SENTENCE OF THE E-MAIL READS, "NOW, WHEN WE

 5      INQUIRE ABOUT THE LICENSE AND MOTOROLA'S COMMITMENT TO THE

 6      INDUSTRY TO LICENSE ITS ESSENTIAL PATENTS, MOTOROLA'S RESPONSE

 7      IS THAT IT DOESN'T GRANT SUCH LICENSES."

 8            NOW, JUST FOCUSSING ON THAT PART OF THE SENTENCE, WHEN YOU

 9     WROTE "MOTOROLA'S COMMITMENT TO THE INDUSTRY TO LICENSE ITS

10     ESSENTIAL PATENTS," YOU WERE REFERRING TO MOTOROLA'S FRAND

11     COMMITMENTS TO STANDARD SETTING ORGANIZATIONS; IS THAT FAIR?

12      A.    I BELIEVE SO.

13      Q.    TURN YOUR ATTENTION, SIR, TO THE NEXT TAB IN YOUR BINDER,

14      TAB 15, WHICH IS CX 8177.

15            CAN YOU IDENTIFY THIS, SIR, AS AN E-MAIL YOU WROTE IN 1999

16     TO MR. LUPIN AND MR. BLECKER?

17      A.    YES.

18      Q.    TURNING YOUR ATTENTION TO THE FINAL TWO SENTENCES ON THE

19      FIRST PAGE AND THE FIRST SENTENCE ON THE SECOND PAGE --

20            OH, YOUR HONOR, MOVE TO ADMIT CX 8177?

21                   MR. BORNSTEIN:   THERE'S NO OBJECTION.

22                   THE COURT:   IT'S ADMITTED.

23            (PLAINTIFF'S EXHIBIT CX 8177 WAS ADMITTED IN EVIDENCE.)

24                   THE COURT:   GO AHEAD, PLEASE.

25      BY MR. MATHESON:



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 39 of 209 198


 1      Q.    THE FINAL FULL SENTENCE ON THE FIRST PAGE READS, "THEY

 2      HAVE POINTED OUT TO US THAT WE MADE A COMMITMENT IN A 1994

 3      AGREEMENT THAT WE WOULD LICENSE THEM ON TERMS TO BE NEGOTIATED.

 4      THAT COMBINED WITH OUR COMMITMENT TO THE INDUSTRY TO LICENSE ON

 5      FAIR AND REASONABLE TERMS FREE FROM UNFAIR DISCRIMINATION WOULD

 6      MAKE IT DIFFICULT TO ARGUE THAT WE HAVE THE RIGHT TO REFUSE TO

 7      LICENSE THEM."

 8            "THEM" REFERS TO INTEL IN THAT EXCHANGE; IS THAT CORRECT,

 9     SIR?

10      A.    THAT'S THE WAY I READ IT.

11      Q.    TURN YOUR ATTENTION, SIR, TO TAB 16 IN YOUR BINDER, WHICH

12      IS CX 7580.

13            CAN YOU IDENTIFY THIS AS AN E-MAIL THAT YOU FORWARDED TO

14     MR. ABERLE AND OTHERS IN 2004?

15      A.    YES.

16                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 7580.

17                   MR. BORNSTEIN:    NO OBJECTION.

18                   THE COURT:   IT'S ADMITTED.

19            (PLAINTIFF'S EXHIBIT CX 7580 WAS ADMITTED IN EVIDENCE.)

20                   THE COURT:   GO AHEAD, PLEASE.

21      BY MR. MATHESON:

22      Q.    TURN TO THE NEXT TAB IN YOUR BINDER, TAB 17.      THIS IS

23      CX 6663.

24            CAN YOU IDENTIFY THIS AS AN E-MAIL THAT YOU -- AN E-MAIL

25     EXCHANGE IN WHICH YOU WERE INVOLVED WITH PAUL JACOBS AND OTHER



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 40 of 209 199


 1     QUALCOMM EXECUTIVES IN 2009?

 2      A.    YES.

 3                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 6663.

 4                   MR. BORNSTEIN:    NO OBJECTION.

 5                   THE COURT:   IT'S ADMITTED.

 6            (PLAINTIFF'S EXHIBIT CX 6663 WAS ADMITTED IN EVIDENCE.)

 7                   THE COURT:   GO AHEAD, PLEASE.

 8      BY MR. MATHESON:

 9      Q.    PLEASE TURN TO THE NEXT TAB IN YOUR BINDER, WHICH IS TAB

10      18.   THIS IS CX 6992.

11            CAN YOU IDENTIFY THIS, SIR, AS AM E-MAIL THAT YOU

12     RECEIVED, TURNING YOUR ATTENTION TO THE CENTER OF THE PAGE, IN

13     DECEMBER OF 2007?

14      A.    YES.

15                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 6992.

16                   MR. BORNSTEIN:    NO OBJECTION.

17                   THE COURT:   IT'S ADMITTED.

18            (PLAINTIFF'S EXHIBIT CX 6992 WAS ADMITTED IN EVIDENCE.)

19      BY MR. MATHESON:

20      Q.    CAN YOU TURN YOUR ATTENTION TO 6992-002, THE FIRST PAGE OF

21      A SLIDE DECK.

22            NOW, THIS IS A DECK THAT DEALS WITH PROJECT BERLIN; IS

23     THAT CORRECT?

24      A.    YES.

25      Q.    TURNING YOUR ATTENTION TO THE SECOND, THIRD, AND FOURTH



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 41 of 209 200


 1      BULLETS ALL HAVE STEVE A IN PARENTHESES BEHIND THEM.

 2            DO YOU SEE THAT?

 3      A.    YES.

 4      Q.    AND THAT REFERS TO YOU; CORRECT?

 5      A.    YES.

 6      Q.    THE SECOND BULLET READS "COMPETITIVE RESPONSE, STEVE A."

 7            THAT IS A SECTION OF THIS AGREEMENT FOR WHICH YOU HAD SOME

 8     RESPONSIBILITY; IS THAT RIGHT?

 9            SORRY.   STRIKE THAT.

10            THAT IS A SECTION OF THIS DECK IN WHICH YOU HAD SOME

11     INVOLVEMENT; IS THAT RIGHT?

12      A.    THAT'S HOW I WOULD READ THIS, YEAH.

13      Q.    AND TURNING YOUR ATTENTION TO THE FINAL BULLET ON THE

14      PAGE, OR SECOND TO FINAL BULLET, IT READS "LEGAL -- DEVELOP

15      SUMMARY POINTS FOR COMPETITIVE RESPONSE DISCUSSION, WHITE PAPER

16      TO BE INCLUDED IN APPENDIX," AND IT INDICATES YOURSELF AND

17      PAUL SYROWIK AS ASSOCIATED WITH THAT ITEM.

18            DO YOU SEE THAT, SIR?

19      A.    YEAH, SIR.

20      Q.    TURN YOUR ATTENTION, SIR, TO CX 6022-035.

21      A.    IS THAT THE SAME EXHIBIT?    I'M SORRY.

22      Q.    YEAH.    6992-035.   YES, SIR.   SAME EXHIBIT, PAGE 35.

23      A.    PAGE 35.

24      Q.    IT READS AT THE TOP, "COMPETITIVE RESPONSE TO POTENTIAL

25      RESTRUCTURE."



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 42 of 209 201


 1      A.    YEAH.

 2      Q.    DO YOU SEE THAT?

 3      A.    YES.

 4      Q.    NOW, THIS IS THE PORTION, OR A PORTION OF THE DECK THAT

 5      YOU'RE ASSOCIATED WITH ACCORDING TO THE SLIDE WE JUST LOOKED

 6      AT; IS THAT CORRECT?     THE COMPETITIVE RESPONSE?

 7      A.    YEAH, I THINK SO, YEAH.

 8      Q.    THE FIRST BULLET ON THE SLIDE READS, "OTHER LICENSEES."

 9      AND THE FIRST SUB BULLET READS, "POST SPIN, MANY CURRENT QCT

10      CUSTOMERS MAY AGGRESSIVELY" -- "MAY MORE AGGRESSIVELY SEEK TO

11      CHALLENGE CERTAIN ASPECTS OF OUR LICENSING BUSINESS AND/OR

12      THEIR AGREEMENTS WITH QUALCOMM."

13            DO YOU SEE THAT, SIR?

14      A.    YES.

15      Q.    NOW, SPIN, AS IT'S USED IN THAT BULLET, REFERS TO THE

16      PROPOSAL TO SEPARATE QUALCOMM'S CHIPSET OPERATIONS AND THE

17      LICENSING OPERATIONS; IS THAT FAIR?

18      A.    YES.

19      Q.    AND THE CONCERN THIS BULLET -- OR STRIKE THAT.

20            THIS BULLET SUGGESTS THAT COMPANIES THAT ARE PURCHASING

21     CHIPSETS FROM QUALCOMM -- FROM QCT WOULD BE MORE LIKELY TO

22     CHALLENGE THEIR AGREEMENTS WITH QTL POST SPIN THAN THOSE SAME

23     COMPANIES WOULD BE TO CHALLENGE THEIR AGREEMENTS PRE SPIN?

24            THAT'S FAIR; RIGHT?

25      A.    YEAH.   I MEAN, BASICALLY WE HAD VERY STRONG RELATIONSHIPS



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 43 of 209 202


 1      WITH THESE COMPANIES THROUGH OUR CHIP BUSINESS, PROVIDING THEM

 2      THE LATEST SOFTWARE, THE LATEST INNOVATION.

 3            AND COMPANIES -- THE LICENSEES, YOU KNOW, THEY WOULD SIGN

 4     AN AGREEMENT ONE DAY AND THE NEXT DAY TRY TO FIGURE OUT HOW TO

 5     NOT PAY THE ROYALTIES THAT THEY AGREED TO PAY.

 6            SO IF YOU TAKE THE TWO BUSINESSES AND SEPARATE THEM AND

 7     QTL BECOMES JUST SOLELY A, YOU KNOW, PATENT LICENSING COMPANY,

 8     THEN THE THOUGHT WAS THAT EVERY COMPANY WOULD BE MUCH MORE

 9     AGGRESSIVE IN JUST TRYING TO MAKE WHATEVER ARGUMENTS THEY CAN

10     TO TRY TO NOT PAY THE ROYALTIES THAT THEY'D AGREED TO PAY.

11      Q.    ONE ARGUMENT THAT'S AVAILABLE TO COMPANIES TRYING TO NOT

12      PAY ROYALTIES THAT THEY AGREED TO PAY WOULD BE TO BRING A CLAIM

13      THAT QUALCOMM'S ROYALTIES DID NOT COMPORT WITH QUALCOMM'S FRAND

14      COMMITMENTS; ISN'T THAT RIGHT?

15      A.    THEY WOULD TRY THAT.    THEY WOULD TRY MOST FAVORED

16      ARGUMENTS, THEY WOULD -- THEY WOULD SAY THEY'RE NOT LICENSED

17      FOR STUFF THAT THEY WERE OBVIOUSLY LICENSED FOR.

18            THEY WOULD HIDE ROYALTIES THAT THEY WERE REQUIRED TO PAY

19     THROUGH THE AUDIT PROCESS.

20            I MEAN, THEY -- LICENSEES WOULD BE VERY AGGRESSIVE IN

21     TRYING NOT TO PAY ROYALTIES.

22      Q.    AND JUST -- MY QUESTION WAS QUITE LIMITED, SIR.      ONE

23      AVAILABLE ALTERNATIVE TO COMPANIES SEEKING TO REDUCE THE

24      ROYALTIES THEY'D AGREED TO PAY QUALCOMM WOULD BE TO PURSUE A

25      FRAND CLAIM; IS THAT FAIR?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 44 of 209 203


 1      A.    THEY COULD PURSUE WHATEVER THEY WANTED TO; RIGHT?      THAT

 2      WOULD BE ONE OF THE THINGS THEY COULD PURSUE.       AND THEY COULD

 3      PURSUE IT AS ONE COMPANY AS WELL.

 4      Q.    LET'S MOVE ON TO THE NEXT BULLET, SIR.       THE NEXT BULLET

 5      READS, "SOME CONCERN THAT A QCT SPIN COULD CAUSE SEVERAL OF OUR

 6      CHINESE LICENSEES TO STOP PAYING ROYALTIES OR OTHERWISE CONTEST

 7      THE TERMS OF THEIR LICENSE AGREEMENTS."

 8            DO YOU SEE THAT, SIR?

 9      A.    YES.

10      Q.    NOW, QUALCOMM WOULD BE BETTER ABLE TO ADDRESS THE ISSUE OF

11      CHINESE LICENSEES WHO STOPPED PAYING ROYALTIES PRE SPIN THAN IT

12      WOULD BE POST SPIN BECAUSE AS ONE COMPANY, IF A CHINESE COMPANY

13      JUST STOPPED PAYING ROYALTIES, QUALCOMM COULD TERMINATE ITS

14      LICENSE AND NOT SELL THEM CHIPS; RIGHT?

15      A.    YEAH.   YOU'RE KIND OF NARROWLY FOCUSSING.

16      Q.    CAN I DIRECT YOU TO PAGE 187 OF YOUR DEPOSITION

17      TRANSCRIPT, SIR, LINES 2 TO 13.

18      A.    WHAT PAGE?

19      Q.    PAGE 187, LINES 2 TO 13.

20            DIRECTING YOUR ATTENTION TO THAT PORTION OF YOUR

21     DEPOSITION TRANSCRIPT, IT'S A TRUE STATEMENT THAT AS ONE

22     COMPANY, IF A CHINESE COMPANY JUST STOPPED PAYING ROYALTIES,

23     THEN QUALCOMM COULD TERMINATE THEIR LICENSE AND NOT SELL THEM

24     CHIPS?

25            IS THAT A TRUE STATEMENT, SIR?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 45 of 209 204


 1      A.    YES.    BUT -- CAN I ANSWER --

 2      Q.    NOW, LET'S FOCUS -- SIR, CAN I FOCUS --

 3      A.    OKAY.

 4      Q.    -- ON THE SECOND CONCERN HIGHLIGHTED IN THIS BULLET.

 5                   MR. BORNSTEIN:   YOUR HONOR, CAN THE WITNESS BE

 6      PERMITTED TO FINISH HIS ANSWER, PLEASE?

 7                   MR. MATHESON:    YOUR HONOR --

 8                   THE COURT:   HE CAN DO THAT ON REDIRECT.   OR CROSS.

 9            GO AHEAD, PLEASE.

10                   MR. MATHESON:    THANK YOU, YOUR HONOR.

11      Q.    NOW, LET'S FOCUS ON THE SECOND CONCERN HIGHLIGHTED IN THIS

12      BULLET, WHICH IS "AS OPPOSED TO JUST STOP PAYING ROYALTY,

13      CHINESE LICENSEES MIGHT OTHERWISE CONTEST THE TERMS OF THEIR

14      LICENSE AGREEMENT."

15            NOW, ANOTHER WAY, OTHER THAN PAYING ROYALTIES, THAT THEY

16     MIGHT CONTEST THE TERMS OF THEIR LICENSE AGREEMENT IS TO BRING

17     A FRAND CLAIM ALLEGING THAT QUALCOMM'S ROYALTIES DID NOT

18     COMPORT WITH ITS FRAND OBLIGATIONS.

19            IS THAT FAIR?

20      A.    YEAH.    LIKE I SAID, I THINK COMPANIES CAN DO THAT IF WE

21      SPUN, IF WE DIDN'T SPIN.       THEY COULD CERTAINLY DO IT -- --

22      Q.    BUT THERE'S CERTAINLY A CONCERN, HIGHLIGHTED IN THE FIRST

23      BULLET, THAT POST SPIN CUSTOMERS WHO ARE CURRENTLY BUYING FROM

24      QCT WOULD MORE AGGRESSIVELY BRING CHALLENGES, SUCH AS FRAND

25      CHALLENGES.



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 46 of 209 205


 1            THAT'S A FAIR READING OF THAT FIRST POINT, RIGHT?

 2      A.    MAY MORE AGGRESSIVELY.    NOT WOULD.

 3      Q.    NOW, THESE CONCERNS ALL HAVE TO DO WITH CURRENT CUSTOMERS

 4      OF QCT, AND THOSE ARE ALL NECESSARILY CURRENT LICENSEES; RIGHT?

 5      A.    YES.

 6      Q.    NOW, QUALCOMM ALSO RECOGNIZED AT THIS TIME A SEPARATE

 7      CONCERN THAT A SPIN WOULD MAKE IT MORE DIFFICULT TO SIGN NEW

 8      LICENSE AGREEMENTS WITH COMPANIES THAT WERE NOT CURRENTLY

 9      LICENSED; IS THAT FAIR?

10      A.    I THINK -- I THINK IT'S -- I THINK IT'S REASONABLY FAIR,

11      YEAH.

12      Q.    IN FACT, TURN YOUR ATTENTION, SIR --

13      A.    I THINK MOST COMPANIES WERE PROBABLY LICENSED AT THIS

14      POINT, BUT --

15      Q.    WELL, QUALCOMM RECOGNIZED A CONCERN IT WOULD NOT -- IT

16      WOULD BE MORE DIFFICULT TO SIGN 4G LICENSES WITH COMPANIES WHO

17      WERE NOT CURRENTLY LICENSED UNDER 4G AT THE TIME THIS DECK WAS

18      WRITTEN IN OCTOBER OF 2007; RIGHT?

19      A.    YEAH.   I THINK IF WE WERE JUST STRICTLY -- IF WE HAD SPUN

20      AND WE WERE STRICTLY A PATENT COMPANY, AND WE WEREN'T OFFERING,

21      YOU KNOW, INNOVATION AND CONTINUED R&D INVESTMENTS AND SO

22      FORTH, THEN I THINK IT WOULD HAVE BEEN MORE -- YOU KNOW, YOU

23      PROBABLY HAD TO USE THE COURTS, YOU HAD TO GO INTO CHINA TO TRY

24      TO ENFORCE RIGHTS THERE.    IT WOULD HAVE BEEN MORE DIFFICULT.

25      Q.    NOW, ANY KIND OF LITIGATION OR USE OF THE COURTS BRINGS



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 47 of 209 206


 1      SOME RISK; IS THAT A FAIR STATEMENT?

 2      A.    I THINK THAT'S A FAIR STATEMENT, YEAH.

 3      Q.    AND ONE COMPONENT OF THE RISK WOULD BE THAT QUALCOMM MIGHT

 4      NOT ACHIEVE THE ROYALTIES IT SOUGHT?     IS THAT A FAIR STATEMENT?

 5      A.    I THINK THAT'S A FAIR STATEMENT.

 6            AND I ALSO THINK THAT, HAD WE SPUN, I BELIEVE THAT WE

 7     COULD HAVE BEEN ABLE TO INCREASE OUR ROYALTY RATE.

 8      Q.    NOW, IT'S BEEN YOUR -- IT'S BEEN TRUE IN YOUR EXPERIENCE

 9      THAT SOME OEM'S HAVE BEEN PROVIDED WITH A MOTIVATION TO AGREE

10      TO THE -- TO QUALCOMM'S LICENSE TERMS IN ORDER TO PURCHASE

11      QUALCOMM'S MODEM CHIPSETS; IS THAT RIGHT?

12      A.    COULD YOU -- I'M SORRY.    SAY THAT AGAIN.

13      Q.    IT'S BEEN TRUE IN YOUR EXPERIENCE THAT SOME OEM'S HAVE

14      BEEN PROVIDED WITH A MOTIVATION TO AGREE TO QUALCOMM'S LICENSE

15      TERMS IN ORDER TO PURCHASE QUALCOMM'S MODEM CHIPSETS?       IS THAT

16      FAIR?

17      A.    I THINK IT'S FAIRER TO SAY THAT QUALCOMM PROVIDES ONGOING

18      VALUE IN A VARIETY OF DIFFERENT FORMS.      THE LATEST, YOU KNOW,

19      CHIPS HAVE THE LATEST TECHNOLOGY, BUT THE ONGOING R&D, THE

20      IMPROVEMENTS TO THE STANDARDS AND SO FORTH.

21            AND SO A LICENSEE GETS ACCESS TO ALL THAT.

22      Q.    AND LICENSEES DESIRE -- STRIKE THAT.

23            LET'S TALK ABOUT PEOPLE WHO CURRENTLY ARE NOT LICENSED,

24     OKAY, AS OPPOSED TO LICENSEES.

25            IT'S A TRUE STATEMENT THAT SOME OEM'S HAVE BEEN PROVIDED



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 48 of 209 207


 1     WITH A MOTIVATION TO TAKE A LICENSE ON THE TERMS QUALCOMM

 2     REQUESTED BECAUSE THE OEM WANTED TO LAUNCH A PRODUCT THAT

 3     INCLUDED A QUALCOMM CHIPSET?        IS THAT A FAIR STATEMENT?

 4      A.    A MOTIVATION?       THERE ARE OTHER CHIP SUPPLIERS.   THEY WOULD

 5      HAVE TO TAKE A LICENSE EVEN IF THEY USED SOMEBODY ELSE'S CHIP.

 6            SO I --

 7      Q.    I MEAN, IS IT A FAIR STATEMENT, SIR, THAT IN YOUR

 8      EXPERIENCE, SOME OEM'S HAVE BEEN PROVIDED WITH A MOTIVATION TO

 9      AGREE TO THE LICENSE TERMS QUALCOMM REQUESTED IN ORDER TO

10      LAUNCH A PRODUCT BASED ON A QUALCOMM CHIPSET?

11      A.    NOBODY COMES TO MIND.

12      Q.    TURN YOUR ATTENTION TO THE NEXT TAB, SIR.

13      A.    I DO THINK THERE'S TECHNOLOGY WE PROVIDE.

14      Q.    CAN YOU TURN YOUR ATTENTION TO THE NEXT TAB IN YOUR

15      BINDER, SIR, WHICH IS CX 7886.

16            CAN YOU IDENTIFY THIS, SIR, AS AN E-MAIL EXCHANGE BETWEEN

17     YOURSELF AND MR. JEFF JACOBS IN OCTOBER OF 2004?

18      A.    YES.

19                   MR. MATHESON:    YOUR HONOR, MOVE TO ADMIT CX 7886.

20                   MR. BORNSTEIN:    THERE'S NO OBJECTION.

21                   THE COURT:    IT'S ADMITTED.

22            (PLAINTIFF'S EXHIBIT CX 7886 WAS ADMITTED IN EVIDENCE.)

23                   THE COURT:    GO AHEAD, PLEASE.

24      BY MR. MATHESON:

25      Q.    YOUR E-MAIL TO MR. JACOBS STATES, "JING IS EXACTLY RIGHT."



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 49 of 209 208


 1      THOSE ARE THE FIRST FOUR WORDS; RIGHT?

 2      A.    YES.

 3      Q.    AND YOU'RE REFERRING TO THE E-MAIL LOWER DOWN ON THE PAGE

 4      FROM JING WANG TO EXECUTIVES AT QUALCOMM; IS THAT RIGHT?

 5      A.    I THINK SO.

 6      Q.    NOW, TURNING YOUR ATTENTION TO MR. JING WANG'S E-MAIL,

 7      THERE'S A SENTENCE HALFWAY DOWN THAT BEGINS, "THE REASON HUAWEI

 8      SIGNED INTERIM AGREEMENT ON WCDMA IPR WITH QC TWO MONTHS AGO ON

 9      STANDARD TERMS WAS NOT BECAUSE OF THEIR DESIRE TO COUNTER MII

10      POLITICALLY, NOT BECAUSE OF THEIR FEAR OF OUR LAWSUIT, BUT

11      BECAUSE OF THEIR HOPE TO QUICKLY DEVELOP UMTS TERMINALS BASED

12      ON OUR MSM 6250 IN ORDER TO SELL TO VF," AND OTHERS.

13            THE MSM 6250 REFERS TO A QUALCOMM CHIPSET; IS THAT RIGHT?

14      A.    YES.    COULD YOU TELL ME WHERE YOU WERE READING FROM?

15      Q.    IT'S -- IT SHOULD BE HIGHLIGHTED ON YOUR SCREEN, SIR.

16      A.    OKAY.    THAT'S WHAT I SHOULD BE LOOKING AT.

17      Q.    NOW, IT'S FAIR TO SAY THAT MR. WANG REPORTED TO OTHERS

18      THAT HUAWEI'S DESIRE TO LAUNCH A PRODUCT BASED ON AN MSM 6250

19      PROVIDED A MOTIVATION TO SIGN A WCDMA LICENSE ON QUALCOMM'S

20      STANDARD TERMS?     THAT'S FAIR; RIGHT?

21      A.    THAT'S, THAT'S WHAT IT SEEMS LIKE JING IS SAYING.      BUT

22      IT'S SOME SORT OF INTERIM AGREEMENT THAT I DON'T REMEMBER.

23      Q.    CAN YOU TURN YOUR ATTENTION TO THE NEXT PAGE OF THE

24      DOCUMENT, SIR, CX 7886-002.

25            TURNING YOUR ATTENTION TO THE MATERIAL NEAR THE BOTTOM OF



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK
                DIRECT BY MR. Document
                              MATHESON 1510 Filed 07/02/19 Page 50 of 209 209


 1     THE PAGE, THIS STATES JING WANG WROTE, THERE IS A NUMBER OF

 2     CARET, TURN YOUR ATTENTION, SIR, TO A STATEMENT.         WELL, IT'S

 3     FAIR TO SAY THAT THIS PORTION OF THE DOCUMENT RELAYS A

 4     COMMUNICATION FROM THE -- THAT JING WANG HAD WITH HUAWEI;

 5     RIGHT?

 6      A.     YES.

 7      Q.     AND WHAT HE REPORTS IS, STARTING WITH "IF WE COULD NOT

 8      RESOLVE THESE ISSUES TIMELY, HUAWEI COULD BE LURED TO USE EMP'S

 9      UMTS CHIP AND WE COULD LOSE A HUGE LEVERAGE (I.E. MSM 6250 CHIP

10      SUPPLY) IN PUSHING HUAWEI TO SIGN THE DEFINITIVE AGREEMENT WITH

11      US."

12             NOW, EMP UMTS CHIP REFERS TO A COMPETING CHIP OFFERED AT

13     THIS TIME; RIGHT?

14      A.     YES.

15                    MR. MATHESON:    THANK YOU, SIR.   I DON'T HAVE ANY MORE

16      QUESTIONS AT THIS TIME.        I RESERVE FOR REDIRECT, YOUR HONOR.

17                    THE COURT:   ALL RIGHT.   TIME IS NOW 10:28.

18                    MR. BORNSTEIN:   WOULD YOUR HONOR LIKE TO PROCEED NOW

19      OR TAKE THE MORNING BREAK?

20                    THE COURT:   LET'S GO 5 MINUTES SINCE WE STARTED A

21      LITTLE BIT LATE, AND THEN WE'LL TAKE A 15 MINUTE BREAK AFTER

22      THAT.

23             THANK YOU.

24                    MR. BORNSTEIN:   YOUR HONOR, MAY MR. DEL NIDO

25      APPROACH?



                              UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 51 of 209 210
                CROSS BY MR. BORNSTEIN


 1                   THE COURT:    PLEASE, YES.    TIME IS 10:29.   JEEZ.

 2                   MR. BORNSTEIN:       DOES YOUR HONOR HAVE THE BINDER YET?

 3                   THE COURT:    YES.    THANK YOU.

 4                                  CROSS-EXAMINATION

 5      BY MR. BORNSTEIN:

 6      Q.    MR. ALTMAN, GOOD MORNING.

 7      A.    GOOD MORNING.

 8      Q.    LET ME JUST START WITH THE VERY DOCUMENT THAT YOU WERE

 9      LOOKING AT AT THE END THERE.          IT'S TAB 19 IN THE FTC'S BINDER?

10      A.    IS IT GOING TO SHOW UP HERE ON THE SCREEN, TOO?

11      Q.    I --

12      A.    ALL RIGHT.

13      Q.    WE CAN GET IT ON THE SCREEN.         IT'S 7886.   CX 7886.

14            AND CAN YOU TELL ME WHAT THE DATE OF THIS DOCUMENT IS?

15      A.    OCTOBER 1, 2004.

16      Q.    WOULD IT BE EASIER IF WE GOT YOU A COPY OF THAT BINDER

17      BACK?

18      A.    IT MIGHT BE.    JUST AS LONG AS YOU GO SLOW ENOUGH I CAN

19      FIND IT ON HERE.

20      Q.    OKAY.    SO I'M AT TAB 19 OF THE FTC'S BINDER.

21      A.    TAB 19, OKAY.       OKAY.

22      Q.    AND COUNSEL FOR THE FTC DIRECTED YOU TO THE BOTTOM OF THE

23      FIRST PAGE, TO LANGUAGE THAT REFERRED TO "THEIR HOPE TO QUICKLY

24      DEVELOP UMTS TERMINALS BASED ON OUR MSM 6250."

25      A.    YES.



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 52 of 209 211
                CROSS BY MR. BORNSTEIN


 1      Q.    DO YOU SEE THAT?

 2            CAN YOU TELL US WHAT UMTS MEANS?

 3      A.    WCDMA.

 4      Q.    OKAY.    AND IN 2004, WHAT POSITION DID QUALCOMM HAVE IN

 5      TERMS OF WCDMA CHIP SALES?

 6      A.    I'M BAD WITH DATES, BUT I DON'T THINK THAT WE HAD MUCH OF

 7      A POSITION AT ALL.

 8      Q.    AND IF YOU TURN TO PAGE 2 OF THE DOCUMENT, I'LL DIRECT YOU

 9      TO SOMETHING ELSE THAT COUNSEL FOR THE FTC POINTED YOU TO DOWN

10      NEAR THE BOTTOM WHERE IT READ, "IF WE COULD NOT RESOLVE THESE

11      ISSUES TIMELY, HUAWEI COULD BE LURED TO USE EMP'S UMTS CHIP AND

12      WE COULD LOSE A HUGE LEVERAGE."

13            DO YOU SEE THAT?

14      A.    YES.

15      Q.    AT THIS POINT IN TIME, WAS EMP A COMPETITOR OF QUALCOMM'S

16      IN THE SALE OF UMTS CHIPS?

17      A.    YES.

18      Q.    DID QUALCOMM BELIEVE THAT UMTS WAS A GENUINE THREAT TO WIN

19      HUAWEI'S BUSINESS AT THIS POINT IN TIME?

20      A.    YES.

21      Q.    DID YOU BELIEVE THAT EMP WAS A VIABLE ALTERNATIVE FOR

22      HUAWEI FOR A UMTS PRODUCT?

23      A.    YES.

24      Q.    LET'S GO BACK JUST A BIT TO THE HISTORY AND THE

25      BACKGROUND.



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 53 of 209 212
                CROSS BY MR. BORNSTEIN


 1            WHEN DID YOU JOIN THE COMPANY, SIR?

 2      A.    IN OCTOBER OF 1989.

 3      Q.    AND WHAT WAS YOUR ROLE AT THAT TIME?

 4      A.    I WAS MANAGER OF LICENSING AND CONTRACTS AND CORPORATE

 5      COUNSEL.

 6      Q.    AND WHEN DID YOU LEAVE THE COMPANY, SIR?

 7      A.    JANUARY 2014.

 8      Q.    WHEN YOU JOINED BACK IN OCTOBER OF 1989, WHAT WAS THE

 9      COMPANY'S BUSINESS?

10      A.    WE -- OUR MAIN BUSINESS WAS A PRODUCT CALLED OMNITRACS,

11      WHICH WAS A TWO-WAY DATA COMMUNICATION OVER SATELLITE FOR THE

12      TRUCKING INDUSTRY.    BUT WE HAD JUST ANNOUNCED THAT WE WERE

13      WORKING ON CDMA, AND WE WERE ABOUT TO DEMO IT TO SOME

14      CHARACTERS.

15      Q.    WAS CDMA AT THAT POINT ADOPTED AS A CELLULAR STANDARD BY

16      ANY SDO?

17      A.    NO.   AND THE ENTIRE INDUSTRY WAS GOING IN I BELIEVE THE

18      OPPOSITE DIRECTION.

19      Q.    WHAT WAS THE OPPOSITE DIRECTION YOU'RE REFERRING TO?

20      A.    IT WAS -- SO THE INDUSTRY WAS ANALOG AND THEY -- THE U.S.

21      INDUSTRY WANTED TO GO DIGITAL, AND THEY DECIDED TO GO WITH

22      SOMETHING CALLED TIME DIVISION MULTIPLE ACCESS, WHICH IS

23      DIFFERENT FROM CDMA.    IT WAS SORT OF SIMILAR TO GSM.

24      Q.    WHEN YOU SAY THE OTHER INDUSTRY WAS GOING IN THE OTHER

25      DIRECTION, WHICH COMPANIES ARE YOU REFERRING TO?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 54 of 209 213
                CROSS BY MR. BORNSTEIN


 1      A.    BASICALLY EVERYBODY BUT US.

 2      Q.    AND AT THIS POINT IN TIME, WHAT WAS THE STATE OF

 3      QUALCOMM'S CDMA LICENSING BUSINESS?

 4      A.    THERE WAS NO CDMA LICENSING BUSINESS.

 5      Q.    WELL, HOW DID THERE COME TO BE A CDMA LICENSING BUSINESS

 6      AT QUALCOMM?

 7      A.    WE, WE WERE ABLE TO GAIN SOME INTEREST FROM FIRST ONE

 8      CELLULAR OPERATOR, WHO THEN GOT TWO OTHER CELLULAR OPERATORS

 9      INTERESTED.    THEY PROVIDED US SOME INITIAL FUNDING.    WE DID

10      SOME DEMOS FOR THEM AND FOR SOME OTHER PEOPLE IN THE PUBLIC,

11      AND THAT GOT THE CARRIERS INTERESTED, AND THEY PROVIDED US SOME

12      MORE FUNDING, AND THEN INTRODUCED US TO AT&T AND MOTOROLA.

13      Q.    WHEN YOU SAY THEY INTRODUCED YOU TO AT&T, EXCUSE ME, AND

14      MOTOROLA, CAN YOU EXPLAIN WHAT YOU MEAN BY THAT, PLEASE?

15      A.    WELL, AS THEIR INTEREST IN CDMA GREW, THEY STARTED

16      THINKING ABOUT IF, YOU KNOW, AS WE CONTINUED TO PROGRESS, IF

17      THEY WANTED TO COMMERCIALLY DEPLOY THIS TECHNOLOGY.      THEY

18      DIDN'T WANT TO HAVE US BE THE SUPPLIER.     THEY WANTED TO HAVE

19      MAJOR COMPANIES BY THE SUPPLIER.

20            AND MOTOROLA AND AT&T WERE TWO OF THEIR VENDORS FOR THEIR

21      INFRASTRUCTURE AND HANDSETS.

22      Q.    AND SO WAS THERE SOME SORT OF ENCOURAGEMENT FOR QUALCOMM

23      TO LICENSE THESE COMPANIES?

24      A.    THEY, THEY ACTUALLY PUT INTO THE -- I REMEMBER THERE WAS,

25      I THINK, AN INTERIM FUNDING AGREEMENT, A FURTHER FUNDING



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 55 of 209 214
                CROSS BY MR. BORNSTEIN


 1      AGREEMENT.    BUT IN ONE OF THOSE AGREEMENTS, THEY PUT A

 2      PROVISION THAT REQUIRED US TO LICENSE TO, I THINK, AT LEAST TWO

 3      OR FOUR COMPANIES OR SOMETHING LIKE THAT.

 4      Q.    AND DID QUALCOMM COMPLY WITH THAT PROVISION AND ACTUALLY

 5      LICENSE THE COMPANIES?

 6      A.    YEAH.   WE WANTED TO DO THAT AS WELL.

 7      Q.    DID YOU PLAY ANY ROLE IN THOSE NEGOTIATIONS?

 8      A.    YEAH, I WAS VERY INVOLVED.

 9      Q.    WHAT EXPERIENCE HAD YOU PREVIOUSLY HAD IN NEGOTIATING

10      LICENSE AGREEMENTS?

11      A.    SO I -- I CAME OUT OF LAW SCHOOL AND I WAS -- I SPENT

12      THREE YEARS AT A FIRM CALLED GRAY, CARY, AMES & FRYE, AND IT

13      LATER BECAME, AFTER MANY MERGERS, DLA PIPER.

14            AND IN THAT THREE YEARS, I DID SOME LICENSING, MOSTLY

15     TRADEMARK STUFF, AND IT WAS SORT OF ABOUT THE TIME THE STOCK

16     MARKET CRASHED, AND THERE WASN'T A TREMENDOUS AMOUNT OF WORK

17     GOING ON.

18            SO I LEFT AFTER THREE YEARS AND WENT TO QUALCOMM.

19                 THE COURT:   EXCUSE ME.    I'M REALLY SORRY TO

20      INTERRUPT.    LET'S GO AHEAD AND TAKE OUR BREAK NOW IF THAT'S

21      OKAY.

22                 MR. BORNSTEIN:   OF COURSE, YOUR HONOR.

23                 THE COURT:   IT'S 10:35.   WE'LL TAKE A 15 MINUTE

24      BREAK.   THANK YOU FOR YOUR PATIENCE AND WE'LL BE BACK IN 15

25      MINUTES.   THANK YOU.



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 56 of 209 215
                CROSS BY MR. BORNSTEIN


 1            (RECESS FROM 10:36 A.M. UNTIL 10:54 A.M.)

 2                   THE COURT:   OKAY.   WELCOME BACK.   PLEASE TAKE A SEAT.

 3                   MR. BORNSTEIN:    MAY I PROCEED, YOUR HONOR.

 4                   THE COURT:   YES, PLEASE.   10:54.   GO AHEAD, PLEASE.

 5      BY MR. BORNSTEIN:

 6      Q.    MR. ALTMAN, I'M GOING TO BE REFERRING YOU TO SOME THINGS

 7      IN THE BOOK THAT I GAVE YOU, AND ALSO SOME THINGS IN THE BOOK

 8      THAT THE FTC GAVE YOU.        BUT I'LL START WITH MINE.   KEEP THEM

 9      BOTH IN HAND, PLEASE.

10      A.    OKAY.

11      Q.    CAN I ASK YOU TO TURN, PLEASE, TO JX 001.

12            CAN YOU IDENTIFY THIS DOCUMENT FOR US, PLEASE?

13      A.    IT'S A CDMA TECHNOLOGY AGREEMENT WITH AT&T.

14      Q.    AND DID YOU HAVE ANY ROLE IN THE NEGOTIATION OF THIS

15      AGREEMENT?

16      A.    YES.

17                   MR. BORNSTEIN:    YOUR HONOR, I MOVE THE ADMISSION OF

18      JX 0001.

19                   THE COURT:   ANY OBJECTION?

20                   MR. MATHESON:    NO OBJECTION, YOUR HONOR.

21                   THE COURT:   IT'S ADMITTED.

22            (JOINT EXHIBIT JX 0001 WAS ADMITTED IN EVIDENCE.)

23                   THE COURT:   GO AHEAD, PLEASE.

24      BY MR. BORNSTEIN:

25      Q.    WAS THIS THE FIRST CDMA LICENSE AGREEMENT THAT QUALCOMM



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 57 of 209 216
                CROSS BY MR. BORNSTEIN


 1      EXECUTED?

 2      A.    YES.

 3      Q.    AND CAN I ASK YOU TO TURN TO PAGE 019 OF THE AGREEMENT.

 4      AND YOU SEE THAT UNDER THE HEADING, NUMBER 15, LICENSES OF

 5      INTELLECTUAL PROPERTY?

 6      A.    YES.

 7      Q.    AND CAN YOU IDENTIFY IN THERE THE ROYALTY TERMS ON WHICH

 8      QUALCOMM AGREED TO LICENSE ITS CDMA TECHNOLOGY TO AT&T?

 9      A.    YES.

10      Q.    AND THEY WERE WHAT?

11      A.    4 PERCENT.

12      Q.    AND THERE IS A PROVISO THAT FOLLOWS ALONG A LITTLE BIT

13      LATER SAYING, "PROVIDED, HOWEVER, AT&T'S RATE HEREUNDER FOR

14      CHANNEL UNITS, CDMA ENABLING INFRASTRUCTURE EQUIPMENT AND

15      TERMINALS, AS APPLIED SEPARATELY, SHALL NEVER EXCEED 80 PERCENT

16      OF THE APPLICABLE FEE RATE, DETERMINED SEPARATELY, CHARGED BY

17      QUALCOMM PURSUANT TO," ANOTHER CLAUSE LATER ON DOWN BELOW.

18            CAN YOU EXPLAIN WHAT THE MEANING OF THAT PROVISION WAS,

19     PLEASE?

20      A.    AT&T, AND MOTOROLA, BUT UNDER THIS AGREEMENT, AT&T WAS THE

21      FIRST LICENSEE AND TOOK A LOT OF RISK ALONG WITH US, AND

22      THEY -- AND AS PART OF THAT, WE AGREED THAT THEY WOULD HAVE

23      THE -- A FAVORABLE RATE, AT LEAST 20 PERCENT MORE FAVORABLE

24      THAN OTHERS.

25      Q.    AND SO THE -- AS A RESULT OF THIS 4 PERCENT RATE AND THE



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 58 of 209 217
                CROSS BY MR. BORNSTEIN


 1      80 PERCENT PROVISO, WHAT RATE DID QUALCOMM EXPECT TO NEGOTIATE

 2      WITH FUTURE LICENSEES FOR ITS CDMA TECHNOLOGY?

 3      A.    OUTSIDE OF MOTOROLA, WHICH ALSO GOT THIS, 5 PERCENT.

 4      Q.    AND HOW WAS THAT ROYALTY RATE ARRIVED AT WITH AT&T?

 5      A.    IT -- THEY WERE EXTENSIVELY NEGOTIATED.      MY RECOLLECTION

 6      IS WE STARTED HIGHER AND THEY STARTED LOWER, AND WE TALKED

 7      ABOUT THE VARIOUS VALUE THAT EACH SIDE IS BRINGING.

 8      Q.    AND WHAT WAS THE ROYALTY BASE ON WHICH THE RATE THAT WE

 9      JUST DISCUSSED WAS CALCULATED?

10      A.    WELL, THERE'S THREE AREAS.   SO THE --

11      Q.    LET'S FOCUS ON THE TERMINALS, PLEASE.    ARE THE TERMINALS

12      THE HANDSETS?

13      A.    YES.

14      Q.    OKAY.   LET'S FOCUS ON THE TERMINALS, PLEASE.

15            WHAT WAS THE ROYALTY BASE FOR THE TERMINALS?

16      A.    IT WAS THE SELLING PRICE, NET SELLING PRICE OF THE

17      FINISHED PRODUCT, THE TERMINAL.

18      Q.    AND HOW WAS THAT ROYALTY BASE AGREED UPON BY THE TWO

19      COMPANIES?

20      A.    THAT WASN'T -- I DON'T THINK THAT WAS EVEN REALLY

21      EXTENSIVELY NEGOTIATED.    THAT'S THE WAY THE INDUSTRY DID IT.

22      Q.    AND AT THE TIME THIS AGREEMENT WAS NEGOTIATED, WHAT

23      LEVERAGE WAS QUALCOMM ABLE TO BRING AGAINST AT&T TO GET THESE

24      RATES?

25      A.    WE REALLY DIDN'T HAVE -- I MEAN, WE -- WE WERE -- WE WOULD



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 59 of 209 218
                CROSS BY MR. BORNSTEIN


 1      STICK OUR CHEST OUT, BUT -- THEY WERE A LARGE COMPANY, AND WE

 2      WERE VERY SMALL.

 3      Q.    WAS QUALCOMM SELLING ANY MODEM CHIPS AT THIS POINT IN

 4      TIME?

 5      A.    NO.    WE WERE STILL TRYING TO VALIDATE THE TECHNOLOGY.

 6      Q.    HAD CDMA YET BEEN INCORPORATED INTO ANY ADOPTED CELLULAR

 7      STANDARD AT THIS POINT IN 1990?

 8      A.    NO.

 9      Q.    WERE THERE ANY CDMA NETWORKS DEPLOYED ANYWHERE IN THE

10      WORLD AT THIS POINT?

11      A.    NO.

12      Q.    DO YOU KNOW ABOUT HOW MANY PATENTS QUALCOMM OWNED AT THIS

13      POINT?

14      A.    I -- I DON'T.       I WOULD THINK LESS THAN A HUNDRED.

15      PROBABLY SIGNIFICANTLY LESS THAN THAT, BUT --

16      Q.    CAN I ASK YOU TO TAKE A LOOK AT JX 0002 IN YOUR BINDER,

17      PLEASE.     AND CAN YOU IDENTIFY THIS DOCUMENT FOR US?

18      A.    THAT'S THE PATENT LICENSE AGREEMENT BETWEEN QUALCOMM AND

19      AT&T.

20      Q.    AND WERE YOU INVOLVED IN NEGOTIATING THIS AGREEMENT?

21      A.    YES.

22                   MR. BORNSTEIN:    YOUR HONOR, I MOVE THE ADMISSION OF

23      JX 0002.

24                   THE COURT:    ANY OBJECTION?

25                   MR. MATHESON:    NO OBJECTION, YOUR HONOR.



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 60 of 209 219
                CROSS BY MR. BORNSTEIN


 1                  THE COURT:   AND IS THERE ANY SEALING TO ANY OF THESE

 2      LICENSE AGREEMENTS.

 3                  MR. BORNSTEIN:   THERE IS NOT.   THANK YOU FOR ASKING,

 4      YOUR HONOR.

 5                  THE COURT:   OKAY.   GO AHEAD, PLEASE.

 6      BY MR. BORNSTEIN:

 7      Q.    CAN YOU EXPLAIN, PLEASE --

 8                  THE COURT:   IT'S ADMITTED, YES.

 9            (JOINT EXHIBIT JX 0002 WAS ADMITTED IN EVIDENCE.)

10      BY MR. BORNSTEIN:

11      Q.    CAN YOU EXPLAIN THE RELATIONSHIP BETWEEN THE FIRST AT&T

12      AGREEMENT WE JUST DISCUSSED AND THIS SECOND AGREEMENT, JX 0002?

13      A.    THEY'RE REALLY COMPANION AGREEMENTS.     THE FIRST AGREEMENT

14      WE TALKED ABOUT COVERS NON-PATENT, OTHER TECHNOLOGY, AND THIS

15      AGREEMENT COVERS JUST PATENTS.

16      Q.    SO WHAT DO YOU MEAN BY NON-PATENTS?      WHAT OTHER

17      TECHNOLOGY --

18      A.    SOFTWARE KNOW-HOW, TRADE SECRET, ALL THAT STUFF.

19      Q.    LET ME ASK YOU TO TURN THEN TO JX 0003 AND ASK THAT YOU

20      IDENTIFY THIS AGREEMENT, PLEASE.

21      A.    THIS IS A PATENT LICENSE AGREEMENT BETWEEN QUALCOMM AND

22      MOTOROLA.

23      Q.    AND THIS IS AN AGREEMENT THAT I BELIEVE IS ALREADY IN

24      EVIDENCE AND WAS SHOWN TO YOU BY COUNSEL FOR THE FTC; CORRECT?

25      A.    I THINK SO, YES.



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 61 of 209 220
                CROSS BY MR. BORNSTEIN


 1      Q.    OKAY.   AND THEN TURN TO JX 0004 AND IDENTIFY THAT ONE FOR

 2      US, PLEASE.

 3      A.    THAT IS A DS CDMA TECHNOLOGY AGREEMENT BETWEEN QUALCOMM

 4      AND MOTOROLA.

 5      Q.    OKAY.   AND WHAT IS THE RELATIONSHIP BETWEEN THOSE TWO

 6      MOTOROLA AGREEMENTS?

 7      A.    AGAIN, THE CDMA TECHNOLOGY AGREEMENT COVERS EVERYTHING

 8      OTHER -- IPR OTHER THAN PATENTS, AND THEN THE PATENT LICENSE

 9      AGREEMENT COVERS PATENTS.

10                 MR. BORNSTEIN:   YOUR HONOR, I'D MOVE THE ADMISSION OF

11      JX 0004.

12                 MR. MATHESON:    NO OBJECTION.

13                 THE COURT:   IT'S ADMITTED.

14            (JOINT EXHIBIT JX 0004 WAS ADMITTED IN EVIDENCE.)

15                 THE COURT:   GO AHEAD, PLEASE.

16                 MR. BORNSTEIN:   THANK YOU.

17      Q.    AND ARE THE GENERAL STRUCTURE OF THE AT&T AND MOTOROLA

18      AGREEMENTS THE SAME ACROSS THE TWO?

19      A.    GENERAL STRUCTURE.    THE ONE BIG THING THAT SORT OF JUMPS

20      OUT TO ME IS THE WHOLE ROYALTY SHARING CONCEPT.

21      Q.    OKAY.   I WILL ASK YOU A FEW QUESTIONS ABOUT THAT.

22            BEFORE WE GET TO THE ROYALTY SHARING, WHAT WAS THE ROYALTY

23     RATE PAYABLE TO QUALCOMM UNDER THIS AGREEMENT BY MOTOROLA?

24      A.    4 PERCENT.

25      Q.    AND IT ALSO HAD THAT 80 PERCENT PROVISO; IS THAT CORRECT?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 62 of 209 221
                CROSS BY MR. BORNSTEIN


 1      A.    YES.

 2      Q.    AND WHAT LEVERAGE WAS QUALCOMM ABLE TO BRING TO BEAR

 3      AGAINST MOTOROLA TO GET THESE RATES?

 4      A.    WE -- I WOULD HAVE ACTUALLY THOUGHT WE WERE IN A LITTLE

 5      BETTER POSITION BECAUSE WE HAD SIGNED AT&T, BUT WE NEEDED

 6      MOTOROLA IN A BIG WAY, AND THAT'S WHY THE WHOLE ROYALTY SHARING

 7      THING CAME UP.

 8      Q.    AND SO THIS, THIS AGREEMENT NOW IS A FEW MONTHS AFTER THE

 9      AT&T AGREEMENTS.

10            WAS QUALCOMM SELLING MODEM CHIPS YET?

11      A.    NO.

12      Q.    AND WAS THERE ANY CDMA NETWORK DEPLOYED ANYWHERE IN THE

13      WORLD AT THIS POINT IN TIME?

14      A.    NO.

15      Q.    ON THE SUBJECT OF THE ROYALTY SHARING, IS ROYALTY SHARING

16      A FEATURE OF ANY OTHER LICENSE AGREEMENT THAT QUALCOMM SIGNED

17      AFTER THIS MOTOROLA AGREEMENT?

18      A.    NO.

19      Q.    SO LET ME DIRECT YOU THEN TO A PIECE OF THE MOTOROLA

20      AGREEMENT THAT COUNSEL FOR THE FTC IDENTIFIED.

21            THIS IS JX 0003.   AND THERE IS A DISCUSSION THAT YOU HAD

22     WITH COUNSEL FOR THE FTC ABOUT THE LICENSING OF COMPONENTS

23     UNDER THAT AGREEMENT.

24            DO YOU RECALL THAT?

25      A.    YES.



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 63 of 209 222
                CROSS BY MR. BORNSTEIN


 1      Q.    DO YOU RECALL TO WHOM MOTOROLA WAS LICENSED TO SELL

 2      COMPONENTS UNDER THIS AGREEMENT?

 3      A.    THEY COULD ONLY SELL TO WHAT I THINK WAS CALLED AUTHORIZED

 4      PURCHASERS.

 5      Q.    AND WHAT ARE THOSE?

 6      A.    LICENSEES, OTHER LICENSEES.

 7      Q.    LICENSEES OF QUALCOMM?

 8      A.    OF QUALCOMM.

 9      Q.    WAS THE LICENSE THAT WAS GRANTED UNDER THIS AGREEMENT FOR

10      COMPONENTS AN EXHAUSTIVE LICENSE ENABLING SALES TO THIRD

11      PARTIES?

12      A.    NO.    NO.

13      Q.    HAS QUALCOMM EVER GRANTED AN EXHAUSTIVE LICENSE FOR

14      COMPONENTS FOR THE SALE TO UNAFFILIATED THIRD PARTIES?

15      A.    NO.    NOT SINCE I WAS THERE ANYWAY.

16      Q.    FAIR CLARIFICATION.     THANK YOU.

17            LET ME DIRECT YOU THEN TO A LITTLE BIT FURTHER IN TIME.

18            ABOUT HOW MANY LICENSE AGREEMENTS WOULD YOU SAY QUALCOMM

19     HAD NEGOTIATED AND EXECUTED BY 1995?

20      A.    I'M GOING TO -- 10, 15 PROBABLY.

21      Q.    WELL, LET ME SHOW YOU ONE.     IT'S JX 0005.   AND I'LL ASK

22      THAT YOU IDENTIFY THAT FOR US, PLEASE.

23      A.    THAT WAS A SUBSCRIBER UNIT LICENSE AGREEMENT WITH NOKIA.

24      Q.    OKAY.   WERE YOU INVOLVED IN NEGOTIATING THIS AGREEMENT?

25      A.    YES.



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 64 of 209 223
                CROSS BY MR. BORNSTEIN


 1                   MR. BORNSTEIN:   YOUR HONOR, I'D MOVE JX 0005 INTO

 2      EVIDENCE, PLEASE.

 3                   MR. MATHESON:    NO OBJECTION, YOUR HONOR.

 4                   THE COURT:   IT'S ADMITTED.

 5            (JOINT EXHIBIT JX 0005 WAS ADMITTED IN EVIDENCE.)

 6                   THE COURT:   GO AHEAD, PLEASE.

 7      BY MR. BORNSTEIN:

 8      Q.    AND NOW LET'S LOOK AT THE CLAUSE OF THIS AGREEMENT IN

 9      WHICH THE LICENSE IS GRANTED.       IT'S ON PAGE 011, SECTION 5.1.

10      A.    OKAY.

11      Q.    DO YOU SEE THAT THIS AGREEMENT HAS A LICENSE THAT RELATES

12      TO COMPONENTS IN LITTLE 2, ROMAN II?

13      A.    YES.

14      Q.    AND DID THIS AGREEMENT AUTHORIZE NOKIA TO SELL COMPONENTS

15      TO THIRD PARTIES?

16      A.    NO.

17      Q.    DID QUALCOMM HAVE A COMPONENT MODEM CHIP BUSINESS AT THIS

18      POINT IN TIME?     IN 1992?

19      A.    IN '92?    I DON'T -- I DON'T THINK SO.    I DON'T THINK THE

20      STANDARD CAME UNTIL LATER.

21      Q.    WHAT -- WAS THE INTENT OF THIS PROVISION TO LIMIT OTHER

22      CHIP SUPPLIERS' ABILITY TO SELL MODEM CHIPS?

23                   MR. MATHESON:    OBJECTION, YOUR HONOR.   LEADING.

24                   THE WITNESS:    THEY COULD MAKE THEIR OWN CHIP.

25                   THE COURT:   EXCUSE ME.   WAIT ONE MINUTE, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 65 of 209 224
                CROSS BY MR. BORNSTEIN


 1      SUSTAINED.    THE QUESTION IS STRICKEN.

 2      BY MR. BORNSTEIN:

 3      Q.    TAKE A LOOK, SIR, AT SECTION 5.2, WHICH BEGINS ON THE SAME

 4      PAGE.

 5            WHAT ARE THE -- DO YOU SEE THERE'S A, AT THE TOP OF PAGE

 6     012, THERE'S A LIST OF ROYALTY PERCENTAGES.

 7      A.    YES.

 8      Q.    OKAY.   CAN YOU EXPLAIN WHAT THE ROYALTY RATES WERE THAT

 9      NOKIA AGREED TO IN THIS 1992 AGREEMENT FOR HANDSETS?

10      A.    YEAH.   IT WAS A, SORT OF A STAGGERED ROYALTY RATE BASED ON

11      VOLUME.     STARTING AT 6 AND A HALF PERCENT.   AND THEN IF THEY

12      SOLD MORE THAN A HUNDRED THOUSAND UNITS IN A QUARTER, THEN ALL

13      THE UNITS WOULD BE AT A 5 PERCENT RATE.

14      Q.    OKAY.   AND HOW WAS THIS ROYALTY RATE ARRIVED AT WITH

15      NOKIA?

16      A.    THROUGH EXTENSIVE NEGOTIATIONS WITH NOKIA.

17      Q.    DID QUALCOMM HAVE ANY LEVERAGE OVER NOKIA AT THIS POINT IN

18      TERMS OF THE SUPPLY OF COMPONENTS?

19      A.    NO.

20      Q.    LET ME DIRECT YOU TO JUST A COUPLE OF OTHER AGREEMENTS

21      EXECUTED IN THE SAME TIMEFRAME.     TAKE A LOOK AT JX 0006,

22      PLEASE.     I APOLOGIZE.   I'M GOING TO DIRECT YOU TO QX 9278,

23      WHICH IS FURTHER TO THE BACK OF YOUR BINDER.

24      A.    OKAY.

25      Q.    CAN YOU IDENTIFY THAT DOCUMENT FOR US, PLEASE.



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 66 of 209 225
                CROSS BY MR. BORNSTEIN


 1      A.    YEAH.    IT'S A SUBSCRIBER UNIT LICENSE AGREEMENT BETWEEN

 2      QUALCOMM AND OKI ELECTRIC.

 3      Q.    AND WERE YOU INVOLVED IN THE NEGOTIATION OF THIS

 4      AGREEMENT?

 5      A.    YES.

 6                   MR. BORNSTEIN:   YOUR HONOR I'D MOVE QX 9278 INTO

 7      EVIDENCE.

 8                   MR. MATHESON:    NO OBJECTION.

 9                   THE COURT:   IT'S ADMITTED.

10            (DEFENDANT'S EXHIBIT QX 9278 WAS ADMITTED IN EVIDENCE.)

11                   THE COURT:   GO AHEAD, PLEASE.

12      BY MR. BORNSTEIN:

13      Q.    TAKE A LOOK, SIR, ALSO AT QX 9262, WHICH IS THE PRIOR

14      DOCUMENT IN YOUR BINDER, AND IDENTIFY THAT FOR US?

15      A.    CDMA TECHNOLOGY LICENSE AGREEMENT BETWEEN ALPS ELECTRIC

16      AND -- AND BOTH A U.S. AND A JAPANESE CORPORATION, TWO

17      DIFFERENT COMPANIES, AND ALPINE.

18      Q.    IS THIS AN AGREEMENT THAT YOU WERE INVOLVED IN

19      NEGOTIATING?

20      A.    YES.

21                   MR. BORNSTEIN:   YOUR HONOR, I'D MOVE QX 9262 INTO

22      EVIDENCE AS WELL.

23                   THE COURT:   IT'S ADMITTED.

24            (DEFENDANT'S EXHIBIT QX 9262 WAS ADMITTED IN EVIDENCE.)

25                   THE COURT:   GO AHEAD, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 67 of 209 226
                CROSS BY MR. BORNSTEIN


 1      BY MR. BORNSTEIN:

 2      Q.    IN 1993, WERE YOU INVOLVED IN THE NEGOTIATION OF ANY

 3      AGREEMENTS WITH KOREAN MANUFACTURERS?

 4      A.    YES.

 5      Q.    AND DO YOU RECALL HOW THOSE NEGOTIATIONS CAME TO START?

 6      A.    WE SIGNED A JOINT DEVELOPMENT AGREEMENT WITH AN

 7      ORGANIZATION CALLED ETRI, WHICH WAS THE KOREAN GOVERNMENT'S

 8      SORT OF R&D ARM.    I THINK IT WAS ELECTRONICS TELECOMMUNICATIONS

 9      RESEARCH INSTITUTE.

10            AND THEY WERE VERY INTERESTED IN CDMA AND THEY FUNDED --

11     IT WAS PROBABLY AT THAT POINT ONE OF OUR BIGGEST CONTRACTS, $17

12     MILLION -- I BELIEVE IT WAS $17 MILLION, A JOINT DEVELOPMENT

13     AGREEMENT.

14            AND AS PART OF THAT, THEY HAD THE RIGHT TO DESIGNATE I

15     THINK FOUR, WE CALLED THEM DESIGNATED MANUFACTURERS, DM'S, AND

16     THEY DESIGNATED SAMSUNG, HYUNDAI, LG, AND I THINK MAXON,

17     M-A-X-O-N.

18      Q.    AND ETRI DESIGNATED THESE MANUFACTURERS FOR WHAT PURPOSE?

19      A.    TO BE ABLE TO GET COMMERCIAL LICENSES SO THAT THEY, YOU

20      KNOW, ONCE THE TECHNOLOGY WAS FULLY COMMERCIALIZED, THEY COULD

21      SELL.

22      Q.    COMMERCIAL LICENSES FOR WHAT TYPE OF PRODUCT?

23      A.    I THINK SAMSUNG -- SAMSUNG AND LG, I THINK, AND MAYBE

24      HYUNDAI, HAD BOTH INFRASTRUCTURE AND SUBSCRIBER UNIT, AND I

25      THINK MAXON WAS JUST SUBSCRIBER UNIT.



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 68 of 209 227
                CROSS BY MR. BORNSTEIN


 1      Q.    DID ETRI DESIGNATE ANY MANUFACTURERS FOR A LICENSE TO

 2      COMPONENTS?

 3      A.    NO.

 4      Q.    AND WHAT ROLE DID THE KOREAN GOVERNMENT PLAY IN

 5      ESTABLISHING THE TERMS OF THE AGREEMENTS WITH THE DESIGNATED

 6      MANUFACTURERS?

 7      A.    I THINK WE, IN THE JOINT DEVELOPMENT AGREEMENT, AS PART OF

 8      OUR COMMITMENT TO LICENSE MANUFACTURERS THEY DESIGNATED, WE --

 9      THERE WERE SOME PROVISIONS IN THERE RELATIVE TO THE, SORT OF

10      SOME OF THE MATERIAL TERMS THAT WE WOULD INCLUDE IN THOSE

11      AGREEMENTS.

12      Q.    DO YOU RECALL GENERALLY WHAT TYPE OF TERMS YOU HAD IN

13      MIND?

14      A.    I THINK THERE WERE ROYALTY RATES; I THINK UPFRONT FEES;

15      MAYBE SOME DELIVERABLES.

16      Q.    I'D ASK YOU TO LOOK AT JX 0006, PLEASE.      IT SHOULD BE JUST

17      BEFORE THE AGREEMENT YOU HAD BEEN LOOKING AT.

18      A.    OKAY.

19      Q.    AND CAN YOU IDENTIFY THIS DOCUMENT FOR US?

20      A.    THIS IS AN INFRASTRUCTURE AND SUBSCRIBER UNIT LICENSE

21      BETWEEN SAMSUNG AND QUALCOMM.

22      Q.    AND IS THIS ONE OF THE AGREEMENTS THAT AROSE FROM THIS

23      DESIGNATED MANUFACTURER PROCESS?

24      A.    YEAH.   YOU CAN SEE IN THE SECOND WHEREAS CLAUSE, IT SAYS

25      THAT THEY'VE BEEN SELECTED BY ETRI TO OBTAIN A LICENSE.



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 69 of 209 228
                CROSS BY MR. BORNSTEIN


 1      Q.    THANK YOU.

 2            YOUR HONOR, I'D MOVE JX 0006 INTO EVIDENCE.

 3                   MR. MATHESON:    NO OBJECTION.

 4                   THE COURT:   IT'S ADMITTED.

 5            (JOINT EXHIBIT JX 0006 WAS ADMITTED IN EVIDENCE.)

 6                   THE COURT:   GO AHEAD, PLEASE.

 7      BY MR. BORNSTEIN:

 8      Q.    AND I'M GOING TO ASK YOU A FEW QUESTIONS ABOUT PROVISIONS

 9      OF THIS AGREEMENT THAT RELATE TO ROYALTIES WHICH THE COURT HAS

10      ORDERED SEALED ALREADY PURSUANT TO A MOTION FROM SAMSUNG, AND

11      SO I'D ASK THAT --

12                   THE COURT:   ONLY --

13                   MR. BORNSTEIN:   YES.

14      Q.    WHEN WE DISCUSS THE ROYALTY TERMS, SIR, I'LL ASK YOU NOT

15      TO SAY ANY OF THE FINANCIAL TERMS OUT LOUD, AND I'LL TRY AND

16      PHRASE MY QUESTIONS APPROPRIATELY AS WELL.

17      A.    OKAY.

18      Q.    SO IF YOU COULD TURN TO PAGE 012 OF THE EXHIBIT, PLEASE.

19      A.    OKAY.

20      Q.    DO YOU SEE PROVISION 5.2.1?

21      A.    YES.

22      Q.    AND DOES THIS PROVISION REFLECT THE ROYALTY TERMS THAT

23      SAMSUNG AGREED TO PAY QUALCOMM FOR HANDSETS?

24      A.    YES.

25      Q.    AND WERE THESE THE ROYALTY TERMS THAT WERE ESTABLISHED



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 70 of 209 229
                CROSS BY MR. BORNSTEIN


 1      THROUGH COMMUNICATION WITH THE KOREAN GOVERNMENT?

 2      A.    I BELIEVE SO.

 3      Q.    OKAY.   WERE THE TERMS OF THE AGREEMENTS WITH THE OTHER

 4      DESIGNATED MANUFACTURERS THE SAME AS THE AGREEMENT WITH

 5      SAMSUNG?

 6      A.    I BELIEVE SO, YES.

 7      Q.    AND AT THE TIME THAT THESE AGREEMENTS WERE SIGNED, WAS

 8      QUALCOMM SELLING CDMA MODEM CHIPS?

 9      A.    I DON'T BELIEVE SO.

10      Q.    WHAT LEVERAGE DID QUALCOMM HAVE OVER THE DESIGNATED

11      MANUFACTURERS IN NEGOTIATING THESE AGREEMENTS?

12      A.    I MEAN, IT -- AGAIN, WE WERE THE PIONEERS OF CDMA.     THEY

13      WERE INTERESTED IN CDMA.    BUT, YOU KNOW, WHEN YOU -- IF YOU

14      THINK ABOUT IT IN TERMS OF RELATIVE SIZE AND SO FORTH, I MEAN,

15      THAT $17 MILLION WE GOT FROM ETRI FUNDED A VERY BIG CHUNK OF

16      OUR PAYROLL.

17      Q.    I WANT TO ASK YOU QUESTIONS ABOUT LG.    I THINK YOU SAID

18      THEY WERE ONE OF THE DESIGNATED MANUFACTURERS AS WELL.

19      A.    YES.

20      Q.    WAS THERE A DISPUTE THAT TOOK PLACE LATER ON AS TO THE

21      SCOPE OF LG'S LICENSE AND WHAT PRODUCTS IT COVERED?

22      A.    YES, I THINK SO.

23      Q.    OKAY.   CAN YOU TELL ME WHAT YOU REMEMBER THE NATURE OF THE

24      DISPUTE TO HAVE BEEN, IF YOU DO?

25      A.    I BELIEVE THAT THEY -- IF I'M THINKING OF THE RIGHT



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 71 of 209 230
                CROSS BY MR. BORNSTEIN


 1      TIMEFRAME, THEY LATER CLAIMED THAT WCDMA WASN'T COVERED, I

 2      THINK, UNDER THEIR EXISTING AGREEMENT.

 3      Q.    AND WAS THAT A DISPUTE THAT WAS EASILY RESOLVED BETWEEN

 4      QUALCOMM AND LG?

 5      A.    EASILY RESOLVED?    I MEAN, IT -- I GUESS IT DEPENDS IF

 6      YOU'RE SITTING IN THE ROOM HAVING TO NEGOTIATE AND ADDRESS THE

 7      ISSUES.

 8      Q.    WAS THERE ANY -- APOLOGIES.

 9            WAS THERE ANY KIND OF DISPUTE RESOLUTION PROCEEDING THAT

10     WAS INITIATED, LITIGATION OR ARBITRATION?

11      A.    I THINK -- I THINK WE FILED -- MY RECOLLECTION IS WE FILED

12      AN ARBITRATION, BUT I THINK WE SETTLED.      WE HAD -- WITH MANY

13      LICENSEES, YOU KNOW, THEY WOULD RAISE ISSUES, AND WE WOULD TRY

14      TO WORK TO ADDRESS THEM, AND LG WAS ONE OF THEM.

15      Q.    WERE THERE ANY COMMUNICATIONS THAT WERE MADE AT THE TIME

16      THIS ARBITRATION BEGAN ABOUT CHIP SUPPLY TO LG?

17      A.    I DON'T THINK SO.

18                MR. BORNSTEIN:    YOUR HONOR, I'D LIKE TO APPROACH --

19                THE WITNESS:    OH, I'M SORRY, AT THE TIME OF THE

20      ARBITRATION.

21      BY MR. BORNSTEIN:

22      Q.    AT THE TIME OF THE ARBITRATION, YES.

23      A.    THERE MIGHT HAVE BEEN.

24      Q.    DO YOU REMEMBER, ONE WAY OR THE OTHER, WHETHER YOU

25      COMMITTED ANYTHING ABOUT CHIP SUPPLY TO LG AT THE TIME OF THE



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 72 of 209 231
                CROSS BY MR. BORNSTEIN


 1      ARBITRATION?

 2      A.    I THINK -- I THINK WE TRIED -- THEY WERE AN IMPORTANT

 3      CUSTOMER, AND I THINK WE TRIED TO -- YOU KNOW, WE HAD AN ISSUE

 4      WE WEREN'T MAKING PROGRESS ON.       I THINK WE FILED FOR

 5      ARBITRATION.

 6            BUT I THINK WE ASSURED THEM THAT, YOU KNOW, WE WOULD

 7     CONTINUE TO SUPPLY.

 8      Q.    AND HOW WAS THAT ASSURANCE MADE?        DO YOU KNOW?

 9      A.    ONE OF THE EXECUTIVES PROBABLY.       IT MIGHT HAVE BEEN ME OR

10      IRWIN OR SOMEBODY PROBABLY.

11      Q.    OKAY.   OKAY.

12            YOUR HONOR, I'D LIKE TO APPROACH THE WITNESS IF I CAN TO

13     TRY TO REFRESH HIS RECOLLECTION.

14                THE COURT:      PLEASE, GO AHEAD.

15                MR. BORNSTEIN:      THANK YOU.

16            WOULD YOUR HONOR LIKE ONE, OR NO?

17                THE COURT:      YES, PLEASE.   THANK YOU.

18                MR. BORNSTEIN:      (HANDING.)

19      Q.    MR. ALTMAN, IF I COULD ASK YOU TO JUST READ TO YOURSELF

20      THE FIRST PAGE OF THE DOCUMENT, AND REALLY JUST THE "TO" AND

21      THE "FROM" ON THE E-MAIL, AND THE BOTTOM BIG PARAGRAPH THERE

22      NEAR THE END.   THERE'S A SENTENCE THAT BEGINS WITH THE WORDS

23      "WE DO NOT INTEND."

24            JUST READ THAT TO YOURSELF, PLEASE.

25            (PAUSE IN PROCEEDINGS.)



                              UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 73 of 209 232
                CROSS BY MR. BORNSTEIN


 1                   THE WITNESS:   OKAY.

 2      BY MR. BORNSTEIN:

 3      Q.    OKAY.    DOES THIS REFRESH YOUR RECOLLECTION IN ANY WAY

 4      ABOUT COMMUNICATIONS THAT WERE MADE BY QUALCOMM TO LG AT THE

 5      TIME THIS ARBITRATION BEGAN RELATING TO CHIP SUPPLY?

 6      A.    YEAH.

 7      Q.    OKAY.    TELL ME WHAT YOU RECALL, PLEASE.

 8      A.    THAT WE FELT LIKE WE COULD TRY TO RESOLVE THE WCDMA ISSUE

 9      THROUGH ARBITRATION BUT WANTED TO MAKE SURE THAT THEY

10      UNDERSTOOD THAT WE DIDN'T WANT THIS TO AFFECT THE -- I MEAN, IT

11      WAS JUST -- SOMETIMES YOU JUST CAN'T REACH AN AGREEMENT; RIGHT?

12            SO WE WANTED TO TRY TO REACH THE AGREEMENT THROUGH A THIRD

13     PARTY MAKING THE DECISION, BUT CONTINUE THE, THE GOOD

14     RELATIONSHIPS WE HAD WITH THEM IN TERMS OF CDMA 2000.

15      Q.    LET ME ASK YOU TO TURN, SIR, BACK TO THE BINDER THAT THE

16      FTC PROVIDED YOU.     AND I'LL DIRECT YOU TO TAB 7 OF THE BINDER.

17      THIS IS CX 6729 WHICH THE COURT ADMITTED INTO EVIDENCE.

18            DO YOU REMEMBER BEING QUESTIONED ON THIS DOCUMENT WHICH

19     RELATES TO COMMUNICATIONS WITH SAMSUNG IN 2001.

20      A.    YES.

21      Q.    OKAY.    AT THE TIME OF THIS COMMUNICATION, WAS SAMSUNG

22      PAYING ITS ROYALTIES THAT WERE REQUIRED UNDER THE AGREEMENT

23      WITH QUALCOMM?

24      A.    NO.

25      Q.    IF SAMSUNG HAD CONTINUED TO PAY, BUT RAISED THE QUESTION



                             UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 74 of 209 233
                CROSS BY MR. BORNSTEIN


 1      AS TO THE SCOPE OF ITS AGREEMENT, WOULD QUALCOMM HAVE CONTINUED

 2      TO SHIP CHIPS?

 3      A.    ABSOLUTELY.

 4      Q.    ARE THERE STEPS THAT QUALCOMM HAS TYPICALLY TAKEN WHEN A

 5      CUSTOMER OR LICENSEE STOPS PAYING TO AVOID THE CESSATION OF

 6      CHIP SUPPLY?

 7      A.    I MEAN, WE -- WE COMMUNICATE WITH THEM AND TRY TO

 8      DETERMINE WHAT THE ISSUE IS, WHY IT'S AN ISSUE, NEGOTIATE, TAKE

 9      IT UP MANY LEVELS.    I MEAN, IT'S -- IT'S VERY -- IT'S ALWAYS

10      BEEN VERY IMPORTANT TO US TO TRY TO MAINTAIN VERY STRONG

11      RELATIONSHIPS WITH OUR LICENSEES.

12      Q.    ARE THERE ANY WAYS IN WHICH TERMINATING CHIP SUPPLY

13      PRESENTS RISK TO QUALCOMM?

14      A.    A TON OF WAYS, YEAH.

15      Q.    CAN YOU EXPLAIN WHAT THEY ARE?

16      A.    NOT ONLY WOULD DOING SO IMPACT THE VIEWS AND ATTITUDES OF

17      OUR OTHER CHIP CUSTOMERS, BUT ALSO VERY IMPORTANTLY, IT WOULD

18      IMPACT THE VIEWS OF OUR CARRIERS, YOU KNOW, THE CARRIERS THAT

19      WE DEPLOY TO.

20            SO IF YOU THINK BACK TO THE FUNDING AGREEMENT THAT I

21     TALKED ABOUT EARLIER WITH -- THAT WAS WITH PAC TEL AND NYNEX

22     TECH, WHO BECAME VERIZON, IF THEY WERE DEPENDING -- IF CARRIERS

23     ARE DEPENDING ON A CERTAIN HANDSET THAT USES OUR CHIPS AND WE

24     HAVE TO STOP SHIPPING BECAUSE THE LICENSEE IS NOT HONORING THE

25     AGREEMENT, IT HAS REPERCUSSIONS TO THOSE COMPANIES AS WELL.



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 75 of 209 234
                CROSS BY MR. BORNSTEIN


 1            AND THOSE COMPANIES MAKE DECISIONS ALL THE TIME ABOUT THE

 2     NEXT TECHNOLOGY THAT THEY'RE GOING TO DEPLOY.        SO WITH SOMEBODY

 3     LIKE VERIZON, THEY DEPLOY CDMA, YOU KNOW, IS 95, OR CDMA 1.       WE

 4     WANT THEM TO GO WITH CDMA 2000, YOU KNOW, THEY'RE GOING TO MAKE

 5     DECISIONS ON THIRD GENERATION, ON FOURTH GENERATION, ON FIFTH

 6     GENERATION.

 7            SO IT'S VERY IMPORTANT THAT WE MAINTAIN VERY STRONG

 8     RELATIONSHIPS.

 9      Q.    LET ME ASK YOU TO LOOK, SIR, AT ANOTHER DOCUMENT IN THE

10      FTC'S BINDER.    THIS IS TAB 11, CX 7141, WHICH HAS BEEN ADMITTED

11      INTO EVIDENCE.

12            DO YOU RECALL BEING ASKED QUESTIONS ABOUT THIS

13     COMMUNICATION REGARDING NOKIA --

14      A.    YES.

15      Q.    -- IN 2005?   2004, I APOLOGIZE.

16            AT THIS POINT IN TIME WAS NOKIA A QUALCOMM LICENSEE?

17      A.    YES.

18      Q.    AND WAS QUALCOMM -- EXCUSE ME.

19            WAS NOKIA ELIGIBLE TO PURCHASE CHIPS FROM QUALCOMM AT THIS

20     POINT IN TIME?

21      A.    YES.

22      Q.    WAS NOKIA, IN 2004, A QUALCOMM CHIP CUSTOMER?

23      A.    I DON'T BELIEVE SO.

24      Q.    DO YOU KNOW WHOSE CHIPS THEY WERE USING?

25      A.    I -- I -- I'M NOT EVEN SURE WHETHER THEY WERE SELLING CDMA



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 76 of 209 235
                CROSS BY MR. BORNSTEIN


 1      BACK THEN.

 2      Q.    OKAY.   WERE THEY A LARGE CUSTOMER OR SMALL -- EXCUSE ME.

 3            A LARGE OEM OR A SMALL OEM?

 4      A.    THEY WERE A VERY LARGE OEM.

 5      Q.    OKAY.   AND I BELIEVE YOU SAID IN RESPONSE TO A QUESTION

 6      FROM THE FTC'S COUNSEL THAT THERE WAS A RENEWAL OPTION OF

 7      THIS -- FOR THIS AGREEMENT; IS THAT CORRECT?

 8      A.    YES.

 9      Q.    AND WAS THAT A UNILATERAL RENEWED OPTION, OR DID THEY

10      REQUIRE QUALCOMM'S CONSENT TO RENEW?

11      A.    IT WAS -- MY RECOLLECTION IT WAS THEIR UNILATERAL OPTION.

12      Q.    DID THEY EXERCISE THAT OPTION?

13      A.    I THINK THEY LET IT LAPSE.

14      Q.    AND WHAT HAPPENED THEN?

15      A.    I MEAN, WE ENDED UP IN LITIGATION WITH THEM AND IT SETTLED

16      BEFORE IT ACTUALLY --

17      Q.    LET ME DIRECT YOU THEN TO TAB 14 IN THE BINDER.     THIS IS

18      CX 7799.

19            THIS IS IN EVIDENCE, YOUR HONOR.

20            DO YOU RECALL BEING ASKED QUESTIONS ABOUT THIS

21     COMMUNICATION YOU HAD WITH MOTOROLA IN 2000?

22      A.    YES.

23      Q.    AT THE -- AT THE TIME OF THIS E-MAIL, WHAT WAS MOTOROLA'S

24      GENERAL PRACTICE AS TO WHETHER OR NOT IT LICENSED EXHAUSTIVELY

25      AT THE COMPONENT LEVEL?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 77 of 209 236
                CROSS BY MR. BORNSTEIN


 1      A.    IT DIDN'T.   IT DIDN'T LICENSE EXHAUSTIVELY AT THE

 2      COMPONENT LEVEL.

 3      Q.    AND WHAT HAD MOTOROLA SAID, IF ANYTHING, ABOUT WHETHER

 4      QUALCOMM NEEDED TO HAVE A GSM LICENSE FOR QUALCOMM'S CHIPS?

 5      A.    WE HAD A, I WOULD SAY, A ROCKY RELATIONSHIP WITH MOTOROLA.

 6      THEY HAD, THEY CAME OUT, I BELIEVE, AND SAID -- AND IT SAYS

 7      HERE THEY CONTACTED THE STOCK ANALYSTS.

 8            THEY BASICALLY PUBLICLY SAID THAT WE WOULDN'T BE ABLE TO

 9     PROCEED WITH MULTI MODE GSM CDMA BECAUSE THEY HAD PATENTS AND

10     WE WEREN'T -- THEY WEREN'T GOING TO LICENSE THEM TO US.

11      Q.    AND PRIOR TO THAT STATEMENT BY MOTOROLA, HAD QUALCOMM

12      SOUGHT A GSM LICENSE FROM MOTOROLA?

13      A.    WE HAD.   I THINK WE HAD SOME RIGHTS UNDER THE PREEXISTING

14      AGREEMENT.   BUT WE DIDN'T HAVE -- IF WE DID, IF I'M RECALLING

15      IT CORRECTLY, WE DIDN'T HAVE ALL OF THEM.     AND WE DIDN'T SEEK

16      IT.

17      Q.    WHY DID YOU NOT SEEK ADDITIONAL RIGHTS PRIOR TO THIS

18      STATEMENT?

19      A.    I BELIEVE IT'S BECAUSE THEY DIDN'T -- THEY DON'T LICENSE

20      FOR ASICS.   THEY DEAL -- THEY LICENSE DIRECTLY TO THE DEVICE

21      MANUFACTURERS, AND WE COULD SELL OUR CHIPS TO THE DEVICE

22      MANUFACTURERS AND THEY WOULD THEN ENTER INTO WHATEVER

23      AGREEMENTS THEY HAD TO ENTER INTO WITH MOTOROLA.

24      Q.    AND SO WHY, AFTER MOTOROLA MADE THIS STATEMENT ABOUT

25      QUALCOMM'S PARTICIPATION IN GSM SALES, DID QUALCOMM NOW CHANGE



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 78 of 209 237
                CROSS BY MR. BORNSTEIN


 1      ITS MIND AND SEEK SOME SORT OF AGREEMENT?

 2      A.    BECAUSE MOTOROLA, IF I RECALL THIS CORRECTLY, MADE A

 3      PUBLIC STATEMENT THAT THEY WERE GOING TO PRECLUDE US FROM

 4      SELLING MULTI MODE CHIPS.

 5      Q.    LET ME ASK YOU TO TURN TO TAB 15, WHICH IS CX 8177.

 6            IT'S ALREADY IN EVIDENCE, YOUR HONOR.

 7      A.    I'M SORRY, I'M ON TAB 15 -- OH, NO.

 8            15, OKAY.

 9      Q.    DO YOU RECALL BEING ASKED A FEW QUESTIONS ABOUT THIS

10      DOCUMENT AS WELL?

11      A.    YES.

12      Q.    AND YOU WERE DIRECTED TO THE BOTTOM OF THE FIRST PAGE,

13      001, WHERE YOU WROTE THAT THEY HAVE, "THEY" BEING INTEL;

14      CORRECT?

15      A.    YES.

16      Q.    OKAY.   "THEY HAVE POINTED OUT TO US THAT WE MADE A

17      COMMITMENT IN A 1994 AGREEMENT THAT WE WOULD LICENSE THEM ON

18      TERMS TO BE NEGOTIATED.    THAT COMBINED WITH OUR COMMITMENT TO

19      THE INDUSTRY TO LICENSE ON FAIR AND REASONABLE TERMS, FREE FROM

20      UNFAIR DISCRIMINATION, WOULD MAKE IT DIFFICULT TO ARGUE THAT WE

21      HAVE THE RIGHT TO REFUSE TO LICENSE THEM."

22            DO YOU SEE THAT?

23      A.    YES.

24      Q.    AT THIS POINT IN TIME, DID YOU UNDERSTAND QUALCOMM TO BE

25      REQUIRED, BY ITS FRAND COMMITMENT, TO GRANT A LICENSE TO A CHIP



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 79 of 209 238
                CROSS BY MR. BORNSTEIN


 1      MAKER THAT WAS EXHAUSTIVE?

 2      A.    NO.

 3      Q.    OKAY.   HAS QUALCOMM EVER GRANTED A LICENSE TO A CHIP MAKER

 4      THAT WAS EXHAUSTIVE?

 5      A.    NO.

 6      Q.    WHAT COMPANY --

 7      A.    NOT DURING THE TIME I WAS THERE.

 8      Q.    THANK YOU.

 9            AND WHAT KIND OF AGREEMENT WERE YOU ACTUALLY TALKING ABOUT

10     HERE IN THIS EXHIBIT?

11      A.    I -- I'M SURE IT WAS A NON-EXHAUSTIVE AGREEMENT.

12      Q.    THERE WERE A FEW QUESTIONS THAT YOU WERE ASKED BY THE

13      FTC'S COUNSEL ABOUT THE POSSIBILITY OF SPLITTING THE COMPANY

14      INTO TWO PIECES.

15            DO YOU REMEMBER THOSE?

16      A.    YES.

17      Q.    SOMETHING RELATED TO PROJECT BERLIN?

18      A.    YES.

19      Q.    IF IT WERE YOUR DECISION, SIR, YOU AND YOU ALONE BACK AT

20      THE TIME OF BERLIN, WOULD YOU HAVE DECIDED TO SPLIT THE COMPANY

21      IN TWO?

22      A.    I WOULD HAVE SPLIT THE COMPANY IN TWO BACK IN 2000 WHEN WE

23      FIRST LOOKED AT IT, AND I WOULD HAVE DONE IT AGAIN IN 2008.

24      I -- THE COMPANY KNOWS THAT I HAVE ALWAYS BEEN AN ADVOCATE OF

25      DOING THAT.



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 80 of 209 239
                CROSS BY MR. BORNSTEIN


 1      Q.    OKAY.   CAN YOU EXPLAIN YOUR RATIONALE FOR WHY YOU ARE AN

 2      ADVOCATE OF SPLITTING -- OR HAD BEEN AN ADVOCATE OF SPLITTING

 3      THE COMPANY?

 4      A.    BECAUSE I WAS OF THE BELIEF THAT THE TWO BUSINESSES WOULD

 5      PERFORM OPTIMALLY INDEPENDENTLY.

 6            FROM THE CHIP POINT OF VIEW, I FELT THAT -- I MEAN,

 7     THERE'S NO DOUBT, A COMPANY -- LICENSEES, EVEN THOSE -- EVEN

 8     THE ONES THAT RESPECT OUR INTELLECTUAL PROPERTY, PREFER NOT TO

 9     PAY ROYALTIES AND WOULD LOOK FOR WAYS NOT TO PAY ROYALTIES.

10            ON THE CHIP SIDE, THEY, LICENSEES, WOULD COME TO THE CHIP

11     BUSINESS AND SAY, YOU KNOW, WE'RE PAYING ALL THESE ROYALTIES,

12     WE WANT YOU TO REDUCE OUR CHIP PRICES OR WE'RE NOT GOING TO USE

13     YOUR CHIP, WE'RE GOING TO USE SOMEBODY'S ELSE CHIPS, THOSE

14     KINDS OF THINGS.

15            OR THEY WOULD SAY WE'RE GOING TO ASSERT PATENTS AGAINST

16     YOUR CHIP PRODUCTS.

17            ALL THOSE SORTS OF THINGS CAUSED PRESSURE ON BOTH

18     BUSINESSES TO MAKE COMPROMISES, TO REDUCE ROYALTIES, TO REDUCE,

19     YOU KNOW, CHIP PRICING, TO DO THOSE -- TO PROVIDE INCENTIVE

20     AGREEMENTS, DO THOSE KINDS OF THINGS, THAT I THINK AS SEPARATE

21     COMPANIES WE WOULDN'T HAVE TO DO.

22            AND A LICENSING COMPANY, EVEN THOUGH EARLIER I TALKED

23     ABOUT A PATENT LICENSING COMPANY WOULD HAVE TO -- YOU KNOW,

24     THERE WOULD BE SOME ISSUES IN TERMS OF HAVING TO GO ENFORCE AND

25     SO FORTH, IT WOULDN'T NEED A CROSS-LICENSE TO ITS PRODUCTS



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 81 of 209 240
                CROSS BY MR. BORNSTEIN


 1     BECAUSE IT WOULDN'T BE SELLING PRODUCTS.      IT HAD -- IN MY VIEW,

 2     WE HAD A VERY BROAD PATENT PORTFOLIO THAT HAD BEEN LICENSED

 3     TIME AND TIME AGAIN AND SO THERE WAS A, A VERY CLEAR VALUE FOR

 4     THAT PORTFOLIO.

 5            AND WHEN, WHEN YOU TAKE OUT THE NEED FOR CROSS-LICENSES,

 6     WHEN YOU TAKE OUT THE, YOU KNOW, THE OTHER ISSUES THAT YOU GET

 7     FACED WITH AS ONE COMPANY, I BELIEVED THAT WE COULD POTENTIALLY

 8     GET MORE ROYALTY INCOME FOR INNOVATION THAT WE CONTINUED TO

 9     PRODUCE.

10      Q.    OKAY.   CAN I ASK YOU TO TAKE A LOOK AT ONE MORE DOCUMENT,

11      IT'S IN THE FTC'S BINDER.     IT'S TAB 20, CX 7035.

12            AND, YOUR HONOR, THIS WAS ADMITTED INTO EVIDENCE ON

13     FRIDAY.

14            IS THIS AN E-MAIL, SIR, THAT YOU WROTE IN 2008 TO

15     PAUL JACOBS?

16      A.    YES.

17      Q.    AND WHAT'S THE GENERAL SUBJECT MATTER OF THIS E-MAIL?

18      A.    THE GENERAL SUBJECT MATTER IS PUTTING FORTH A RATIONALE

19      FOR NOT SPINNING.

20      Q.    OKAY.   AND IN THE VERY FIRST -- THE VERY FIRST LINE OF THE

21      E-MAIL YOU SAY, "HERE IS THE WAY ONE COULD VIEW THE CHINA

22      SITUATION AS HAVING CAUSED A CHANGE IN OUR THINKING."

23            DO YOU SEE THAT?

24      A.    YES.

25      Q.    COULD YOU EXPLAIN WHAT YOU MEANT BY THAT AND WHAT YOU WERE



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document 1510 Filed 07/02/19 Page 82 of 209 241
                CROSS BY MR. BORNSTEIN


 1      DOING HERE?

 2      A.    MY RECOLLECTION IS THAT PAUL, WHO WAS -- I MEAN, THIS WAS

 3      A TOUGH DECISION.    THERE WERE -- THERE'S PRO'S AND CON'S FOR

 4      SPINNING FOR SURE.

 5            HE HAD BEEN IN FAVOR OF IT, AND THEN HAD DECIDED THAT HE

 6     DIDN'T WANT TO GO FORWARD WITH IT.

 7            SO --

 8      Q.    "IT" BEING THE SPIN, YOU MEAN?

 9      A.    YEAH.   AND THIS SETS FORTH SOMETHING THAT HAD HAPPENED

10      THAT GIVES US A RATIONALE FOR, ANOTHER REASON, ANOTHER PRO, I

11      GUESS, FOR NOT SPINNING.

12      Q.    AND AT THE TIME YOU WROTE THIS WERE YOU STILL AN ADVOCATE,

13      HOWEVER, OF KEEPING -- FOR SPLITTING THE COMPANY APART?

14      A.    I'VE ALWAYS BEEN AN ADVOCATE FOR DOING THAT.

15                MR. BORNSTEIN:    THANK YOU.   I HAVE NOTHING FURTHER,

16      YOUR HONOR.

17                THE COURT:    ALL RIGHT.   LET ME RETURN TO YOU THE

18      REFRESHING RECOLLECTION DOCUMENT.     AND OTHER THAN JX 006, ARE

19      THERE ANY OTHER EXHIBITS THAT HAVE COME IN THROUGH MR. ALTMAN

20      THAT REQUIRE SEALING?

21                MR. BORNSTEIN:    NO, YOUR HONOR.   AND JX 006 I

22      BELIEVE, YOUR HONOR, HAS ALREADY SEALED.

23                THE COURT:    RIGHT.   I JUST WANT THE JOINT EXHIBIT

24      LIST TO SPECIFY WHETHER A DOCUMENT IS BEING SEALED IN ITS

25      ENTIRETY OR PORTIONS, BUT I WILL MENTION THAT LATER TO THE



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document
                REDIRECT BY MR.        1510 Filed 07/02/19 Page 83 of 209 242
                                MATHESON


 1      PARTIES.

 2             OKAY.   THANK YOU.

 3                 MR. BORNSTEIN:    THANK YOU, YOUR HONOR.

 4                 THE COURT:   OKAY.    IT'S 11:30.    DO YOU HAVE ANY

 5      REDIRECT, OR NOT?

 6                 MR. MATHESON:    YES, YOUR HONOR.

 7                 THE COURT:   OKAY.

 8             (PAUSE IN PROCEEDINGS.)

 9                 MR. MATHESON:    MAY I PROCEED, YOUR HONOR?

10                 THE COURT:   GO AHEAD.   TIME IS 11:31.     GO AHEAD,

11      PLEASE.

12                              REDIRECT EXAMINATION

13      BY MR. MATHESON:

14      Q.     SIR, COULD YOU DIRECT YOUR ATTENTION TO JX 005, PLEASE.

15      A.     WHICH BINDER?

16      Q.     THIS IS THE NOKIA LICENSE AGREEMENT WE PREVIOUSLY

17      DISCUSSED?

18      A.     I'M SORRY.   I'VE GOT TWO BINDERS.      WHICH BINDER ARE YOU

19      LOOKING AT?

20      Q.     THE BINDER YOUR --

21      A.     THIS ONE (INDICATING)?

22      Q.     -- QUALCOMM'S COUNSEL.

23             SIR, YOU STATED AT THE TIME YOU NEGOTIATED THE NOKIA

24     LICENSE AGREEMENT, CDMA HAD NOT YET BEEN STANDARDIZED; IS THAT

25     TRUE?    YOU SAID PREVIOUSLY THE STANDARD HAD NOT YET ISSUED AT



                            UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document
                REDIRECT BY MR.        1510 Filed 07/02/19 Page 84 of 209 243
                                MATHESON


 1     THE TIME YOU NEGOTIATED THE NOKIA LICENSE?

 2      A.    I BELIEVE THAT'S TRUE.

 3      Q.    SO QUALCOMM HAD NOT MADE ANY FRAND COMMITMENTS REGARDING

 4      CDMA TO STANDARD SETTING BODIES AT THE TIME YOU NEGOTIATED THE

 5      NOKIA LICENSE; RIGHT?

 6      A.    I DON'T KNOW.   BECAUSE THERE'S A PERIOD OF TIME WHERE -- I

 7      DON'T KNOW THE DATES OF WHEN WE CONTRIBUTED TO THE STANDARDS

 8      BODY AND THEN WHEN IT ULTIMATELY CAME OUT AS A STANDARD.

 9      Q.    DO YOU KNOW ONE WAY OR THE OTHER --

10      A.    WHEN WE MADE CONTRIBUTIONS, I BELIEVE THAT WE WERE MAKING

11      THEM AS WELL, BUT I JUST DON'T KNOW THE TIME.

12      Q.    DO YOU KNOW IF YOU MADE A FRAND COMMITMENT TO ANY STANDARD

13      SETTING ORGANIZATION AT THE TIME YOU NEGOTIATED THE LICENSE

14      WITH NOKIA?

15      A.    I DON'T KNOW ONE WAY OR THE OTHER.

16      Q.    NOKIA SUBSEQUENTLY CLAIMED THAT LICENSE DID NOT COMPORT

17      WITH FRAND COMMITMENTS THAT QUALCOMM MADE; ISN'T THAT RIGHT?

18      A.    YEAH, WE HAD -- LIKE I SAID BEFORE, WE HAD LITIGATION WITH

19      THEM, AND I THINK THAT WAS ONE OF THEIR ARGUMENTS.

20      Q.    AND QUALCOMM WAS NOT IN A POSITION TO CUT OFF CHIPSET

21      SUPPLY TO NOKIA WHEN NOKIA BROUGHT THOSE CLAIMS BECAUSE NOKIA

22      WASN'T BUYING ANY CHIPS FROM QUALCOMM AT THAT TIME; RIGHT?

23      A.    I BELIEVE THAT'S RIGHT.

24      Q.    DIRECT YOUR ATTENTION, SIR, TO TAB 26, OR SORRY, TAB 22 IN

25      THE BINDER I HANDED YOU.     IT'S CX 7234.



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document
                REDIRECT BY MR.        1510 Filed 07/02/19 Page 85 of 209 244
                                MATHESON


 1            THIS DOCUMENT HAS BEEN PREVIOUSLY ADMITTED, YOUR HONOR.

 2      A.    TAB -- WHICH TAB?

 3      Q.    I BELIEVE IT'S TAB 22.    CX 7234.

 4      A.    OKAY.   WHAT PAGE?

 5      Q.    DO YOU RECOGNIZE THIS DOCUMENT AS A JANUARY 11TH, 2008,

 6      BERLIN DECK?

 7      A.    YES.

 8      Q.    NOW, YOU STATED YOU SAW SOME UPSIDE INTO SEPARATING QTL

 9      FROM QCT; RIGHT?

10      A.    YES.

11      Q.    AND ONE POTENTIAL UPSIDE WOULD BE THAT QTL COULD LICENSE

12      COMPETITORS TO QCT IN THE CHIP SPACE; RIGHT?

13      A.    WE COULD LICENSE IN BOTH CASES, BUT WE WOULD BE ABLE TO DO

14      SO IN A SPIN SCENARIO AS WELL AS A NON-SPIN SCENARIO.

15      Q.    BUT IF QTL WAS NO LONGER CONCERNED WITH PROTECTING THE

16      COMPETITIVE POSITION OF QCT, IT WOULD HAVE A FINANCIAL

17      INCENTIVE TO ENABLE COMPETITORS TO QCT; ISN'T THAT RIGHT?

18      A.    I WOULD SAY WE WOULD HAVE STILL NO INCENTIVE TO LICENSE

19      EXHAUSTIVELY, AND WE WOULD NOT HAVE LICENSED EXHAUSTIVELY.

20      Q.    THAT WASN'T MY QUESTION, SIR.

21            IF QTL WAS NOT CONCERNED WITH THE GOVERNMENT ABILITY OF

22     QCT, IT WOULD HAVE AN INCENTIVE TO ENCOURAGE COMPETITORS TO QCT

23     TO ENTER THE CHIP SPACE; RIGHT?

24      A.    IF WE DIDN'T CARE ABOUT QCT'S -- WE CARE ABOUT ALL OF

25      OUR -- WE WANT ALL OF OUR LICENSEES TO DO WELL.      SO IF WE HAD



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document
                REDIRECT BY MR.        1510 Filed 07/02/19 Page 86 of 209 245
                                MATHESON


 1      SPUN, QCT WAS THEN LICENSED TO SELL CHIPS, WE'D WANT THEM TO

 2      SELL CHIPS TO DEVICE MANUFACTURERS BECAUSE THE DEVICE

 3      MANUFACTURERS WOULD PAY US ROYALTIES.

 4            WE WOULD NOT HAVE GONE OUT AND LICENSED CHIP COMPANIES AT

 5     THAT POINT AND COLLECTED MORE ROYALTIES ON THE SALE OF CHIPS

 6     BECAUSE OUR BUSINESS WAS COLLECTING -- FROM LICENSING WAS

 7     COLLECTING ROYALTIES ON THE HANDSETS.

 8            SO IT WOULD HAVE -- I THINK IT'S FAIR TO SAY WE WOULD HAVE

 9     BEEN AMBIVALENT WHO WAS SELLING THE CHIPS, AS LONG AS THE CHIPS

10     WERE BEING SOLD, AND WE WOULD BEEN VERY HAPPY THAT QCT WOULD

11     HAVE BEEN SELLING THEM.

12      Q.    BUT YOU WOULD HAVE BEEN EQUALLY HAPPY IF COMPETITORS TO

13      QCT WOULD HAVE ENTERED THE SPACE AND SOLD CHIPS IN COMPETITION

14      WITH QCT; RIGHT?

15      A.    AS A SEPARATE, INDEPENDENT LICENSING COMPANY, WE WOULD

16      HAVE BEEN FOCUSSED ON COLLECTING ROYALTIES FOR OUR I.P.

17      REGARDLESS OF WHO SOLD THE CHIPS.

18      Q.    TURN YOUR ATTENTION TO CX 7234-015.     THIS SLIDE IS TITLED

19      "SPIN RATIONALE:    INABILITY TO ADDRESS BUSINESS CONFLICTS AS

20      ONE COMPANY."

21            DO YOU SEE THAT, SIR?

22      A.    YES.

23      Q.    TURN YOUR ATTENTION -- DO YOU SEE THE FINAL BOTTOM OF THE

24      PAGE THE ROW READS, "ABILITY TO CONTINUE TO SELL QUALCOMM I.P.

25      AND TECHNOLOGY"?



                           UNITED STATES COURT REPORTERS
     CaseALTMAN
          5:17-cv-00220-LHK  Document
                REDIRECT BY MR.        1510 Filed 07/02/19 Page 87 of 209 246
                                MATHESON


 1      A.    YES.

 2      Q.    NOW, THE RATIONALE, THE POSSIBLE MITIGATING ACTION WOULD

 3      BE TO ENABLE COMPETITION TO QCT BY PROVIDING DESIGNS AND/OR

 4      FINANCIAL INCENTIVES; RIGHT?

 5      A.    YES.

 6      Q.    HALFWAY UP THE PAGE, THERE'S -- DO YOU SEE BROADCOM/NOKIA

 7      DISPUTES?    IT'S BEEN REDACTED FOR PRIVILEGE?

 8      A.    I DON'T SEE IT.

 9      Q.    YOU CAN LOOK ON YOUR SCREEN, SIR.

10      A.    ON THIS SIDE?   YEAH.

11      Q.    AT THE TIME QUALCOMM HAD ONGOING DISPUTES WITH NOKIA IN

12      WHICH NOKIA ARGUED THAT QUALCOMM'S LICENSING PRACTICES DID NOT

13      COMPORT WITH ITS FRAND OBLIGATIONS; CORRECT?

14      A.    I BELIEVE SO.

15      Q.    BROAD --

16      A.    THAT WAS AT LEAST ONE OF THEIR ARGUMENTS.

17      Q.    BROADCOM, LIKEWISE, HAD AN ONGOING LITIGATION DISPUTE WITH

18      QUALCOMM AT THIS TIME; RIGHT?

19      A.    I THINK SO, YES.

20      Q.    ONE OF THE THINGS THAT BROADCOM SOUGHT FROM QUALCOMM WAS

21      AN EXHAUSTIVE LICENSE; IS THAT RIGHT?

22      A.    THEY DID SEEK IT, YES.

23      Q.    AND YOU DIDN'T WANT TO GIVE THEM AN EXHAUSTIVE LICENSE

24      BECAUSE THAT COULD HAVE A NEGATIVE EFFECT ON QUALCOMM'S

25      LICENSING BUSINESS; RIGHT?



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 88 of 209 247


 1      A.    THAT'S CORRECT.

 2                MR. MATHESON:    NO FURTHER REDIRECT, YOUR HONOR.

 3                THE COURT:    ALL RIGHT.   TIME IS 11:37.

 4            IS THERE ANY RECROSS?

 5                MR. BORNSTEIN:    THERE IS NOT, YOUR HONOR.

 6                THE COURT:    ALL RIGHT.   MAY THIS WITNESS BE EXCUSED,

 7      SUBJECT TO RECALL OR NOT SUBJECT TO RECALL FROM BOTH SIDES?

 8                MR. MATHESON:    YES, YOUR HONOR, EXCUSED NOT SUBJECT

 9      TO RECALL.

10                MR. BORNSTEIN:    SAME FROM OUR PERSPECTIVE, YOUR

11      HONOR.

12                THE COURT:    OKAY.    THEN YOU HAVE COMPLETED YOUR TRIAL

13      TESTIMONY.

14                THE WITNESS:    THANK YOU.

15                THE COURT:    OKAY.    SO THAT'S NOT SUBJECT TO RECALL.

16                MS. MILICI:    YOUR HONOR, THE FTC CALLS DEREK ABERLE.

17            (PAUSE IN PROCEEDINGS.)

18                THE CLERK:    PLEASE STAND.   WOULD YOU PLEASE RAISE

19      YOUR RIGHT HAND.

20            (PLAINTIFF'S WITNESS, DEREK ABERLE, WAS SWORN.)

21                THE WITNESS:    YES.

22                THE CLERK:    THANK YOU.   PLEASE BE SEATED.

23            PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST NAME FOR

24     THE RECORD.

25                THE WITNESS:    DEREK ABERLE.   A-B-E-R-L-E.



                           UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 89 of 209 248


 1                   THE COURT:   OKAY.   ONE MINUTE.

 2            DO YOU HAVE -- DOES THAT HAVE DEPO TRANSCRIPTS AS WELL?

 3                   THE CLERK:   YES.

 4                   THE COURT:   OKAY.   ALL RIGHT.    THANK YOU.

 5            OKAY.    TIME IS 11:39.     GO AHEAD, PLEASE.

 6                                DIRECT EXAMINATION

 7      BY MS. MILICI:

 8      Q.    GOOD MORNING, MR. ABERLE.      I'M JENNIFER MILICI FROM THE

 9      FEDERAL TRADE COMMISSION.

10            YOU ARE THE FORMER PRESIDENT OF QUALCOMM; CORRECT?

11      A.    CORRECT.

12      Q.    AND YOU WORKED IN QTL FROM 2000 TO 2014, AND THEN WERE

13      PRESIDENT OF QUALCOMM UNTIL YOU LEFT THE COMPANY IN JANUARY

14      2018; IS THAT CORRECT?

15      A.    YES.

16      Q.    AND AFTER YOU LEFT THE COMPANY IN JANUARY 2018, YOU HAD A

17      CONSULTING CONTRACT THAT LASTED FOR A COUPLE OF MONTHS AFTER

18      THAT; CORRECT?

19      A.    YES.

20      Q.    AND WHILE YOU WERE EMPLOYED BY QUALCOMM, QUALCOMM HAD A

21      POLICY OF NOT SELLING CHIPS TO OEM'S THAT DID NOT HAVE A

22      LICENSE FOR THE PRODUCTS TO WHICH THE CHIPS WERE INTENDED TO

23      GO; CORRECT?

24      A.    YES, THAT WAS THE GENERAL POLICY.

25      Q.    AND QUALCOMM DID NOT CHANGE ITS POLICY AT ANY TIME WHILE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 90 of 209 249


 1      YOU WERE EMPLOYED THERE?

 2      A.    NO.

 3      Q.    AND YOU ARE NOT AWARE OF ANY OTHER BUSINESS THAT SELLS

 4      PRODUCTS AND REQUIRES, AS A CONDITION OF SALE, THAT THE

 5      PURCHASER ENTER A SEPARATE LICENSE AGREEMENT; IS THAT CORRECT?

 6      A.    I THINK THERE ARE SOME OTHERS THAT DO THAT, YES.

 7      Q.    AND AT YOUR DEPOSITION IN MARCH OF THIS YEAR, DO YOU

 8      RECALL TESTIFYING THAT YOU WERE UNAWARE OF ANYBODY WHO HAD A

 9      SIGNIFICANT LICENSING BUSINESS AND SOLD PRODUCTS AND DEVICES

10      THAT ARE LICENSED?

11      A.    YEAH, I'M SORRY.     I JUST -- I'M AWARE THAT THERE ARE, I

12      THINK, AT LEAST A COUPLE OTHER COMPANIES, OR ONE, THAT HAS A

13      PRACTICE OF NOT SELLING PRODUCTS TO A COMPANY THAT DOESN'T HAVE

14      A LICENSE.     I DON'T KNOW WHETHER THEY HAVE A SIGNIFICANT

15      LICENSING BUSINESS, SO...

16      Q.    DURING YOUR DEPOSITION WHEN I ASKED YOU THAT QUESTION, YOU

17      DIDN'T IDENTIFY ANY SUCH COMPANIES, DID YOU?

18      A.    I DON'T RECALL.

19      Q.    COULD YOU PLEASE TURN TO TAB 1 IN YOUR BINDER?

20            AND CAN YOU IDENTIFY THIS DOCUMENT AS AN E-MAIL FROM

21     MARV BLECKER, JANUARY 2002, AND IT'S TO AN INDIVIDUAL FROM

22     CURITEL AND COPIED TO YOU AND OTHERS.

23      A.    YES.

24                   MS. MILICI:   AND I MOVE TO ADMIT CX 6469.

25                   MR. BORNSTEIN:   THERE'S NO OBJECTION.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 91 of 209 250


 1                    THE COURT:    IT'S ADMITTED.

 2             (PLAINTIFF'S EXHIBIT CX 6469 WAS ADMITTED IN EVIDENCE.)

 3                    THE COURT:    GO AHEAD, PLEASE.

 4      BY MS. MILICI:

 5      Q.     IF YOU LOOK AT THE LAST PARAGRAPH OF THIS E-MAIL FROM

 6      MARV BLECKER HE WRITES, "FOR YOUR INFORMATION, I'M ASKING OUR

 7      QCT DIVISION TO HOLD ALL SALES AND SHIPMENTS OF CDMA ASICS TO

 8      CURITEL UNTIL THIS AGREEMENT IS EXECUTED BECAUSE QUALCOMM DOES

 9      NOT SELL CDMA ASICS TO NON-LICENSEES."

10             MARV BLECKER WAS THE SENIOR VICE PRESIDENT OF QTL AT THE

11     TIME?

12      A.     YES.

13      Q.     AND THIS IS AN ACCURATE STATEMENT OF QUALCOMM'S POLICY?

14      A.     I'M NOT SURE.       I MEAN, THE DOCUMENT SAYS WHAT YOU READ.

15      Q.     OKAY.    IS THE STATEMENT THAT QUALCOMM DOES NOT SELL CDMA

16      ASICS TO NON-LICENSEES AN ACCURATE STATEMENT ABOUT THE POLICY?

17      A.     YES.

18      Q.     COULD YOU PLEASE TURN TO TAB 2 IN YOUR BINDER.      AND CAN

19      YOU IDENTIFY THIS AS AN E-MAIL EXCHANGE -- THIS IS CX 7650 --

20      AS AN E-MAIL EXCHANGE THAT YOU PARTICIPATED IN IN FEBRUARY OF

21      2012?

22      A.     YES.

23                    MS. MILICI:    YOUR HONOR, I MOVE TO ADMIT CX 7650.

24                    MR. BORNSTEIN:    NO OBJECTION.

25                    THE COURT:    IT'S ADMITTED.



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 92 of 209 251


 1            (PLAINTIFF'S EXHIBIT CX 7650 WAS ADMITTED IN EVIDENCE.)

 2                   THE COURT:   GO AHEAD, PLEASE.

 3      BY MS. MILICI:

 4      Q.    AND IF WE TURN TO THE FIRST E-MAIL IN THE CHAIN, IT'S

 5      DATED FEBRUARY 16TH, 2012.      THERE'S AN E-MAIL FROM

 6      ERIC REIFSCHNEIDER TO JONATHAN PEARL THAT SAYS, "HERE IS A

 7      DRAFT OF THE CDMA SULA AS WE DISCUSSED LAST WEEK."

 8            DO YOU SEE THAT?

 9            AND A SULA IS A SUBSCRIBER UNIT LICENSE AGREEMENT?

10      A.    YES.

11      Q.    AND A CDMA SULA IS A SUBSCRIBER UNIT LICENSE AGREEMENT

12      THAT APPLIES TO CDMA; CORRECT?

13      A.    YES.

14      Q.    AND ERIC REIFSCHNEIDER WAS OUTSIDE COUNSEL FOR QUALCOMM AT

15      THE TIME?

16      A.    YES, I BELIEVE SO BASED ON THE E-MAIL.

17      Q.    AND JONATHAN PEARL WAS AN EMPLOYEE OF SONY?

18      A.    I THINK HE WOULD HAVE BEEN AT SONY ERICSSON, WHICH BECAME

19      SONY MOBILE.

20      Q.    AND MR. PEARL RESPONDED TO ERIC REIFSCHNEIDER, AND IN HIS

21      E-MAIL HE SAYS, "I SEE IT REFERS TO 5 PERCENT, AND AS I SAID IN

22      OUR MEETING, WE ARE NOT EXPECTING TO PAY AT THAT LEVEL."

23            DO YOU SEE THAT?

24      A.    YES.

25      Q.    AND SO 5 PERCENT WAS QUALCOMM'S STANDARD ROYALTY RATE AT



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 93 of 209 252


 1      THE TIME?

 2      A.    FOR A 3G LICENSE FOR SUBSCRIBER UNITS, 5 PERCENT WOULD

 3      HAVE BEEN THE TYPICAL RUNNING ROYALTY AT THE TIME.

 4      Q.    AND SONY WAS NOT EXPECTING TO PAY AT THAT LEVEL; CORRECT?

 5      A.    THAT'S WHAT MR. PEARL WAS COMMUNICATING.     I DON'T KNOW

 6      WHAT THEY ACTUALLY EXPECTED.

 7      Q.    AND THEN IF YOU LOOK UP TO THE NEXT E-MAIL FROM

 8      ERIC REIFSCHNEIDER HE WROTE, IN THE FIRST PARAGRAPH, "AS WE

 9      DISCUSSED IN NEW YORK, WE NEED TO GET A NEW LICENSE AGREEMENT

10      IN PLACE QUICKLY SO WE CAN AVOID ANY DISRUPTION IN SUPPLY."

11            DO YOU SEE THAT?

12      A.    YES, I SEE THAT.

13      Q.    AND THEN AT THE END OF HIS E-MAIL HE SAYS, "I UNDERSTAND

14      THAT THERE ARE SEVERAL CHIPSET ORDERS SCHEDULED TO CHIP THIS

15      WEEK, SO WE NEED TO MOVE QUICKLY ON THAT."

16            DO YOU SEE THAT?

17      A.    YES.

18      Q.    AND MR. REIFSCHNEIDER WAS STILL OUTSIDE COUNSEL AND YOU

19      WERE COPIED ON THIS E-MAIL; CORRECT?

20      A.    YES.

21      Q.    CAN YOU PLEASE TURN TO TAB 3.    THIS IS CX 6522, WHICH WAS

22      ADMITTED ON FRIDAY.

23            AND PLEASE TURN TO PAGE 004 OF THE DOCUMENT.     AND AT THE

24     BOTTOM OF PAGE 004 THERE'S AN E-MAIL FROM YOU TO

25     ENRICO SALVATORI AND OTHERS.



                           UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 94 of 209 253


 1            DO YOU SEE THAT?

 2      A.    YES.

 3      Q.    AND WHO IS MR. SALVATORI?

 4      A.    HE WAS BASICALLY THE HEAD OF OUR EUROPEAN OPERATION --

 5      Q.    AND --

 6      A.    -- AT THE TIME.

 7      Q.    THANK YOU.   SORRY FOR SPEAKING OVER YOU.

 8            AND YOU WROTE IN THIS E-MAIL AT THE BOTTOM OF THE FIRST

 9     PARAGRAPH, "HE CONFIRMED THEY UNDERSTOOD THAT THE ERICSSON

10     LICENSE WOULD NOT CONTINUE AND THAT THEY WOULD NEED TO CONCLUDE

11     A NEW LICENSE IN ORDER TO AVOID A DISRUPTION IN SUPPLY."

12            DO YOU SEE THAT?

13      A.    YES.

14      Q.    AND SO YOU WERE REPORTING TO MR. SALVATORI AND OTHERS THAT

15      YOU HAD TOLD SONY MOBILE THAT THEY WOULD NEED TO CONCLUDE A NEW

16      LICENSE IN ORDER TO AVOID A DISRUPTION IN SUPPLY; CORRECT?

17      A.    YES.

18      Q.    AND THEN IN THE LAST PARAGRAPH OF YOUR E-MAIL YOU WROTE,

19      "TO MY KNOWLEDGE, WE HAVE NEVER SHIPPED COMMERCIAL QUANTITIES

20      OF CHIPS TO A COMPANY WITHOUT A LICENSE.      WE CAN'T DO THAT HERE

21      EITHER.   SINCE MY UNDERSTANDING IS THAT WE STILL HAVE A CSA IN

22      PLACE THAT PROHIBITS SONY MOBILE FROM USING THE CHIPS WE SELL

23      THEM IN SUBSCRIBER UNITS THAT ARE NOT LICENSED."

24            DO YOU SEE THAT?

25      A.    YES.



                           UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 95 of 209 254


 1      Q.    AND THE CSA THAT YOU'RE REFERRING TO THERE IS A COMPONENT

 2      SUPPLY AGREEMENT?

 3      A.    YES.

 4      Q.    AND IT'S YOUR UNDERSTANDING THAT THE COMPONENT SUPPLY

 5      AGREEMENT PROHIBITS LICENSEES FROM USING CHIPS IN SUBSCRIBER

 6      UNITS THAT ARE NOT LICENSED BY QUALCOMM?

 7      A.    I THINK GENERALLY THAT'S THE CASE, YES.

 8      Q.    LET'S TURN TO TAB 4, PLEASE.     THIS IS JX 00063.

 9            I MOVE TO ADMIT THIS DOCUMENT.

10                   MR. BORNSTEIN:   THERE'S NO OBJECTION, YOUR HONOR.

11                   THE COURT:   IT'S ADMITTED.

12            (JOINT EXHIBIT JX 0063 WAS ADMITTED IN EVIDENCE.)

13                   THE COURT:   GO AHEAD, PLEASE.

14      BY MS. MILICI:

15      Q.    MR. ABERLE, DO YOU RECOGNIZE THIS DOCUMENT?

16      A.    YES.

17      Q.    OKAY.    IS THIS A SUBSCRIBER UNIT LICENSE AGREEMENT ENTERED

18      BETWEEN SONY AND QUALCOMM IN MAY OF 2012?

19      A.    BETWEEN SONY MOBILE AND QUALCOMM, YES.

20      Q.    OKAY.    AND COULD YOU PLEASE TURN TO PAGE 015.

21            AND DO YOU SEE UNDER THE NUMBER 4 IT SAYS ROYALTIES?

22      A.    YES.

23      Q.    AND UNDER NUMBER 4.1 IT SAYS ROYALTIES FOR SUBSCRIBER

24      UNITS?

25            DO YOU SEE THAT?



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 96 of 209 255


 1      A.    YES.

 2      Q.    AND THE LICENSE PROVIDES FOR A RUNNING ROYALTY RATE OF

 3      5 PERCENT OF THE NET SELLING PRICE.

 4            DO YOU SEE THAT?

 5      A.    I SEE THAT IN THE FIRST PARAGRAPH, YES.

 6            BUT THERE WAS -- ACTUALLY IT WAS SUBJECT TO ADJUSTMENT,

 7     POTENTIALLY SUBJECT TO ADJUSTMENT LATER.

 8      Q.    BUT IT DOES PROVIDE FOR A 5 PERCENT RUNNING ROYALTY RATE

 9      IF THERE'S NO ADJUSTMENT; CORRECT?

10      A.    YES.   SO THE IDEA WAS IT WOULD BE PAID --

11      Q.    THANK YOU.

12      A.    -- DURING THE INTERIM PERIOD, AND THEN IT COULD BE SUBJECT

13      TO ADJUSTMENT LATER.

14      Q.    WHEN DID THIS AGREEMENT TERMINATE?

15      A.    I DON'T REMEMBER.   I BELIEVE IT WAS A SHORT-TERM

16      AGREEMENT, SOMEWHERE BETWEEN NINE MONTHS AND A YEAR I THINK.

17      Q.    CAN YOU PLEASE TURN TO PAGE 12.    IT SAYS TERM OF

18      AGREEMENT.    DO YOU SEE THAT IT SAYS THAT THE AGREEMENT WILL

19      TERMINATE ON SEPTEMBER 30TH, 2012?

20      A.    YES, I SEE THAT.

21      Q.    DOES THAT REFRESH YOUR RECOLLECTION THAT THIS -- THE

22      DURATION OF THIS AGREEMENT WAS FOR FOUR MONTHS?

23      A.    WELL, IT WAS FROM FEBRUARY UNTIL SEPTEMBER.

24      Q.    BUT IT WAS SIGNED IN MAY; CORRECT?

25      A.    OH, I DIDN'T SEE THAT.



                           UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 97 of 209 256


 1      Q.    WE CAN MOVE ON.

 2            CAN YOU PLEASE LOOK AT THE NEXT TAB, WHICH IS TAB 5.       THIS

 3     IS JX 0072.

 4            AND, YOUR HONOR, I MOVE TO ADMIT JX 0072.

 5                   MR. BORNSTEIN:   NO OBJECTION, YOUR HONOR.

 6                   THE COURT:   IT'S ADMITTED.

 7            (JOINT EXHIBIT JX 0072 WAS ADMITTED IN EVIDENCE.)

 8                   THE COURT:   THIS APPEARS TO BE A SUBSCRIBER UNIT

 9      PATENT LICENSE AGREEMENT DATED OCTOBER 1ST, 2012.

10            DO YOU SEE THAT?

11      A.    YES.

12      Q.    AND THEN LET'S TURN TO PAGE 23.      AND UNDER ROYALTIES IT

13      PROVIDES A RUNNING ROYALTY RATE OF THE NET SELLING PRICE OF

14      5 PERCENT.

15            DO YOU SEE THAT?

16      A.    YES.

17      Q.    OKAY.    AND THAT 5 PERCENT IS NOT SUBJECT TO ADJUSTMENT?

18      A.    I DON'T BELIEVE SO.     I DON'T SEE ANYTHING IN IT.

19      Q.    OKAY.    AND THAT 5 PERCENT IS THE SAME ROYALTY RATE THAT

20      JONATHAN PEARL SAID IN FEBRUARY THAT SONY WAS NOT EXPECTING TO

21      PAY; CORRECT?

22      A.    I BELIEVE THE E-MAIL YOU SHOWED ME SAID THEY WERE NOT

23      EXPECTING TO PAY 5 PERCENT.

24      Q.    RIGHT.

25            CAN WE PLEASE TURN TO TAB 7.     THIS IS CX 6974.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 98 of 209 257


 1            CAN YOU IDENTIFY THIS AS A PACKAGE OF BOARD MATERIALS THAT

 2     WENT TO THE BOARD IN JULY OF 2012?

 3                   THE COURT:    WAS THIS PREVIOUSLY ADMITTED?

 4                   MS. MILICI:    I DO NOT BELIEVE SO.

 5                   THE COURT:    OKAY.

 6                   THE WITNESS:   FROM THE E-MAIL, IT LOOKS LIKE THAT'S

 7      WHAT IT IS.

 8      BY MS. MILICI:

 9      Q.    OKAY.    SO -- AND YOU WERE ON THE EXECUTIVE COMMITTEE AT

10      THE TIME?

11      A.    YES.

12      Q.    PLEASE TURN TO -- DID I JUST MOVE TO ADMIT CX 6974, OR NO?

13                   THE COURT:    YOU HADN'T YET.

14                   MS. MILICI:    THANK YOU.   I MOVE TO ADMIT CX 6974,

15      PLEASE.

16                   MR. BORNSTEIN:   I DO NOT OBJECT.

17                   THE COURT:    IT'S ADMITTED.

18            (PLAINTIFF'S EXHIBIT CX 6974 WAS ADMITTED IN EVIDENCE.)

19                   THE COURT:    GO AHEAD, PLEASE.

20                   MS. MILICI:    THANK YOU.

21      Q.    CAN WE PLEASE TURN TO PAGE 64.

22            AND THIS PAGE 64 IS THE BEGINNING OF A STRATEGIC PLAN

23     REVIEW.

24            DO YOU SEE THAT?

25      A.    YES.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                DIRECT BY MS. Document
                              MILICI   1510 Filed 07/02/19 Page 99 of 209 258


 1      Q.    AND DO YOU RECALL SUBMITTING SLIDES FOR THIS STRATEGIC

 2      PLAN REVIEW?

 3      A.    NOT SPECIFICALLY, BUT WE DID IT KIND OF ON AN ANNUAL

 4      CADENCE, AND IT LOOKS LIKE THAT'S WHAT THIS IS.

 5      Q.    AND YOU WOULD HAVE PROPOSED SLIDES FOR THIS SECTION OF THE

 6      BOARD DECK; RIGHT?

 7      A.    IN 2012?    IT PROBABLY WOULD HAVE BEEN A COMBINATION OF

 8      MR. REIFSCHNEIDER AND MYSELF.

 9      Q.    COULD YOU PLEASE TURN BACK IN YOUR BINDER TO TAB 6,

10      PLEASE.    AND THIS IS CX 6998.

11      A.    YEP.

12      Q.    AND CAN YOU IDENTIFY THIS AS AN E-MAIL FROM YOU TO

13      PAUL JACOBS DATED JULY 2ND, 2012?

14      A.    YES.

15                   MS. MILICI:    I MOVE TO ADMIT CX 6998.

16                   MR. BORNSTEIN:   NO OBJECTION.

17                   THE COURT:    IT'S ADMITTED.

18            (PLAINTIFF'S EXHIBIT CX 6998 WAS ADMITTED IN EVIDENCE.)

19                   THE COURT:    GO AHEAD, PLEASE.

20      BY MS. MILICI:

21      Q.    AND IN THIS E-MAIL, YOU SAY "HERE ARE MY SUGGESTED QTL

22      SLIDES."

23            DO YOU SEE THAT?

24      A.    YES.

25      Q.    DOES THAT REFRESH YOUR RECOLLECTION THAT YOU PROPOSED THE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 100 of 209 259


 1       SLIDES THAT WENT INTO THE BOARD DECK?

 2       A.   YEAH, IT LOOKS LIKE I SENT THEM ALONG.         ALL I WAS SAYING

 3       IS IT WAS PROBABLY DONE COLLABORATIVELY BETWEEN

 4       MR. REIFSCHNEIDER AND THE OTHERS.

 5       Q.   BUT YOUR E-MAIL SAYS HERE ARE MY SUGGESTED QTL SLIDES;

 6       CORRECT?

 7       A.   YES.

 8       Q.   AND THEN IF WE CAN TURN BACK TO TAB 7, AND LET'S TURN TO

 9       PAGE 068, PLEASE.

10            AND ON THIS SLIDE IT SAYS STANDARD ESSENTIAL PATENTS, AND

11      THEN UNDER STRATEGY, THE FIRST, THE FIRST SMALL BULLET SAYS,

12      "SIGNIFICANT PORTION OF VALUE OF LICENSING PROGRAM DERIVES FROM

13      STANDARD-ESSENTIAL PATENTS."

14            DO YOU SEE THAT?

15       A.   YES.

16       Q.   AND THAT WAS A TRUE STATEMENT IN JULY OF 2012?

17       A.   YES.

18       Q.   COULD YOU PLEASE TURN TO PAGE 70.      AND THIS PAGE CONCERNS

19       AN ISSUE THAT WAS RAISED IN THE QTL STRATEGIC PLAN THAT WAS

20       SUBMITTED TO THE BOARD, AND IT'S ABOUT THE SALE OF CHIPSETS TO

21       UNLICENSED ENTITIES OR ENTITIES CLAIMING EXHAUSTION.

22            DO YOU SEE THAT?

23       A.   YES.

24       Q.   AND THIS IS ONE OF THE SLIDES THAT YOU SUGGESTED TO

25       PAUL JACOBS?



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 101 of 209 260


 1       A.   IT LOOKS LIKE IT WAS IN THE DECK THAT I SENT, YES.

 2       Q.   AND THIS REFERS TO SLIDES TO -- SALES TO UNLICENSED

 3       ENTITIES OR THOSE CLAIMING EXHAUSTION, DESPITE THE TERMS OF OUR

 4       SUPPLY AND LICENSE AGREEMENTS.

 5            DO YOU SEE THAT?

 6       A.   YES.

 7       Q.   AND IS IT YOUR UNDERSTANDING THAT THE TERMS OF THE SUPPLY

 8       AND LICENSE AGREEMENTS ARE DESIGNED TO AVOID CLAIMS OF

 9       EXHAUSTION?

10       A.   YES.

11       Q.   AND UNDER THE FIRST BULLET IT SAYS, "SUCH CLAIMS --" --

12       "SUCH SALES PRESENT THE RISK OF A FINDING OF PATENT EXHAUSTION

13       IN THE EVENT OF A DISPUTE OVER ROYALTIES."

14            DO YOU SEE THAT?

15       A.   I SEE THAT.

16       Q.   AND THAT ISSUE WAS A CONCERN TO QTL AT THE TIME?

17       A.   I THINK THROUGHOUT THE LICENSING PROGRAM WE HAD

18       SIGNIFICANT CONCERNS ABOUT SELLING CHIPS TO A COMPANY THAT DID

19       NOT HAVE A LICENSE BECAUSE THEY COULD CLAIM EXHAUSTION AND, IN

20       FACT, MANY OF THEM DID FROM TIME TO TIME.

21       Q.   BUT -- THANK YOU.

22            AND IN THE NEXT BULLET IT SAYS, "IF WE CEASE SUPPLY OF

23      CHIPS TO CURRENT CUSTOMERS THEY MAY ASSERT ANTITRUST CLAIMS

24      SEEKING DAMAGES/FINES AND CONTINUED SUPPLY."

25            DO YOU SEE THAT?



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 102 of 209 261


 1       A.    YES.

 2       Q.    AND THAT WAS A STATEMENT THAT WAS MADE TO THE BOARD IN

 3       JULY 2012?

 4       A.    WELL, IT WAS IN THESE MATERIALS THAT WERE PRESENTED TO THE

 5       BOARD, YES.

 6       Q.    THANK YOU.

 7             UNDER STRATEGY, IT SAYS, "DEVELOP A PLAN OF

 8      COMMUNICATION/ACTION THAT MAXIMIZES OUR ABILITY TO DEFEND

 9      AGAINST THE ABOVE CLAIMS WHILE CEASING SUPPLY WHEN NECESSARY."

10             DO YOU SEE THAT?

11       A.    YES.

12       Q.    AND THIS WAS A STRATEGY THAT WAS COMMUNICATED TO THE BOARD

13       IN JULY OF 2012?

14       A.    I THINK WHAT WE WERE COMMUNICATING WAS THAT RATHER THAN

15       HAVE TO JUST REACT WHEN THESE SITUATIONS AROSE, WE WANTED TO

16       COME UP WITH A PROACTIVE PLAN TO MAKE SURE WE COULD GET OUT

17       AHEAD OF SITUATIONS WHERE THERE MAY BE A DISPUTE OR A LICENSE

18       RENEWAL THAT NEEDED TO HAPPEN AND SOMEBODY WAS BUYING CHIPS

19       FROM US.

20       Q.    SIR, CAN YOU PLEASE TURN TO PAGE 218, LINE 7 OF YOUR

21       DEPOSITION, WHICH SHOULD BE SITTING UP RIGHT NEXT TO YOU.

22       A.    I'M SORRY, WHAT PAGE?

23       Q.    218, LINE 7.

24             NOW, AT YOUR DEPOSITION -- I'M SORRY.      HAVE YOU FOUND IT

25      YET?



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 103 of 209 262


 1            NOW, AT YOUR DEPOSITION I ASKED YOU:     DID QUALCOMM COME UP

 2      WITH A PLAN OF COMMUNICATION THAT WOULD MAXIMIZE ITS ABILITY TO

 3      DEFEND AGAINST EXHAUSTION CLAIMS WHILE BEING ABLE TO CEASE

 4      SUPPLY WHEN NECESSARY?"

 5            DO YOU SEE THAT?

 6       A.   YES.

 7       Q.   AND YOUR ANSWER WAS, "ACTUALLY, AS I READ THAT, I DON'T

 8       RECALL IT.   I DON'T ACTUALLY KNOW WHAT IT MEANS."

 9            SO IS IT YOUR TESTIMONY THAT TODAY YOU DO KNOW WHAT IT

10      MEANS AND IN MARCH YOU DID NOT KNOW WHAT IT MEANS?

11       A.   I'M GIVING YOU MY RECOLLECTION AS I SIT HERE, AND MY

12       RECOLLECTION IS THAT WE WERE COMMUNICATING TO THE BOARD THAT WE

13       WANTED TO WORK ON A PLAN TO PROACTIVELY DEAL WITH THESE

14       SITUATIONS WHEN THEY AROSE.

15       Q.   BUT AT YOUR DEPOSITION --

16       A.   AND AT MY DEPOSITION THAT'S WHAT I SAID, YES.

17       Q.   AT YOUR DEPOSITION IN MARCH YOU SAID, "I DON'T RECALL SUCH

18       A PLAN."

19            CORRECT.

20       A.   YES, THAT'S WHAT IT SAYS.

21       Q.   THANK YOU.   AND YOU HAVEN'T BEEN EMPLOYED BY QUALCOMM

22       SINCE YOUR DEPOSITION; CORRECT?

23       A.   NO.

24       Q.   LET'S TURN TO TAB 8, PLEASE, IN YOUR BINDER.      AND THIS IS

25       CX 53 -- I'M SORRY.   CX 5231.



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 104 of 209 263


 1              CAN YOU IDENTIFY THAT AS AN E-MAIL EXCHANGE BETWEEN

 2      YOURSELF AND STEVE MOLLENKOPF IN MAY OF 2013?

 3       A.     YES.

 4                     MS. MILICI:    MOVE TO ADMIT CX 5231.

 5                     MR. BORNSTEIN:    NO OBJECTION.

 6                     THE COURT:    AND I'D LIKE TO TAKE OUR BREAK NOW, IF

 7       THAT'S OKAY.

 8                     MS. MILICI:    SURE.

 9                     THE COURT:    ALL RIGHT.   IT'S 12:02.   12:02 AND 8

10       SECONDS.      WE'LL GO AHEAD AND END IT.

11              OKAY.    WE'LL TAKE A BREAK UNTIL 1:05.     THANK YOU.

12                     THE REPORTER:    IS THAT EXHIBIT ADMITTED?

13                     THE COURT:    YES, THAT EXHIBIT IS ADMITTED.

14              (PLAINTIFF'S EXHIBIT CX 5231 WAS ADMITTED IN EVIDENCE.)

15                     THE CLERK:    COURT IS IN RECESS.

16              (THE LUNCH RECESS WAS TAKEN FROM 12:02 P.M. UNTIL 1:07

17      P.M.)

18

19

20

21

22

23

24

25



                               UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 105 of 209 264


 1                                 AFTERNOON SESSION

 2             (COURT CONVENED AT 1:07 P.M.)

 3                 THE COURT:   GOOD AFTERNOON.   WELCOME BACK.

 4                 MR. VAN NEST:    GOOD AFTERNOON, YOUR HONOR.

 5                 THE COURT:   ON THE JOINT -- PLEASE TAKE A SEAT.

 6            ON THE JOINT EXHIBIT LIST, I REALIZED IF YOU START PUTTING

 7      IN YOUR DESCRIPTION, YOU'LL FILE A BUNCH OF SEALING MOTIONS AS

 8      TO EVERY DRAFT JOINT EXHIBIT LIST.     SO I THINK THAT'S -- I

 9      THINK YOU'VE BEEN OVERBROAD IN YOUR REQUESTS TO SEAL YOUR

10      EXHIBIT LISTS, AS MY ORDER YESTERDAY SAID, AND I THINK YOU HAVE

11      UNTIL THE 14TH TO FILE RENEWED MOTIONS ON THAT.

12            BUT TO AVOID UNNECESSARY SEALING MOTIONS, I WILL ASK YOU

13      TO HOLD OFF ON PUTTING IN THE DESCRIPTIONS UNTIL THE END, OR AT

14      LEAST UNTIL AFTER I'VE RULED ON YOUR JANUARY 14 FILING BECAUSE

15      HOPEFULLY THAT'LL GIVE YOU SOME GUIDANCE AND THAT CAN MINIMIZE

16      UNNECESSARY SEALING MOTIONS.

17            OKAY.

18                 MR. VAN NEST:    THANK YOU, YOUR HONOR.

19                 THE COURT:   ALL RIGHT.   LET'S GO AHEAD, PLEASE,

20       AND -- WHAT'S THE TIME NOW, PLEASE?

21                 THE REPORTER:    1:08.

22                 THE COURT:   1:08.   GO AHEAD, PLEASE.

23       BY MS. MILICI:

24       Q.   WELCOME BACK, MR. ABERLE.

25       A.   THANK YOU.



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 106 of 209 265


 1       Q.   RIGHT BEFORE THE BREAK WE WERE LOOKING AT CX 5231, WHICH

 2       HAD JUST BEEN ADMITTED, AND THIS IS AN E-MAIL EXCHANGE BETWEEN

 3       YOURSELF AND STEVE MOLLENKOPF; CORRECT?

 4       A.   YES.

 5       Q.   AND STEVE MOLLENKOPF WAS THE CEO?

 6       A.   NO, NOT AT THIS TIME.     HE WAS, I THINK, THE PRESIDENT.

 7       Q.   OKAY.    AND ON YOUR E-MAIL THAT'S MAY 20TH, 2013, THAT'S

 8       HIGHLIGHTED ON THE SCREEN RIGHT NOW, YOU WROTE TO

 9       MR. MOLLENKOPF, "I SUGGEST THAT YOU MAKE THE FOLLOWING POINTS

10       TO HUAWEI'S CEO."

11            DO YOU SEE THAT?

12       A.   YES.

13       Q.   AND THEN YOUR LAST POINT THERE IS, "IF THEY DON'T EXTEND

14       WE WILL HAVE ISSUES RE CONTINUED CHIP SUPPLY ON C2K.      NOTE THAT

15       HUAWEI HAS BEEN CLAIMING PATENT EXHAUSTION BASED ON THEIR

16       PURCHASE OF CHIPS FROM QC DESPITE THE TERMS OF OUR SUPPLY

17       AGREEMENT."

18            DO YOU SEE THAT?

19       A.   YES.

20       Q.   AND THE SUPPLY AGREEMENT YOU WERE REFERRING TO THERE IS A

21       COMPONENT SUPPLY AGREEMENT?

22       A.   I BELIEVE SO.

23       Q.   AND THE SUPPLY AGREEMENT BETWEEN QUALCOMM AND HUAWEI

24       SPECIFIED THAT THE SALE OF MODEM CHIPS TO HUAWEI WOULD NOT

25       CONVEY ANY INTELLECTUAL PROPERTY RIGHTS TO HUAWEI?



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 107 of 209 266


 1       A.   I'M SORRY.    COULD YOU REPEAT THAT?

 2       Q.   SURE.    THE SUPPLY AGREEMENT BETWEEN QUALCOMM AND HUAWEI

 3       SPECIFIED THAT THE SALE OF MODEM CHIPS WOULD NOT CONVEY ANY

 4       INTELLECTUAL PROPERTY RIGHTS?

 5       A.   I BELIEVE SO.

 6       Q.   AND WHEN YOU SUGGESTED TO MR. MOLLENKOPF THAT HE MAKE THE

 7       POINT TO THE CEO OF HUAWEI THAT QUALCOMM WILL HAVE ISSUES

 8       REGARDING CONTINUED SUPPLY, HE RESPONDED, "I GOT IT.      THANKS."

 9            DO YOU SEE THAT?

10       A.   YES.

11       Q.   LET'S TURN TO TAB 9.     THIS IS JX 93.

12            YOUR HONOR, I MOVE TO ADMIT JX 93.

13                   MR. BORNSTEIN:   NO OBJECTION, YOUR HONOR.

14                   THE COURT:   IT'S ADMITTED.

15            (JOINT EXHIBIT JX 93 WAS ADMITTED IN EVIDENCE.)

16                   THE COURT:   GO AHEAD, PLEASE.

17       BY MS. MILICI:

18       Q.   AND THIS IS A -- APPEARS TO BE A SERIES OF AGREEMENTS

19       BETWEEN QUALCOMM AND RESEARCH IN MOTION.

20            I WANTED TO LOOK AT THE AGREEMENT THAT STARTS AT PAGE 116.

21      THAT'S DASH 116.

22            NOW, THIS IS A SUPPLY AGREEMENT.

23            DO YOU SEE THAT?

24       A.   I'M SORRY.    WHICH PAGE WAS IT?

25       Q.   DASH 116.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 108 of 209 267


 1       A.   OH, 116.

 2                 MR. BORNSTEIN:      YOUR HONOR, WHILE MR. ABERLE IS

 3       REVIEWING THE DOCUMENT, I'D LIKE TO ASK THAT WE JUST TAKE THIS

 4       ONE, SINCE IT'S AN ACTIVE AGREEMENT, DOWN OFF THE SCREEN.

 5                 MS. MILICI:    (INDICATING).

 6                 MR. BORNSTEIN:      THANK YOU.

 7                 THE COURT:    OKAY.   ARE YOU GOING TO BE REQUESTING

 8       SEALING ON THIS DOCUMENT?

 9                 MR. BORNSTEIN:      WE MIGHT.    I'LL HAVE TO CONSULT WITH

10       THE CLIENT WHETHER WE'LL BE REQUESTING SEALING.        I DIDN'T WANT

11       TO INTERRUPT THE EXAMINATION.      IF WE TAKE IT DOWN OFF THE

12       SCREEN, I THINK IT'S OKAY.

13                 THE COURT:    NO.    WE'RE GOING TO HANDLE THE SEALING

14       RIGHT NOW.   WHAT'S THE TIME?     THE TIME IS 1:11.

15            THE CLIENT DOESN'T KNOW WHETHER YOU WANT THIS AGREEMENT

16      SEALED OR NOT?   WHY DON'T YOU MAKE THE CONSULTATION.

17                 MR. BORNSTEIN:      THANK YOU, YOUR HONOR.

18                 THE COURT:    UM-HUM.   THE TIME IS 1:11.

19            (PAUSE IN PROCEEDINGS.)

20                 MR. BORNSTEIN:      OKAY, YOUR HONOR.

21                 THE COURT:    ALL RIGHT.   WHAT WOULD YOU LIKE TO SEAL?

22                 MR. BORNSTEIN:      I'M ON PAGE 019 OF THE DOCUMENT, YOUR

23       HONOR.

24                 THE COURT:    OKAY.

25                 MR. BORNSTEIN:      AND YOU'LL SEE THERE ARE A NUMBER OF



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 109 of 209 268


 1       NUMBERS.

 2                  THE COURT:   THAT'S FINE.   SO YOU WANT TO SEAL --

 3                  MR. BORNSTEIN:   JUST THE NUMBERS THERE.

 4                  THE COURT:   DO YOU WANT TO JUST SEAL 3.1.1?

 5                  MR. BORNSTEIN:   YES, PLEASE.   AND SUBSECTION A,

 6       CARRYING OVER TO THE FOLLOWING PAGE, AND THEN SUBSECTION B,

 7       YOUR HONOR WILL SEE THERE ARE SOME NUMBERS THERE AS WELL.

 8                  THE COURT:   OKAY.   YOU'RE ONLY SEEKING TO SEAL THE

 9       NUMBERS, OR DO YOU WANT THE WHOLE SECTION?

10                  MR. BORNSTEIN:   IF WE CAN SEAL THE WHOLE SECTION,

11       THAT WOULD BE BETTER.

12                  THE COURT:   I THINK THE WAY I'VE DONE THE SAMSUNG AND

13       THE BROADCOM IS THE NUMBERS.

14                  MR. BORNSTEIN:   OKAY.    THAT'S FINE, YOUR HONOR.

15                  THE COURT:   ALL RIGHT.

16                  MR. BORNSTEIN:   I'LL JUST NOTE THAT THE NUMBERS ARE

17       WRITTEN TWO WAYS, THE NUMERALS AND ALSO WRITTEN OUT IN WORDS.

18                  THE COURT:   THAT'S FINE.   THEY'LL BOTH BE SEALED.

19                  MR. BORNSTEIN:   AND THEN ALSO THERE'S SOME ADDITIONAL

20       INFORMATION, YOUR HONOR, ON PAGE 022.      AND YOU'LL SEE THAT

21       3.1.2.2 HAS A BUNCH OF NUMBERS ON PAGES 022 AND 023 THAT WE

22       WOULD ASK TO BE SEALED.

23                  THE COURT:   ALL THOSE NUMBERS WILL BE SEALED.

24                  MR. BORNSTEIN:   GREAT.   THANK YOU, YOUR HONOR.

25            I APOLOGIZE FOR THE INTERRUPTION.



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 110 of 209 269


 1                   THE COURT:    NOT A PROBLEM.   3.1.2.2.

 2                   MR. BORNSTEIN:      I THINK IT MIGHT BE 3.1.2.2, AND THE

 3       COURT IS ALSO CORRECT ABOUT 3.1.2.

 4                   THE COURT:    .3.

 5                   MR. BORNSTEIN:      TO BOTH SECTIONS.

 6                   THE COURT:    THE NUMBERS IN ALL OF THOSE SECTIONS,

 7       THOSE TWO SECTIONS WILL BE SEALED.

 8                   MR. BORNSTEIN:      THANK YOU, YOUR HONOR.

 9                   THE COURT:    GO AHEAD, PLEASE.   SO I'LL NOTE THAT THIS

10       IS FOR SEALING PURPOSES THAT PORTIONS HAVE BEEN SEALED.           OKAY.

11                   MS. MILICI:    AND TO THE EXTENT THAT I'M SHOWING THE

12       SUPPLY AGREEMENT, THAT CAN STILL BE PUBLIC; CORRECT?

13                   MR. BORNSTEIN:      YES.

14                   MS. MILICI:    OKAY.

15                   THE COURT:    OKAY.    TIME IS 1:14.    GO AHEAD.   IT'S

16       YOUR TIME.

17       BY MS. MILICI:

18       Q.   OKAY.    SO LOOKING AT THE SUPPLY AGREEMENT, COULD YOU

19       PLEASE LOOK AT SECTION 14, WHICH IS ON PAGE 120.

20            AND THIS SAYS, "EXCEPT AS EXPRESSLY PROVIDED IN PARAGRAPH

21      11, THE SALE OF PRODUCT AND LICENSE OF SOFTWARE TO BUYER DOES

22      NOT CONVEY TO BUYER ANY INTELLECTUAL PROPERTY RIGHTS IN SUCH

23      PRODUCT OR SOFTWARE."

24            DO YOU SEE THAT?

25       A.   YES.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 111 of 209 270


 1       Q.   AND IS THAT THE PROVISION OF THE COMPONENT SUPPLY

 2       AGREEMENT THAT YOU REFERENCED IN SOME OF THESE OTHER DOCUMENTS

 3       AS PREVENTING CLAIMS OF EXHAUSTION?

 4       A.   I DON'T KNOW WHETHER IT SPECIFICALLY WAS THIS LANGUAGE.

 5       IT ACTUALLY WAS, FROM OUR PERSPECTIVE, THE COMBINATION OF THE

 6       LANGUAGE IN THE SUPPLY AGREEMENT, AS WELL AS THE LICENSE

 7       AGREEMENT WITH THE CUSTOMER TOGETHER THAT WE BELIEVED PROTECTED

 8       AGAINST THE EXHAUSTION CLAIM.

 9       Q.   CAN WE LOOK AT THE NEXT PAGE, WHICH IS .16 IT SAYS TERM

10       AND TERMINATION, AND IT SAYS THAT THE AGREEMENT WILL BE

11       TERMINATED IF, AND THE LAST POINT IS, "BUYER IS IN DEFAULT

12       UNDER THE LICENSE AGREEMENT."

13            DO YOU UNDERSTAND THAT QUALCOMM'S SUPPLY AGREEMENT WOULD

14      BE -- COULD BE TERMINATED IF THE BUYER WAS IN DEFAULT UNDER A

15      LICENSE AGREEMENT?

16       A.   I DON'T KNOW WHETHER ALL THE SUPPLY AGREEMENTS HAVE THAT

17       LANGUAGE.    THIS LANGUAGE SAYS THAT, THAT QUALCOMM WOULD HAVE A

18       RIGHT TO DO IT IF THEY'RE IN DEFAULT.

19       Q.   OKAY.   DO YOU RECALL TESTIFYING IN YOUR DEPOSITION THAT

20       THE SUPPLY AGREEMENTS ARE ESSENTIALLY A FORM AGREEMENT?

21       A.   WELL, I MEAN, WE START WITH A FORM.      BUT THEY -- YOU KNOW,

22       THEY GET NEGOTIATED.

23       Q.   AND IS THAT -- DOES THE FORM AGREEMENT CONTAIN A SIMILAR

24       PROVISION TO THE ONE WE'RE LOOKING AT RIGHT HERE?

25       A.   I BELIEVE SO, BECAUSE I THINK THIS IS THE FORM THAT YOU



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 112 of 209 271


 1       SHOWED ME.

 2       Q.   THANK YOU.

 3            COULD WE PLEASE LOOK AT TAB 10, WHICH IS CX 6658.

 4                  THE COURT:    WAIT A MINUTE.   ON JANUARY 6TH, 2019, I

 5       HAD SEALED VARIOUS PAGES OF JX 93, WHICH IS WHAT WE'RE TALKING

 6       ABOUT RIGHT NOW.

 7            SO I'M A LITTLE BIT UNCLEAR.      DO YOU HAVE ECF 1135 IN

 8      FRONT OF YOU?

 9                  MS. MILICI:    I DO NOT.

10                  THE COURT:    SO YOU'RE NOT CHECKING TO SEE IF YOU ARE

11       APPROPRIATELY SEALING --

12                  MS. MILICI:    YOUR HONOR, I --

13                  THE COURT:    -- THIS AGREEMENT?   YOU SAID --

14                  MS. MILICI:    YOUR HONOR, I BELIEVE THAT WE ARE.     BUT

15       I WAS NOT PERSONALLY DOING IT.

16                  THE COURT:    OKAY.   WELL, HAS ANYONE ON YOUR TEAM

17       CHECKED ECF 1135 TO MAKE SURE YOU ARE NOT PUBLISHING PORTIONS

18       THAT HAVE BEEN SEALED?

19                  MS. MILICI:    I'M -- I -- I'M NOT SURE ABOUT THAT

20       SPECIFIC ECF NUMBER.

21                  THE COURT:    OKAY.   WELL, IT LOOKS LIKE WHAT WAS

22       GRANTED OF JX 93 WAS PORTIONS OF PAGES 18 THROUGH 20, 22

23       THROUGH 23, 27 THROUGH 28, 31 THROUGH 35.

24            AND I DON'T KNOW WHICH -- WELL, WHICH PAGE ARE YOU MOVING

25      ONTO NOW?



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 113 of 209 272


 1                 MS. MILICI:    I WAS MOVING ONTO ANOTHER DOCUMENT.

 2                 THE COURT:    OKAY.

 3                 MS. MILICI:    MY QUESTIONS WERE ONLY ABOUT THE

 4       ATTACHED SUPPLY AGREEMENT, WHICH I DO NOT BELIEVE HAS EVER BEEN

 5       THE SUBJECT OF A SEALING MOTION.

 6                 THE COURT:    ALL RIGHT.    IS IT PART OF JX 93?   OR NOT?

 7                 MS. MILICI:    IT IS ATTACHED TO THE AGREEMENT IN

 8       JX 93, YES.

 9                 THE COURT:    WHAT'S THE BATES NUMBER?

10                 MS. MILICI:    IT IS BB FTC 00075179.

11                 THE COURT:    75 -- WHAT'S THE JX 93 NUMBER?

12                 MS. MILICI:    I'M SORRY.   THAT IS THE JX 93 NUMBER.

13                 THE COURT:    NO.   YOU HAVE JX 93-056 OR --

14                 MS. MILICI:    OH, YOU MEAN THE PAGE NUMBER.

15                 THE COURT:    THAT'S HOW THE SEALING WAS DONE.

16                 MS. MILICI:    CERTAINLY.    OKAY.   IT WAS JX 116 ON.   IT

17       WAS JX 93-116 ONTO THE END OF THE DOCUMENT.

18                 THE COURT:    OKAY.    SO SEALING WAS GRANTED AS TO THE

19       PORTIONS ON 114 AND 118 THROUGH 119.

20                 MS. MILICI:    OKAY.   THAT WAS OUR MISTAKE THEN.

21                 THE COURT:    SO --

22                 MS. MILICI:    I DID NOT SHOW ANY OF THE -- I DID NOT

23       SHOW THOSE PAGES ON THE SCREEN.

24                 THE COURT:    OKAY.

25                 MS. MILICI:    AND I APOLOGIZE TO THE COURT AND



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 114 of 209 273


 1       CERTAINLY WILL BE MORE CAREFUL IN THE FUTURE.

 2                   THE COURT:    OKAY.    GO AHEAD THEN.

 3       BY MS. MILICI:

 4       Q.   CAN WE MOVE ON, PLEASE, TO TAB 10, WHICH IS CX 6658, AND

 5       CAN YOU IDENTIFY THIS AS A SERIES OF E-MAILS IN WHICH YOU

 6       PARTICIPATED IN APRIL 2011 REGARDING THE NEGOTIATIONS WITH ZTE?

 7       A.   YES.

 8       Q.   OKAY.

 9            YOUR HONOR, I MOVE TO ADMIT CX 6658.

10                   MR. BORNSTEIN:   NO OBJECTION, YOUR HONOR.

11                   THE COURT:    CX WHICH ONE AGAIN?

12                   MS. MILICI:    6658.

13                   THE COURT:    6658.    OKAY.   IT'S ADMITTED.

14            (PLAINTIFF'S EXHIBIT CX 6658 WAS ADMITTED IN EVIDENCE.)

15       BY MS. MILICI:

16       Q.   OKAY.    IF YOU COULD TURN TO PAGE 005, PLEASE.        AND THERE'S

17       AN E-MAIL ON THIS PAGE FROM DEREK ABERLE TO JING WANG AND

18       OTHERS.

19            DO YOU SEE THAT?

20       A.   YES.

21       Q.   AND YOU WROTE IN THAT E-MAIL TO JING WANG, "HERE ARE THE

22       ITEMS I THINK YOU SHOULD FOCUS ON DURING YOUR MEETINGS WITH

23       ZTE."

24            DO YOU RECALL THAT?

25       A.   I MEAN, I GENERALLY REMEMBER THIS NEGOTIATION AND THIS



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 115 of 209 274


 1       EXCHANGE.    THAT'S WHAT THE E-MAIL SAYS, SO...

 2       Q.   OKAY.   AND UNDER SUBSCRIBER AGREEMENT, YOU WROTE, "NEEDS

 3       TO COVER CDMA 2000.   WCDMA AND SINGLE-MODE OFDMA."

 4            DO YOU SEE THAT?

 5       A.   YES.

 6       Q.   AND THAT WAS ONE OF THE POINTS THAT YOU TOLD JING WANG

 7       THAT YOU SHOULD TRY TO GET AGREEMENT ON; CORRECT?

 8       A.   YES.

 9       Q.   OKAY.   AND THEN IN THE -- FURTHER DOWN IN THAT DOCUMENT IT

10       REFERS TO A STRATEGIC FUND AGREEMENT.

11            DO YOU SEE THAT?

12       A.   YES.

13       Q.   AND YOU WROTE THAT "STARTING IN THE QUARTER IN WHICH WE

14       SIGN WE HAVE PROPOSED," AND YOU GIVE PERCENTAGES OF QCT CHIPSET

15       PURCHASES.

16            DO YOU SEE THAT?

17       A.   YES.

18       Q.   AND THEN YOU WROTE, "TO CLOSE THE DEAL, I WOULD BE WILLING

19       TO INCREASE THE 2011 PERCENTAGE."

20            DO YOU SEE THAT?

21       A.   YES.

22       Q.   AND THE DEAL THAT YOU WERE REFERRING TO THERE WAS THE

23       LICENSE AGREEMENT; CORRECT?

24       A.   WELL, IT WAS A SERIES OF LICENSE AGREEMENTS, BOTH ON

25       SUBSCRIBER AND INFRASTRUCTURE, AS WELL AS AUDIT DISPUTES AND A



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 116 of 209 275


 1       NUMBER OF OTHER ISSUES BACK AND FORTH THAT WE WERE NEGOTIATING.

 2       Q.   SO THE LICENSE AGREEMENT WAS ONE PART OF THE DEAL THAT YOU

 3       WERE WILLING TO CONSIDER INCREASING THE PERCENTAGE OF THE

 4       STRATEGIC FUND IN ORDER TO CLOSE; CORRECT?

 5       A.   YEAH, THE LICENSE AGREEMENT WAS PART OF THE OVERALL

 6       PACKAGE THAT WE WERE DISCUSSING.

 7       Q.   OKAY.   AND YOU SUGGESTED ON THE NEXT PAGE, YOU -- IN THE

 8       SECOND TO LAST PARAGRAPH OF THIS E-MAIL YOU WROTE, "THEY SHOULD

 9       ALSO CONSIDER THE IMPACT ON THEIR BUSINESS IN THE U.S. (E.G.,

10       WITH VZW."

11            IS THAT VERIZON?

12       A.   YES.

13       Q.   "IF WE ARE FORCED TO SUE THEM FOR PATENT INFRINGEMENT."

14            AND THEN YOU WROTE, "FINALLY, THEY SHOULD BE REMINDED THAT

15      WE DO NOT SUPPLY CHIPS TO COMPANIES THAT ARE NOT LICENSED."

16            DO YOU SEE THAT?

17       A.   YES.

18       Q.   AND YOU WERE SUGGESTING THAT ZTE BE REMINDED OF THE

19       POTENTIAL LOSS OF CHIP SUPPLY DURING THE NEGOTIATIONS OVER THE

20       TERMS OF A NEW LICENSE; CORRECT?

21       A.   I THINK WHAT I WAS SAYING WAS THEY SHOULD BE REMINDED THAT

22       THAT IS A POTENTIAL CONSEQUENCE IF WE CAN'T CONCLUDE A NEW

23       LICENSE AGREEMENT.

24       Q.   OKAY.   AND THE NEW LICENSE AGREEMENT THAT WAS UNDER

25       DISCUSSION WAS ONE THAT WOULD APPLY TO CDMA, WCDMA, AND OFDMA;



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 117 of 209 276


 1       CORRECT?

 2       A.   YES, THAT WAS UNDER DISCUSSION.

 3            BUT I DON'T BELIEVE AT THIS TIME PERIOD THEY WERE BUYING

 4      ANY OFDMA OR 4G CHIPS.

 5       Q.   COULD YOU PLEASE TURN TO TAB 11 IN YOUR BINDER.      THAT'S

 6       CX 7105.

 7            AND CAN YOU IDENTIFY THIS AS AN E-MAIL EXCHANGE BETWEEN

 8      YOU AND A MR. LEE AND OTHERS IN JANUARY 2007 ABOUT LGE?

 9            AND, SIR, TO BE CLEAR, THESE ARE THE SAME DOCUMENTS THAT

10      WE SENT TO YOUR COUNSEL TWO DAYS AGO.

11       A.   SO WAS YOUR QUESTION IS THIS AN E-MAIL EXCHANGE BETWEEN

12       MYSELF AND OTHERS AND H.J. LEE?

13       Q.   YES.

14       A.   YES.

15                   MS. MILICI:    I MOVE TO ADMIT CX 7105.

16                   MR. BORNSTEIN:   NO OBJECTION.

17                   THE COURT:    IT'S ADMITTED.

18            (PLAINTIFF'S EXHIBIT CX 7105 WAS ADMITTED IN EVIDENCE.)

19                   THE COURT:    LET ME JUST ASK, SO WHEN FTC HAS BEEN

20       MOVING TO ADMIT DOCUMENTS, I'VE BEEN RELYING ON YOU TO LET ME

21       KNOW, AND YOUR CO-COUNSEL, WHETHER ANY OF THESE DOCUMENTS HAVE

22       BEEN SEALED.

23            SO WHAT I'M HEARING FROM YOU IS YOU ALL ARE NOT PAYING

24      ATTENTION TO THAT AND ARE NOT IDENTIFYING ANY DOCUMENT THAT'S

25      BEEN SEALED WHEN YOU'RE MOVING TO ADMIT THEM; IS THAT RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 118 of 209 277


 1                   MS. MILICI:   I BELIEVE THAT WE HAVE BEEN.    OBVIOUSLY

 2       WE MADE A MISTAKE ON THAT ONE DOCUMENT TODAY.        BUT I DO THINK

 3       THAT IT HAS BEEN PART OF OUR PROCESS.

 4                   THE COURT:    OKAY.

 5                   MS. MILICI:   I'M SORRY AGAIN FOR THE MISTAKE ON THE

 6       OTHER DOCUMENT.

 7                   THE COURT:    OKAY.   ALL RIGHT.   GO AHEAD, PLEASE.

 8       BY MS. MILICI:

 9       Q.   MR. LEE WAS SOMEONE WHO WORKS IN THE QUALCOMM KOREA

10       OFFICE; IS THAT CORRECT?

11       A.   YES.

12       Q.   AND IN THE THIRD FULL PARAGRAPH ON 003, IN THE THIRD FULL

13       PARAGRAPH OF AN E-MAIL FROM HIM ABOUT THE NEGOTIATION WITH LG

14       HE WROTE, "THE CEO CLEARLY UNDERSTANDS THAT THE MAIN EXCHANGE

15       ITEMS OF THIS DEAL ARE OFDMA VERSUS FUNDS."

16            DO YOU SEE THAT?

17            SIR, IT'S HIGHLIGHTED ON THE SCREEN.        DO YOU SEE THAT?

18       A.   YEAH, I SEE IT.

19       Q.   AND DO YOU AGREE THAT ONE OF THE MAIN EXCHANGE ITEMS IN A

20       DEAL THAT WAS UNDER DISCUSSION AT THE TIME WAS LG TAKING AN

21       OFDMA LICENSE AND QUALCOMM PROVIDING FUNDS?

22       A.   YEAH, THOSE WERE TWO IMPORTANT ELEMENTS OF THE OVERALL

23       DEAL THAT WE WERE, THAT WE WERE DISCUSSING.

24       Q.   AND IF YOU LOOK AT PAGE 1, THERE'S AN E-MAIL FROM YOU, AND

25       IT'S NOT CLEAR WHO IT'S TO, BUT IT'S IN THE MIDDLE OF PAGE.         IT



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 119 of 209 278


 1       SAYS AT 2:51 P.M.

 2            DO YOU SEE THAT?

 3            AND YOU WROTE, "I THINK TO GET THIS BACK ON TRACK, WE WILL

 4      NEED TO DO SOME CONVINCING -- SOME WORK CONVINCING LGE THAT

 5      THEY WILL NEED TO TAKE A SINGLE MODE LICENSE FROM US IN ANY

 6      EVENT AND THAT THE AMOUNT OF ROYALTIES THAT THEY WILL PAY TO US

 7      FOR SINGLE MODE OFDM PRODUCTS IS LIKELY TO BE SMALL FOR A

 8      NUMBER OF YEARS."

 9            DO YOU SEE THAT?

10       A.   YES.

11       Q.   SO IN OTHER WORDS, QUALCOMM WAS WILLING TO PROVIDE FUNDS

12       IN EXCHANGE FOR AN OFDM AGREEMENT THAT IT DID NOT EXPECT WOULD

13       GENERATE ANY ROYALTIES FOR A NUMBER OF YEARS; IS THAT CORRECT?

14       A.   MY RECOLLECTION IS THAT THERE WERE A NUMBER OF ELEMENTS OF

15       CONSIDERATION GOING BACK AND FORTH, ONE OF WHICH WAS QUALCOMM

16       WAS TRYING TO ESTABLISH -- WE WERE TRYING TO ESTABLISH THE 4G

17       LICENSING PROGRAM AT THAT TIME.     SO THAT WAS AN IMPORTANT ASK

18       FOR US IN THE DEAL.

19            AND, YES, THERE WERE FUNDS AND OTHER CONSIDERATION GOING

20      TO LG AS PART OF THAT.

21       Q.   OKAY.   WHEN YOU SAY "ESTABLISH THE 4G LICENSING PROGRAM,"

22       ARE YOU REFERRING TO THE FACT THAT LG WAS THE FIRST MAJOR

23       MANUFACTURER TO TAKE A 4G LICENSE FROM QUALCOMM?

24       A.   AND JUST TO BE CLEAR, A 4G LICENSE IS SOMETHING THAT WOULD

25       APPLY TO A PRODUCT THAT ONLY HAS 4G.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 120 of 209 279


 1       Q.     AND --

 2       A.     ALL OF THE 3G AGREEMENTS COVERED MULTI.

 3       Q.     AND LG WAS THE FIRST MAJOR COMPANY TO ACCEPT THAT LICENSE?

 4       A.     I BELIEVE THAT IS CORRECT.

 5       Q.     AND THE NEGOTIATION LEADING TO LG ACCEPTING SUCH A LICENSE

 6       INVOLVED THE PAYMENT OF SUBSTANTIAL STRATEGIC FUNDS TO LG; IS

 7       THAT CORRECT?

 8       A.     THAT WAS ANOTHER ELEMENT OF THE DEAL.

 9       Q.     THANK YOU.

10       A.     BUT THERE WERE CONSIDERATIONS FOR THE MONEY THAT WAS PAID.

11       Q.     COULD WE PLEASE TURN TO TAB 12, WHICH IS CX 7556.

12              AND CAN YOU IDENTIFY THIS AS AN ACCOUNTING MEMO PREPARED

13      REGARDING THE LG STRATEGIC FUND AGREEMENT AND LICENSE?

14       A.     THAT'S WHAT IT LOOKS LIKE, YES.

15                  MS. MILICI:    OKAY.   THE FTC MOVES TO ADMIT CX 7556.

16                  MR. BORNSTEIN:    NO OBJECTION, YOUR HONOR.

17                  THE COURT:    IT'S ADMITTED.

18              (PLAINTIFF'S EXHIBIT 7556 WAS ADMITTED IN EVIDENCE.)

19                  THE COURT:    GO AHEAD, PLEASE.

20       BY MS. MILICI:

21       Q.     AND YOU WERE INVOLVED IN NEGOTIATING THIS STRATEGIC FUND

22       AS PART OF THIS MEMO AND IN THE LAST E-MAIL WE WERE DISCUSSING?

23       A.     I WAS INVOLVED IN NEGOTIATING THIS STRATEGIC FUND WITH LG,

24       YES.

25       Q.     OKAY.    AND THE STRATEGIC FUND WAS USED AS A WAY TO



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 121 of 209 280


 1       EXCHANGE VALUE WITH LG AS OPPOSED TO OFFERING A ROYALTY

 2       REDUCTION; CORRECT?

 3       A.   NO.

 4       Q.   SIR, DO YOU -- WAS LG SEEKING A LOWER ROYALTY RATE IN

 5       THESE NEGOTIATIONS?

 6       A.   THEY WERE SEEKING LOWER ROYALTIES; THEY WERE SEEKING

 7       ADDITIONAL LICENSES FOR NEW PRODUCTS; THEY WERE SEEKING

 8       ADDITIONAL LICENSES FOR NEW PATENTS.

 9            THERE WAS A -- IT WAS A VERY LARGE SCOPE LICENSE

10      NEGOTIATION.

11            BUT THE FUNDS WERE NOT PAID FOR NOTHING.      THERE WAS --

12      THERE WAS CONSIDERATION EXCHANGED IN TERMS OF --

13       Q.   SIR.

14       A.   -- STRATEGIC ACTIVITY THAT WAS TAKING PLACE.

15       Q.   CAN I ASK YOU TO LOOK AT YOUR DEPOSITION AT -- ACTUALLY,

16       YOUR INVESTIGATIONAL HEARING AT PAGE 397:4 TO 18.

17       A.   COULD YOU GIVE ME THE PAGE NUMBERS AGAIN, PLEASE.

18       Q.   ACTUALLY, I'M GOING TO SKIP THAT JUST FOR TIME REASONS.

19       THANK YOU.

20            OKAY.    IF WE LOOK BACK AT THE DOCUMENT, PLEASE, CX 6556,

21      PAGE 004, AT THE TOP IN THE FIRST SUB BULLET, IT SAYS, "QC AND

22      LGE ALSO ENTERED INTO AN OFDM SUBSCRIBER LICENSE."

23            DO YOU SEE THAT?

24       A.   YES.

25       Q.   AND THEN AT THE END OF THAT PARAGRAPH IT SAYS, "FROM AN



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 122 of 209 281


 1       ACCOUNTING VIEWPOINT, THE STRATEGIC FUND CANNOT BE VIEWED

 2       INDEPENDENTLY OF THE AGREEMENT"?

 3       A.   YES.

 4       Q.   AND YOU REVIEWED ACCOUNT AGREEMENTS BEFORE THEY WERE

 5       FINAL, DIDN'T YOU?

 6       A.   I DID FROM TIME TO TIME.    I DON'T KNOW WHETHER I REVIEWED

 7       THIS ONE.

 8       Q.   THANK YOU.    AND ON PAGE 005 IN THE LAST PARAGRAPH, IT

 9       SAYS, AT THE END, "QTL IS DEEMED TO BE THE PRIMARY BENEFICIARY

10       OF THE ELEMENTS OF THOSE AGREEMENTS, INCLUDING THE EXPECTED

11       ROYALTY STREAM RESULTING FROM QC'S FIRST OFDM SUBSCRIBER DEVICE

12       LICENSE WITH A MAJOR HANDSET MANUFACTURER."

13            DO YOU SEE THAT?

14       A.   YES.

15       Q.   AND THEN IT CONCLUDES, "THE AMOUNTS UNDER THESE AGREEMENTS

16       WILL BE RECORDED IN A QTL BUSINESS UNIT."

17            DO YOU SEE THAT?

18       A.   YES.

19       Q.   AND THE AMOUNTS THAT WERE BEING RECORDED IN THE QTL

20       BUSINESS UNIT WERE BEING ACCRUED ON CHIP PURCHASES FROM QCT;

21       CORRECT?

22       A.   YOU'D HAVE TO REFRESH ME ON THAT.     I'M NOT 100 PERCENT

23       SURE ABOUT THAT.

24            I THINK THERE WERE CERTAIN PORTIONS OF IT THAT WERE

25       CALCULATED THAT WAY.    I JUST DON'T KNOW WHETHER ALL OF THE



                            UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 DIRECT BY MS.Document
                               MILICI 1510 Filed 07/02/19 Page 123 of 209 282


 1       FUNDS WERE CALCULATED THAT WAY.

 2       Q.     SIR, CAN YOU LOOK BACK AT PAGE 002 OF THIS DOCUMENT UNDER

 3       STRATEGIC FUND.

 4              DO YOU SEE THAT THE STRATEGIC FUND IS ACCRUING ON CHIPSET

 5      PURCHASES?

 6       A.     YES.    LIKE I SAID, I KNOW THAT PORTIONS OF IT ACCRUED THAT

 7       WAY.    I JUST DON'T REMEMBER IF ALL OF IT --

 8       Q.     DOES IT REFER TO ANY FUND ACCRUING ON ANYTHING BESIDES

 9       CHIPSET PURCHASES?

10       A.     I THOUGHT THERE WAS AN INITIAL AMOUNT OF MONEY DEPOSITED

11       INTO THE FUND THAT WAS JUST A FIXED AMOUNT.            BUT I -- YOU'D

12       HAVE TO SHOW ME THE AGREEMENT.

13                     MS. MILICI:    OKAY.   THANK YOU, SIR.    I HAVE NO MORE

14       QUESTIONS.

15                     THE COURT:    OKAY.    TIME IS 1:33.

16              (PAUSE IN PROCEEDINGS.)

17                     MR. BORNSTEIN:   MAY MR. PETERSON APPROACH, YOUR

18       HONOR?

19                     THE COURT:    YES, PLEASE.   SORRY, I CAN'T SEE HIM

20       BEHIND.

21                     THE WITNESS:   DONE WITH THESE FOR NOW (INDICATING)?

22                     MR. BORNSTEIN:   KEEP THAT ONE.

23                     THE COURT:    ALL RIGHT.   ARE YOU READY, MR. BORNSTEIN?

24                     MR. BORNSTEIN:   YES.    THANK YOU, YOUR HONOR.    THE

25       WITNESS BINDER IS GOING UP TO THE WITNESS.



                               UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 124 of 209 283


 1                    THE COURT:   OKAY.   1:34.   GO AHEAD, PLEASE.

 2                                  CROSS-EXAMINATION

 3       BY MR. BORNSTEIN:

 4       Q.    GOOD AFTERNOON, MR. ABERLE.

 5       A.    GOOD AFTERNOON.

 6       Q.    YOU WERE ASKED A NUMBER OF QUESTIONS ABOUT THE FTC'S

 7       COUNSEL ABOUT QUALCOMM'S PRACTICES NOT SELLING CHIPS UNLESS THE

 8       CUSTOMER HAS A LICENSE.

 9             DO YOU REMEMBER THAT SUBJECT?

10       A.    YES.

11       Q.    ARE YOU FAMILIAR WITH CHINESE OEM'S CALLED OPPO AND VIVO?

12       A.    YES.

13       Q.    THEY'RE NOT GOING TO BE U.S. HOUSEHOLD NAMES, BUT WHO ARE

14       THEY?

15       A.    WELL, THEY'RE STARTING TO BECOME A LITTLE MORE KNOWN IN

16       THE U.S.

17             THEY'RE LARGE HANDSET MANUFACTURERS THAT FIRST FOCUSSED

18      THEIR BUSINESS IN CHINA, BUT NOW SELL MANY PLACES IN THE WORLD,

19      AND I THINK THEY'RE AMONG THE TOP 10 HANDSET SUPPLIERS

20      WORLDWIDE NOW.

21       Q.    AND WHEN YOU WERE AT THE COMPANY, WERE OPPO AND VIVO

22       LICENSED BY QUALCOMM?

23       A.    YES.

24       Q.    WAS THERE A POINT IN TIME WHERE THERE WAS A DISPUTE ABOUT

25       WHETHER THEY WERE ACTUALLY LICENSED BY QUALCOMM?



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 125 of 209 284


 1       A.    YES.

 2       Q.    CAN YOU TELL ME WHAT THE DISPUTE WAS ABOUT?

 3       A.    YEAH.   WE HAD AN ANTITRUST INVESTIGATION BY THE CHINESE

 4       GOVERNMENT THAT WE RESOLVED SOMETIME IN I THINK MID-2015.        AND

 5       AS PART OF THAT, WE COMMITTED TO BASICALLY GO OUT AND OFFER A

 6       SET OF NEW LICENSING TERMS FOR THE CHINA, CHINA MARKET TO ALL

 7       OF THE LICENSEES THAT WE HAD, INCLUDING OPPO AND VIVO.

 8             AND FROM OUR PERSPECTIVE, THEY BASICALLY HAD AN OPTION

 9      EITHER TO KEEP THEIR EXISTING AGREEMENT OR TO ACCEPT THE NEW

10      TERMS.

11             BUT THEY TOOK THE POSITION THAT AS A RESULT OF THE NDRC

12      RESOLUTION, THAT THEIR AGREEMENT WAS NO LONGER IN EFFECT AND

13      THEY EFFECTIVELY DIDN'T HAVE A LICENSE.

14       Q.    AND WHEN WAS THIS, APPROXIMATELY?

15       A.    IT WAS SOMETIME IN MID-2015 I WOULD GUESS.

16       Q.    AND DID THEY -- HOW DID THEY ACT IN TERMS OF THEIR -- WHAT

17       DID THEY DO BECAUSE THEY CONCLUDED THAT THEY WERE NOT LICENSED?

18       A.    THEY BASICALLY STOPPED REPORTING AND PAYING ROYALTIES TO

19       QUALCOMM ENTIRELY.

20       Q.    OKAY.   AND WHEN THEY STOPPED REPORTING AND PAYING

21       ROYALTIES, DID QUALCOMM STOP SHIPPING THEM CHIPS?

22       A.    NO.

23       Q.    OKAY.   WHY NOT?

24       A.    I THINK THERE WERE A VARIETY OF REASONS FOR THAT.       ONE IS

25       THAT, YOU KNOW, ALTHOUGH THEY WERE DIFFICULT DISCUSSIONS, WE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 126 of 209 285


 1       BELIEVED THAT, YOU KNOW, WE WERE IN GOOD FAITH DISCUSSIONS AND

 2       WE WERE MAKING PROGRESS TOWARDS GETTING A NEW AGREEMENT IN

 3       PLACE.

 4             WE ALSO FELT VERY STRONGLY THAT THE LICENSES REMAINED

 5      VALID AND ENFORCEABLE, AND IF WE ULTIMATELY COULD NOT REACH AN

 6      AGREEMENT, WE WOULD BE ABLE TO COLLECT ROYALTIES UNDER, UNDER

 7      THE AGREEMENTS THAT EXISTED.

 8       Q.    DID YOU CONSIDER THERE TO BE ANY RISK TO QUALCOMM FROM

 9       CONTINUING TO SHIP CHIPS TO OPPO AND VIVO WHILE THEY WERE

10       REFUSING TO REPORT AND PAY?

11       A.    YES.   IT WAS NOT AN EASY DECISION FOR US BECAUSE THEY WERE

12       TAKING A VERY AGGRESSIVE POSITION.      AND, IN FACT, MY

13       RECOLLECTION IS THAT AS PART OF THE RESOLUTION WITH THE CHINESE

14       GOVERNMENT, THE CHINESE GOVERNMENT SAID IF LICENSEES REFUSE TO

15       REPORT AND PAY, YOU CAN CEASE SUPPLYING CHIPS TO THEM.

16             SO THEY HAD EFFECTIVELY ALREADY GIVEN US, YOU KNOW, THE

17      GREEN LIGHT TO DO THAT, AND WE DECIDED NOT TO DO IT.

18       Q.    DID OPPO AND VIVO'S FAILURE TO REPORT AND PAY UNDER THEIR

19       AGREEMENT HAVE ANY IMPACT ON YOUR RELATIONSHIP WITH OTHER

20       CHINESE LICENSEES?

21       A.    YES.

22       Q.    HOW SO?

23       A.    THERE WERE STILL COMPANIES WE WERE NEGOTIATING WITH, BUT

24       THERE WERE A NUMBER OF COMPANIES THAT PRETTY QUICKLY SIGNED NEW

25       AGREEMENTS AFTER THE NDRC RESOLUTION, KIND OF CONSISTENT WITH



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 127 of 209 286


 1       THE INTENT OF THAT, AND THEY WERE PAYING, CONTINUED TO PAY AND

 2       BE GOOD LICENSEES.    AND THEY WERE ASKING, WHY ARE YOU

 3       CONTINUING TO SUPPORT OPPO AND VIVO AND THEY'RE NOT COMPLYING

 4       WITH THEIR AGREEMENTS.

 5       Q.    AND HOW DID YOU RESPOND TO THAT?

 6       A.    WE BASICALLY -- I MEAN, IT WAS A DIFFICULT SITUATION.       WE

 7       WERE TRYING TO BALANCE THE INTERESTS ON BOTH SIDES.       AND, YOU

 8       KNOW, WE TOLD THEM THAT WE BELIEVED WE WERE MAKING PROGRESS IN

 9       THE DISCUSSIONS AND WE'RE GOING TO GET TO AN AGREEMENT, AND

10       ONCE THERE'S A NEW AGREEMENT, THEY'LL OWE THE ROYALTIES FOR THE

11       PAST AS WELL.

12       Q.    DID YOU ULTIMATELY SIGN ANY LICENSE AGREEMENTS WITH OPPO

13       AND VIVO WHILE YOU WERE STILL AT THE COMPANY?

14       A.    YES.

15       Q.    ABOUT HOW LONG DID THIS PERIOD OF NONREPORTING AND

16       NONPAYMENT GO ON WITH EACH OF THEM?

17       A.    SOMEWHERE AROUND A YEAR, MAYBE A LITTLE BIT MORE THAN

18       THAT.

19       Q.    OKAY.   AND AT ANY POINT DURING THE COURSE OF THAT

20       APPROXIMATELY ONE YEAR, DID QUALCOMM INDICATE TO OPPO AND VIVO

21       THAT THEY WERE GOING TO STOP THE SUPPLY OF CHIPS?

22       A.    I DON'T BELIEVE SO, NO.

23       Q.    WAS THERE EVER A DISPUTE THAT QUALCOMM HAD WITH BLACKBERRY

24       UNDER WHICH BLACKBERRY WAS NOT PAYING THE FULL ROYALTIES THAT

25       IT WAS DUE UNDER ITS AGREEMENT?



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 128 of 209 287


 1       A.    YES.

 2       Q.    CAN YOU DESCRIBE WHAT THAT SITUATION WAS?

 3       A.    I DON'T REMEMBER SPECIFICALLY THE DATE, BUT MAYBE IT WAS

 4       AROUND 2009-ISH, 2008.     THEY BASICALLY TOOK THE POSITION THAT

 5       THEIR AGREEMENT DID NOT COVER WCDMA, WHICH IS ONE OF THE FORMS

 6       OF 3G, AND INSTEAD OF PAYING THE FULL ROYALTY THAT WE BELIEVED

 7       WAS OWED UNDER THE AGREEMENT, THEY KIND OF UNILATERALLY STARTED

 8       PAYING LESS AND CONTINUED TO TAKE THE POSITION THAT THE

 9       LICENSE -- THAT THEY WERE UNLICENSED FOR WCDMA PRODUCTS.

10       Q.    AND TO TRY TO AVOID ANY CONFIDENTIALITY ISSUES HERE, I'M

11       GOING TO ASK YOU NOT TO SAY A SPECIFIC ROYALTY RATE, BUT DO

12       HAVE A SENSE OF ORDER OF MAGNITUDE OF HOW MUCH LESS THEY WERE

13       PAYING THAN WHAT WAS DUE TO QUALCOMM?

14       A.    I THINK IT WAS LESS THAN HALF.

15       Q.    OKAY.    DID QUALCOMM CONTINUE SHIPPING CHIPS TO BLACKBERRY

16       WHILE IT WAS PAYING LESS THAN HALF OF WHAT IT OWED UNDER THE

17       AGREEMENT?

18       A.    YES, WE DID.

19       Q.    OKAY.    AND DID YOU ULTIMATELY REACH AN AGREEMENT WITH

20       BLACKBERRY?

21       A.    YES.    IT TOOK QUITE A WHILE TO NEGOTIATE THAT, BUT I THINK

22       EVENTUALLY WE DID REACH AN AGREEMENT.

23       Q.    AND AT ANY POINT DURING THAT NEGOTIATION, DID QUALCOMM

24       INDICATE TO BLACKBERRY THAT IT WOULD CEASE SUPPLYING CHIPS

25       BECAUSE OF ITS FAILURE TO PAY FULL ROYALTIES?



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 129 of 209 288


 1       A.    NO.

 2       Q.    AND WAS THE AGREEMENT THAT QUALCOMM REACHED AT THE END OF

 3       THIS NEGOTIATION WITH BLACKBERRY AN AGREEMENT ON QUALCOMM'S

 4       TYPICAL ROYALTY TERMS?

 5       A.    NO.    I THINK IT WAS -- THE AGREEMENT ACTUALLY THAT WAS

 6       JUST SHOWN TO ME, IT WAS QUITE DIFFERENT THAN WHAT WE WOULD

 7       CONSIDER OUR TYPICAL AGREEMENT.

 8       Q.    OKAY.   AND FOR THE RECORD, YOU'RE REFERRING TO JX 0093, I

 9       BELIEVE, IN THE BINDER THAT THE FTC GAVE YOU?

10       A.    YES.

11       Q.    AND WITHOUT, AGAIN, GETTING INTO DETAILS, COULD YOU SPEAK

12       AT A HIGH LEVEL ABOUT HOW THAT AGREEMENT WAS DIFFERENT FROM A

13       TYPICAL AGREEMENT?

14       A.    YEAH.   I MEAN, WE COULDN'T REACH AN AGREEMENT EFFECTIVELY

15       ON, ON WHAT THE RUNNING ROYALTY STRUCTURE SHOULD BE, AND SO WE

16       CAME UP WITH A COMPROMISE, WHICH WAS VERY DIFFERENT THAN WE HAD

17       DONE WITH ANYBODY ELSE, WHERE EFFECTIVELY THEY PREPAID THE

18       ROYALTIES FOR THE RIGHT TO SELL A CERTAIN NUMBER OF UNITS

19       WITHIN A TIME PERIOD.

20       Q.    OKAY.

21       A.    AND SO, YOU KNOW, THE IDEA WAS THAT IF A -- IF THEY SOLD

22       ALL OF THOSE UNITS, THAT WOULD BE BETTER THAN WHAT THEY HAD IN

23       THE ORIGINAL AGREEMENT.

24             BUT IF THEY DIDN'T SELL AS MANY UNITS, IT POTENTIALLY

25      COULD BE BETTER FOR QUALCOMM.     SO THERE WAS SORT OF A RISK



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 130 of 209 289


 1      SHARING APPROACH TO IT.

 2       Q.    HAVE THERE BEEN LICENSEES WHO HAVE COME TO QUALCOMM TO

 3       SEEK TO RENEGOTIATE THEIR AGREEMENTS BEFORE AN EXPIRATION OR

 4       TERMINATION OF THE EXISTING CONTRACT?

 5       A.    YEAH, THAT WAS FAIRLY FREQUENT.

 6       Q.    OKAY.   IS QUALCOMM'S PRACTICE, WHICH LICENSEES SEEK TO

 7       RENEGOTIATE, TO TELL THEM THAT QUALCOMM WILL NOT, UNDER ANY

 8       CIRCUMSTANCES, RENEGOTIATE THEIR DEAL?

 9       A.    NO.

10       Q.    IS QUALCOMM'S PRACTICE TO TELL LICENSEES WHO SEEK TO

11       RENEGOTIATE AN EXISTING AGREEMENT, THAT QUALCOMM WILL SHUT OFF

12       THE SUPPLY OF CHIPS TO THOSE LICENSEES IF THEY WISH TO

13       RENEGOTIATE?

14       A.    NO.

15       Q.    WHAT DOES -- WHAT DOES QUALCOMM, IN FACT, DO WHEN IT

16       RECEIVES A REQUEST FROM AN EXISTING LICENSEE TO RENEGOTIATE?

17       A.    YOU KNOW, OUR TYPICAL PRACTICE IS WE WOULD ENTER INTO

18       DISCUSSIONS AND NEGOTIATE IN GOOD FAITH.      WE WOULD TRY TO

19       UNDERSTAND WHAT CONCERNS THEY HAD ABOUT THEIR EXISTING

20       AGREEMENT.

21             OFTENTIMES MAYBE THERE WERE NEW PRODUCTS THEY WERE GOING

22       TO BRING TO MARKET AND THEY WERE TELLING US THAT THE EXISTING

23       ROYALTY STRUCTURE DID NOT FIT WELL WITH THESE NEW PRODUCTS THAT

24       MAYBE THEY DIDN'T CONTEMPLATE WHEN THEY SIGNED THE AGREEMENT.

25             SOMETIMES WE WOULD HAVE, YOU KNOW, GO IN AND AUDIT TO MAKE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 131 of 209 290


 1      SURE WE WERE GETTING PAID ROYALTIES.      ISSUES WOULD ARISE ABOUT

 2      THE TERMS OF THE AGREEMENT.      WE WOULD NEGOTIATE THOSE.    THAT

 3      WAS VERY FREQUENT.

 4             SO THERE ARE A NUMBER OF DIFFERENT TIMES AND REASONS WE

 5      WOULD RENEGOTIATE A LICENSE.

 6       Q.    IS SAMSUNG ONE OF THE COMPANIES THAT HAS SOUGHT TO

 7       RENEGOTIATE ITS AGREEMENT WITH QUALCOMM?

 8       A.    MANY TIMES.

 9       Q.    DID IT DO THAT IN 2008?

10       A.    YES.

11       Q.    AND WHO RAISED THE PROSPECT OF NEGOTIATIONS, SAMSUNG OR

12       QUALCOMM?

13       A.    I BELIEVE SAMSUNG RAISED IT INITIALLY.

14       Q.    AND DID QUALCOMM RESPOND BY THREATENING TO CUT OFF THE

15       SUPPLY OF CHIPS TO SAMSUNG?

16       A.    NO.

17       Q.    DID YOU PARTICIPATE IN NEGOTIATIONS WITH SAMSUNG IN

18       RESPONSE TO THIS REQUEST IN 2008?

19       A.    YES.

20       Q.    AND AT THIS POINT IN TIME WAS SAMSUNG'S LICENSE DUE TO

21       EXPIRE AT ANY POINT IN THE NEAR FUTURE?

22       A.    NO.

23       Q.    WAS SAMSUNG LICENSED AT THAT POINT FOR CDMA PRODUCTS?

24       A.    YES.

25       Q.    AND WAS SAMSUNG LICENSED AT THAT POINT FOR WCDMA PRODUCTS?



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 132 of 209 291


 1       A.    YES.

 2       Q.    WAS SAMSUNG GENERALLY COMPLYING WITH ITS AGREEMENT AND

 3       PAYING THE ROYALTIES THAT WERE DUE?

 4       A.    YEAH.    LIKE I SAID, WE WOULD TYPICALLY HAVE ISSUES ARISE

 5       AROUND AUDITS AND DEDUCTIONS AND THINGS LIKE THAT.        BUT THEY

 6       WERE GENERALLY IN COMPLIANCE WITH THEIR AGREEMENT.

 7       Q.    AND WAS QUALCOMM'S WILLINGNESS TO SELL MODEM CHIPS TO

 8       SAMSUNG AT THIS POINT IN TIME IN ANY WAY IN QUESTION?

 9       A.    I DON'T BELIEVE SO, NO.

10       Q.    OKAY.    DID THE SUBJECT OF CHIP SUPPLY, CONTINUED CHIP

11       SUPPLY TO SAMSUNG, COME UP DURING THESE NEGOTIATIONS?

12       A.    I THINK TO MY RECOLLECTION, ONLY ONE TIME AT THE, SORT OF

13       AT THE OUTSET.

14       Q.    OKAY.    LET ME ASK YOU TO LOOK -- IT'S IN THE BINDER THAT

15       WE HANDED YOU -- QX 9210.

16             AND CAN YOU IDENTIFY THIS DOCUMENT FOR US, PLEASE?

17       A.    IT'S AN E-MAIL EXCHANGE BETWEEN MYSELF AND ONE OF THE

18       SAMSUNG NEGOTIATORS.

19                    MR. BORNSTEIN:   YOUR HONOR, I'D MOVE QX 9210 INTO

20       EVIDENCE, YOUR HONOR.

21                    MS. MILICI:    NO OBJECTION.

22                    THE COURT:    I'M SORRY.   I COULDN'T HEAR YOU.

23                    MS. MILICI:    NO OBJECTION.

24                    THE COURT:    IT'S ADMITTED.

25             (DEFENDANT'S EXHIBIT QX 9210 WAS ADMITTED IN EVIDENCE.)



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 133 of 209 292


 1                    THE COURT:   GO AHEAD, PLEASE.

 2                    MR. BORNSTEIN:    THANK YOU.

 3       Q.    IF YOU TURN TO THE BACK OF THE DOCUMENT, I'M LOOKING AT

 4       THE PAGE BATES STAMPED 6150 IN THE BOTTOM RIGHT CORNER.

 5             AND THERE'S AN E-MAIL HERE THAT AT THE TOP IS FROM YOU TO

 6      THIS GENTLEMAN AT SAMSUNG; CORRECT?

 7       A.    YES.

 8       Q.    OKAY.    AND IT LOOKS LIKE YOU ARE RESPONDING TO SOMETHING

 9       THAT HE WROTE TO YOU; IS THAT RIGHT?

10       A.    YES.

11       Q.    OKAY.    AND DID YOU GO THROUGH AND PUT YOUR RESPONSES TO

12       WHAT HE ASKED YOU IN THE TEXT OF HIS E-MAIL?

13       A.    YEAH.    WHERE IT INDICATES QC RESPONSE, THAT WAS OUR

14       RESPONSE.     THAT WAS MY RESPONSE.

15       Q.    OKAY.    SO CAN I ASK YOU TO TURN TO THE LAST PAGE OF THE

16       EXHIBIT AND WHERE THERE'S A NUMERAL 4.        AND THIS IS THE SAMSUNG

17       PERSON WRITING TO YOU.        IT SAYS, "THE NEGOTIATION PROCESS WILL

18       NOT IN ANY WAY ADVERSELY AFFECT QUALCOMM'S CHIPSET SUPPLY AND

19       TECHNICAL SUPPORT TO SAMSUNG."

20             DO YOU SEE THAT?

21       A.    YES.

22       Q.    AND WHAT WAS YOUR RESPONSE TO HIM?

23       A.    WELL, IT'S RIGHT HERE IN THE DOCUMENT.         DO YOU WANT ME TO

24       READ IT?

25       Q.    WELL, DID YOU TELL HIM THAT THERE WAS A RISK THAT YOU



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 134 of 209 293


 1       ACTUALLY WOULD CUT OFF CHIP SUPPLY IF YOU COULDN'T REACH AN

 2       AGREEMENT?

 3       A.    NO.   I SAID THE OPPOSITE.

 4       Q.    AFTER YOU WROTE THIS E-MAIL AND SAID WHAT'S HERE, DID YOU

 5       GET A RESPONSE FROM SAMSUNG OF ANY SORT ASKING FOR MORE

 6       INFORMATION OR CLARIFICATION ABOUT YOUR POSITION?

 7       A.    I DON'T BELIEVE SO.    I THINK THAT WAS THE ONLY EXCHANGE ON

 8       THAT, ON THAT ISSUE THAT WE HAD.

 9       Q.    DID ANYBODY RAISE IT ORALLY OR IN WRITING AT ALL TO SAY,

10       YOU HAVEN'T GIVEN US A CLEAR ENOUGH ASSURANCE?

11       A.    NO.

12       Q.    DID SAMSUNG CONTINUE TO RECEIVE CHIPS FROM QUALCOMM DURING

13       THE COURSE OF THIS NEGOTIATION?

14       A.    YEAH, AND I BELIEVE THE NEGOTIATION LASTED, LIKE, TWO

15       YEARS.

16       Q.    AND WAS THE AGREEMENT THAT WAS SIGNED AT THE END OF THAT

17       NEGOTIATION A TYPICAL QUALCOMM LICENSING TERMS AGREEMENT?        OR

18       WAS IT HIGHLY NEGOTIATED AND INDIVIDUALIZED?

19       A.    THE LATTER.

20       Q.    OKAY.   LET ME ASK YOU TO TAKE A LOOK, SIR, AT A DIFFERENT

21       DOCUMENT IN THE BINDER THAT WE GAVE YOU.      IT'S QX 9212.

22             AND CAN YOU IDENTIFY THIS DOCUMENT FOR US, PLEASE?

23       A.    WELL, THE FIRST PART OF IT IS AN EXCHANGE BETWEEN MYSELF

24       AND BRUCE SEWELL, WHO USED TO BE THE GENERAL COUNSEL AT APPLE.

25       AND THEN IT LOOKS LIKE I FORWARDED IT ON INTERNALLY TO A FEW



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 135 of 209 294


 1       PEOPLE.

 2                  MR. BORNSTEIN:   YOUR HONOR, I'D MOVE THE ADMISSION OF

 3       QX 9212.

 4                  MS. MILICI:    NO OBJECTION.

 5                  THE COURT:    IT'S ADMITTED.

 6             (DEFENDANT'S EXHIBIT 9212 WAS ADMITTED IN EVIDENCE.)

 7                  THE COURT:    GO AHEAD, PLEASE.

 8       BY MR. BORNSTEIN:

 9       Q.    CAN YOU EXPLAIN, MR. ABERLE, IN WHICH THE CONTEXT WAS IN

10       WHICH YOU WERE CORRESPONDING WITH MR. SEWELL OF APPLE HERE?

11       A.    SO I THINK THE CONTEXT WAS, YOU KNOW, APPLE AND QUALCOMM

12       KNEW THAT WE HAD DIFFERENT VIEWS ON THE AMOUNT OF ROYALTIES

13       THAT SHOULD BE PAID TO QUALCOMM ON APPLE PRODUCTS.

14             AT THE SAME TIME, YOU KNOW, WE HAD A VERY EXTENSIVE SUPPLY

15      RELATIONSHIP BETWEEN THE TWO COMPANIES.

16             AND SO WE KIND OF KNEW THAT THERE MAY BE A SITUATION

17      BREWING WHERE WE END UP IN A DISPUTE OVER LICENSING, BUT WE

18      WANTED TO TRY TO NEGOTIATE AN AGREEMENT THAT WOULD GIVE AN

19      ASSURANCE OF SUPPLY TO APPLE EVEN IF SUCH DISPUTE WAS ONGOING.

20             AND WHEN WE STARTED, ONE OF THE BASIC PREMISES WAS, ALL

21      RIGHT, WE'RE GOING TO TRY TO COME UP WITH AN AGREEMENT THAT

22      DOESN'T ADVANTAGE OR DISADVANTAGE EITHER SIDE IN THE EVENT OF A

23      LICENSING DISPUTE.

24             AND SO WE SPENT A LOT OF TIME TRYING TO GET TO -- TO GET

25      TO THAT PLACE.    AND IT LOOKS LIKE THIS WAS ONE OF THE LATER



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 136 of 209 295


 1      ISSUES THAT WE WERE TRYING TO RESOLVE.

 2       Q.    WELL, WHY WOULD A, AN ASSURANCE OF SUPPLY FROM QUALCOMM TO

 3       APPLE, OR APPLE'S MANUFACTURERS, HAVE THE POTENTIAL TO PUT

 4       QUALCOMM IN A WORSE POSITION THAN IT OTHERWISE WOULD BE IN?

 5       A.    WELL, I MEAN, THAT'S WHAT WE WERE TRYING TO AVOID WITH

 6       THIS AGREEMENT.

 7             WHAT APPLE ORIGINALLY ASKED FOR WAS JUST SORT OF A BLANKET

 8      COMMITMENT THAT QUALCOMM WOULD CONTINUE TO SUPPLY CHIPS, I

 9      THINK IT WAS FOR THREE YEARS, YOU KNOW, AT THE EXISTING PRICING

10      THAT HAD BEEN AGREED, EVEN IF THE CONTRACT MANUFACTURERS

11      STOPPED PAYING ROYALTIES OR SOUGHT TO TERMINATE THEIR AGREEMENT

12      OR CHALLENGE THE AGREEMENTS.

13             AND WE THOUGHT THAT WOULD ACTUALLY PUT QUALCOMM IN A WORSE

14      POSITION BECAUSE AT THE SAME TIME APPLE WANTED TO PRESERVE THE

15      ABILITY TO ARGUE THAT QUALCOMM'S CONTINUED SHIPMENT OF CHIPS

16      UNDER THAT SUPPLY COMMITMENT WOULD EXHAUST THE QUALCOMM PATENT

17      PORTFOLIO, AND, THEREFORE, THEY COULD AVOID PAYING ROYALTIES.

18       Q.    SO LET ME DIRECT YOU TO THE BOTTOM OF THE FIRST PAGE OF

19       THE EXHIBIT.   IT'S 6680.

20             AND THE BOTTOM PARAGRAPH THERE YOU WROTE THAT "IN OTHER

21      WORDS, THIS IS NOT AN ARGUMENT ABOUT THE VALUE OF QUALCOMM'S

22      PATENTS, BUT RATHER AN ARGUMENT ABOUT WHETHER QUALCOMM SHOULD

23      RECEIVE LESS THAN THE VALUE OF ITS PATENTS IN TERMS OF

24      ROYALTIES BECAUSE IT HAS AGREED TO THE SUPPLY ASSURANCE TERMS

25      QUALCOMM -- APPLE IS REQUESTING."



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 137 of 209 296


 1             DO YOU SEE THAT?

 2       A.    YES.

 3       Q.    CAN YOU EXPLAIN WHAT YOU MEANT BY THAT?

 4       A.    YEAH.   I THINK WHAT WE WERE, WHAT WE WERE TRYING TO CONEY

 5       IS, YOU KNOW, IF QUALCOMM WAS NOT SELLING ANY CHIPS TO APPLE

 6       AND WE HAD A DISPUTE OVER THE VALUE OF THE INTELLECTUAL

 7       PROPERTY, THEN THAT WOULD GET DECIDED AS TO WHAT THE

 8       APPROPRIATE VALUE IS, AND WE WERE PERFECTLY WILLING AND HAPPY

 9       TO ENGAGE IN THAT DISCUSSION OR HAVE THAT DETERMINATION MADE.

10             FOR EXAMPLE, IF THEY WERE BUYING FROM INTEL, THEY WOULD

11      HAVE NO ARGUMENT THAT THEY WOULD GET RIGHTS TO QUALCOMM PATENTS

12      WHEN THEY BUY THE CHIPS.

13             BUT THE WAY THAT THEY WERE SETTING UP THE SUPPLY TERM,

14      THEY WERE PUTTING THEMSELVES IN A POSITION, FROM OUR

15      PERSPECTIVE, TO ARGUE IF WE BUY FROM QUALCOMM, THAT WE, IN

16      FACT, DO GET, YOU KNOW, A CHUNK OF THE QUALCOMM PORTFOLIO

17      EFFECTIVELY FOR FREE BECAUSE THE PRICING OF THE CHIPS THAT HAD

18      BEEN AGREED SPECIFICALLY DID NOT INCLUDE ANY VALUE FOR THE

19      PATENTS.

20       Q.    AND SO AT THE END OF THAT PARAGRAPH WHEN YOU SAY "SO WE

21       THINK IT IS UNFAIR FOR APPLE TO LOCK IN PRICING THAT EXPRESSLY

22       EXCLUDES THE VALUE OF QUALCOMM IPR AND THEN OBTAIN A WINDFALL

23       IF IT SUCCEEDS IN ATTACKING THE FOUNDATION OF THAT PRICING," IS

24       THAT THE DYNAMIC YOU'RE TALKING ABOUT?

25       A.    YEAH.   SO EFFECTIVELY WE WERE SAYING IF THIS HAPPENS, WE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 138 of 209 297


 1       HAVE TO TALK ABOUT PRICING.     WE HAVE TO HAVE A NEW DISCUSSION

 2       AROUND PRICING FOR THE CHIPS, WHICH IS WHAT THEY DIDN'T WANT TO

 3       DO.

 4       Q.    YOU WERE ASKED SOME QUESTIONS BY COUNSEL FOR THE FTC ABOUT

 5       A STRATEGIC FUND WITH LG.

 6             DO YOU RECALL THAT?

 7       A.    YES.

 8       Q.    WHAT WAS THE CONSIDERATION THAT YOU HAD SAID A COUPLE OF

 9       TIMES DURING THE FTC'S COUNSEL'S EXAMINATION, WHAT WAS THE

10       CONSIDERATION THAT QUALCOMM FELT THAT IT RECEIVED FOR THE

11       STRATEGIC FUND WHICH YOU DIDN'T GET A CHANCE TO EXPLAIN?

12       A.    SO THE WAY THE STRATEGIC FUND WAS STRUCTURED WAS BASICALLY

13       QUALCOMM AGREED TO CONTRIBUTE DOLLARS TO A FUND THAT WOULD BE

14       USED TO CO-INVEST WITH LG.     SO THEY HAD TO PUT AN EQUAL AMOUNT

15       OF MONEY UP TO FUND WHAT WE REFERRED TO AS STRATEGIC

16       INITIATIVES THAT WOULD BE MUTUALLY BENEFICIAL TO THE COMPANIES.

17             AND AT THE OUTSET WE IDENTIFIED A FEW.        AND THEN WE HAD A

18      PROCESS THAT WAS PUT IN PLACE WHERE REPRESENTATIVES FROM THE

19      COMPANY MET QUARTERLY, THEY DISCUSSED POTENTIAL INITIATIVES,

20      THEY AGREED ON THEM, THEY TALKED ABOUT HOW MUCH FUNDING WOULD

21      BE COMMITTED, AND, YOU KNOW, THAT PROCESS WENT ON FOR MANY

22      YEARS UNDER THE AGREEMENT.

23       Q.    AND LET ME DIRECT YOU TO AN E-MAIL -- EXCUSE ME -- THAT

24       COUNSEL FOR THE FTC SHOWED YOU.     IT'S IN THEIR BINDER, I THINK

25       IT'S TAB 11, CX 7105 WHICH IS IN EVIDENCE.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 139 of 209 298


 1             DO YOU HAVE THAT DOCUMENT?

 2       A.    7105?

 3       Q.    YES.

 4       A.    YES.

 5       Q.    OKAY.   AT THE VERY BOTTOM OF THE DOCUMENT ON THE FIRST

 6       PAGE YOU SAY, "RATHER THAN GIVE ANY ADDITIONAL MONEY, I THINK

 7       WE SHOULD AGREE TO REDUCE THE OFDM RATE SLIGHTLY (MAYBE TO 4

 8       PERCENT), LOWER THE CAP AND LOOK AT FURTHER STRENGTHENING THE

 9       MFR FOR OFDM."

10             LET ME TRY NOT TO WADE INTO ALL OF THE INITIALS HERE, BUT

11      WHAT DID YOU MEAN WHEN YOU TALKED ABOUT "RATHER THAN GIVE ANY

12      ADDITIONAL MONEY, I THINK WE SHOULD AGREE TO REDUCE THE OFDM

13      RATE"?

14       A.    WELL, AGAIN, MY RECOLLECTION IS WE WERE NEGOTIATING A

15       NUMBER OF DIFFERENT TERMS, BOTH IN EXISTING LICENSE AGREEMENT,

16       THIS NEW OFDM AGREEMENT, THE STRATEGIC FUND.        I BELIEVE THERE

17       WERE SOME AUDIT CLAIMS.

18             SO BOTH SIDES WERE POSITIONING FOR WHAT VALUE WAS COMING

19      EACH WAY.

20       Q.    SO AT THE OUTSET OF THIS NEGOTIATION, WAS QUALCOMM AT 4

21       PERCENT OR WAS IT AT A HIGHER NUMBER FOR THE OFDM RATE?

22       A.    I THINK WE WERE AT A HIGHER NUMBER.

23       Q.    SO WHY DID YOU COME DOWN TO A LOWER NUMBER DURING THE

24       NEGOTIATION?

25       A.    IT WAS A CONCESSION WE DECIDED TO MAKE TO TRY TO GET THE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 140 of 209 299


 1       AGREEMENT DONE.

 2       Q.    HAVE YOU EVER BEEN INVOLVED IN DISCUSSIONS WITH SAMSUNG

 3       OVER A LICENSE AT THE CHIP LEVEL?

 4       A.    YES.

 5       Q.    OKAY.   AND HOW DID THOSE DISCUSSIONS START?

 6       A.    WELL, ACTUALLY, THE DISCUSSIONS WEREN'T OVER A LICENSE.

 7       Q.    OKAY.

 8       A.    THEY WERE -- THEY WERE -- IT WAS A REQUEST THAT CAME IN

 9       FROM SAMSUNG THAT THEY WANTED TO BASICALLY NEGOTIATE A

10       NON-EXHAUSTIVE PATENT AGREEMENT BETWEEN THE COMPANIES COVERING

11       THEIR MODEM CHIPS.

12       Q.    AND WAS QUALCOMM WILLING TO NEGOTIATE SUCH AN AGREEMENT?

13       A.    YES.

14       Q.    DID YOU ULTIMATELY REACH AN AGREEMENT WITH SAMSUNG ON CHIP

15       LEVEL TERMS?

16       A.    NO, WE WERE NOT ABLE TO REACH AN AGREEMENT.

17       Q.    WHILE YOU WERE AT THE COMPANY?

18       A.    CORRECT.

19       Q.    WHY DID YOU NOT REACH A DEAL DURING THESE NEGOTIATIONS?

20       A.    WELL, I MEAN, THE MAIN REASON WAS WE PROPOSED A STRUCTURE

21       THAT WE BELIEVED WOULD IMPLEMENT THE PARTIES' INTENT TO HAVE A

22       NON-EXHAUSTIVE PATENT AGREEMENT, AND, YOU KNOW, ONE OF THE

23       ISSUES WITH NEGOTIATING AND IMPLEMENTING THAT IS THAT THE

24       UNDERLYING CASE LAW IN THE U.S. AND OTHER PLACES WAS EVOLVING.

25             AND SO, YOU KNOW, WE HAD TO CHANGE THE STRUCTURE WE USED



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 141 of 209 300


 1      SEVERAL TIMES.

 2             AND HALFWAY THROUGH, OR ACTUALLY PROBABLY TOWARDS THE

 3      LATER STAGES OF THE NEGOTIATIONS WITH SAMSUNG THERE WAS A CASE

 4      THAT CAME DOWN IN THE U.S. SOMEWHERE, I DON'T REMEMBER WHERE,

 5      THAT CAUSED US TO BECOME CONCERNED THAT THE STRUCTURE WE WERE

 6      PROPOSING TO THEM ACTUALLY WOULD NOT HOLD UP AND BE

 7      NON-EXHAUSTIVE.

 8             SO WE HAD TO GO BACK AND THINK OF A DIFFERENT APPROACH IN

 9      LIGHT OF THE NEW CASE TO TRY TO IMPLEMENT WHAT THE PARTIES WERE

10      TRYING TO ACHIEVE.

11       Q.    AND WHEN YOU DID THAT, WHAT WAS SAMSUNG'S REACTION?

12       A.    I THINK THEY -- YOU KNOW, WE HAD SPENT A LOT OF TIME ON

13       THE OTHER STRUCTURE AND -- YOU KNOW, I SHOULD HAVE MENTIONED AT

14       THE BEGINNING THAT THIS ISSUE CAME UP FROM THEIR SIDE BECAUSE

15       THEIR MANAGEMENT TEAM HAD KIND OF MISINTERPRETED SOME

16       STATEMENTS IN THE PRESS THINKING THAT WE WERE OUT GRANTING

17       THESE TYPES OF AGREEMENTS ROUTINELY.

18             AND I THINK THE I.P. DEPARTMENT ACTUALLY KNEW THEY DIDN'T

19      NEED IT, BUT HAVING SPENT THIS MUCH TIME ON IT, I THINK THEY

20      DIDN'T WANT TO INVEST MORE RESOURCES AND THEN TRY AND NEGOTIATE

21      A NEW STRUCTURE THE NEXT TIME AROUND.

22             AND THERE WERE ELEMENTS IN THE ORIGINAL 2009/2010

23      AGREEMENT WHICH BASICALLY GAVE THEM, YOU KNOW, PROTECTIONS

24      AGAINST US ASSERTING AGAINST THEIR CHIP BUSINESS ANYWAY.        SO I

25      THINK THEY JUST SAID, YOU KNOW, THAT'S SUFFICIENT.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 142 of 209 301


 1       Q.    OKAY.    DID YOU EVER SAY TO SAMSUNG, HEY, GUYS, YOU REALLY

 2       DON'T NEED THIS AGREEMENT?

 3       A.    YES.

 4       Q.    TO WHOM DID YOU SAY THAT?

 5       A.    I THINK IT WAS INJUNG LEE.      HE WAS THE ONE THAT REACHED

 6       OUT TO ME INITIALLY AND EXPLAINED HIS MANAGEMENT TEAM WAS KIND

 7       OF PUSHING FOR THIS.

 8       Q.    LET ME TURN TO THE END OF THESE NEGOTIATIONS AND ASK YOU

 9       TO LOOK AT QX 9214 AND PLEASE IDENTIFY THAT.         IT'S IN THE

10       BINDER THAT WE GAVE YOU.

11       A.    YES.    IT LOOKS LIKE AN E-MAIL BETWEEN MYSELF AND DR. AHN

12       AT SAMSUNG.

13                    MR. BORNSTEIN:   OKAY.   YOUR HONOR, I MOVE THE

14       ADMISSION OF QX 9214, PLEASE.

15                    MS. MILICI:    NO OBJECTION.

16                    THE COURT:    IT'S ADMITTED.

17             (DEFENDANT'S EXHIBIT QX 9214 WAS ADMITTED IN EVIDENCE.)

18                    THE COURT:    GO AHEAD, PLEASE.

19       BY MR. BORNSTEIN:

20       Q.    CAN YOU EXPLAIN THE PURPOSE OF YOUR E-MAIL TO DR. AHN

21       HERE.

22       A.    YEAH.    I THINK -- SO I THINK THIS WAS AFTER THE CASE CAME

23       DOWN AND WE TOLD THEM THAT WE HAD TO GO TO THIS NEW STRUCTURE,

24       AND HE SENT ME AN E-MAIL SAYING, HEY, WE SPENT SO MUCH TIME ON

25       THE LAST STRUCTURE, DO WE REALLY NEED TO CHANGE IT?



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 143 of 209 302


 1             AND I WAS RESPONDING TO THAT.

 2       Q.    OKAY.    I'LL DIRECT YOU TO THE SECOND PAGE OF THE E-MAIL

 3       NEAR THE END OF YOUR, YOUR -- THE SECOND PAGE OF THE EXHIBIT

 4       NEAR THE END OF YOUR E-MAIL, THE FIRST FULL PARAGRAPH.

 5             IT ENDS WITH YOUR SAYING, "LET ME REPEAT THAT OUR GOAL IS

 6      THE SAME AS YOURS:     TO GET THE AGREEMENT DONE AS SOON AS

 7      POSSIBLE.      I BELIEVE THAT WE CAN DO THAT BY THE END OF JULY."

 8             WAS THAT ACTUALLY QUALCOMM'S GOAL AT THE TIME, TO GET THE

 9      AGREEMENT DONE?

10       A.    YES, I BELIEVE IT WAS.     I THINK BOTH SIDES HAD SPENT A LOT

11       OF TIME ON THIS AND WE WANTED TO GET IT DONE AND MOVE ON.

12       Q.    AND AFTER YOU SENT THIS E-MAIL TO DR. AHN, DID SAMSUNG GET

13       BACK TO YOU AT ALL?

14       A.    I DON'T RECALL.    I DON'T THINK THEY DID.

15       Q.    HAVE YOU EVER HEARD OF SOMETHING CALLED PROJECT DRAGONFLY?

16       A.    I HAVE A VAGUE RECOLLECTION OF THAT.

17       Q.    WHAT'S YOUR VAGUE RECOLLECTION?

18       A.    THERE WAS SOME EFFORT BY A NUMBER OF COMPANIES, INCLUDING

19       DOCOMO, WHICH IS AN OPERATOR IN JAPAN, AND SOME OTHER JAPANESE

20       COMPANIES, I THINK SAMSUNG WAS INVOLVED IN THAT AS WELL,

21       BASICALLY THEY WERE GOING TO COME TOGETHER AND FORM A JOINT

22       VENTURE TO DO MODEM CHIPS.      I DON'T REMEMBER WHETHER IT WAS FOR

23       WCDMA OR SOMETHING ELSE.

24             AND I THINK THEY APPROACHED QUALCOMM AND ASKED IF THERE

25      WAS A CHIP LEVEL PATENT AGREEMENT THAT COULD BE PUT IN PLACE.



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 144 of 209 303


 1       Q.    AND DID QUALCOMM ENTER INTO A CHIP LEVEL PATENT AGREEMENT

 2       WITH THIS JOINT VENTURE?

 3       A.    NO.    I THINK WHAT HAPPENED WAS THE JOINT VENTURE BASICALLY

 4       DECIDED -- THEY COULDN'T AGREE AMONGST THEMSELVES ON HOW TO SET

 5       IT UP OR WHAT THE TERMS WERE GOING TO BE, SO THEY KIND OF

 6       ABANDONED IT.     AND SO THEY CALLED OFF THE DISCUSSION.

 7       Q.    LET ME ASK YOU TO LOOK AT ONE OF THE DOCUMENTS IN THE

 8       FTC'S BINDER.    IT'S TAB 3, PLEASE.    TAB 3 IS JX 0063, WHICH IS

 9       ALREADY IN EVIDENCE.

10             AND THIS IS AN AGREEMENT THAT YOU WERE ASKED ABOUT BY THE

11      FTC'S COUNSEL; CORRECT?

12       A.    I'M SORRY.   WHICH TAB ARE WE AT?

13       Q.    I'M SORRY.   IT'S TAB -- OH, I SHOULD BE AT TAB 4.

14       APOLOGIES.     JX 0063?

15       A.    YEAH, I SEE IT.

16       Q.    OKAY.   SO THIS IS AN AGREEMENT WITH SONY MOBILE THAT YOU

17       WERE ASKED ABOUT BY COUNSEL FOR THE FTC?

18       A.    YES.

19       Q.    AND COUNSEL FOR THE FTC HAD DIRECTED YOU TO PAGE 015 OF

20       THE AGREEMENT, THE PROVISION REGARDING ROYALTIES.

21       A.    YES.

22       Q.    AND SHE HAD ASKED YOU SOME QUESTIONS ABOUT THE 5 PERCENT

23       FIGURE IN THE TOP PARAGRAPH OF THAT PROVISION AND YOU HAD

24       WANTED TO SAY SOMETHING ABOUT, OR HAD STARTED TO SAY SOMETHING

25       ABOUT THE TRUE UP THAT FOLLOWED.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 145 of 209 304


 1             CAN YOU GIVE THE ANSWER THAT YOU HAD STARTED TO GIVE

 2      DURING HER EXAMINATION?     EXPLAIN WHAT THAT IS.

 3       A.    YEAH.   SO THE PRE -- THE PREDECESSOR TO SONY MOBILE WAS

 4       CALLED SONY ERICSSON, WHICH WAS A JOINT VENTURE BETWEEN SONY

 5       AND ERICSSON.    AND THEY WERE OPERATING, WHEN THEY WERE A JOINT

 6       VENTURE, UNDER THE ERICSSON AGREEMENT.

 7             AND ONCE ERICSSON DIVESTED ITS INTEREST TO SONY AND IT

 8      BECAME SONY MOBILE, EFFECTIVELY THEY COULD NO LONGER BE

 9      LICENSED UNDER THE ERICSSON AGREEMENT.

10             SO WE HAD NEGOTIATED AN AGREEMENT WITH ERICSSON THAT COULD

11      BE OFFERED TO SONY MOBILE, WHICH IS WHAT THE EARLIER E-MAIL

12      EXCHANGE THAT FTC COUNSEL ASKED ME ABOUT WAS ABOUT.

13             WE WERE NOT ABLE TO CONVERGE QUICKLY, SO WE CAME ON TO

14      THIS PATH OF AN INTERIM AGREEMENT TO -- BASICALLY THAT THEY

15      WOULD HAVE AN ABILITY TO NEGOTIATE WHILE WE CONTINUED TO HAVE A

16      LICENSE IN PLACE FOR WHATEVER NUMBER OF MONTHS IT WAS.

17             AND AT THE END OF THAT THERE BASICALLY WOULD BE A TRUE UP

18      IN TERMS OF WHATEVER THE GO FORWARD ROYALTY RATE WOULD BE WOULD

19      BE APPLIED RETROACTIVELY TO WHAT WAS PAID UNDER THIS INTERIM

20      AGREEMENT.

21       Q.    AND LET ME DIRECT YOU TO THE -- NEAR THE BOTTOM OF THE

22       SECOND PARAGRAPH THAT'S ON THE GREEN RIGHT NOW.       IT BEGINS WITH

23       THE WORD "SUBJECT."

24             IT REFERS TO A FINAL, NON-APPEALABLE RULING BY A COURT OF

25      COMPETENT JURISDICTION OR IN ANOTHER MUTUALLY AGREED DISPUTE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 146 of 209 305


 1      RESOLUTION FORUM THAT IS BINDING ON BOTH QUALCOMM AND SMC.

 2             DO YOU SEE THAT?

 3       A.    YES.

 4       Q.    CAN YOU EXPLAIN WHAT THE RELEVANCE OF A POTENTIAL COURT

 5       RULING OR OTHER DISPUTE RESOLUTION RULING WAS IN CONNECTION

 6       WITH THIS AGREEMENT?

 7       A.    I THINK THE IDEA WAS THAT IF THE PARTIES COULDN'T AGREE,

 8       WE WERE GOING TO SUBMIT IT TO A THIRD PARTY FOR A

 9       DETERMINATION, AND THEN BOTH SIDES WOULD LIVE WITH WHATEVER

10       THAT DETERMINATION WAS.

11       Q.    AND IF QUALCOMM COULDN'T AGREE WITH SONY MOBILE ON A

12       ROYALTY RATE AT THIS POINT IN TIME, WAS QUALCOMM WILLING TO

13       LIVE WITH WHATEVER A COURT OR ANOTHER DISPUTE RESOLUTION

14       PROCESS PRODUCED?

15       A.    YES.

16       Q.    TURN BACK ONE DOCUMENT IN THE BINDER, PLEASE, TO TAB 3.

17       THIS IS CX 6552 ALREADY IN EVIDENCE.

18             AND COUNSEL FOR THE FTC ASKED YOU ABOUT SOMETHING THAT YOU

19      WROTE ON PAGE 005.

20             AND THE SENTENCE THAT COUNSEL DIRECTED YOU TO IS IN THAT

21      SECOND PARAGRAPH OF PAGE 005.

22             I THINK WE HAVE THE WRONG DOCUMENT ON THE SCREEN.

23             DO YOU HAVE THE RIGHT DOCUMENT IN FRONT OF YOU.       IT'S AN

24      E-MAIL.

25       A.    YEAH.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 147 of 209 306


 1       Q.     IT SAYS, "TO MY KNOWLEDGE, WE HAVE NEVER SHIPPED

 2       COMMERCIAL QUANTITIES OF CHIPS TO A COMPANY WITHOUT A LICENSE."

 3              DO YOU SEE THAT?

 4       A.     YES.

 5       Q.     AND YOU SAID AT THIS POINT THAT WAS A CORRECT STATEMENT.

 6              HAS, FOLLOWING THIS E-MAIL, QUALCOMM EVER SHIPPED

 7      COMMERCIAL QUANTITIES OF CHIPS TO A COMPANY WITHOUT A LICENSE?

 8       A.     I DON'T BELIEVE SO.

 9       Q.     DID QUALCOMM SHIP COMMERCIAL QUANTITIES OF CHIPS TO SONY

10       MOBILE AT ANY POINT DURING THESE NEGOTIATIONS WITHOUT A

11       LICENSE?

12       A.     I CAN'T RECALL SPECIFICALLY.     I THINK -- I THINK THERE MAY

13       HAVE BEEN, LIKE, A DAY OR TWO WHERE WE THOUGHT WE WERE GOING TO

14       GET THE AGREEMENT DONE, BUT WE WERE WAITING FOR SIGNATURES AND

15       WE MAY HAVE SHIPPED A COUPLE OF SHIPMENTS IN THERE JUST TO MAKE

16       SURE THERE WASN'T A DISRUPTION.

17       Q.     OKAY.    LET ME ASK YOU TO LOOK AT ONE LAST DOCUMENT.    IT'S

18       TAB 8 IN THE FTC BINDER.       THE EXHIBIT NUMBER --

19                     THE COURT:   I'M SORRY, JUST FOR THE TRANSCRIPT, I

20       THINK YOU SAID 6552, BUT IT'S 6522 FOR TAB 3.

21                     MR. BORNSTEIN:   OH, YOU'RE RIGHT.   THANK YOU, YOUR

22       HONOR.

23                     THE COURT:   SO LET'S CLEAN UP THE TRANSCRIPT.   THANK

24       YOU.

25                     MR. BORNSTEIN:   THE PROBLEM OF HAVING SO MANY



                               UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 148 of 209 307


 1       EXHIBITS.

 2                    THE COURT:   AS I'VE SAID, YOU ALL SHOULD HAVE LIMITED

 3       IT.

 4             (LAUGHTER.)

 5                    THE COURT:   I WAS ASKING.

 6                    MR. BORNSTEIN:   I -- I'M ACKNOWLEDGING YOUR HONOR'S

 7       WISDOM.   CAN WE TAKE --

 8                    THE COURT:   WELL, I'M HAPPY TO REDUCE THE NUMBER

 9       TOMORROW.     I'LL GIVE YOU AN OPPORTUNITY TO PICK THE NUMBER.

10             (LAUGHTER.)

11       BY MR. BORNSTEIN:

12       Q.    LET'S TAKE A LOOK AT CX 5231.       IT WILL BE MY LAST EXHIBIT.

13       IT'S TAB 8 IN THE FTC'S BINDER.

14       A.    OKAY.

15       Q.    YOU W.

16             ERE ASKED BY COUNSEL FOR THE FTC ABOUT A SENTENCE AT THE

17       VERY BOTTOM OF THE FIRST PAGE THAT YOU WROTE WHERE YOU SAID,

18       "NOTE THAT HUAWEI HAS BEEN CLAIMING PATENT EXHAUSTION BASED ON

19       THEIR PURCHASE OF CHIPS FROM QC DESPITE THE TERMS OF OUR SUPPLY

20       AGREEMENT."

21             DO YOU SEE THAT?

22       A.    YES.

23       Q.    WHY DID YOU MAKE THE POINT TO MR. MOLLENKOPF THAT HUAWEI

24       HAD BEEN CLAIMING PATENT EXHAUSTION?

25       A.    I WAS TRYING TO EMPHASIZE THAT IT WASN'T A THEORETICAL



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              BORNSTEIN 1510 Filed 07/02/19 Page 149 of 209 308


 1       RISK, YOU KNOW, IF WE SHIPPED TO THEM.

 2             WHEN WE STARTED THE DISCUSSION ABOUT ASKING THEM IF THEY

 3      WERE GOING TO EXTEND THE CDMA LICENSE, THEY SAID, OH, THE TERMS

 4      NEED TO BE RENEGOTIATED.     AND ONE OF THE BASES FOR SAYING THEY

 5      SHOULD PAY WAS EVEN THOUGH WE HAD A LICENSE AGREEMENT AND THE

 6      SUPPLY AGREEMENT IN PLACE WITH THE PROVISIONS THAT WERE

 7      SUPPOSED TO BE NON-EXHAUSTIVE, THEY WERE CLAIMING THAT WHEN WE

 8      SOLD THEM CHIPS, THERE WAS EXHAUSTION UNDER CHINESE PATENT LAW,

 9      AND, THEREFORE, THAT SHOULD RESULT IN SOME REDUCTION OF THE

10      ROYALTIES THEY PAID.

11             SO CERTAINLY IF THERE WAS NO LICENSE, YOU KNOW, THEY WOULD

12      HAVE TAKEN AN EVEN STRONGER POSITION ON THAT ISSUE.       SO I WAS

13      HIGHLIGHTING THEY'D ALREADY RAISED THIS WITH US.       IT WASN'T A

14      THEORY.

15                 MR. BORNSTEIN:    THANK YOU.   I HAVE NO FURTHER

16       QUESTIONS RIGHT NOW.

17                 MR. VAN NEST:    YOUR HONOR, MAY I HAVE JUST A MOMENT

18       WITH COUNSEL?

19                 THE COURT:    YES, GO AHEAD, PLEASE.

20             (DISCUSSION OFF THE RECORD BETWEEN DEFENSE COUNSEL.)

21                 MR. BORNSTEIN:    ALL RIGHT.   THANK YOU, YOUR HONOR.

22                 THE COURT:    OKAY.    TIME IS 2:08.

23             DO YOU HAVE ANY RECROSS?

24                 MS. MILICI:    I DO.

25                 THE COURT:    OR REDIRECT I SHOULD SAY.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 150 of 209 309


 1                    MS. MILICI:    I DO.

 2             (PAUSE IN PROCEEDINGS.)

 3                                  REDIRECT EXAMINATION

 4       BY MS. MILICI:

 5       Q.    SIR, YOU JUST TESTIFIED THAT -- ABOUT A DISPUTE WITH OPPO

 6       AND VIVO.     DO YOU RECALL THAT?

 7       A.    YES.

 8       Q.    AND YOU SUGGESTED THAT QUALCOMM CONTINUED TO SHIP THEM

 9       CHIPS WHEN THEY TOOK THE POSITION THAT THEY WERE UNLICENSED?

10       A.    YES.

11       Q.    AND -- BUT QUALCOMM'S POSITION WAS THAT THEY WERE

12       LICENSED; CORRECT?

13       A.    YES.

14       Q.    AND WHAT KIND OF CHIPS WERE THEY BUYING?

15       A.    MY RECOLLECTION IS THAT THEY WERE BUYING STUFF KIND OF

16       ACROSS THE WHOLE ROADMAP OF THEIR, THEIR PRODUCTS.         BUT A LOT

17       OF STUFF IN THE MID-TIER.

18       Q.    OKAY.    QUALCOMM'S COUNSEL ASKED YOU A COUPLE OF QUESTIONS

19       ABOUT THE LG NEGOTIATION THAT I HAD RAISED WITH YOU.

20             DO YOU RECALL THAT?

21       A.    YES.

22       Q.    AND THERE WAS DISCUSSION ABOUT YOUR WILLINGNESS TO REDUCE

23       THE ROYALTY RATE?

24       A.    FOR THE OFDM LICENSE, YES.

25       Q.    FOR THE OFDM LICENSE.         DOES QUALCOMM HAVE A STANDARD



                              UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 151 of 209 310


 1       ROYALTY RATE FOR OFDM?

 2       A.    I DON'T KNOW WHAT IT HAS NOW.

 3       Q.    DID IT HAVE A STANDARD ROYALTY RATE FOR OFDM WHEN YOU WERE

 4       THERE?

 5       A.    WE DID, BUT AT THAT TIME THAT WAS THE FIRST AGREEMENT WE

 6       WERE NEGOTIATING, SO WE WERE BASICALLY ESTABLISHING A RATE AT

 7       THAT TIME IN THE LG DISCUSSION.

 8       Q.    SO IN THE LG DISCUSSION, YOU WERE ESTABLISHING A RATE?

 9       YOU WEREN'T OFFERING THEM A LOWER RATE THAN THEY HAD PREVIOUSLY

10       HAD OR A LOWER RATE THAN SOMEBODY ELSE HAD; CORRECT?

11       A.    WELL, WE WERE OFFERING THEM A LOWER RATE THAN WHAT WE

12       ORIGINALLY PROPOSED IN THE NEGOTIATION, SO WE WERE MAKING A

13       CONCESSION.

14       Q.    OKAY.   AND YOUR -- IT IS YOUR UNDERSTANDING THAT QUALCOMM

15       HAD A STANDARD ROYALTY RATE FOR 2G AND 3G THAT WAS 5 PERCENT;

16       CORRECT?

17       A.    A TYPICAL RATE WAS 5 PERCENT FOR 2G AND 3G.

18       Q.    AND THE BLACKBERRY AGREEMENT THAT YOU TESTIFIED ABOUT THAT

19       WAS STRUCTURED DIFFERENTLY, DID QUALCOMM UNDERSTAND THAT

20       AGREEMENT TO BE EQUIVALENT TO AN AGREEMENT THAT HAD A 5 PERCENT

21       RUNNING ROYALTY RATE?

22       A.    IT WAS NOT -- YOU COULDN'T DETERMINE THAT AT THE

23       BEGINNING, RIGHT?    IT DEPENDED ON HOW MANY DEVICES WERE SOLD AT

24       WHAT SELLING PRICE DURING THE PERIOD OF TIME COVERED BY THAT

25       PREPAYMENT.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 152 of 209 311


 1       Q.    SIR, I'M ASKING YOU WHETHER QUALCOMM CONSIDERED IT

 2       EQUIVALENT TO A 5 PERCENT RUNNING ROYALTY RATE?

 3       A.    NO.   IT WAS DIFFERENT.

 4             CAN I CLARIFY SOMETHING?    WHEN I SAY "DIFFERENT," IT COULD

 5       HAVE BEEN LOWER, IT COULD HAVE BEEN HIGHER, IT COULD HAVE BEEN

 6       THE SAME.     IT DEPENDED ON HOW THEIR BUSINESS PERFORMED ON A

 7       GOING FORWARD BASIS.

 8       Q.    BUT WHEN QUALCOMM WAS DECIDING TO GO FORWARD WITH THE

 9       AGREEMENT THAT WAS STRUCTURED THE WAY THAT THE BLACKBERRY

10       AGREEMENT, IT WAS BECAUSE IT BELIEVED THAT THE RETURNS TO

11       QUALCOMM WOULD BE EQUIVALENT TO A 5 PERCENT RUNNING ROYALTY

12       RATE; CORRECT?

13       A.    NO.   BOTH SIDES WERE TAKING A RISK.

14       Q.    OKAY.   NOW, YOU MENTIONED IN YOUR TESTIMONY A FEW MINUTES

15       AGO THAT, THAT APPLE WOULDN'T HAVE AN ARGUMENT THAT THEY HAD

16       OBTAINED EXHAUSTIVE RIGHTS WHEN PURCHASING FROM INTEL.

17             DO YOU RECALL SAYING THAT?

18       A.    YES, TO QUALCOMM PATENTS.

19       Q.    TO QUALCOMM PATENTS.

20             YET, THAT'S BECAUSE QUALCOMM WON'T LICENSE INTEL; ISN'T

21      THAT CORRECT?

22       A.    THAT'S BECAUSE THERE'S NO AGREEMENT IN PLACE GRANTING ANY

23       RIGHTS TO INTEL.

24       Q.    BUT QUALCOMM COULD GRANT THOSE RIGHTS TO INTEL, COULDN'T

25       IT?



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 153 of 209 312


 1       A.    THEORETICALLY IT COULD, YES.

 2       Q.    OKAY.   AND IF QUALCOMM DID GRANT THOSE RIGHTS TO INTEL,

 3       THEN APPLE'S ARGUMENT ABOUT EXHAUSTION WOULD BE THE SAME

 4       WHETHER THEY PURCHASED FROM QUALCOMM OR FROM INTEL; CORRECT?

 5       A.    DEPENDS.   I MEAN, IT DEPENDS ON WHAT THE TERMS OF THAT

 6       AGREEMENT WOULD BE.

 7       Q.    LET'S SAY QUALCOMM GRANTED INTEL A FULLY EXHAUSTIVE

 8       LICENSE.     APPLE'S EXHAUSTION ARGUMENT WOULD BE THE SAME NO

 9       MATTER WHO THEY PURCHASED FROM; CORRECT?

10       A.    I STILL THINK THERE'S DIFFERENCES IN TERMS OF WHAT'S IN

11       EACH CHIP AND WHAT PATENTS ARE LICENSED BY THE AGREEMENT.        SO I

12       CAN'T ANSWER IT THAT WAY.

13       Q.    OKAY.   NOW, YOU TESTIFIED EARLIER THAT -- ABOUT SAMSUNG

14       AND NEGOTIATIONS ABOUT A CHIP LEVEL LICENSE.

15             DO YOU RECALL THAT?

16       A.    YES.

17       Q.    AND IS IT YOUR TESTIMONY THAT SAMSUNG WAS NOT SEEKING AN

18       EXHAUSTIVE LICENSE?

19       A.    YES.

20       Q.    OKAY.   COULD YOU PLEASE TURN TO PAGE 105 OF YOUR

21       DEPOSITION.

22       A.    YEAH.   LET ME CLARIFY THAT FIRST.    THE TIME PERIOD IN

23       WHICH MR. BORNSTEIN ASKED ABOUT, THEY WERE ASKING ONLY FOR A

24       NON-EXHAUSTIVE AGREEMENT.

25       Q.    YES.



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 154 of 209 313


 1       A.    LATER, AFTER THE KFTC DECISION CAME DOWN, THEY CAME BACK

 2       AND THAT'S NOT THE DISCUSSION I WAS REFERRING TO.

 3       Q.    OKAY.   SO IT IS YOUR TESTIMONY THAT SAMSUNG HAS INDEED

 4       SOUGHT AN EXHAUSTIVE LICENSE FOR ITS CHIPSETS; CORRECT?

 5       A.    I'M NOT 100 PERCENT SURE.    IT WAS HAPPENING AROUND THE

 6       TIME I LEFT THE COMPANY.     SO IT'S POSSIBLE THEY DID ASK FOR IT.

 7       I JUST DON'T -- AS I SIT HERE, I THINK THEY DID, BUT I'M NOT

 8       100 PERCENT SURE.

 9       Q.    CAN YOU PLEASE TURN TO PAGE 105 OF YOUR DEPOSITION?

10       A.    115.

11       Q.    105.

12       A.    YES.

13       Q.    105, LINE 20.   DO YOU SEE WHERE I ASKED YOU, "HAVE ASIC

14       MANUFACTURERS REQUESTED EXHAUSTIVE LICENSES FROM QUALCOMM?"

15             DO YOU SEE THAT?

16       A.    YES.

17       Q.    AND THEN YOU SAID -- YOUR ANSWER WAS, "I THINK AT ONE

18       POINT, INTEL DID.     BROADCOM.   MEDIATEK.   SAMSUNG."

19             AND YOU THOUGHT HUAWEI AS WELL.

20             DO YOU SEE THAT?

21       A.    YES.

22       Q.    OKAY.   SO IS IT YOUR TESTIMONY TODAY THAT THOSE COMPANIES

23       HAVE ALL ASKED -- SOUGHT EXHAUSTIVE LICENSES FROM QUALCOMM?

24       A.    YEAH, I BELIEVE SO.

25       Q.    OKAY.   AND QUALCOMM'S COUNSEL WAS ASKING YOU QUESTIONS



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 155 of 209 314


 1       ABOUT JX 0063.

 2             DO YOU RECALL THAT?

 3       A.    CAN YOU TELL ME WHICH TAB THAT'S AT?

 4       Q.    THAT IS IN THE BINDER I GAVE YOU AT TAB 4.      IT'S THE SONY

 5       AGREEMENT.

 6       A.    OKAY.

 7       Q.    AND YOU'LL RECALL THAT WHEN WE LOOKED AT THIS AGREEMENT

 8       TOGETHER, WE AGREED THAT THE AGREEMENT EXPIRED IN OCTOBER OF

 9       2012; CORRECT?

10       A.    LET ME JUST CONFIRM, BUT I THINK THAT'S THE DATE THAT YOU

11       TOLD ME OR THAT WE LOOKED AT.

12       Q.    AND SONY NEVER GOT A TRUE UP ON ANY ROYALTIES THAT IT PAID

13       UNDER THIS AGREEMENT, DID IT?

14       A.    I THINK THE PARTIES EVENTUALLY ENTERED INTO A NEW

15       AGREEMENT THAT CAME INTO EFFECT AFTER THIS, AND I THINK IT WAS

16       AT THE 5 PERCENT ROYALTY.

17       Q.    SO IN THIS NEGOTIATION, SONY ASKED FOR LOWER, FOR A LOWER

18       RATE THAN 5 PERCENT, GOT AN INTERIM AGREEMENT AT 5 PERCENT, AND

19       THEN THEY GOT A FINAL AGREEMENT AT 5 PERCENT; CORRECT?

20       A.    I BELIEVE THAT'S RIGHT.

21       Q.    OKAY.   AND AT SEVERAL POINTS THROUGH THE COURSE OF THOSE

22       NEGOTIATIONS, ERIC REIFSCHNEIDER AND OTHERS REMINDED SONY THAT

23       IF THEY DID NOT REACH AN AGREEMENT, THAT THEY WOULD BE UNABLE

24       TO PURCHASE CHIPS; IS THAT CORRECT?

25       A.    I REMEMBER YOU SHOWING ME PASSAGES FROM E-MAILS WHERE THAT



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 156 of 209 315


 1       WAS COMMUNICATED.

 2       Q.    DO YOU RECALL THAT -- THOSE THINGS BEING COMMUNICATED AT

 3       THE TIME?

 4       A.    YES.

 5       Q.    AND YOU WERE THE PRESIDENT OF QCT AT THE TIME; CORRECT?

 6       A.    I'M NOT 100 PERCENT -- EITHER PRESIDENT OR GROUP

 7       PRESIDENT.    BUT I HAD OVERALL RESPONSIBILITY FOR THE BUSINESS

 8       AT THE TIME.

 9       Q.    AND THERE WERE REMINDERS TO SONY ABOUT ITS INABILITY TO

10       BUY CHIPS IF IT BECAME UNLICENSED MULTIPLE TIMES THROUGH THOSE

11       NEGOTIATIONS; CORRECT?

12       A.    YEAH.   I THINK WE KEPT HAVING TO COME BACK TO IT BECAUSE

13       THE NEGOTIATIONS WERE NOT -- YOU KNOW, WERE STALLING AND WE

14       FELT THEY WERE PUSHING US CLOSE TO THE LINE.        AND SO WE HAD TO

15       KEEP TELLING THEM, WE'VE GOT TO GET SOMETHING DONE SO THAT THIS

16       DOESN'T BECOME A PROBLEM.

17       Q.    TO --

18       A.    WE WERE TRYING TO AVOID THE PROBLEM, NOT CREATE IT.

19       Q.    DID QUALCOMM EVER OFFER A LOWER ROYALTY RATE THAN

20       5 PERCENT?

21       A.    THERE WERE A NUMBER OF DISCUSSIONS AROUND AN EXCHANGE OF

22       VALUE, AND WE EXPRESSED AN OPENNESS TO DISCUSS A DIFFERENT RATE

23       IF THERE WAS VALUE THAT COULD COME BACK, AND I DO REMEMBER

24       DISCUSSIONS AROUND A CROSS-LICENSE FROM SONY MOBILE.        WE HAD

25       SUGGESTED THEY ACTUALLY, IF THEY COULD PUT SONY PATENTS ON THE



                             UNITED STATES COURT REPORTERS
     CaseABERLE
          5:17-cv-00220-LHK   Document
                 REDIRECT BY MS. MILICI 1510 Filed 07/02/19 Page 157 of 209 316


 1       TABLE AS OPPOSED TO SONY MOBILE, THAT COULD HELP MOVE THE DEAL.

 2             BUT I THINK ULTIMATELY THEY WEREN'T ABLE OR WILLING TO DO

 3      THAT, SO WE ENDED UP AT THE 5 PERCENT RATE.

 4       Q.    SO YOUR TESTIMONY IS THAT QUALCOMM MADE OFFERS TO SONY OF

 5       LOWERING A ROYALTY RATE IF SONY GAVE IT SOMETHING OF VALUE;

 6       CORRECT?

 7       A.    WE SAID WE WERE WILLING TO DISCUSS A DIFFERENT RATE, BUT

 8       THERE HAD TO BE VALUE ASSOCIATED WITH THAT IS MY RECOLLECTION,

 9       AND THEY WERE UNWILLING OR UNABLE TO PUT ANY MEANINGFUL VALUE

10       ON THE TABLE.

11       Q.    AND THE VALUE ASSOCIATED WITH THAT WOULD BE VALUE BEING

12       PROVIDED FROM SONY TO QUALCOMM IN ORDER TO GET A LOWER ROYALTY

13       RATE THAN 5 PERCENT; CORRECT?

14       A.    THAT'S MY RECOLLECTION.

15                  MS. MILICI:   THANK YOU.   NO MORE QUESTIONS.

16                  THE COURT:    OKAY.   TIME IS 2:18.

17             DO YOU HAVE ANY FURTHER QUESTIONS?

18                  MR. BORNSTEIN:   NO FURTHER QUESTIONS, YOUR HONOR.

19                  THE COURT:    OKAY.   MAY THIS WITNESS BE EXCUSED, AND

20       IS IT SUBJECT TO RECALL OR NOT SUBJECT TO RECALL?

21                  MS. MILICI:   NOT SUBJECT TO RECALL.

22                  MR. BORNSTEIN:   FREE TO GO, YOUR HONOR, NOT SUBJECT

23       TO RECALL.

24                  THE COURT:    OKAY.   THEN YOU'VE COMPLETED YOUR TRIAL

25       TESTIMONY.   YOU'RE FREE TO LEAVE.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 158 of 209 317


 1                 THE WITNESS:    THANK YOU, YOUR HONOR.

 2                 THE COURT:    DO YOU WANT TO TAKE A FIVE MINUTE BREAK

 3       NOW AND THEN TAKE A LONGER BREAK AT -- WE CAN TAKE A TEN MINUTE

 4       BREAK NOW TO 2:30.

 5            OKAY.    THANK YOU FOR YOUR PATIENCE.   WE'LL SEE YOU BACK IN

 6      TEN MINUTES.

 7            WE'RE IN RECESS.

 8            (RECESS FROM 2:19 P.M. UNTIL 2:32 P.M.)

 9                 THE COURT:    GOOD AFTERNOON AND WELCOME BACK.

10                 MR. VAN NEST:   THANK YOU, YOUR HONOR.

11                 THE COURT:    CALL YOUR NEXT WITNESS, PLEASE.

12                 MR. KEHL:    PHIL KEHL FROM THE FTC.

13            THE FTC CALLS FINBARR MOYNIHAN.

14            MAY I APPROACH WITH BINDERS FOR THE COURT?

15                 THE COURT:    YES, PLEASE.   THANK YOU.

16            (PAUSE IN PROCEEDINGS.)

17                 THE CLERK:    PLEASE RAISE YOUR RIGHT HAND.

18            (PLAINTIFF'S WITNESS, JOHN MOYNIHAN, WAS SWORN.)

19                 THE WITNESS:    I DO.

20                 THE CLERK:    THANK YOU.   PLEASE BE SEATED.

21                 MR. KEHL:    YOUR HONOR, IF I COULD NOTE AT THE OUTSET,

22       THERE ARE THREE MEDIATEK DOCUMENTS THAT WERE SUBJECT TO A

23       SEALING MOTION, AND SO THAT'S BEEN NOTED IN THE BINDER.

24            AND MEDIATEK HAS ALSO SOUGHT TO SEAL TESTIMONY, AND THE

25      FTC DOES NOT OPPOSE THAT MOTION, AND WE BELIEVE WE CAN CONDUCT



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 159 of 209 318


 1      A SEALED EXAMINATION WITH A LIMITED NUMBER OF QUESTIONS TOWARDS

 2      THE END OF OUR EXAM, BUT WOULD APPRECIATE GUIDANCE FROM THE

 3      COURT.

 4                 MR. SHACHAM:    YOUR HONOR, IF I MAY?     MATAN SHACHAM

 5       FOR QUALCOMM.

 6            IF I MAY SPEAK ON THE SEALING POINT?      I BELIEVE YOUR HONOR

 7       ALREADY DEALT WITH THAT IN THE ORDER YOU ISSUED LAST NIGHT.

 8       YOU CONSIDERED THE REQUEST TO SEAL THE DOCUMENT AND THE

 9       DOCUMENTS AND YOU ORDERED ONLY THE DOCUMENTS BE SEALED.       I

10       THINK THE EASIEST WAY TO GO IS WHAT WE'VE DONE UP UNTIL NOW,

11       WHICH IS WE WON'T DISPLAY THE SEALED DOCUMENTS OR GET INTO

12       THOSE.   I THINK IT WOULD NOT BE A GOOD IDEA TO SEAL THE COURT

13       AND HAVE PEOPLE MARCHING IN AND OUT.      I BELIEVE IT'S DOCKET

14       1140, YOUR HONOR.

15                 THE COURT:    1140 JUST DEALT WITH THE THREE DOCUMENTS.

16                 MR. SHACHAM:    RIGHT.   BUT THE MOTION THAT THEY FILED

17       ASKED FOR BOTH THE COURTROOM AND THE DOCUMENTS TO BE SEALED.

18                 THE COURT:    RIGHT.   BUT THERE WEREN'T ANY PARTICULAR

19       TRANSCRIPT EXCERPTS; CORRECT?

20                 MR. KEHL:    THAT'S CORRECT, YOUR HONOR.

21            SO WE INTERPRETED THE ORDER AS JUST ADDRESSING THE

22      DOCUMENTS, WHICH IS WHY I RAISED THE ISSUE NOW.

23                 THE COURT:    OKAY.    IS THERE ANYONE FROM MEDIATEK

24       HERE, OR REPRESENTING MEDIATEK?

25                 MR. KEHL:    I BELIEVE THERE IS, YOUR HONOR.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 160 of 209 319


 1                 THE COURT:    I'M UNCLEAR.   I ONLY RULED ON WHAT YOU

 2       OBJECTED TO, WHICH IS CX -- ACTUALLY, IT'S OKAY.     THEY'RE IN

 3       ECF NUMBER 1140.

 4                 MR. KEHL:    I'M JUST LOOKING FOR GUIDANCE FROM THE

 5       COURT ON HOW TO APPROACH THE QUESTIONS ONCE WE GET TO THE

 6       PORTION OF TESTIMONY THAT WOULD IMPLICATE TOPICS COVERED BY

 7       MEDIATEK'S MOTION.

 8                 THE COURT:    I'M SORRY.   DID I NOT RULE ON THOSE?    I

 9       HAVEN'T RULED ON THOSE EXCERPTS YET?

10                 MR. KEHL:    THERE'S NOT YET TESTIMONIAL EXCERPTS.

11       WE'RE GOING TO BE ASKING MR. MOYNIHAN QUESTIONS THAT ADDRESS

12       TOPICS RAISED IN THEIR MOTION.

13                 THE COURT:    THAT ARE SEPARATE FROM THE THREE EXHIBITS

14       THAT THEY SPECIFICALLY SOUGHT TO SEAL?

15                 MR. KEHL:    WELL, THE TESTIMONY WILL TOUCH ON, OR THE

16       QUESTIONS WILL TOUCH ON THE DOCUMENTS, BUT WILL CONTAIN

17       ADDITIONAL INFORMATION.

18                 THE COURT:    I THINK WHEN WE GET TO THE TOPIC OF THESE

19       THREE EXHIBITS, WE SHOULD SEAL THE COURTROOM.

20            SO HOW MUCH DO YOU HAVE THAT'S ON THESE?      BECAUSE I DON'T

21      KNOW HOW YOU CAN HAVE A CONVERSATION ABOUT THOSE PARTICULAR

22      ITEMS WITHOUT SEALING.

23                 MR. KEHL:    THAT'S FINE WITH US, YOUR HONOR.

24                 THE COURT:    OKAY.   SO WHAT DO YOU HAVE OUTSIDE OF

25       THESE THREE EXHIBITS?



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 161 of 209 320


 1                  MR. KEHL:    I PROBABLY, I'D ESTIMATE THAT WE HAVE

 2       ABOUT 25 MINUTES BEFORE WE GET TO THE SEALED EXHIBITS.

 3                  THE COURT:   OH, OKAY.    ALL RIGHT.   NOW, IS THERE A

 4       SEGMENTATION OF YOUR CROSS THAT CAN BE DONE?

 5                  MR. SHACHAM:   YOUR HONOR, I BELIEVE THAT I CAN DO MY

 6       CROSS IN A WAY THAT WE'VE DONE EXAMINATIONS UP UNTIL NOW, WHICH

 7       IS TO NOT REFER TO THE DETAILS OF THE DOCUMENT, I'LL SHOW THE

 8       DOCUMENT TO THE WITNESS, I'LL CLOSE THE PUBLIC MONITOR, AND

 9       I'LL ASK ABOUT THEM IN A WAY THAT I THINK DOESN'T ELICIT THE

10       DETAILS.

11            I WOULD IMAGINE THAT THE FTC COULD DO THE SAME THING.          IN

12      FACT, AT LEAST WE SHOULD TRY THAT AND THAT WOULD BE THE MOST

13      EFFICIENT --

14                  THE COURT:   NO, I'M NOT GOING TO DO THAT BECAUSE THE

15       CONTENT OF THIS IS A LITTLE DIFFERENT THAN JUST TALKING ABOUT A

16       ROYALTY RATE WITHOUT GIVING THE NUMBER.      THESE ARE SPECIFIC

17       CONCEPTS THAT HAVE BEEN SEALED, SO I THINK THAT'S MORE

18       PROBLEMATIC IN THIS CASE.       IT'S NOT AS CLEARLY BIFURCATED AS IN

19       JUST TALKING ABOUT A ROYALTY RATE IN GENERAL.

20            SO DO YOU HAVE A PART THAT IS NOT GOING TO TOUCH UPON

21      THESE THREE EXHIBITS?

22                  MR. SHACHAM:   I DO.    I DO, YOUR HONOR, AND I CAN DO

23       THAT FIRST AND TRY TO DO THE PART --

24                  THE COURT:   OKAY.    WE'LL HAVE BOTH PARTIES DO THEIR

25       UNSEALED PORTIONS AND THEN WE'LL ASK EVERYONE WHO'S NOT A PARTY



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 162 of 209 321


 1       TO STEP OUTSIDE AND THEN WE'LL DO THE SEALED PORTIONS FOR BOTH

 2       PARTIES.   OKAY?

 3                  MR. SHACHAM:    YES, I THINK THAT WORKS.

 4                  THE COURT:   OKAY.   ALL RIGHT.     GO AHEAD, PLEASE.

 5       TIME IS 2:37.

 6                  THE CLERK:   WOULD YOU STATE YOUR FULL NAME AND SPELL

 7       YOUR LAST NAME FOR THE RECORD.

 8                  THE WITNESS:    SURE.    JOHN FINBARR MOYNIHAN.

 9       M-O-Y-N-I-H-A-N.

10                  THE COURT:   2:11.   GO AHEAD.

11                                 DIRECT EXAMINATION

12       BY MR. KEHL:

13       Q.   GOOD AFTERNOON, MR. MOYNIHAN.

14       A.   GOOD AFTERNOON.

15       Q.   COULD YOU PLEASE INTRODUCE YOURSELF?

16       A.   MY NAME IS FINBARR MOYNIHAN.

17       Q.   WHAT IS YOUR CURRENT EMPLOYER?

18       A.   MEDIA.

19       Q.   WHEN DID YOU BEGIN WORKING AT MEDIATEK?

20       A.   JANUARY 2008.

21       Q.   WHAT'S YOUR CURRENT ROLE AT MEDIATEK?

22       A.   I'M THE GENERAL MANAGER FOR A TEAM THAT WE CALL CORPORATE

23       SALES AND BUSINESS DEVELOPMENT FOR THE AMERICAS AND EUROPE.

24                  THE COURT:   CAN YOU ADJUST THE MICROPHONE.

25                  THE WITNESS:    SORRY.    DO YOU WANT IT CLOSER?



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 163 of 209 322


 1                   THE COURT:   YES, PLEASE.

 2       BY MR. KEHL:

 3       Q.   WHAT ARE YOUR RESPONSIBILITIES?

 4       A.   MY TEAM MANAGES OUR CUSTOMER AND BUSINESS PARTNER

 5       INTERFACES, RELATIONSHIPS IN THE AMERICAS AND EUROPE.

 6       Q.   FOR WHICH PRODUCTS DO YOU -- ARE YOU INVOLVED?

 7       A.   ALL OF MEDIATEK PRODUCTS.

 8       Q.   COULD YOU GIVE EXAMPLES OF SOME OF THE PRODUCTS FOR WHICH

 9       YOU'RE RESPONSIBLE?

10       A.   SURE.    HOME ELECTRONIC, WI-FI, CONSUMER ELECTRONICS

11       PRODUCTS, SMARTPHONES, FEATURE PHONES.

12       Q.   WHEN YOU SAY SMARTPHONE, ARE YOU REFERENCING MODEM CHIPS?

13       A.   CHIPSETS FOR SMARTPHONES MORE PRECISELY.

14       Q.   COULD YOU PLEASE GIVE A BRIEF SUMMARY OF YOUR ROLES ON

15       ASSOCIATED PRODUCTS BEFORE YOUR CURRENT ROLE?

16       A.   SO I JOINED MEDIATEK IN 2008.      I WORKED IN A FEW DIFFERENT

17       PRODUCT MARKETING ROLES FOR A WHILE.

18            IN 2000 -- LATE 2011, EARLY 2012, I MOVED INTO MORE OF A

19      BUSINESS DEVELOPMENT ROLE AND OVER THE INTERVENING YEARS, IT'S

20      BASICALLY BEEN SIMILAR CORPORATE SALES, BUSINESS DEVELOPMENT

21      ROLES, AND DIFFERENT REGIONAL RESPONSIBILITIES.

22       Q.   HAVE YOU BEEN RESPONSIBLE FOR MODEM CHIP SALES DURING THIS

23       TIME?

24       A.   YES.

25       Q.   WHERE WERE YOU EMPLOYED BEFORE MEDIATEK?



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 164 of 209 323


 1       A.   I WAS EMPLOYED AT ANALOG DEVICES.

 2       Q.   AND WHAT'S ANALOG DEVICES?

 3       A.   IT'S ANOTHER SEMICONDUCTOR COMPANY, U.S. COMPANY

 4       HEADQUARTERED IN MASSACHUSETTS.

 5       Q.   WAS ANALOG DEVICES ACQUIRED BY MEDIATEK?

 6       A.   MORE ACCURATELY, THE BUSINESS UNIT, THE WIRELESS BUSINESS

 7       UNIT THAT I WORKED FOR WAS ACQUIRED BY MEDIATEK.      NOT THE WHOLE

 8       COMPANY.

 9       Q.   WHAT IS YOUR UNDERSTANDING OF THE RATIONALE FOR THE

10       MEDIATEK ACQUISITION OF THE WIRELESS ANALOG DEVICES?

11       A.   WHAT WAS EXPLAINED TO US AT THE TIME WAS MEDIATEK WAS

12       LOOKING TO ACQUIRE A FOOTPRINT, R&D TEAMS, SALES AND BUSINESS

13       DEVELOPMENT TEAMS, IN THE U.S. AND EUROPE PREDOMINANTLY WITH A

14       FOCUS OF GOING AFTER MORE TIER 1 WIRELESS BUSINESS.

15       Q.   AND AGAIN, WHEN YOU REFER TO WIRELESS BUSINESS, ARE YOU

16       REFERRING TO CELLULAR MODEMS?

17       A.   YEAH, MODEMS AND CHIPSETS FOR FEATURE PHONES OR

18       SMARTPHONES PREDOMINANTLY.

19       Q.   NOW, MR. MOYNIHAN, WE'RE GOING TO BE DISCUSSING THE

20       INDUSTRY THROUGHOUT THE DAY.    PER COURT ORDER, THE INTRODUCTION

21       OF EVIDENCE FROM AFTER MARCH 2018 HAS BEEN EXCLUDED.

22            SO COULD YOU PLEASE REFRAIN FROM IDENTIFYING OR MAKING

23      REFERENCE TO SPECIFIC EVENTS THAT HAPPENED AFTER THAT DATE.

24       A.   SURE, I'LL DO THE BEST I CAN.

25       Q.   MR. MOYNIHAN, WHICH FIRMS MAKE MODEM CHIPS?



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 165 of 209 324


 1       A.   TODAY, QUALCOMM, MEDIATEK, CERTAINLY HISILICON AND

 2       SAMSUNG, AND THERE'S ANOTHER COMPANY NOW CALLED UNISOC THAT

 3       USED TO BE CALLED SPECTRUM IN CHINA THAT ALSO MAKES SOME FLAVOR

 4       OF CHIPS.

 5       Q.   HOW HAS THIS CHANGED OVER TIME, IF AT ALL?

 6       A.   THERE ARE PROBABLY LESS PRODUCERS TODAY THAN THERE WERE

 7       YEARS AGO.

 8       Q.   COULD YOU GIVE ME SOME EXAMPLES?

 9       A.   SO THERE'S A NUMBER OF COMPANIES THAT I CAN THINK OF,

10       BROADCOM, MARVEL, NVIDIA, ST ERICSSON, TI, FREE SCALE, PERHAPS

11       OTHERS, RENASIS IS ANOTHER ONE I CAN THINK OF THAT HAS STOPPED

12       DEVELOPING CELLULAR MODEMS.

13       Q.   AND, MR. MOYNIHAN, WHY IN TERMS OF MARKET POSITION HAS

14       MEDIATEK BEEN SUCCESSFUL AT SELLING MODEM CHIPS?

15       A.   I WOULD SAY MOSTLY IN THE LOWER TIERS OF THE MARKET, SO

16       EITHER 2G FEATURE PHONES OR ENTRY 3G, ENTRY 4G PHONES TODAY.

17       Q.   HOW HAS THIS CHANGED OVER TIME, IF AT ALL?

18       A.   PROBABLY DEPENDS A LITTLE BIT ON THE YEAR.     BUT I THINK

19       OUR STRENGTH HAS MOSTLY BEEN, OUR MARKET SHARE HAS MOSTLY BEEN

20       IN THOSE KIND OF TIERS REALLY FROM 2G ALL THE WAY TO TODAY.

21       YOU KNOW, IT'S PROBABLY, IT'S PROBABLY RISEN UP A LITTLE BIT

22       OVER THE YEARS AND SOME YEARS A LITTLE BETTER THAN OTHERS.      BUT

23       GENERALLY THE STRENGTH, THE VOLUME COMES FROM THE ENTRY TIERS.

24       Q.   WHERE HAS MEDIATEK BEEN SUCCESSFUL?

25       A.   WE HAVEN'T REALLY PENETRATED EVER WHAT I WOULD CALL THE



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 166 of 209 325


 1       PREMIER TIERS IN THE MARKET, THE HIGH TIERS, THE HIGHEST TIERS

 2       OF THE MARKET.

 3       Q.   YOU MENTIONED THE HIGHEST TIERS OF THE MARKET.      WHAT ARE

 4       THE CHARACTERISTICS OF MODEM CHIPS IN THAT TIER?

 5       A.   GENERALLY THOSE TEND TO BE, YOU KNOW, THE HIGHEST PRICED

 6       DEVICES.   THEY TEND TO BE THE ONES WITH THE LATEST FEATURES,

 7       THE HIGHEST SPECS ON THE CELLULAR MODEM.

 8            IT PROBABLY TRANSLATES INTO A LOT OF VERY TECHNICAL

 9      FEATURES, BUT PREDOMINANTLY IT KIND OF RELATES TODAY I THINK TO

10      DATA SPEED, WIRELESS MOBILE BROADBAND DATA SPEEDS THAT THE

11      MODEMS CAN ACHIEVE, THEY TEND TO BE HIGHER.

12       Q.   AND WHAT IS YOUR VIEW AS TO WHETHER A CUSTOMER WHO WANTS A

13       PREMIUM MODEM, WHETHER THAT CUSTOMER COULD USE A NON-PREMIUM

14       MODEM INSTEAD?

15       A.   AGAIN, IT PROBABLY DEPENDS ON THE CUSTOMER AND THE MARKET.

16       BUT IF YOU -- YOU KNOW, A LOT OF THESE ARE, LET'S SAY IN THE

17       U.S. MARKET, THEY TEND TO BE THE HIGHER PRICED DEVICES.      THEY

18       TEND TO BE SOURCED BY THE OPERATOR, THE CARRIERS HERE.

19            THE CARRIERS TEND TO GENERATE RFQ'S, YOU KNOW, THAT

20      REQUIRE CERTAIN FEATURE SETS.    SO GENERALLY THOSE THINGS ARE

21      NOT NEGOTIABLE.   THEY'RE LOOKING FOR CERTAIN FEATURE SETS IN

22      THOSE PRICE POINTS AT THOSE TIERS.     SO GENERALLY NOT

23      SUBSTITUTABLE.

24       Q.   AGAINST WHICH PRODUCTS DOES MEDIATEK BENCHMARK ITS MODEM

25       CHIPS?



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 167 of 209 326


 1       A.   MOSTLY I WOULD SAY AGAINST QUALCOMM'S.

 2       Q.   ARE THERE PARTICULAR QUALCOMM MODEM CHIPS THAT YOU USE FOR

 3       BENCHMARKING?

 4       A.   I MEAN, OBVIOUSLY THE THINGS LIKE THE SNAPDRAGON 800

 5       FAMILY FROM, FROM QUALCOMM TENDS TO BE AT THE LEADING EDGE,

 6       THAT TENDS TO BE THE MOST ADVANCED FEATURE SET.      BUT THERE ARE

 7       OTHER TIERS OF PRODUCTS, SO WE'RE TALKING ABOUT AN ENTRY

 8       SEGMENT, WE MIGHT BENCHMARK AGAINST A DIFFERENT TIER OF

 9       PRODUCTS, LIKE A SNAPDRAGON 400 SERIES.

10       Q.   IS THERE A SNAPDRAGON 600 SERIES IN BETWEEN THE 800 AND

11       THE 400?

12       A.   YES, THERE IS.

13       Q.   COULD YOU PLEASE GIVE AN EXAMPLE OF THE DEVICES SERVED BY

14       THE SNAPDRAGON 800 SERIES?

15       A.   I THINK IT'S BEEN TRUE FOR A COUPLE OF YEARS THAT MOSTLY

16       IT'S THE HIGH END, HIGH TIER, LIKE I CALL THEM THE PREMIUM OR

17       SOMETIMES PEOPLE WOULD SAY FLAGSHIP DEVICES.       THESE TEND TO BE

18       THE HIGHEST TIER PRODUCTS THAT ARE PUT OUT THERE BY THE VARIOUS

19       SMARTPHONE OEM AGENCY, SAMSUNG, LG, ET CETERA.

20       Q.   WHO SERVES THE PREMIUM SEGMENT OF THE MARKET?

21       A.   THE PHONE MANUFACTURERS OR THE CHIPSETS?

22       Q.   LET ME CLARIFY.   IN TERMS OF MODEM CHIP SALES, WHO SERVES

23       THE PREMIUM SEGMENT OF THE MARKET?

24       A.   IT DEPENDS I GUESS ON THE OEM.     BUT QUALCOMM'S SNAPDRAGON

25       800 TENDS TO BE THE DOMINANT ONE.    COMPANIES LIKE SAMSUNG AND



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 168 of 209 327


 1       HUAWEI HAVE IN-HOUSE SILICON CAPABILITY THAT SERVES THAT.

 2       APPLE USES A -- HAS USED A MIXTURE OF SUPPLIERS, QUALCOMM AND

 3       INTEL OVER THE YEARS FOR THE MODEM.

 4       Q.   YOU MENTIONED SAMSUNG'S IN-HOUSE SUPPLY.       DOES THAT FIRM

 5       HAVE A DISTINCT NAME?

 6       A.   I TEND TO THINK OF IT AS SAMSUNG LSI, THE SEMICONDUCTOR

 7       DIVISION OF SAMSUNG.

 8       Q.   AND DOES HUAWEI'S CHIP DIVISION LIKEWISE HAVE A NAME?

 9       A.   YES, HISILICON.

10       Q.   HAVE YOU EVER CHANGED A MEDIATEK PRICE IN RESPONSE TO

11       COMPETITION FROM SLSI AT AN OEM OTHER THAN SAMSUNG?

12       A.   NOT THAT I CAN THINK OF, NO.

13       Q.   WHY NOT?

14       A.   WE DON'T TEND TO SEE SAMSUNG LSI AS A SUPPLIER MUCH

15       OUTSIDE OF SAMSUNG'S OWN PHONES.

16       Q.   AND HAVE YOU EVER CHANGED MEDIATEK PRICING IN RESPONSE TO

17       COMPETITION FROM HISILICON AT AN OEM OTHER THAN HUAWEI?

18       A.   NO, NOT THAT I'M AWARE OF.

19       Q.   AND WHY IS THAT?

20       A.   SAME REASON.    I THINK EVEN MORE SO WE ONLY SEE HISILICON

21       IN HUAWEI PHONES.

22       Q.   MR. MOYNIHAN, WHAT IS A CDMA MODEM?

23       A.   CDMA MORE SPECIFICALLY, I GUESS CDMA 2000 IS WHAT IT'S

24       BEEN CALLED, IS A 3G STANDARD.     SO THE CDMA MODEM WOULD BE A

25       MODEM CHIP THAT IMPLEMENTS THAT STANDARD, I GUESS.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 169 of 209 328


 1       Q.   FOR WHICH CELLULAR NETWORKS IS CDMA REQUIRED?

 2       A.   IT'S CHANGED OVER THE YEARS, BUT TODAY IT'S, IT'S -- IN

 3       THE U.S. IT'S SPRINT AND VERIZON'S NETWORK, ALTHOUGH THE NEED

 4       OF VERIZON IS PROBABLY DIMINISHING A LITTLE BIT NOW.

 5            ALSO IN CHINA IT'S REQUIRED.    THERE MAY BE SOME OTHER

 6      SMALL PLACES AS WELL.

 7       Q.   WHERE ELSE HAS CDMA BEEN REQUIRED?

 8       A.   OVER THE YEARS IT WAS REQUIRED IN SMALLER -- INDONESIA,

 9       INDIA, BRAZIL, SOME OTHER COUNTRIES.     JAPAN AND KOREA IN THE

10       PAST AS WELL.

11       Q.   DOES MEDIATEK SELL MODEM CHIPS WITH CDMA CAPABILITIES?

12       A.   YES, WE DO.

13       Q.   WHEN DID MEDIATEK FIRST COMMERCIALIZE A MODEM CHIP WITH

14       CDMA?

15       A.   THE FIRST -- THE FIRST COMMERCIAL PRODUCT WAS LAUNCHED IN

16       2015.

17       Q.   WHEN DID MEDIATEK FIRST COMMERCIALIZE THE CDMA CHIP ON

18       VERIZON'S CELLULAR NETWORK?

19       A.   THAT WOULD HAVE BEEN LATER, SO PROBABLY LATE, LATE 2016.

20       Q.   AND SAME QUESTION FOR SPRINT.

21       A.   VERY MUCH IN THE SAME TIMEFRAME, WITHIN A MONTH OR TWO OF

22       EACH OTHER.

23       Q.   HOW DID MEDIATEK DEVELOP THE MODEM CHIP COMPLIANT WITH

24       CDMA?

25       A.   WE LICENSED IN THE PHYSICAL I.P. FROM ANOTHER COMPANY.



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 170 of 209 329


 1       Q.   WHICH COMPANY WAS THAT?

 2       A.   IT WAS A COMPANY CALLED VIA TELECOM.

 3       Q.   WHEN DID MEDIATEK ACQUIRE A LICENSE TO VIA TELECOM'S I.P.?

 4       A.   PROBABLY AROUND 2013.    IT WOULD HAVE TAKEN SOME TIME TO

 5       INTEGRATE THAT INTO A CHIPSET AND PRODUCE IT, SO ABOUT 2013

 6       TIMEFRAME.

 7       Q.   WHAT ADDITIONAL ACCOUNTS, IF ANY, DID MEDIATEK WIN AFTER

 8       DEVELOPING A CDMA MODEM CHIP?

 9       A.   SO FOR ONE, WE SUCCEEDED IN WINNING SOME DESIGNS WITH LG

10       FOR THE U.S. MARKET, SO WE MENTIONED SPRINT AND VERIZON.      THEY

11       LAUNCHED MODELS WITH US BOTH AT SPRINT AND VERIZON IN LATE

12       2016, SO THAT WAS NEW BUSINESS FOR US BECAUSE WE DIDN'T HAVE

13       CDMA BEFORE.

14            IT PROBABLY ALSO HELPED A LOT IN CHINA.       IT'S BECOME MORE

15      AND MORE A REQUIRED FEATURE IN THE CHINA MARKET.       SO HAVING IT

16      WAS IMPORTANT IN THE CHINA MARKET OVER THE LAST COUPLE OF YEARS

17      AS WELL.

18       Q.   WILL MEDIATEK CUSTOMERS WHO WANT TO PURCHASE A CDMA MODEM

19       BE ABLE TO USE A NON-CDMA MODEM INSTEAD?

20       A.   MAYBE, TO BE MORE PRECISE, WE DON'T PRODUCE TODAY A

21       STANDALONE CDMA MODEM.    IT'S A MODEM MODE THAT'S ENABLED IN OUR

22       MODEM CHIPS WITH LTE TO BE MORE PRECISE.

23            BUT, NO, IF SOMEBODY NEEDS TO SUPPORT CDMA FOR A SPECIFIC

24      NETWORK, LIKE VERIZON OR SPRINT OR THE CHINESE OPERATORS, THERE

25      ISN'T AN ALTERNATIVE TO THAT.    IT'S A STANDARD TECHNOLOGY.



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 171 of 209 330


 1       Q.   HAVE YOU HEARD THE TERM MULTIMODE MODEM?

 2       A.   YES.

 3       Q.   WHAT IS A MULTIMODE MODEM?

 4       A.   GENERALLY IT'S, IT'S MEANT TO DESCRIBE THE MODEM

 5       CAPABILITY IS CAPABLE OF SUPPORTING DIFFERENT NETWORKS.       SO,

 6       FOR EXAMPLE, 4G LTE, CDMA, 3G UMTS, 2G, DIFFERENT STANDARDS,

 7       DIFFERENT, QUOTE-UNQUOTE, "MODES."

 8       Q.   WOULD A MODEM THAT SUPPORTS BOTH UMTS AND CDMA BE AN

 9       EXAMPLE OF A MULTIMODE MODEM?

10       A.   YES, IN MY DEFINITION, YES.

11       Q.   WHAT IS A TWO-CHIP SOLUTION?

12       A.   I GUESS I, I TEND TO INTERPRET THAT AS SOMETHING THAT HAS

13       SOME FUNCTIONALITY IMPLEMENTED ACROSS TWO DIFFERENT PIECES OF

14       SILICON OR TWO DIFFERENT CHIPS RATHER THAN ONE.

15       Q.   IF UMTS WERE ON ONE CHIP AND CDMA WERE ON A SEPARATE CHIP,

16       WOULD THAT BE A TWO-CHIP SOLUTION?

17       A.   YES, I'D AGREE WITH THAT.

18       Q.   IN YOUR VIEW, IS A TWO-CHIP SOLUTION AN ALTERNATIVE TO A

19       MULTIMODE MODEM?

20       A.   I MEAN, FUNCTIONALLY IT CAN BE.     IT MAY NOT BE VERY

21       OPTIMAL, BUT IT CAN BE.

22       Q.   WHAT ARE THE TRADEOFFS ASSOCIATED WITH IT?

23       A.   IN GENERAL, IT PROBABLY TAKES UP MORE SPACE IN THE PHONE.

24       YOU KNOW, SPACE IS A PREMIUM FACTOR IN THE DESIGN OF PHONES

25       THESE DAYS.



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 172 of 209 331


 1            SOMETIMES THERE HAS TO BE ADDITIONAL SUPPORTING CIRCUITRY,

 2      POWER MANAGEMENT, MEMORIES THAT SUPPORT EACH OF THOSE CHIPS

 3      PERHAPS DEPENDING ON HOW IT'S ARCHITECTED, AND THERE MAY BE

 4      HIGHER POWER CONSUMPTION.     PROBABLY A NUMBER OF DISADVANTAGES I

 5      WOULD SAY.

 6       Q.   AND HAVE YOU HEARD THE TERM BACKWARDS COMPATIBILITY IN THE

 7       CONTEXT OF MODEM CHIPS?

 8       A.   YES, I HAVE.

 9       Q.   WHAT DOES THAT TERM MEAN?

10       A.   I INTERPRET IT TO MEAN THAT THE MULTIMODE MODEM IS CAPABLE

11       OF RUNNING AT PREVIOUS GENERATIONS OF THE STANDARDS.      SO A 4G

12       MODEM CAN FALL BACK TO A 3G NETWORK IF THERE IS NO 4G NETWORK

13       WHERE THE PHONE IS PRESENT OR WHERE THE MODEM IS PRESENT.

14       Q.   IS BACKWARDS COMPATIBILITY IMPORTANT FOR 4G PHONES?

15       A.   YES, FOR -- AGAIN, IT DEPENDS ON THE OPERATOR, IT DEPENDS

16       ONE THE REGION.   BUT FOR THE VAST MAJORITY OF CASES, YES.

17       Q.   BEFORE MEDIATEK COMMERCIALIZED A MODEM CHIP COMPLIANT WITH

18       THE CDMA STANDARD, WHICH OTHER FIRMS OFFERED CDMA MODEM CHIPS?

19       A.   QUALCOMM FOR SURE.    OF COURSE VIA TELECOM, THE COMPANY I

20       MENTIONED, THEY ALSO HAD A BUSINESS ACTUALLY SELLING CHIPS AT

21       ONE POINT IN TIME AS WELL.     I CAN'T THINK OF ANY OTHERS.

22       Q.   SO BETWEEN 2008 WHEN YOU JOINED MEDIATEK AND 2015 WHEN

23       MEDIATEK FIRST LAUNCHED A CDMA CHIP IN CERTAIN REGIONS, CAN YOU

24       THINK OF ANY OTHER FIRMS WHO HAD CDMA MODEM CHIPS?

25       A.   THERE MAY HAVE BEEN ONE OR TWO SMALLER KOREAN COMPANIES



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 173 of 209 332


 1       THAT I THINK WERE EITHER OUT OF BUSINESS OR GETTING OUT OF

 2       BUSINESS AROUND THE 2008 TIMEFRAME.       CERTAINLY NOT SIGNIFICANT.

 3            BUT, NO, I CAN'T THINK OF ANY OTHERS.

 4       Q.   AND, MR. MOYNIHAN, I'D LIKE TO REFER YOU TO A DOCUMENT IN

 5       THE BINDER OF EXHIBITS IN FRONT OF YOU THAT'S LABELED JX 0050.

 6       A.   THE SMALLER BINDER?

 7       Q.   YES.

 8       A.   JX 50?

 9       Q.   YES.

10       A.   OKAY.

11       Q.   WHAT IS THIS DOCUMENT, MR. MOYNIHAN?

12       A.   IT'S A CONTRACT OR AN AGREEMENT.         IT'S ENTITLED

13       "NON-EXHAUSTIVE CDMA ASIC AGREEMENT."

14       Q.   ARE YOU FAMILIAR WITH THIS AGREEMENT?

15       A.   YES, I'VE SEEN IT BEFORE.

16       Q.   HOW DID YOU BECOME FAMILIAR WITH THE AGREEMENT?

17       A.   I WAS ASKED TO REVIEW IT AS PART OF MY ROLE AT MEDIATEK

18       SOMETIME AFTER IT WAS SIGNED IN 2009.

19                   MR. KEHL:    YOUR HONOR, WE MOVE TO ADMIT JX 0050 INTO

20       EVIDENCE.

21                   MR. SHACHAM:   NO OBJECTION, YOUR HONOR.

22                   THE COURT:   IT'S ADMITTED.

23            (JOINT EXHIBIT JX 0050 WAS ADMITTED IN EVIDENCE.)

24                   THE COURT:    GO AHEAD, PLEASE.

25       BY MR. KEHL:



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 174 of 209 333


 1       Q.    MR. MOYNIHAN, I'D LIKE TO REFER YOU TO PAGE 43 OF JX 0050?

 2       A.    YEP, I'M THERE.

 3       Q.    AND DO YOU SEE THERE'S A SECTION 8 HERE TITLED

 4       NON-AUTHORIZED MANUFACTURERS?

 5       A.    YES, I SEE THAT.

 6       Q.    WHAT IS A NON-AUTHORIZED PURCHASER?

 7       A.    WE HAD SOME TRAINING ON THIS AFTER THE AGREEMENT WAS

 8       SIGNED.

 9             I RECALL IT MEANT AN ENTITY THAT WE WERE NOT ALLOWED TO

10      SELL 3G CHIPSETS TO UNDER THE TERMS OF THE AGREEMENT.

11       Q.    AND SO WHAT IS AN AUTHORIZED PURCHASER?

12       A.    I GUESS THE OPPOSITE.   I BELIEVE THERE WAS A LIST OF NAMES

13       THAT WERE PROVIDED ON A REGULAR BASIS OR IN SOME KIND OF

14       FASHION FROM QUALCOMM TO MEDIATEK TO LIST COMPANIES THAT WERE,

15       QUOTE-UNQUOTE, "AUTHORIZED PURCHASERS."

16       Q.    AND WHO DID YOU UNDERSTAND THE AUTHORIZED PURCHASERS TO

17       BE?

18       A.    I UNDERSTOOD IT TO BE COMPANIES THAT HAD A LICENSE

19       AGREEMENT IN PLACE WITH QUALCOMM.

20       Q.    AND WHO DID YOU UNDERSTAND THE NON-AUTHORIZED PURCHASERS

21       TO BE?

22       A.    I GUESS THE OPPOSITE, PEOPLE WHO DON'T, COMPANIES WHO

23       DON'T.

24       Q.    WHAT WAS MEDIATEK REQUIRED TO DO PURSUANT TO THIS

25       AUTHORIZED PURCHASER REQUIREMENT?



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 175 of 209 334


 1       A.   WE WERE, AS I RECALL, WE WERE ONLY ALLOWED TO SELL 3G

 2       CHIPSETS TO THE LIST OF NAMES THAT WERE ON THE AUTHORIZED

 3       PURCHASERS.

 4            I BELIEVE THERE WERE ALSO SOME OTHER CONDITIONS WHEREBY WE

 5      HAD TO NOTIFY QUALCOMM IF A NON -- SOMEBODY ELSE, OR SOMEBODY

 6      WHO WASN'T ON THE LIST CAME TO TRY TO PURCHASE 3G CHIPS FROM

 7      US.   SO WE HAD SOME NOTIFICATION PROCEDURES I BELIEVE.

 8       Q.   AFTER YOU NOTIFIED QUALCOMM, WERE YOU REQUIRED TO WAIT AT

 9       ALL BEFORE SELLING THAT FIRM MODEM CHIPS?

10       A.   I BELIEVE WE WOULDN'T HAVE BEEN ABLE TO SELL THEM CHIPS

11       UNLESS THEY HAD BECOME A, QUOTE-UNQUOTE, "AUTHORIZED PURCHASER"

12       AT SOME POINT IN THE FUTURE.

13       Q.   WAS MEDIATEK REQUIRED TO DO ANYTHING ELSE PURSUANT TO THE

14       AUTHORIZED PURCHASER REQUIREMENT?

15       A.   YES, WE HAD SOME REPORTING OBLIGATIONS TO QUALCOMM PER THE

16       TERMS OF THE AGREEMENT.

17       Q.   REPORTING WHAT?

18       A.   WE HAD TO REPORT SPECIFIC QUANTITIES OF 3G CHIPSETS THAT

19       WE WOULD HAVE SOLD TO EACH INDIVIDUAL NAME OR EACH INDIVIDUAL

20       CUSTOMER ON THE LIST.

21       Q.   HOW, IF AT ALL, DID THE AUTHORIZED PURCHASER REQUIREMENT

22       IMPACT MEDIATEK'S SALES OF MODEM CHIPS?

23       A.   I THINK IT HAD A, SORT OF A HEADWIND KIND OF AN EFFECT.

24       IT BECAME PRETTY CLEAR AFTER THE AGREEMENT WAS SIGNED THAT WE

25       SEEMED TO BE THE ONLY COMPETITOR IN THE INDUSTRY THAT WAS



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 176 of 209 335


 1       OPERATING WITH THIS CONDITION, OR AT LEAST WE DIDN'T GET THE

 2       SENSE THAT OTHER OF OUR COMPETITOR, BESIDES QUALCOMM, OF

 3       COURSE, BUT OTHER COMPETITORS WERE OPERATING WITH A SIMILAR

 4       KIND OF CONDITION.

 5            SO IT BECAME SOMEWHAT OF A HEADWIND TO OUR BUSINESS, I

 6      BELIEVE.

 7       Q.   WHEN DID MEDIATEK FIRST START SHIPPING COMMERCIAL

 8       QUANTITIES OF 3G MODEM CHIPS?

 9       A.   IT WOULD HAVE BEEN AFTER THIS AGREEMENT WAS SIGNED, SO

10       VERY LATE 2009, EARLY 2010 MORE LIKELY.

11       Q.   WAS THAT MODEM CHIP THE 6268?

12       A.   YEAH, THAT WAS OUR FIRST 3G WIDE BAND CDMA CHIP.

13       Q.   AND WHEN YOU SAY "WIDE BAND CDMA," YOU MEAN THAT CHIP IS

14       COMBINED WITH UMTS, BUT NOT CDMA?    IS THAT CORRECT?

15       A.   YEAH, THAT'S PROBABLY A FAIR DEFINITION.      WIDE BAND CDMA

16       IS LIKE ONE, FIRST STEP IN THE UMTS STANDARD IS HOW I THINK

17       ABOUT IT.   BUT IT'S DIFFERENT TO THE CDMA WE WERE TALKING ABOUT

18       EARLIER.

19       Q.   AND WHAT ROLE DID YOU PLAY IN MEDIATEK'S EFFORT TO SELL

20       THE 6268?

21       A.   SO AFTER I JOINED MEDIATEK IN JANUARY OF 2008, MY ROLE WAS

22       MOSTLY FOCUSSED ON PLANNING OUR MOBILE CHIPSET ROADMAP, SO THAT

23       INCLUDED THE 3G PRODUCTS.    IN FACT, THAT WAS A BIG PART OF THE

24       FOCUS.

25            SO DURING KIND OF 2008, 2009, EVEN A LITTLE LATER, I WAS



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 177 of 209 336


 1      CERTAINLY ENGAGED WITH INTERNAL TEAMS, PLANNING THAT, DOING

 2      SOME COMPETITIVE ANALYSIS.

 3            AND ALSO ENGAGING WITH MOSTLY I WOULD SAY WHAT WE WOULD

 4      HAVE CALLED INTERNATIONAL, NON-CHINA CUSTOMERS TO PROMOTE OUR

 5      ROADMAP, UNDERSTAND WHAT THEIR REQUIREMENTS ARE, TRY TO MAKE

 6      SURE THAT OUR ROADMAP WOULD ADDRESS THOSE REQUIREMENTS.

 7       Q.   WHEN WAS THE 6268 READY TO ENGAGE WITH CUSTOMERS?

 8       A.   I MEAN, PROBABLY IN DIFFERENT STAGES, BUT IT WOULD HAVE

 9       PROBABLY BEEN READY EARLY FIRST HALF 2009.

10       Q.   WHAT DID YOU LEARN FROM CUSTOMERS ABOUT THEIR DESIRE TO

11       SOURCE THE 6268 FROM MEDIATEK IN THE FIRST HALF OF 2009.

12       A.   IN GENERAL, DURING THAT PERIOD, 2008 INTO 2009, AND EVEN

13       INTO 2009, THE KIND OF PREVAILING MESSAGE FROM ALL OF THE

14       CUSTOMERS I ENGAGED WITH WAS THAT THEY EXPECTED US TO HAVE A

15       LICENSE AGREEMENT WITH QUALCOMM BEFORE THEY WOULD CONSIDER

16       PURCHASING 3G CHIPSETS FROM MEDIATEK.

17       Q.   AND HOW DID THIS IMPACT THE TIMING OF SALES OF 6268?

18       A.   WELL, AT THE TIME WE DIDN'T HAVE A LICENSE AGREEMENT WITH

19       QUALCOMM.   WE DIDN'T HAVE ANY AGREEMENT WITH QUALCOMM.     SO IT

20       SORT OF STALLED THE PROGRESS I WOULD SAY.

21       Q.   DID MEDIATEK DO ANYTHING TO ALLEVIATE THESE CUSTOMER

22       CONCERNS?

23       A.   I DON'T -- I PERSONALLY DIDN'T, BUT I KNOW SOMEBODY IN THE

24       COMPANY REACHED OUT AT SOME POINT TO SEEK A LICENSE AGREEMENT

25       FROM QUALCOMM.



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 178 of 209 337


 1       Q.     DID YOU AT ANY TIME FORM AN UNDERSTANDING AS TO THE PACE

 2       OF THESE NEGOTIATIONS WITH QUALCOMM?

 3       A.     I WASN'T PERSONALLY INVOLVED IN THE NEGOTIATIONS.      I WAS

 4       MORE INVOLVED IN THE PRODUCT PLANNING.        BUT CERTAINLY FOR, YOU

 5       KNOW, SOME OF THIS TIME I WAS TRAVELLING BACK AND FORTH TO, TO

 6       TAIWAN HEADQUARTERS A LOT.

 7              THERE WAS A GENERAL SENSE I THINK THAT THEY WERE GOING

 8      SLOW.    THEY WOULD HAVE LIKED TO HAVE -- WE WOULD HAVE LIKED IF

 9      THEY HAD GONE FASTER.         WE FELT LIKE THEY WERE SORT OF MAYBE

10      BEING SLOW.

11       Q.     DO YOU KNOW WHAT AGREEMENT WAS ULTIMATELY REACHED, IF ANY?

12       A.     I BELIEVE IT WAS SOMETHING CALLED A COVENANT NOT TO ASSERT

13       AGREEMENT.

14       Q.     IS THAT A DIFFERENT AGREEMENT THAN THE ONE REFLECTED IN

15       JX 0050?

16       A.     I BELIEVE THERE WERE TWO AGREEMENTS SIGNED AT THE SAME

17       TIME.

18       Q.     IF I COULD REFER YOU TO JX 0051.

19       A.     YEAH, THAT'S THE SECOND ONE.

20       Q.     IS THIS THE SECOND AGREEMENT?

21       A.     YES.

22                     MR. KEHL:    YOUR HONOR, WE MOVE TO ADMIT JX 0051 INTO

23       EVIDENCE.

24                     MR. SHACHAM:    NO OBJECTION, YOUR HONOR.

25                     THE COURT:   IT'S ADMITTED.



                               UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 179 of 209 338


 1            (JOINT EXHIBIT JX 0051 WAS ADMITTED IN EVIDENCE.)

 2                  THE COURT:   GO AHEAD, PLEASE.

 3       BY MR. KEHL:

 4       Q.   HOW DID THE 6268 PERFORM IN THE MARKET?

 5       A.   NOT VERY WELL I WOULD SAY.

 6       Q.   TO WHAT DO YOU ATTRIBUTE THAT?

 7       A.   MOSTLY I THINK IT WAS SORT OF COMING INTO THE MARKET LATE.

 8       IT WAS -- YOU KNOW, THESE THINGS TEND TO HAVE A SHELF LIFE.

 9       THE PACE OF INNOVATION MOVES PRETTY QUICKLY.

10            BY THE TIME WE WERE REALLY PUSHING IT THE MARKET, THE

11       REQUIREMENTS HAD MOVED ON FROM WHAT FEATURES THE 6268 COULD

12       DELIVER.

13       Q.   WAS THE 6268 BETTER POSITIONED IN EARLY 2009?

14       A.   PROBABLY, YES.

15       Q.   WHEN DID MEDIATEK FIND SUCCESS SELLING 3G MODEM CHIPS?

16       A.   THE NEXT WAVE OF 3G PRODUCTS WENT TO MARKET THE SECOND

17       HALF OF 2011.

18       Q.   AND HOW, IF AT ALL, DID THE TIMING OF MEDIATEK'S SUCCESS

19       IN 3G EFFECT THE ENTRY INTO 4G?

20       A.   WE WERE CERTAINLY NOT EARLY INTO 3G.     WE WERE WORKING HARD

21       TO CATCH UP.    YOU KNOW, SOME OF THESE THINGS WITH THE

22       AGREEMENTS AND THE NEGOTIATIONS TENDED TO DELAY OUR ENTRY.

23            SO I THINK THE, THE POINT IN TIME WHERE WE SAW REVENUE IN

24      3G, WE HAD ALSO SEEN A DECLINE IN OUR 2G BUSINESS IN 2009/'10.

25            IT WAS PRETTY TOUGH TIME.    THE REVENUE PROFITS WERE UNDER



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 180 of 209 339


 1      PRESSURE.

 2            SO NOT BEING ABLE TO GENERATE PROFIT REVENUE ON 3G I THINK

 3      IMPACTED OUR ABILITY TO INVEST IN 4G.

 4       Q.   EARLIER TODAY, MR. MOYNIHAN, YOU MENTIONED I BELIEVE

 5       TIER 1 OEM'S.

 6            DO YOU RECALL THAT?

 7       A.   YES, I PROBABLY USED THAT TERM.

 8       Q.   WHAT BENEFITS, IF ANY, ACCRUED TO A MODEM CHIP SUPPLIER

 9       THAT SELLS TO TIER 1 OEM'S?

10       A.   I MEAN, SO TIER 1 OEM'S, BY VIRTUE OF THE NAME, I GUESS,

11       ARE KIND OF THE TOP TIER SUPPLIERS.     THEY TEND TO BE THE

12       COMPANIES THAT HAVE, YOU KNOW, THE ADOPTION OF THE LATEST

13       TECHNOLOGIES.   THEY TEND TO BE THE ONES THAT ARE DOING THE,

14       MAYBE THE MOST PRESTIGIOUS, MORE VISIBLE BUSINESS.      THEY TEND

15       TO HAVE, YOU KNOW, VERY STRONG INTERNAL R&D TEAMS.      THEY GOT

16       THERE FOR A REASON.

17            SO I THINK WORKING WITH THOSE KIND OF COMPANIES MAKES US,

18      AS A SUPPLIER, A BETTER SUPPLIER.

19       Q.   ARE THERE ANY PARTICULAR POINTS IN TIME WHEN THE BENEFITS

20       OF WORKING WITH A TIER 1 OEM ARE MORE OR LESS IMPORTANT?

21       A.   I MEAN, YES.    I THINK IT'S ALWAYS IMPORTANT, BUT I THINK

22       POINTS OF INDUSTRY TRANSITION, SO FROM FEATURE PHONES TO

23       SMARTPHONES OR FROM 2G TO 3G OR 3G TO 4G CAN BE QUITE CRITICAL

24       TIMES BECAUSE THERE'S NEW NETWORKS ROLLING OUT, A LOT OF

25       REQUIREMENTS.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 181 of 209 340


 1            THE TIER 1S ARE OFTEN THE FIRST SUPPLIERS INTO THOSE NEW

 2       MARKETS OR THOSE TRANSITIONS.    SO I THINK AS A SUPPLIER, WE

 3       TEND TO THINK THAT THEY CAN HELP US AS A SUPPLIER AND NAVIGATE

 4       SOME OF THOSE TRANSITIONS WITHOUT FALLING DOWN.

 5       Q.   CAN YOU THINK OF ANY PARTICULAR EXAMPLES OF THIS?

 6       A.   SURE, YEAH.

 7       Q.   CAN YOU PLEASE GIVE US ONE?

 8       A.   I MEAN, ONE EXAMPLE I THINK OF IS WHEN WE WERE TRYING TO

 9       TRANSITION FROM 3G TO 4G AT AT&T IN THE U.S., WE HAD HAD SOME

10       SUCCESS IN 3G WITH AT&T, OR ONE OF OUR CUSTOMERS HAD SOME

11       SUCCESS, I SHOULD SAY, WITH AT&T IN 3G.     SO WE WERE OBVIOUSLY

12       TRYING TO TRANSLATE THAT INTO 4G SUCCESS.

13            IT TURNS OUT AT THE TIME WE HAD BUILT A VERY INDUSTRY

14      STANDARD, OR PER THE SPEC, 4G MODEM.

15            AT&T'S NETWORK WAS A LITTLE -- OR HAD SOME UNIQUE

16      REQUIREMENTS.    THEY WEREN'T IN THE STANDARD, BUT THEY WERE

17      OBVIOUSLY REQUIRED FOR AT&T.    EVEN AT THE ENTRY TIER THEY WERE

18      REQUIRED.

19            OUR CHIPSET HADN'T THE FEATURE, WE DIDN'T HAVE THAT

20      CAPABILITY TO SUPPORT THAT.    SO IT KIND OF, I THINK, BLOCKED US

21      FROM -- OR OUR CUSTOMERS FROM USING US TO SUPPORT PHONES ON

22      AT&T'S NETWORK FOR MANY YEARS.

23       Q.   AT THE TIME MEDIATEK WAS MAKING THIS TRANSITION FROM 3G TO

24       4G, HOW WOULD YOU DESCRIBE ITS COMMERCIAL RELATIONSHIPS WITH

25       TIER 1 OEM'S?



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 182 of 209 341


 1       A.   IT WAS -- I THINK IT WAS GROWING.     WE HAD, I THINK, MADE

 2       SOME SUCCESS IN THE PREVIOUS YEARS IN TRANSLATING, YOU KNOW,

 3       SOME OF OUR SUCCESS IN 2G INTO NEW BUSINESS AT 3G, AND STARTED

 4       TO PENETRATE NEW OEM'S THAT WE HADN'T SUPPLIED IN 2G.

 5       Q.   MR. MOYNIHAN, IN MEDIATEK'S SALES OF 4G MODEM CHIPS, ARE

 6       THERE ANY PARTICULAR BUSINESS CHALLENGES THAT THE FIRM FACES?

 7       A.   I MEAN, I THINK THE CHALLENGES ARE SIMILAR DEPENDING ON

 8       THE SEGMENT, NOT RELATING TO 3G.    I THINK 3G, 4G IS SIMILAR

 9       CHALLENGES, I THINK.

10       Q.   WHAT ARE THE TYPICAL COMPETITIVE CRITERIA IN THE SALE OF

11       MODEM CHIPS?

12       A.   I MEAN, OBVIOUSLY WE TALKED A LITTLE BIT EARLIER ABOUT IT

13       DEPENDS ON THE TIER OF PHONE THAT YOU'RE TARGETING, THE

14       FEATURES.   BUT IN ANY TIER THE FEATURES ARE IMPORTANT.     YOU

15       HAVE TO SUPPORT A CERTAIN MODEM FEATURE SET, LTE, CDMA,

16       WHATEVER.   YOU HAVE TO SUPPORT CERTAIN FREQUENCY BANDS.     IF

17       IT'S SOMETHING THAT'S GOING INTO THE U.S. MARKET, IT HAS TO

18       SUPPORT THE FREQUENCY BANDS THAT THE U.S. CARRIERS ARE

19       ADOPTING.

20            SO FEATURES ARE ALWAYS IMPORTANT.

21            YOU KNOW, SIZE AND POWER CONSUMPTION ARE ALWAYS CRITICAL,

22      AND I GUESS PRICE IS ALWAYS A FACTOR.

23       Q.   DO YOU PERCEIVE THERE TO BE ANY ADDITIONAL FACTORS AT

24       ISSUE IN COMPETITION WITH QUALCOMM?

25       A.   IT CERTAINLY FEELS LIKE THAT SOME DAYS, YES.



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   DIRECT BY MR. KEHL 1510 Filed 07/02/19 Page 183 of 209 342


 1       Q.   WHAT ARE THOSE FACTORS?

 2       A.   WELL, WE ALL KNOW THAT, YOU KNOW, QUALCOMM HAS THIS

 3       LICENSING BUSINESS THAT SORT OF TENDS TO GIVE THEM A LARGE

 4       FINANCIAL TRANSACTION BETWEEN THE SAME COMPANY THAT THEY'RE

 5       SUPPLYING CHIPS TO.

 6            YOU KNOW, WE SOMETIMES FEEL, IN THE COMPETITION

 7      ENVIRONMENT, IT'S A LITTLE BIT LIKE COMPETING WITH ONE HAND

 8      TIED BEHIND YOUR BACK.    THERE ARE SORT OF OTHER FINANCIAL

 9      CONSIDERATIONS, OTHER INCENTIVES THAT WHEN THE OEM LOOKS AT THE

10      PICTURE, THE TOTAL COST OF OWNERSHIP IS SOMETHING THAT'S VERY

11      HARD FOR US TO COMPETE WITH SOMETIMES.

12                 MR. KEHL:    YOUR HONOR, AT THIS TIME WE'RE GOING TO

13       MOVE TO THE DOCUMENTS THAT WERE SUBJECT TO THE COURT'S SEALING

14       ORDER.

15                 THE COURT:    OKAY.   SO WHY DON'T WE ALSO HANDLE THE

16       PUBLIC PORTION OF THE CROSS.     IT'S 3:05.

17                 MR. SHACHAM:   MY NAME IS MATAN SHACHAM FROM QUALCOMM.

18            MAY I HAVE A MOMENT TO PASS OUT BINDERS, PLEASE?

19                 THE COURT:    YES.

20            (PAUSE IN PROCEEDINGS.)

21                 MR. SHACHAM:   YOUR HONOR, WHAT I'VE HANDED YOU IS THE

22       ONE EXHIBIT, AND THE WHITE BINDER IS THE DEPOSITION TRANSCRIPTS

23       FOR EASE OF REFERENCE.

24                 THE COURT:    OKAY.   THANK YOU.

25            IT'S 3:07.   GO AHEAD, PLEASE.



                            UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 184 of 209 343


 1                                CROSS-EXAMINATION

 2       BY MR. SHACHAM:

 3       Q.    GOOD AFTERNOON, MR. MOYNIHAN.

 4       A.    GOOD AFTERNOON.

 5       Q.    MEDIATEK STARTED COMMERCIAL SALES OF ITS CDMA CHIPS AROUND

 6       2010; CORRECT?

 7       A.    THAT'S CORRECT.

 8       Q.    AND THAT CHIP WAS CALLED THE MT 6268; RIGHT?

 9       A.    THAT'S CORRECT.

10       Q.    IN 2010, COMPETITION IN THE SMARTPHONE INDUSTRY WAS VERY

11       HIGH; IS THAT FAIR TO SAY?

12       A.    THERE WERE CERTAINLY MULTIPLE SUPPLIERS, YES.

13       Q.    WOULD YOU SAY IT'S FAIR TO SAY THAT COMPETITION WAS VERY

14       HIGH AT THAT POINT?

15       A.    I THINK SO, YES.

16       Q.    IN 2010, THERE WAS ALSO VERY HIGH COMPETITION IN THE

17       SMARTPHONE CHIP VENDOR MARKET; IS THAT FAIR TO SAY?

18       A.    I'M SORRY.   WHAT TIMEFRAME?

19       Q.    IN 2010.

20       A.    THERE WERE ALSO A NUMBER OF SUPPLIERS OF CHIPSETS FOR

21       SMARTPHONES, YES.

22       Q.    SO COMPETITION IN 2010 IN THE CHIP VENDOR MARKET WAS VERY

23       HIGH; CORRECT?

24       A.    YES, THERE WERE A NUMBER OF SUPPLIERS, YES.

25       Q.    SO MEDIATEK HAD TO COMPETE WITH QUALCOMM WHEN IT ENTERED



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 185 of 209 344


 1       THE WCDMA MARKET; RIGHT?

 2       A.     YES.

 3       Q.     IT HAD TO COMPETE WITH INFINEON?

 4       A.     YES, I BELIEVE THEY WERE STILL ACTIVE THEN, YES.

 5       Q.     ALSO HAD TO COMPETE WITH ERICSSON?

 6       A.     THE NAME MIGHT HAVE CHANGED A LITTLE, BUT ERICSSON EMP,

 7       YES.

 8       Q.     IN FACT, YOU TESTIFIED PREVIOUSLY THAT THERE WERE POSSIBLY

 9       OTHER WCDMA COMPETITORS AT THAT TIME AS WELL; CORRECT?

10       A.     2010?   YES, THERE PROBABLY STILL -- YEAH, THERE WERE

11       OTHERS AT THE TIME, YES.

12       Q.     MEDIATEK FIRST INTRODUCED AN LTE CHIP IN 2014; IS THAT

13       RIGHT?

14       A.     YES, THAT'S CORRECT.

15       Q.     AND BY 2016, MEDIATEK'S SHARE OF THE OVERALL LTE CHIP

16       MARKET HAD INCREASED SIGNIFICANTLY?      IS THAT FAIR TO SAY?

17       A.     FROM NOTHING IN 2014, I THINK THAT'S PROBABLY FAIR.

18       Q.     IN FACT, BY MARCH 2016, MEDIATEK WAS THE NUMBER TWO CHIP

19       SUPPLIER IN THE WORLD FOR SMARTPHONES BY VOLUME, WASN'T IT?

20       A.     BY VOLUME IN 2016, YEAH, THAT WOULD BE PROBABLY CORRECT.

21       Q.     AND THAT REMAINED THE CASE AS OF MARCH 2018 WHEN YOU WERE

22       DEPOSED IN THIS CASE; RIGHT?

23       A.     YEAH, THAT WOULDN'T SURPRISE ME.

24       Q.     SO MEDIATEK HAS SIGNIFICANTLY IMPROVED ITS COMPETITIVE

25       POSITION IN THE SMARTPHONE CHIP VENDOR MARKET SINCE 2010;



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 186 of 209 345


 1       CORRECT?

 2       A.    I MEAN, SINCE WE SHIPPED NOTHING IN SMARTPHONES IN 2010, I

 3       THINK THAT'S FAIR.    I THINK WE'RE SHIPPING MORE NOW, YES.

 4       Q.    SO IT'S SIGNIFICANTLY IMPROVED ITS POSITION?

 5       A.    FROM ZERO, SURE.

 6       Q.    AND THAT'S TRUE IN TERMS OF BOTH MARKET SHARE AND REVENUE;

 7       RIGHT?

 8       A.    YEAH.   BY REVENUE IT WOULD BE SMALLER, BUT BY MARKET

 9       SHARE, YEAH.

10       Q.    SO IT'S IMPROVED IN BOTH OF THOSE AREAS?

11       A.    AGAIN, WE'RE COMING FROM A BASE OF ZERO IN 2010 IN

12       SMARTPHONES.    IT'S ALL RELATIVE I GUESS.

13       Q.    SINCE 2010, MEDIATEK HAS ALSO SUBSTANTIALLY CLOSED ANY GAP

14       BETWEEN WHERE IT'S SITUATED FROM A TECHNICAL STANDPOINT AND

15       WHERE OTHERS IN THE INDUSTRY ARE.      IS THAT FAIR TO SAY?

16       A.    I THINK THAT DEPENDS ON WHAT DIMENSION OF TECHNOLOGY

17       YOU'RE TALKING ABOUT.    IT'S TOO BROAD TO LUMP INTO ONE.

18       Q.    DO YOU RECALL BEING DEPOSED IN MARCH OF 2018?

19       A.    YES.

20       Q.    AND YOU WERE UNDER OATH AT THAT TIME?

21       A.    YES.

22       Q.    I'D LIKE TO PLAY A CLIP FROM YOUR DEPOSITION.      IT'S

23       PAGE 36, LINE 25, THROUGH 11, LINE 8.

24             (A VIDEOTAPE WAS PLAYED IN OPEN COURT OFF THE RECORD.)

25       BY MR. SHACHAM:



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 187 of 209 346


 1       Q.     YOU GAVE THAT -- YOU WERE ASKED THAT QUESTION AND YOU GAVE

 2       THAT ANSWER; CORRECT, SIR?

 3       A.     SURE.

 4       Q.     AND YOU STAND BY THAT TESTIMONY TODAY?

 5       A.     YES.

 6       Q.     AND YOU ATTRIBUTE MEDIATEK'S SUCCESS IN THE MARKET OVER

 7       THE PAST EIGHT YEARS TO THE FACT THAT MEDIATEK MAKES AND SELLS

 8       HIGH QUALITY PRODUCTS; IS THAT CORRECT?

 9       A.     YES, I THINK THAT'S FAIR.

10       Q.     YOU TESTIFIED EARLIER THAT MEDIATEK OBTAINED CDMA

11       CAPABILITY AROUND 2012 OR 2013; IS THAT RIGHT?

12       A.     YEAH, I -- I DON'T REMEMBER THE EXACT DATE.     I THOUGHT IT

13       WAS AROUND 2013.

14       Q.     AND IT DID SO BY LICENSING CDMA TECHNOLOGY FROM A COMPANY

15       CALLED VIA TELECOM; IS THAT RIGHT?

16       A.     THAT'S CORRECT.

17       Q.     MEDIATEK CONSIDERED LICENSING VIA'S CDMA TECHNOLOGY AS

18       EARLY AS 2008; RIGHT?

19       A.     UM, I DON'T KNOW SPECIFICALLY IF WE CONSIDERED LICENSING

20       VIA.    I KNOW WE CONSIDERED LICENSING CDMA I.P. BACK IN 2008,

21       AROUND THAT TIMEFRAME, YES.

22       Q.     BUT MEDIATEK MADE A BUSINESS DECISION TO WAIT; RIGHT?

23       A.     I WASN'T INVOLVED IN THE DECISION.    BUT WE DIDN'T LICENSE

24       IT AT THE TIME.

25       Q.     DO YOU RECALL GIVING TESTIMONY IN AN INVESTIGATIVE HEARING



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 188 of 209 347


 1       IN THIS MATTER AROUND SEPTEMBER 2016, SIR?

 2       A.    VAGUELY.

 3       Q.    COULD YOU PLEASE TURN TO THE BINDER IN FRONT OF YOU, IT'S

 4       THE WHITE ONE.

 5       A.    THIS ONE?    OH, THE WHITE ONE.

 6       Q.    THE WHITE ONE, PLEASE.

 7       A.    YEP.

 8       Q.    AND THERE'S A TAB IN THERE FOR I.H. TRANSCRIPT.

 9       A.    YEP.

10       Q.    CAN YOU PLEASE TURN, SIR, TO PAGE 204 OF THAT TRANSCRIPT.

11       A.    YEP.

12       Q.    AND DO YOU SEE THERE, YOU WERE ASKED THE QUESTION, "SO IF

13       ENABLING CDMA ALLOWED MEDIATEK TO POTENTIALLY ADDRESS UP TO 70

14       PERCENT OF THE U.S. MARKET, WHY DIDN'T MEDIATEK CONSIDER

15       LICENSING VIA CDMA TECHNOLOGY EARLIER IN TIME?"

16             AND YOU START YOUR ANSWER, "WE DID ACTUALLY -- SO IT WAS

17       FAR BACK AS 2008."     AND THEN YOU CONTINUE AT LINE 14, "I THINK

18       ULTIMATELY WE DECIDED THAT IT WASN'T THE RIGHT TIME TO DO IT

19       BECAUSE WE WERE STILL TRYING TO, YOU KNOW, GET INTO 3G, YOU

20       KNOW, FIGHT THAT FIRE, STABILIZE THAT.

21             "SO THE DECISION I THINK BECAME ONE OF A BUSINESS

22      DECISION.      IN MANY CASES, IT'S A MAKE-OR-BUY KIND OF DECISION."

23             DO YOU STAND BY THAT TESTIMONY TODAY?

24       A.    YEAH.    I THINK I WAS EXTRAPOLATING WHAT THE DECISION WAS.

25       I WASN'T INVOLVED.



                              UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 189 of 209 348


 1       Q.    BUT YOUR UNDERSTANDING IS THAT IT WAS A BUSINESS DECISION?

 2       A.    IT WAS A DECISION NOT TO LICENSE IT AT THE TIME, YES.

 3       Q.    AND MEDIATEK MADE THAT BUSINESS DECISION BECAUSE IT WANTED

 4       TO FOCUS ON OTHER 3G TECHNOLOGY FIRST; RIGHT?

 5       A.    YEAH, I THINK THAT'S FAIR.    WE WERE CERTAINLY PUTTING

 6       PRIORITY ON WIDE BAND CDMA AT THE TIME.

 7       Q.    MEDIATEK HAD THE CAPABILITY IN-HOUSE TO DESIGN AND DEVELOP

 8       ITS OWN MODEM TO IMPLEMENT THE CDMA FUNCTION; CORRECT?

 9       A.    YEAH, I BELIEVE WE COULD HAVE, YES.

10       Q.    BUT MEDIATEK DECIDED THAT IT WOULD BE MORE EXPEDIENT TO

11       TAKE THE VIA LICENSE THAN TO DEVELOP ITS OWN CDMA MODEM; RIGHT?

12       A.    YEAH.   I BELIEVE ULTIMATELY THAT THE DECISION WAS MADE

13       THAT IT WAS PROBABLY FASTER TO LICENSE ON THE PHYSICAL I.P.

14       FROM ANOTHER COMPANY THAT HAD SOME PROVEN RECORD.

15       Q.    AS OF MARCH 2018, MEDIATEK WAS WORKING TO DEVELOP 5G MODEM

16       CHIPS; RIGHT?

17       A.    BY MARCH 2018 YOU SAID?

18       Q.    YES, SIR.

19       A.    YES, THAT'S CORRECT.

20       Q.    MR. MOYNIHAN, YOU TESTIFIED EARLIER ABOUT THE AGREEMENT

21       THAT QUALCOMM AND MEDIATEK ENTERED INTO IN 2009, OR I GUESS IT

22       WAS TWO AGREEMENTS; RIGHT?

23       A.    YEAH, I BELIEVE THERE WERE TWO, YES.

24       Q.    YOU WERE NOT INVOLVED IN ANY WAY IN THE NEGOTIATION OF

25       THAT AGREEMENT; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 190 of 209 349


 1       A.    NO, I WAS NOT.

 2       Q.    YOU WERE NOT INVOLVED IN DISCUSSIONS OF ANY KIND WITH

 3       ANYBODY FROM QUALCOMM LEADING UP TO THAT 2009 AGREEMENT?

 4       A.    NO, I WAS NOT.

 5       Q.    YOU WERE NOT ASKED TO PROVIDE ANY SORT OF BUSINESS ADVICE

 6       TO OTHERS AT MEDIATEK AS PART OF NEGOTIATION OF THAT AGREEMENT?

 7       A.    NOTHING THAT I CAN -- NOT THAT I CAN REMEMBER, NO.

 8       Q.    AND YOU WERE NOT ASKED TO REVIEW ANY DRAFTS OF THAT

 9       AGREEMENT BEFORE IT WAS SIGNED; RIGHT?

10       A.    NO, I WAS NOT.

11       Q.    SO YOU DIDN'T EVEN READ THAT AGREEMENT UNTIL AFTER IT WAS

12       SIGNED; RIGHT?

13       A.    THAT'S CORRECT.

14       Q.    PROBABLY ONE OR TWO YEARS AFTER IT WAS SIGNED; IS THAT

15       RIGHT?

16       A.    2010, MAYBE EARLY 2011, SOMETHING LIKE THAT.

17       Q.    THAT'S ABOUT ONE OR TWO YEARS?

18       A.    YEAH.

19       Q.    THE PERSON WHO LED THOSE NEGOTIATIONS FOR MEDIATEK WAS A

20       GENTLEMAN NAMED DAVID CHANG; IS THAT RIGHT?

21       A.    THAT'S MY UNDERSTANDING, YES.

22       Q.    AND YOU'RE AWARE THAT SHORTLY BEFORE THAT DEAL WAS SIGNED,

23       MR. CHANG SAID THE DEAL WAS DEFINITELY A WIN-WIN CASE FOR BOTH

24       COMPANIES; CORRECT?

25       A.    HE MAY HAVE, YES.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 191 of 209 350


 1       Q.    AND YOU'RE AWARE OF THAT?

 2       A.    I THINK SO.   I THINK I MAY HAVE SEEN AN E-MAIL SOMEWHERE

 3       ALONG THE WAY.

 4       Q.    BUT YEARS AFTER MR. CHANG DECLARED THAT THE 2009 AGREEMENT

 5       WAS A WIN-WIN DEAL, YOU DECIDED THAT THIS WAS ACTUALLY A BAD

 6       DEAL FOR MEDIATEK; RIGHT?

 7       A.    YEAH, I THINK I HAD A DIFFERENT OPINION.

 8       Q.    AND SPECIFICALLY, YOU TESTIFIED EARLIER THAT YOU BELIEVED

 9       THAT THE AGREEMENT BURDENED MEDIATEK BECAUSE IT CONTAINED AN

10       AUTHORIZED PURCHASER PROVISION; IS THAT RIGHT?

11       A.    AMONG OTHER THINGS, YES.

12       Q.    AND ACCORDING TO YOU, THERE MAY HAVE BEEN CUSTOMERS

13       INTERESTED IN PURSUING 3G DESIGNS THAT WERE NOT ON THE

14       AUTHORIZED PURCHASER LIST; IS THAT RIGHT?

15       A.    THE INDUSTRY CONTEXT I THINK IS IMPORTANT.      IT WAS THE

16       POINT IN TIME WHERE I THINK A LOT OF OUR LEGACY 2G FEATURE

17       PHONE CUSTOMERS WERE PROBABLY EXPLORING ENTRY INTO THE 3G

18       MARKET.

19       Q.    SO THERE MAY HAVE BEEN CUSTOMERS THAT WERE INTERESTED IN

20       PURSUING 3G DESIGNS THAT WERE NOT ON THE AUTHORIZED PURCHASER

21       LIST?

22       A.    YES, THERE WERE, YES.

23       Q.    AND THOSE HYPOTHETICAL CUSTOMERS WOULD HAVE BEEN OEM'S

24       THAT DID NOT HAVE A LICENSE AGREEMENT WITH QUALCOMM; CORRECT?

25       A.    I THINK PER THE DEFINITION, YES.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 192 of 209 351


 1       Q.    FAIR TO SAY THAT ANY SUCH UNLICENSED OEM'S WERE TYPICALLY

 2       SMALLER COMPANIES IN CHINA OR OTHER DEVELOPING COUNTRIES?

 3       A.    YEAH, I THINK THAT'S A REASONABLE EXTRAPOLATION.

 4       Q.    QUALCOMM AND MEDIATEK ENTERED INTO A NEW AGREEMENT IN

 5       2013; CORRECT?

 6       A.    YES.

 7       Q.    AND THAT AGREEMENT REMOVED THE AUTHORIZED PURCHASER

 8       PROVISION COMPLETELY; RIGHT?

 9       A.    YES, I BELIEVE SO.

10       Q.    BUT AS OF THE TIME OF YOUR DEPOSITION, YOU COULDN'T

11       IDENTIFY ANY NEW OEM'S THAT MEDIATEK WAS ABLE TO SELL TO ONCE

12       THAT PROVISION WAS REMOVED; CORRECT?

13       A.    THAT COULD BE TRUE.

14             BY 2013, I WAS LIVING BACK IN THE U.S.        I WASN'T SO

15      ACTIVELY INVOLVED IN THE DIRECT SALES TO OEM'S IN THE MOBILE

16      BUSINESS.     MY ROLE WAS A LITTLE DIFFERENT.

17       Q.    SO YOU COULDN'T IDENTIFY ANY NEW OEM'S THAT MEDIATEK WAS

18       ABLE TO SELL TO ONCE THE AUTHORIZED PURCHASER PROVISION WAS

19       REMOVED; CORRECT?

20       A.    PERHAPS NOT, NO.

21       Q.    AND YOU DIDN'T KNOW ONE WAY OR THE OTHER WHETHER MEDIATEK

22       BEGAN TO SELL TO ANY OEM'S WHO WERE NOT ON THE AUTHORIZED

23       PURCHASER LIST AFTER THE NEW AGREEMENT WAS SIGNED; CORRECT?

24       A.    NO.    I KNOW OUR BUSINESS IN 3G IMPROVED IN THAT TIMEFRAME.

25             BUT AS I SAID, I WASN'T SO DIRECTLY -- MOST OF THOSE SALES



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 193 of 209 352


 1       WOULD HAVE BEEN HANDLED BY OUR CHINA SALES TEAM.       I DIDN'T HAVE

 2       A ROLE IN THAT TEAM, SO I WASN'T SO DIRECTLY INVOLVED.

 3       Q.    SO YOU DIDN'T KNOW ONE WAY OR THE OTHER WHETHER MEDIATEK

 4       BEGAN TO SELL TO ANY OEM'S THAT WERE NOT ON THE AUTHORIZED

 5       PURCHASER LIST?

 6       A.    I NEVER CHECKED OR CROSS-CHECKED.

 7       Q.    SO YOU HAVE NO KNOWLEDGE?

 8       A.    NO KNOWLEDGE.

 9       Q.    YOU ALSO TESTIFIED THAT YOU BELIEVE THAT THE 2009

10       AGREEMENT BURDENED MEDIATEK BECAUSE OF A CUSTOMER-BY-CUSTOMER

11       SALES REPORTING PROVISION; IS THAT RIGHT?

12       A.    YES.

13       Q.    AND THAT PROVISION REQUIRED MEDIATEK TO REPORT THE NUMBER

14       OF CHIPS IT SOLD TO EACH AUTHORIZED PURCHASER?

15       A.    YES.

16       Q.    IT'S TRUE, IS IT NOT, THAT THAT INFORMATION IS SOMETHING

17       THAT MEDIATEK ALREADY MAINTAINED AT THE TIME IN THE ORDINARY

18       COURSE OF BUSINESS?

19       A.    YEAH, IT'S CERTAINLY INFORMATION WE WOULD KNOW WHO WE

20       SHIPPED PRODUCTS TO, YES.

21       Q.    AND IT'S ALSO TRUE THAT NO CUSTOMER EVER TOLD YOU THAT

22       THEY CARED ABOUT MEDIATEK REPORTING THAT INFORMATION TO

23       QUALCOMM; RIGHT?

24       A.    I DON'T RECALL ANY OF THEM SAYING THAT TO ME PERSONALLY,

25       NO.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 194 of 209 353


 1       Q.    AND THE NEW AGREEMENT IN 2013 REMOVED THAT

 2       CUSTOMER-BY-CUSTOMER REPORTING PROVISION, TOO; CORRECT?

 3       A.    YES, AND I THINK IT REPLACED IT WITH SOME KIND OF

 4       AGGREGATE REPORTING REQUIREMENT.

 5       Q.    BUT THE CUSTOMER-BY-CUSTOMER PORTION WAS GONE; RIGHT?

 6       A.    YEAH, IT WAS AGGREGATED BY CHIPSET.

 7       Q.    MR. MOYNIHAN, BOTH THE 2009 AGREEMENT AND THE 2013

 8       AGREEMENT HAVE NOW EXPIRED; RIGHT?

 9       A.    THAT'S MY UNDERSTANDING, YES.

10       Q.    AND AS OF MARCH 2018 WHEN YOU WERE DEPOSED, YOU COULDN'T

11       POINT TO ANY EFFECT THAT THE EXPIRATION OF THOSE AGREEMENTS HAD

12       HAD ON MEDIATEK'S BUSINESS; CORRECT?

13       A.    I DON'T THINK SO.

14       Q.    YOU COULD NOT POINT TO ANY SUCH EFFECT; CORRECT?

15       A.    I DON'T THINK SO.   2018, YOU SAID?

16       Q.    AS OF 2018.

17       A.    MARCH?   YEAH.   I MEAN, I THINK THERE WERE, LIKE I SAID,

18       POINTS IN TIME WHERE OUR 3G BUSINESS DEFINITELY SAW SOME GROWTH

19       AFTER THE FIRST AGREEMENT EXPIRED.      I DON'T KNOW THAT THEY WERE

20       NECESSARILY CLOSELY RELATED, BUT THERE WAS SOME EFFECT.

21       Q.    I'D LIKE TO PLAY PAGE 242, LINES 17 THROUGH 21, PLEASE.

22             (A VIDEOTAPE WAS PLAYED IN OPEN COURT OFF THE RECORD.)

23       BY MR. SHACHAM:

24       Q.    YOU WERE ASKED THAT QUESTION AND YOU GAVE THAT ANSWER;

25       CORRECT?



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 195 of 209 354


 1       A.    CORRECT.

 2       Q.    AND YOU STAND BY THAT TESTIMONY TODAY?

 3       A.    SURE.

 4       Q.    YOU ALSO TESTIFIED THAT YOU THOUGHT THE NEGOTIATIONS FOR

 5       THE 2009 AGREEMENT TOOK TOO LONG; RIGHT?

 6       A.    THAT'S THE PERCEPTION I HAD FROM INTERNAL DISCUSSIONS AT

 7       THE TIME, YES.

 8       Q.    AND YOU BELIEVE THAT THE LENGTH OF THE NEGOTIATIONS

 9       DELAYED MEDIATEK'S ABILITY TO SELL ITS FIRST WCDMA CHIP, THE

10       MT 6268; RIGHT?

11       A.    WHAT I BELIEVE IS OUR CUSTOMERS WERE NOT WILLING TO BUY A

12       CHIP, A 3G CHIPSET FROM MEDIATEK UNTIL WE HAD A, IN THEIR

13       WORDS, A LICENSE AGREEMENT WITH QUALCOMM.

14       Q.    BUT, AGAIN, YOU WEREN'T INVOLVED IN ANY WAY IN THOSE

15       NEGOTIATIONS; RIGHT?

16       A.    THAT'S CORRECT.

17       Q.    AND IT'S TRUE, IS IT NOT, THAT THERE WERE INTERNAL DELAYS

18       IN THE DEVELOPMENT OF THE MT 6268 CHIPSET THAT HAD NOTHING TO

19       DO WITH QUALCOMM'S LICENSING NEGOTIATIONS?

20       A.    THERE WERE CERTAINLY -- I MEAN, IT'S OUR FIRST 3G PRODUCT.

21       IT'S A COMPLEX TECHNOLOGY.     I WOULDN'T BE SURPRISED IF THERE

22       WERE DELAYS, OTHER ISSUES WITH THE PROJECT AS WELL.

23       Q.    AND THOSE WERE DELAYS THAT HAD NOTHING TO DO WITH ANY

24       NEGOTIATIONS WITH QUALCOMM; RIGHT?

25       A.    YEAH, THOSE WOULD HAVE BEEN SEPARATE.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 196 of 209 355


 1       Q.    FOR EXAMPLE, THE INTEGRATION OF THE ADI OTHELLO RF

 2       TRANSCEIVER RESULTED IN A DELAY IN THE DEVELOPMENT SCHEDULE FOR

 3       THE MT 6268; ISN'T THAT RIGHT?

 4       A.    I'D CHARACTERIZE IT A LITTLE DIFFERENTLY.      THIS IS A

 5       DECISION THAT WAS MADE AFTER THE ACQUISITION OF THE ANALOG

 6       DEVICES TEAM.     THE DECISION WAS MADE SOMETIME IN 2008 TO ADOPT

 7       THE TRANSCEIVER THAT WAS ACQUIRED WITH THE ADI ACQUISITION.

 8       THAT, BY ITSELF, WOULD HAVE NECESSITATED SOME CHANGE IN THE

 9       PRODUCT, REWORKING OF THINGS.     THAT WOULD HAVE TAKEN SOME TIME.

10       Q.    AND THAT CAUSED SOME DELAY; RIGHT?

11       A.    IT CERTAINLY WOULD HAVE TAKEN TIME, YES.

12       Q.    AND THAT DELAY HAD NOTHING TO DO WITH ANY QUALCOMM

13       NEGOTIATIONS?

14       A.    NO.    THAT DECISION WAS INDEPENDENT OF QUALCOMM.

15       Q.    AS OF MARCH 2018, MR. MOYNIHAN, IT WAS YOUR UNDERSTANDING

16       THAT ALL STANDARD ESSENTIAL PATENTS ARE TYPICALLY LICENSED BY

17       THE PATENT HOLDERS TO THE HANDSET MANUFACTURERS; CORRECT?

18       A.    YES.   FOR THE CELLULAR INDUSTRY, I THINK THAT'S BEEN THE

19       COMMON PRACTICE FOR A WHILE.

20       Q.    THAT WAS INDUSTRY PRACTICE?

21       A.    YEAH, COMMON PRACTICE FOR THE -- JUST FOR THE CELLULAR

22       INDUSTRY, YES.

23       Q.    FOR EXAMPLE, WHEN YOU NEGOTIATED WITH NOKIA, THEY WENT OUT

24       OF THEIR WAY TO MAKE IT ABSOLUTELY CLEAR THAT THEY WERE NOT

25       LICENSING THEIR ESSENTIAL PATENTS TO YOU AT THE CHIPSET LEVEL;



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 197 of 209 356


 1       ISN'T THAT RIGHT?

 2       A.    THE NEGOTIATIONS I THINK YOU'RE REFERRING TO WITH NOKIA

 3       WERE A MASTER PURCHASE AGREEMENT.      IT WASN'T A LICENSING

 4       AGREEMENT DISCUSSION.

 5             BUT I DO RECALL, BY NECESSITY OF THE MASTER PURCHASE

 6      AGREEMENT, THERE ARE CERTAIN TERMS DEALING WITH I.P.

 7             I DO RECALL NOKIA SPECIFICALLY ADDING LANGUAGE TO MAKE IT

 8      CLEAR THAT THIS WAS NOT A, AN ESSENTIAL PATENT LICENSE TO

 9      MEDIATEK AT THE TIME.

10       Q.    SO WHEN YOU NEGOTIATED WITH NOKIA, THEY WENT OUT OF THEIR

11       WAY TO MAKE IT ABSOLUTELY CLEAR THAT THEY WERE NOT LICENSING

12       THEIR ESSENTIAL PATENTS TO YOU AT THE CHIPSET LEVEL; ISN'T THAT

13       RIGHT?

14       A.    YEAH, I THINK THAT'S WHAT I SAID, YEAH.

15       Q.    AS OF MARCH 2018, IT WAS YOUR UNDERSTANDING THAT

16       RESPONSIBILITY FOR GETTING THE NECESSARY LICENSING FOR

17       ESSENTIAL PATENTS RESTED WITH THE HANDSET MANUFACTURER;

18       CORRECT?

19       A.    I THINK THAT'S HOW I UNDERSTOOD THE INDUSTRY OPERATED IN

20       THE CELLULAR SPACE, YES.

21       Q.    SO THAT WAS AN INDUSTRY PRACTICE?

22       A.    I THINK THAT'S HOW IT WAS OPERATING, YES.

23       Q.    AND, IN FACT --

24       A.    IS -- I THINK I SAID HOW IT WAS, OR IS OPERATING.       SORRY.

25       Q.    THAT'S HOW IT IS OPERATING STILL?



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 198 of 209 357


 1       A.    I BELIEVE SO, YES.

 2       Q.    AND, IN FACT, YOU RELAYED THESE UNDERSTANDS THAT YOU HAD

 3       ABOUT THE INDUSTRY TO YOUR TEAM IN AN E-MAIL CHAIN IN 2014.

 4             DO YOU RECALL THAT?

 5       A.    YES, VAGUELY.

 6       Q.    OKAY.   PLEASE TAKE A LOOK, PLEASE, SIR, AT THE BLACK

 7       BINDER, THE VERY SMALL ONE.     AND YOU'LL FIND IN THERE A SINGLE

 8       DOCUMENT THAT'S BEEN MARKED QX 219.

 9       A.    YES, I SEE IT.

10       Q.    THIS IS AN E-MAIL THAT YOU SENT TO YOUR TEAM ON MAY 8,

11       2014; CORRECT?

12       A.    JUST TO BE 100 PERCENT CORRECT, NOT EVERYBODY IS ON MY

13       TEAM, OR WAS ON MY TEAM.     BUT SOME OF THEM WERE.

14       Q.    SO THIS IS AN E-MAIL THAT YOU SENT TO MEMBERS OF YOUR TEAM

15       ON MAY 8TH, 2014; RIGHT?

16       A.    AND SOME ADDITIONAL PEOPLE, YES.

17                 MR. SHACHAM:     YOUR HONOR, I'D LIKE TO MOVE QX 219

18       INTO EVIDENCE.

19                 THE COURT:    ANY OBJECTION?

20                 MR. KEHL:    NO OBJECTION, YOUR HONOR.

21                 THE COURT:    IT'S ADMITTED.

22             (DEFENDANT'S EXHIBIT QX 219 WAS ADMITTED IN EVIDENCE.)

23                 THE COURT:    GO AHEAD, PLEASE.

24       BY MR. SHACHAM:

25       Q.    MR. MOYNIHAN, WOULD YOU PLEASE TURN TO THE E-MAIL DATED



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 199 of 209 358


 1       MARCH 6TH, 2014, AT 9:15 P.M. FROM RAYMOND KIM TO YOU AND

 2       OTHERS.    IT'S TOWARDS THE BACK.

 3       A.    MARCH 6TH, YOU SAID 9:15?

 4       Q.    YES, SIR.

 5       A.    YEAH, I HAVE IT.

 6       Q.    AND MR. KIM IS A MEMBER OF YOUR TEAM IN THE U.S.; IS THAT

 7       RIGHT?

 8       A.    HE IS, AND HE WAS AT THE TIME, YES.

 9       Q.    MR. KIM WAS REPORTING ON A CALL THAT HE HAD HAD WITH ZTE

10       ABOUT MEDIATEK POTENTIALLY SUPPLYING CHIPS TO ZTE FOR A PHONE

11       ON THE T-MOBILE NETWORK; IS THAT RIGHT?

12       A.    YEAH, THAT SEEMS CORRECT.

13       Q.    AND MR. KIM REPORTED THAT ZTE SAID T-MOBILE HAD CONCERNS

14       ABOUT THE INTELLECTUAL PROPERTY IMPLICATIONS OF USING MEDIATEK

15       CHIPS; RIGHT?

16       A.    YEAH, I SEE THAT.

17       Q.    AND YOU RESPONDED TO MR. KIM THAT YOU THINK T-MOBILE

18       SHOULD NOT HAVE THOSE CONCERNS.      IS THAT FAIR TO SAY?

19       A.    I THINK THAT'S WHAT I WAS TRYING TO TEASE OUT, YES.

20       Q.    OKAY.   WELL, TURN BACK TO THE NEXT E-MAIL IN TIME, WHICH

21       IS ON THE PRIOR PAGE, THE E-MAIL YOU SENT DATED MARCH 7, 2014,

22       AT 7:58.

23       A.    OKAY, SORRY.    YEAH, I SEE IT.

24       Q.    AND SO YOU WROTE THERE AT THE TOP OF THE E-MAIL, "RAYMOND,

25       THANKS.    IF YOU ARE IN THE OFFICE TODAY, GIVE ME A CALL ON THIS



                              UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 200 of 209 359


 1       IPR TOPIC, I'D LIKE TO UNDERSTAND MORE.      OBVIOUSLY IT'S A

 2       NUANCED POSITION, BUT HERE'S HOW I PARSE IT."

 3             AND THEN YOU SEE THERE'S SEVERAL POINTS BELOW THAT?

 4       A.    YEAH, I SEE THAT.

 5       Q.    SO THEN YOU WROTE IN POINT NUMBER 1, "WHEN IT COMES TO

 6       ESSENTIAL IPR AS RELATES TO DECLARED IPR FOR STANDARDS (E.G.,

 7       UMTS, HSPA, LTE, GSM, H.265, ET CETERA), WE ARE NOT IN A

 8       POSITION TO OFFER ANY INDEMNIFICATION/COVERAGE SINCE WE ARE NOT

 9       THE SPECIAL PATENT HOLDERS -- HOWEVER THE KEY POINT IS THAT

10       RESPONSIBILITY FOR THE NECESSARY LICENSES FOR THESE SPECIAL

11       PATENTS RESTS WITH THE OEM/ODM/BRAND AND SHOULD BE INDEPENDENT

12       OF WHATEVER CHIPSET IS INCLUDED."

13             THAT WAS AN ACCURATE STATEMENT OF YOUR UNDERSTANDING AT

14      THE TIME; CORRECT?

15       A.    YEAH.   I THINK I WAS TRYING TO REFLECT MY UNDERSTANDING OF

16       HOW THE CELLULAR INDUSTRY WORKED IN THIS REGARD.

17       Q.    AND THEN IN PARAGRAPH NUMBER 4, TOWARDS THE BOTTOM OF

18       PAGE, YOU WROTE, "OUR POSITION SHOULD BE THAT ZTE SHOULD HAVE

19       THE NECESSARY LICENSES TO PATENTS (ESSENTIAL AND NON-ESSENTIAL)

20       IN PLACE ALREADY TO ENABLE THEM TO SELL MOBILE DEVICES TO

21       T-MOBILE IN THE U.S."

22             THAT ACCURATELY CAPTURES WHAT YOU THOUGHT YOUR POSITION

23      SHOULD BE AT THAT TIME; CORRECT?

24       A.    YEAH.   I THINK I WAS TRYING TO HELP MY TEAMMATE NAVIGATE

25       THIS QUESTION ON THE IPR ISSUE FROM THE OPERATOR AT THE TIME,



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 201 of 209 360


 1       YES.

 2       Q.     AND THEN ON THE PAGE IN SUBPARAGRAPH A, YOU WROTE, "MY

 3       ASSUMPTION HERE IS THAT ZTE WOULD PAY A ROYALTY TO QUALCOMM FOR

 4       EVERY 3G OR LTE DEVICE SHIPPED -- INDEPENDENT OF WHETHER IT IS

 5       A MEDIATEK OR QUALCOMM CHIP -- THAT IS FOR THE USE OF ANY/ALL

 6       QUALCOMM I.P."

 7              DO YOU SEE THAT?

 8       A.     YES, I SEE THAT.

 9       Q.     THAT ACCURATELY STATES WHAT YOUR ASSUMPTION WAS IN 2014;

10       CORRECT?

11       A.     YEAH, I THINK THAT'S FAIR.

12       Q.     AND THAT REMAINED YOUR ASSUMPTION AS OF YOUR DEPOSITION;

13       RIGHT?

14       A.     YEAH, I THINK SO.

15       Q.     AND IT WAS ALSO YOUR UNDERSTANDING THAT THE SAME PRINCIPLE

16       SHOULD HOLD TRUE FOR ANY OTHER NECESSARY I.P. HOLDERS BESIDES

17       QUALCOMM; RIGHT?

18       A.     YEAH, I THINK THAT WAS THE ASSUMPTION, YES.

19       Q.     MR. MOYNIHAN, PLEASE TURN TO THE LAST E-MAIL IN TIME IN

20       THIS CHAIN.   THAT'S THE ONE DATED MAY 8, 2014, AT 9:13 P.M.

21       A.     YEP, I SEE IT.

22       Q.     IF YOU LOOK AT THE PARAGRAPH NUMBER 2, YOU WROTE THERE, "A

23       FEW YEARS AGO THERE WAS SOME LAWSUITS, I RECALL THE KEY CASE

24       WAS INVOLVING LG, INTEL AND QUANTUM, THAT ESTABLISHED THE

25       CONCEPT OF PATENT EXHAUSTION, I.E., IF THE IPR IS LICENSED AT



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 202 of 209 361


 1       THE CHIPSET AND IT BECAME EXHAUSTED, THEN THE IPR HOLDER CAN NO

 2       LONGER CLAIM ROYALTIES FROM ANYONE ELSE IN THE CHAIN."

 3             DO YOU SEE THAT?

 4       A.    YES, I DO.

 5       Q.    AND THEN YOU WROTE, "I BELIEVE THESE RULINGS CAUSED MANY

 6       OF THE IPR HOLDERS TO REWORK THEIR LICENSE AGREEMENTS AND

 7       POLICIES AND IN MY EXPERIENCE THEY NOW GO OUT OF THEIR WAY TO

 8       MAKE IT ABSOLUTELY CLEAR THAT THEY ARE NOT LICENSING TO THE

 9       CHIPSET COMPANY."

10             THAT STATEMENT ACCURATELY REFLECTS YOUR UNDERSTANDING OF

11      THE INDUSTRY IN 2014; CORRECT?

12       A.    CORRECT.

13       Q.    AND THEN YOU WROTE, "FOR EXAMPLE I WORKED ON THE MPA

14       AGREEMENT WITH NOKIA AND THERE IS LANGUAGE IN THERE WRITTEN

15       OVER AND OVER THAT NOTHING IN THE AGREEMENTS GIVES MEDIATEK ANY

16       RIGHTS TO THE NOKIA IPR."

17             AND THEN YOU ADDED, "BUT IT IS EXTREMELY IMPORTANT FOR

18       THEM THAT THEIR IPR IS NOT SEEN TO BE LICENSED TO THE CHIPSET

19       COMPANIES."

20             THAT ACCURATELY REFLECTS THE POSITION THAT NOKIA TOOK IN

21      THEIR NEGOTIATIONS WITH YOU; CORRECT?

22       A.    YEAH.   I'M BEING DRAMATIC, YES.

23       Q.    FURTHER DOWN ON THE PAGE IN THE FIRST BULLET POINT, YOU

24       WROTE, "ALL ESSENTIAL IPR IS TYPICALLY LICENSED BY IPR HOLDERS

25       TO THE END DEVICE MANUFACTURER."



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 203 of 209 362


 1             THAT STATEMENT ACCURATELY REFLECTS YOUR UNDERSTANDING OF

 2       THE INDUSTRY IN 2014 AS WELL; CORRECT?

 3       A.    YEAH, FOR CELLULAR STUFF, CELLULAR INDUSTRY, YES, THAT'S

 4       MY UNDERSTANDING.

 5       Q.    AND THE LAST BULLET POINT ON THAT PAGE, YOU WROTE, "THERE

 6       ARE OTHER LEGAL STRUCTURES THAT CAN BE USED BETWEEN

 7       SEMICONDUCTOR COMPANIES, E.G. COVENANT NOT TO SUE -- BASICALLY

 8       AN AGREEMENT THAT MEANS THE COMPANIES AGREE NOT TO SUE EACH

 9       OTHER ON PATENTS."

10             DO YOU SEE THAT LANGUAGE?

11       A.    YES, I DO.

12       Q.    AND IT'S YOUR UNDERSTANDING THAT THAT IS THE TYPE OF

13       AGREEMENT THAT WAS IN PLACE IN 2009 AND FOR SOME YEARS

14       THEREAFTER BETWEEN QUALCOMM AND MEDIATEK; CORRECT?

15       A.    CORRECT.

16       Q.    MR. MOYNIHAN, MEDIATEK HAS MADE INCENTIVE PAYMENTS TO

17       OEM'S FROM TIME TO TIME; RIGHT?

18       A.    YES.

19       Q.    THOSE INCENTIVE PAYMENTS ARE SOMETIMES CALLED MARKET

20       DEVELOPMENT FUNDS, OR MDF'S?

21       A.    CORRECT.

22       Q.    FOR EXAMPLE, IN 2016, MEDIATEK ENTERED INTO AN MDF

23       ARRANGEMENT WITH SONY; RIGHT?

24       A.    PERHAPS.   I DON'T KNOW.   I DON'T REMEMBER THE EXACT

25       TIMEFRAME.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 204 of 209 363


 1       Q.    AND THAT ARRANGEMENT WAS FOR OVER A MILLION DOLLARS;

 2       CORRECT?

 3       A.    COULD BE, YEAH.

 4       Q.    IN 2016, MEDIATEK ALSO OFFERED AN MDF TO MOTOROLA;

 5       CORRECT?

 6       A.    WOULDN'T SURPRISE ME, BUT YES.

 7       Q.    A MEMBER OF YOUR TEAM PROPOSED THAT THIS OFFER TO MOTOROLA

 8       BE FOR $10 MILLION; CORRECT?

 9       A.    CAN YOU REMIND ME OF THE TIMEFRAME?

10       Q.    AROUND 2016.

11       A.    YEAH, ABOUT --

12       Q.    EXCUSE ME.    2015.

13       A.    2015.   YEAH, COULD BE.

14                  MR. SHACHAM:     YOUR HONOR, I BELIEVE THE REMAINDER OF

15       MY QUESTIONS WOULD BE ONES THAT ARE SAFER PUT INTO THE CLOSED

16       PORTION.

17                  THE COURT:    OKAY.   IT'S 3:32.

18                  MR. KEHL:    YOUR HONOR, I HAVE A FEW MINUTES OF PUBLIC

19       REDIRECT IF IT WOULD BE MORE EFFICIENT.

20                  THE COURT:    OH, THAT'S FINE.

21             GO AHEAD.    LET ME KNOW WHEN YOU'RE READY.

22             (PAUSE IN PROCEEDINGS.)

23                  MR. KEHL:    I'M READY, YOUR HONOR.

24                  THE COURT:    OKAY.   GO AHEAD.    3:33.

25



                              UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 205 of 209 364


 1                              REDIRECT EXAMINATION

 2       BY MR. KEHL:

 3       Q.    MR. MOYNIHAN, COUNSEL FOR QUALCOMM WAS ASKING YOU ABOUT

 4       GAPS.

 5             DO YOU RECALL THAT?

 6       A.    GAPS IN?

 7       Q.    GAPS -- TECHNOLOGICAL GAPS BETWEEN MEDIATEK AND QUALCOMM?

 8       A.    SURE, YEAH.

 9       Q.    WHERE IN TERMS OF TECHNOLOGY HAS MEDIATEK CLOSED THE GAP

10       IN TECHNOLOGY WITH QUALCOMM?

11       A.    I THINK IN CERTAIN ASPECTS OF THE SMARTPHONE PRODUCTS WE

12       HAVE.   WE HAD A FAIRLY INTENSIVE PROGRAM AT ONE POINT IN TIME

13       TO TRY TO CLOSE THE GAPS.

14             I THINK IN TERMS OF CAMERA ISP, WI-FI TECHNOLOGY, POWER

15      CONSUMPTION, RF, CPU, SOME OTHER DIMENSIONS I THINK WE'VE

16      CLOSED IT SIGNIFICANTLY.

17       Q.    AND WHERE HAS MEDIATEK NOT CLOSED THE GAP WITH QUALCOMM?

18       A.    PREDOMINANTLY I WOULD SAY ON THE MODEM TECHNOLOGY.

19       Q.    WHERE IN TERMS OF MARKET SEGMENTS HAS MEDIATEK CLOSED THE

20       GAP WITH QUALCOMM?

21       A.    YOU KNOW, I THINK IN, IN -- CERTAINLY IN THE ENTRY PARTS

22       OF THE 4G MARKET, I THINK WE'RE QUITE COMPETITIVE NOW.

23             YOU KNOW, THAT ALSO APPLIES MAYBE TO SOME GEOGRAPHY,

24      EMERGING MARKETS, CHINA, WHERE WE PROBABLY ARE MORE COMPETITIVE

25      IN THE MODEM FEATURES TODAY.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 206 of 209 365


 1       Q.    AND WHERE HAS MEDIATEK NOT CLOSED THE GAP IN TERMS OF

 2       MARKET SEGMENTS?

 3       A.    HIGHER TIER, PREMIUM TIER.    WE TALKED ABOUT IT EARLIER,

 4       THE HIGHER TIERS OF THE SMARTPHONE MARKET.

 5       Q.    AND IS THERE A GEOGRAPHICAL COMPONENT TO THE REMAINING GAP

 6       AS WELL?

 7       A.    YEAH, THOSE FEATURES TEND TO BE IMPORTANT IN MARKETS LIKE

 8       THE U.S., SOME OTHERS, JAPAN, KOREA, MAYBE AT THE HIGH END OF

 9       THE EUROPEAN MARKET AS WELL.

10       Q.    TO WHAT DO YOU ATTRIBUTE THESE REMAINING GAPS?

11       A.    PROBABLY A LOT OF FACTORS, BUT, YOU KNOW, CERTAINLY WE

12       HAVEN'T BEEN ABLE TO INVEST ENOUGH I THINK IN THE MODEM

13       TECHNOLOGY AND DEPLOY IT FAST ENOUGH TO MARKET.

14       Q.    COUNSEL FOR QUALCOMM ALSO REFERRED YOU TO SOME TESTIMONY

15       FROM YOUR INVESTIGATIONAL HEARING IN WHICH YOU REFERRED TO

16       TRYING TO STABILIZE THE MODEM.

17             DO YOU RECALL THAT?

18       A.    YES, I BELIEVE SO.

19       Q.    WHAT DOES IT MEAN TO STABILIZE A MODEM?

20       A.    FOR ME WHAT IT MEANS IS, YOU KNOW, IF YOU'RE LAUNCHING A

21       NEW MODEM GENERATION INTO THE MARKET, IT TAKES CERTAINLY SOME

22       TIME TO GET IT INTO PRODUCTION, LAUNCH IT WITH MULTIPLE OEM'S

23       INTO MULTIPLE OPERATOR NETWORKS AND OPERATORS, NETWORK

24       OPERATORS, AND IRON OUT ANY OF THE ISSUES, THE BUGS THAT IT

25       MIGHT FIND IN THE FIELD.     SO THAT TAKES SOME TIME.



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 207 of 209 366


 1             SO I CALL THAT SORT OF IRONING OUT OR HARDENING OF THE

 2      MODEM.

 3       Q.    AND COUNSEL FOR QUALCOMM ALSO ASKED YOU ABOUT CERTAIN MDF

 4       AGREEMENTS THAT MEDIATEK HAS; IS THAT CORRECT?

 5       A.    CORRECT.

 6       Q.    DOES MEDIATEK REQUIRE A LICENSE FOR AN MDF AGREEMENT?

 7       A.    WE PROBABLY PUT SOME KIND OF MARKETING AGREEMENT IN PLACE.

 8       I'M NOT SURE IT WOULD BE A LICENSE TECHNICALLY, BUT THERE MIGHT

 9       BE SOME KIND OF AGREEMENT, YES.

10       Q.    DOES THAT LICENSE IMPLICATE STANDARD ESSENTIAL PATENTS OR

11       ANY OTHER PATENT RIGHTS?

12       A.    NO.   IT MOSTLY TALKS ABOUT, LIKE, MARKETING ACTIVITIES

13       THAT THE BRAND IS GOING TO DO.

14                   MR. KEHL:    ALL RIGHT.    NOTHING FURTHER ON PUBLIC

15       REDIRECT, YOUR HONOR.

16                   THE COURT:    ALL RIGHT.   THE TIME IS 3:36.

17             DO YOU WANT ANY PUBLIC RECROSS?

18                   MR. SHACHAM:   NO, YOUR HONOR.

19                   THE COURT:    OKAY.

20             ALL RIGHT.   AND AFTER MR. MOYNIHAN, THE OTHER TWO

21      WITNESSES WILL BE BY DEPOSITION AND THOSE ARE ALSO SEALED; IS

22      THAT RIGHT?

23                   MS. MILICI:    THAT'S CORRECT, YOUR HONOR.

24                   THE COURT:    OKAY.   SO THEN WHY DON'T WE GO AHEAD AND

25       TAKE A, JUST -- SINCE WE TOOK A LONGER BREAK AT 2:18, LET'S



                             UNITED STATES COURT REPORTERS
     CaseMOYNIHAN
          5:17-cv-00220-LHK   Document
                   CROSS BY MR. SHACHAM 1510 Filed 07/02/19 Page 208 of 209 367


 1       JUST TAKE A FIVE MINUTE BREAK THEN AND THEN WE'LL END AT 4:30.

 2             AND I THINK WE CAN SAY GOOD-BYE TO ALL OF OUR GUESTS

 3      BECAUSE THE REST OF THE PROCEEDINGS TODAY WILL BE SEALED.

 4             OKAY.   THANK YOU.

 5             LET'S TAKE A FIVE MINUTE BREAK AND WE'LL EMPTY OUT THE

 6      COURTROOM.     THANK YOU.

 7                   THE WITNESS:    DO I STAY HERE?

 8                   THE COURT:     NO.   YOU CAN STEP DOWN.

 9                   THE WITNESS:    THANKS.

10             (RECESS FROM 3:37 P.M. UNTIL 3:45 P.M.)

11             (PROCEEDINGS UNDER SEAL FROM PAGES 368 TO 407.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1510 Filed 07/02/19 Page 209 of 209


 1

 2

 3                           CERTIFICATE OF REPORTERS

 4

 5

 6

 7            WE, THE UNDERSIGNED OFFICIAL COURT REPORTERS OF THE

 8       UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

 9       CALIFORNIA, 280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO

10       HEREBY CERTIFY:

11            THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12       A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13       ABOVE-ENTITLED MATTER.

14

15
                                  ______________________________
16                                IRENE RODRIGUEZ, CSR, CRR
                                  CERTIFICATE NUMBER 8076
17

18
                                  _______________________________
19                                LEE-ANNE SHORTRIDGE, CSR, CRR
                                  CERTIFICATE NUMBER 9595
20

21                                DATED:   JANUARY 7, 2019

22

23

24

25



                           UNITED STATES COURT REPORTERS
